EXHIBIT 10.4
AGREEMENT REGARDING PURCHASE OF PARTNERSHIP INTERESTS
BY AND BETWEEN
CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., as seller
AND
HOMBURG HOLDINGS (U.S.) INC., as purchaser
Dated as of March 26, 2007
Premises:

     
Pennsboro Commons
  Spring Meadow
Enola, PA
  Wyomissing, PA
 
   
Fieldstone Marketplace
  Ayr Town Center
New Bedford, MA
  McConnellsburg, PA
 
   
Stone Hedge Square
  Aston Center
Carlisle, PA
  Aston, PA
 
   
Meadows Marketplace
  Scott Town Center
Hershey, PA
  Bloomsburg, PA
 
   
 
  Parkway Plaza
 
  Mechanicsburg, PA

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Certain Definitions
    2    
2. Conversions and Formations; Consideration; Rental Income Shortfall Amount
    10    
3. Deposit
    12    
4. Closing
    12    
5. Closing Costs
    13    
6. Due Diligence Reviews
    16    
7. Indemnification
    18    
8. Property Information and Confidentiality
    18    
9. Termination Right
    20    
10. Lender Approval
    21    
11. Representations and Warranties of Cedar
    23    
12. Representations and Warranties of Homburg
    31    
13. Investment Representations, Etc.
    32    
14. Interim Covenants of Cedar
    33    
15. Deliveries to be made on the Closing Date
    36    
16. Conditions to the Closings
    38    
17. Apportionments
    39    
18. Condemnation or Destruction of the Properties
    41    
19. Release
    42    
20. Brokers
    43    
21. Limitation of Liability
    43    
22. Remedies For Default and Disposition of the Deposit
    43    
23. Title Reviews
    45  

i



--------------------------------------------------------------------------------



 



              Page  
24. Notices
    46    
25. Amendments
    48    
26. Governing Law; Jurisdiction; Construction
    48    
27. Partial Invalidity
    49    
28. Counterparts
    49    
29. No Third Party Beneficiaries
    49    
30. Waiver
    49    
31. Assignment
    49    
32. Binding Effect
    49    
33. Entire Agreement
    49    
34. Further Assurances
    50    
35. Paragraph Headings
    50    
36. Waiver of Trial by Jury
    50    
37. Litigation Costs
    50    
38. Currency
    50    
39. Contract Transactions
    50    
40. Board Consent
    51    
41. Review of Form of Amended and Restated Partnership Agreement
    51    
42. Marketing Fee
    51    
43. Press Releases
    52  

ii



--------------------------------------------------------------------------------



 



EXHIBITS

     
A-1 – A-9:
  Land
B:
  Form of Amended and Restated Limited Partnership Agreement
C-1 – C-2:
  Pre-Homburg Property Owner Agreements
D:
  Form of Management Agreement
E:
  Allotted Consideration
F:
  Form of Escrow Agreement
G:
  Form of Assignment and Assumption Agreement
H:
  Form of Title Affidavit
I:
  Deposit Allocation

SCHEDULES
1: Property Owners
2: Service Contracts
3: Leases
4: Tenant Improvements
5: Litigation
6: Current Loan Documents
7: Base Rental Income
8: Material Tenant Defaults

iii



--------------------------------------------------------------------------------



 



AGREEMENT REGARDING PURCHASE OF PARTNERSHIP INTERESTS
     AGREEMENT REGARDING PURCHASE OF PARTNERSHIP INTERESTS (this “Agreement”),
made as of the 26th day of March, 2007, by and between CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P., a Delaware limited partnership (“Cedar”) and HOMBURG HOLDINGS
(U.S.) INC., a Colorado corporation (“Homburg”).
W I T N E S S E T H :
     WHEREAS, each Existing Cedar Property Owner (as hereinafter defined) owns a
one hundred percent (100%) fee simple interest in the applicable Existing Cedar
Property (as hereinafter defined), as more particularly set forth on Schedule 1
attached hereto;
     WHEREAS, Cedar directly or indirectly owns and controls each of the
Existing Cedar Property Owners;
     WHEREAS, pursuant to the applicable Purchase Contracts (as hereinafter
defined), Cedar is under contract to purchase the Contract Properties in
accordance with the respective terms and conditions set forth therein;
     WHEREAS, subject to the terms of Section 2(a) of this Agreement, prior to
the applicable Closing Date (as hereinafter defined), at the request of Homburg,
Cedar has agreed to (a) cause the Conversion of each of the Existing Cedar
Property Owners and (b) form the Contract Property Owners (as hereinafter
defined) as limited partnerships for purposes of taking title to the applicable
Contract Properties in accordance with the terms of the applicable Purchase
Contracts (each, a “Formation” and collectively, the “Formations”). Each
Existing Cedar Property Owner (after the applicable Conversion) and each
Contract Property Owner (once formed) shall be comprised of (x) Cedar, or its
wholly-owned subsidiary limited liability company, as determined by Cedar,
having a ninety-nine percent (99%) limited partnership interest and (y) a Cedar
GP (as hereinafter defined) having a one percent (1%) general partnership
interest;
     WHEREAS, in exchange for the Consideration (as hereinafter defined) and
subject to the terms and conditions hereinafter set forth, on the applicable
Closing Date, Cedar has agreed to transfer eighty percent (80%) of the aggregate
limited partnership interests in each Property Owner (the “Interests”) to
Homburg in accordance with the terms of this Agreement, and in each such case,
the respective Percentage Interests (as hereinafter defined) of Cedar shall be
adjusted as provided herein;
     WHEREAS, subject to the terms and conditions hereinafter set forth, Homburg
has agreed to pay the Allotted Consideration (as hereinafter defined) in
exchange for the Interests on the applicable Closing Date, and thereby receive
its respective Percentage Interest in each of the Property Owners; and
     WHEREAS, from and after the applicable Closing, Homburg may elect pursuant
to the terms and provisions of the applicable Amended and Restated Partnership
Agreement to assign up to seventy five percent (75%) of the Interests (i.e.
sixty percent (60%) of the aggregate partnership interests) in each Property
Owner to a Delaware limited partnership (“HP”)

 



--------------------------------------------------------------------------------



 



comprised of one or more Non-U.S. Persons as limited partners and HPBV (as
hereinafter defined) or an affiliate thereof, as general partner, as more
particularly set forth in the applicable Amended and Restated Partnership
Agreement (the “Syndication”).
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Cedar and Homburg hereby agree as follows:
     1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:
          Additional Title Objections: As defined in Section 23(b).
          Agreement: As defined in the Preamble.
          Allotted Consideration: As defined in Section 2(c).
          Allotted Deposit: As defined in Section 3.
          Amended and Restated Partnership Agreement(s): Collectively or
singularly, as applicable, the Amended and Restated Limited Partnership
Agreement of each of the Property Owners, to be entered into by and among the
applicable Cedar Partners and Homburg, in substantially the form attached hereto
as Exhibit B.
          Assignment and Assumption Agreement: As defined in Section 15(a).
          Assumption Consents: As defined in Section 10(c).
          Aston Center Loan: As defined in Section 11(a).
          Aston Center Loan Documents: As defined in Section 11(a).
          Ayr Town Center Loan: As defined in Section 11(a).
          Ayr Town Center Loan Documents: As defined in Section 11(a).
          Base Rental Income: As defined in Section 2(d).
          Board Consent: As defined in Section 40.
          Buildings: With respect to each parcel of Land, all buildings,
structures (surface and subsurface), installations and other improvements
located thereon.
          Business Day: Any day, other than a Saturday or Sunday, on which
commercial banks in the State of New York are not required or authorized to be
closed for business.
          Cedar: As defined in the Preamble.

2



--------------------------------------------------------------------------------



 



          Cedar Deliveries: As defined in Section 15(a).
          Cedar GP(s): Affiliate(s) of Cedar designated by Cedar to serve as the
general partner of each Property Owner following the Conversions and Formations,
as applicable.
          Cedar Partners: With respect to each Property Owner, (x) the
applicable Cedar GP and (y) Cedar, or its wholly-owned subsidiary limited
liability company, as determined by Cedar.
          Cedar Related Parties: Cedar and any agent, advisor, representative,
affiliate, employee, director, partner, member, beneficiary, investor, servant,
shareholder, trustee or other person or entity acting on Cedar’s behalf or
otherwise related to or affiliated with Cedar.
          Closing: The closing of a Transaction contemplated hereby.
          Closing Date: As defined in Section 4.
          Closing Date Rental Income: As defined in Section 2(d).
          Closing Date Representations: As defined in Section 15(a).
          Commission: The United States Securities and Exchange Commission.
          Consent Deadline: As defined in Section 40.
          Consideration: As defined in Section 2(c).
          Contract Properties: Collectively or individually, as applicable, the
following Properties: (i) Spring Meadow Shopping Center, located in Wyomissing,
Pennsylvania; (ii) Ayr Town Center, located in McConnellsburg, Pennsylvania;
(iii) Aston Center, located in Aston, Pennsylvania; (iv) Scott Town Center,
located in Bloomsburg, Pennsylvania; and (v) Parkway Plaza, located in
Mechanicsburg, Pennsylvania.
          Contract Property Owners: Individually and collectively, as
applicable, the to-be-formed entities identified in Schedule 1 attached hereto,
each as owner of the Contract Property indicated opposite its name following the
applicable Purchase Contract Closing; provided, however, that the names of such
entities may be modified, in the discretion of Cedar, prior to such Purchase
Contract Closing with notice thereof to Homburg. Notwithstanding the foregoing,
in the event that, pursuant to any amendment of the Purchase Contracts, Cedar
shall purchase all of the direct or indirect interests in one or more of the
sellers under the Purchase Contracts rather than purchase the fee interests in
the applicable Contract Property(ies), then the term “Contract Property Owners”
(or “Property Owner” as and to the extent the context in which such term is used
describes one or more Contract Property Owners) as used throughout this
Agreement, including, but not limited to, Section 11(a) and Section 17 hereof,
shall be deemed to mean the applicable seller under the Purchase Contract from
and after the date that Cedar shall have acquired the beneficial interests
therein at the applicable Purchase Contract Closing.

3



--------------------------------------------------------------------------------



 



          Contract Transactions: Individually or collectively, as applicable,
the Closing of the transfer of the Interests related to one or more of the
Contract Properties to Homburg in accordance with the terms of this Agreement.
          Conversion: The conversion of an entity to a limited partnership.
          CSCI: Cedar Shopping Centers, Inc., a Maryland corporation, and any
successors thereto.
          Current Lenders: Collectively, the mortgage lenders under each of the
Current Loans.
          Current Loan Documents: Collectively, the Pennsboro Loan Documents,
the Fieldstone Marketplace Loan Documents, the Meadows Marketplace Loan
Documents, the Aston Center Loan Documents, the Ayr Town Center Loan Documents,
the Scott Town Center Loan Documents and the Spring Meadow Loan Documents.
          Current Loans: Collectively, the Pennsboro Loan, the Fieldstone
Marketplace Loan, the Meadows Marketplace Loan, the Aston Center Loan, the Ayr
Town Center Loan, the Scott Town Center Loan and the Spring Meadow Loan.
          Default Notice: As defined in Section 22(c).
          Defaulting Party: As defined in Section 22(c).
          Defeasance Notice: As defined in Section 10(d).
          Defeased Current Loan: As defined in Section 10(d).
          Deposit: As defined in Section 3.
          Due Diligence Period: As defined in Section 6.
          Equity Sale: As defined in Section 14(b).
          Equity Sale Amendment: As defined in Section 14(b).
          Executive Order 13224: Executive Order 13224–Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, issued by OFAC.
          Existing Cedar Properties: Collectively or individually, as
applicable, the following Properties: (i) Pennsboro Commons, located in Enola,
Pennsylvania, (ii) Fieldstone Marketplace, located in New Bedford,
Massachusetts, (iii) Stone Hedge Square, located in Carlisle, Pennsylvania and
(iv) Meadows Marketplace, located in Hershey, Pennsylvania.

4



--------------------------------------------------------------------------------



 



          Existing Cedar Property Owner(s): Individually and collectively, as
applicable, the entities identified in Schedule 1 attached hereto, each as owner
of the Existing Cedar Property indicated opposite its name.
          Existing Cedar Property Transactions: Individually or collectively, as
applicable, the Closing of the transfer of the Interests related to one or more
of the Existing Cedar Properties to Homburg in accordance with the terms of this
Agreement.
          Extension Period: As defined in Section 10(b).
          Fieldstone Marketplace Loan: As defined in Section 11(a).
          Fieldstone Marketplace Loan Documents: As defined in Section 11(a).
          First Scheduled Closing Date: As defined in Section 4.
          Formation or Formations: As defined in the Recitals.
          Governmental Authority: Any agency, instrumentality, department,
commission, court, tribunal or board of any government, whether foreign or
domestic and whether national, federal, state, provincial, local or any
quasi-governmental entity.
          HP: As defined in the Recitals.
          HPBV: Homburg Participaties B.V., a Netherlands limited liability
company.
          Homburg: As defined in the Preamble.
          Homburg Deliveries: As defined in Section 15(b).
          Homburg Related Party: As defined in Section 15(a).
          Homburg Representatives: The directors, officers, employees,
affiliates, partners, members, brokers, agents or other representatives,
including, without limitation, attorneys, accountants, contractors, consultants,
engineers and financial advisors of Homburg.
          Information: As defined in Section 8(e).
          Interests: As defined in the Recitals.
          Investigations: As defined in Section 6.
          Land: As applicable, that certain parcel of land located in (i) Enola,
Pennsylvania, (ii) New Bedford, Massachusetts, (iii) Carlisle, Pennsylvania,
(iv) Hershey, Pennsylvania, (v) Wyomissing, Pennsylvania, (vi) McConnellsburg,
Pennsylvania, (vii) Aston, Pennsylvania, (viii) Bloomsburg, Pennsylvania and
(ix) Mechanicsburg, Pennsylvania, all as more particularly described in Exhibits
A-1 through A-9 hereof, respectively.

5



--------------------------------------------------------------------------------



 



          Leases: With respect to each Property, (i) the leases described on
Schedule 3 attached hereto and made a part hereof (collectively, the “Lease
Exhibit”) with respect to such Property, (ii) the leases entered into by any
Property Owner in accordance with Section 14(a) hereof and (iii) prior to any
Purchase Contract Closing, the leases entered into by the seller under the
applicable Purchase Contract and, as and to the extent provided for in Section
14(a) hereof, approved by Homburg in accordance with such Section 14(a).
          Loan Approval Deadline: As defined in Section 10(b).
          Loan Approvals: As defined in Section 10(a).
          Loan Estoppel Statement: As defined in Section 10(a).
          Management Agreements: With respect to each Property, the Property
Management Agreement to be entered into at the applicable Closing between the
applicable Property Owner and Manager for the management and leasing of such
Property, the form of which is attached hereto as Exhibit D.
          Manager: Cedar or an affiliate of Cedar, as determined by Cedar
(provided such affiliate is directly or indirectly wholly-owned by Cedar or CSCI
and generally manages the other properties directly or indirectly owned by
Cedar).
          Mandatory Cure Item: As defined in Section 23(c).
          Marketing Fee: As defined in Section 42.
          Meadows Marketplace Loan: As defined in Section 11(a).
          Meadows Marketplace Loan Documents: As defined in Section 11(a).
          Net Consideration: As defined in Section 2(c).
          New Parkway Plaza Application: As defined in Section 14(d).
          New Parkway Plaza Loan: As defined in Section 14(d).
          New Parkway Plaza Loan Documents: As defined in Section 14(d).
          New Stone Hedge Application: As defined in Section 14(e).
          New Stone Hedge Loan: As defined in Section 14(e).
          New Stone Hedge Loan Documents: As defined in Section 14(e).
          Non-Defaulting Party: As defined in Section 22(c).
          Non-U.S. Person: A Person that is not a “U.S. Person” as defined in
Regulation S of the Securities Act of 1933, as amended.

6



--------------------------------------------------------------------------------



 



          OFAC: The Office of Foreign Assets Control of the United States
Department of the Treasury.
          OFAC Lists: As defined in Section 12(a).
          Outside Closing Date: As defined in Section 4.
          Parkway Plaza Property: The Property known as Parkway Plaza, located
in Mechanicsburg, Pennsylvania.
          Pennsboro Loan: As defined in Section 11(a).
          Pennsboro Loan Documents: As defined in Section 11(a).
          Percentage Interest: The respective partnership interest of the Cedar
Partners and Homburg in the Property Owners from and after the applicable
Closing Date as follows: (x) the percentage interest of each Cedar GP shall be
one percent (1%) and the percentage interest of Cedar (or its wholly-owned
subsidiary limited liability company, as determined by Cedar) shall be nineteen
percent (19%) and (y) the percentage interest of Homburg shall be eighty percent
(80%).
          Permitted Exceptions: With respect to each Property (unless otherwise
provided herein): (i) any state of facts that an accurate survey may show;
(ii) as applicable, subject to the rights of Homburg pursuant to Section 10
hereof, any Current Loan Documents and, subject to any approval rights of
Homburg pursuant to Section 14 hereof, the New Parkway Plaza Loan Documents and
the New Stone Hedge Loan Documents; (iii) with respect to the Existing Cedar
Properties, those matters specifically set forth on Schedule B of the current
Title Policy of the applicable Existing Cedar Property Owner other than any
Mandatory Cure Items (it being agreed, however, that the classification of any
mortgage, deed of trust, assignment of leases and rents, financing statement, or
other loan document set forth on Schedule B of a current Title Policy as a
Permitted Exception shall be governed by clause (ii) above); (iii) all laws,
ordinances, rules and regulations of the United States, the Commonwealth in
which the Property is located, or any Governmental Authority, as the same may
now exist or may be hereafter modified, supplemented or promulgated; (iv) all
presently existing and future liens of real estate taxes or assessments and
water rates, water meter charges, water frontage charges and sewer taxes, rents
and charges, if any, provided that such items are not yet due and payable and
are apportioned as provided in this Agreement; (v) any other matter or thing
affecting title to such Property that Homburg shall have agreed or be deemed to
have agreed to waive as a Title Objection or Additional Title Objection;
(vi) all violations of laws, ordinances, orders, requirements or regulations of
any Governmental Authority and existing on the applicable Closing Date, whether
or not noted in the records of or issued by any Governmental Authority; (vi) all
utility easements and (vii) all other matters of record which do prohibit or
materially and adversely interfere with the present use or operation of the
applicable Property, or materially and adversely affect the value of the
applicable Property.
          Person: An individual, partnership, joint venture, corporation, trust
or other entity.

7



--------------------------------------------------------------------------------



 



          Personal Property: With respect to each Property, all right, title and
interest of the applicable Property Owner, if any, in and to the fixtures,
equipment and other personal property owned by such Property Owner and attached
or appurtenant to the applicable Property.
          Pre-Homburg Property Owner Agreements: Prior to the respective
Conversions, the limited liability company agreement of each Existing Cedar
Property Owner identified on Exhibit C-1 attached hereto and following the
respective Conversions and Formations but prior to the applicable Closing Date,
the limited partnership agreement of each Property Owner in substantially the
form attached hereto as Exhibit C-2; provided, however, that if a Purchase
Contract Closing shall close simultaneous with a Contract Closing hereunder,
then no Pre-Homburg Property Owner Agreement will have been executed in
connection therewith (it being the intention of the parties that the applicable
Amended and Restated Partnership Agreement will be modified to reflect the same
as the initial partnership agreement of the applicable Property Owner).
          Property or Properties: Individually or collectively, as applicable,
those certain real properties commonly known as (i) Pennsboro Commons, located
in Enola, Pennsylvania, (ii) Fieldstone Marketplace, located in New Bedford,
Massachusetts, (iii) Stone Hedge Square, located in Carlisle, Pennsylvania,
(iv) Meadows Marketplace, located in Hershey, Pennsylvania, (v) Spring Meadow,
located in Wyomissing, Pennsylvania, (vi) Ayr Town Center, located in
McConnellsburg, Pennsylvania, (vii) Aston Center, located in Aston,
Pennsylvania, (viii) Scott Town Center, located in Bloomsburg, Pennsylvania, and
(ix) Parkway Plaza, located in Mechanicsburg, Pennsylvania, as more particularly
described in Exhibits A-1 through A-9 attached hereto, respectively, together
with all of the Buildings located or to be developed thereon, and also together
with all rights related thereto, including, without limitation, the Land, the
Personal Property and all easements for ingress, egress, parking, utility
service and other appurtenances thereto.
          Property Owner or Property Owners: Individually or collectively, as
applicable, the Existing Cedar Property Owners and, after the applicable
Purchase Contract Closings, the Contract Property Owners.
          Purchase Contract or Purchase Contracts: Individually or collectively,
as applicable, that certain (i) Agreement for the Sale of Real Estate, dated as
of December 11, 2006, made by and between Cedar, as buyer, and Wyomissing
Center, LLC, as seller, with respect to the Property known as Spring Meadow,
located in Wyomissing, Pennsylvania, (ii) Agreement for the Sale of Real Estate,
dated as of December 11, 2006, made by and between Cedar, as buyer, and
McConnellsburg Center, LLC, as seller, with respect to the Property known as Ayr
Town Center, located in McConnellsburg, Pennsylvania, (iii) Agreement for the
Sale of Real Estate, dated as of December 11, 2006, made by and between Cedar,
as buyer, and Aston Center, LLC, as seller, with respect to the Property known
as Aston Center, located in Aston, Pennsylvania, (iv) Agreement for the Sale of
Real Estate, dated as of December 11, 2006, made by and between Cedar, as buyer,
and Bloomsburg Center, LLC, as seller, with respect to the Property known as
Scott Town Center, located in Bloomsburg, Pennsylvania, as amended by letter
amendment dated January 8, 2007 and (v) Agreement for the Sale of Real Estate,
dated as of December 11, 2006, made by and between Cedar, as buyer, and Caldwell
Development, Inc.,

8



--------------------------------------------------------------------------------



 



as seller, with respect to the Property known as Parkway Plaza, located in
Mechanicsburg, Pennsylvania, as amended by letter amendment dated January 8,
2007.
          Purchase Contract Closing: As defined in Section 6.
          Remaining Scheduled Closing Date(s): As defined in Section 4.
          Rental Income: With respect to each Property, the rental income
generated pursuant to the applicable Leases.
          Rental Income Shortfall Amount: As defined in Section 2(d).
          Scheduled Closing Date(s): As defined in Section 4.
          Scott Town Center Loan: As defined in Section 11(a).
          Scott Town Center Loan Documents: As defined in Section 11(a).
          Securities Act. The Securities Act of 1933, as amended.
          Settlement Statement: As defined in Section 15(a).
          Service Contracts: With respect to each Property, (i) the contracts
described on Schedule 2 attached hereto and made a part hereof, (ii) Terminable
Service Contracts, (iii) contracts entered into by any Property Owner in
accordance with Section 14 hereof and (iv) prior to any Purchase Contract
Closing, contracts entered into by the seller under the applicable Purchase
Contract.
          Spring Meadow Loan: As defined in Section 11(a).
          Spring Meadow Loan Documents: As defined in Section 11(a).
          Stone Hedge Line of Credit: The revolving line of credit from Bank of
America encumbering, inter alia, the Stone Hedge Property as of the date hereof.
          Stone Hedge Property: The Existing Cedar Property known as Stone Hedge
Square, located in Carlisle, Pennsylvania.
          Subject Interests: As defined in Section 10(b).
          Subject Lease: As defined in Section 2(d).
          Subject Property: As defined in Section 10(b).
          Subject Transaction(s): As defined in Section 10(b).
          Syndication: As defined in the Recitals.

9



--------------------------------------------------------------------------------



 



          Tenant Estoppels: As defined in Section 14(f).
          Tenant Improvements: As defined in Section 17(f).
          Terminable Service Contracts: With respect to any Property, contracts
entered into in the ordinary course of business which are cancelable on sixty
(60) days notice or less without premium or penalty.
          Termination Notice: As defined in Section 9.
          Title Company: LandAmerica Financial Group, Inc., Two Grand Central
Tower 140 East 45th Street, 22nd Floor, New York, NY 10017, Attention: Robert
Fitzgerald.
          Title Objections: As defined in Section 23(a).
          Title Reports: As defined in Section 23(a).
          Title Objection Letter: As defined in Section 23(a).
          Title Objection Response: As defined in Section 23(a).
          Transaction(s): Individually and collectively, as applicable, the
Existing Cedar Property Transactions and the Contract Transactions.
          Transfer Taxes: As defined in Section 5(a).
          Unpermitted Exception: As defined in Section 23(a).
          Update Certificate: As defined in Section 15(a).
     2. Conversions and Formations; Consideration; Rental Income Shortfall
Amount.
          (a) Prior to the Closing of a Transaction, Cedar shall cause the
Conversion or Formation, as the case may be, of the applicable Property Owner to
occur. Notwithstanding the foregoing, in the event that Cedar shall purchase all
of the direct or indirect interests in one or more of the sellers under the
Purchase Contracts pursuant to an Equity Sale Amendment (i.e. instead of
purchasing the fee interests in the applicable Contract Property(ies)), then in
lieu of causing the Formation of the applicable Property Owner, Cedar shall,
contemporaneously with or subsequent to the applicable Purchase Contract Closing
but prior to the Closing of the applicable Contract Transaction, cause the
Conversion of the seller entity so acquired by Cedar.
          (b) On the Closing Date applicable to each Transaction, Cedar shall
cause, as applicable, the subject Interests to be transferred to Homburg. From
and after the applicable Closing Date, no Cedar Entity shall have any continuing
obligations with respect to the subject Interests or Properties as transferor or
seller thereof other than as expressly provided in this Agreement.

10



--------------------------------------------------------------------------------



 



          (c) The aggregate consideration payable by Homburg to Cedar on the
Closing Dates for the Interests shall be $135,560,000 (the “Consideration”) as
allocated to each Property as set forth in the applicable pro forma price
schedule attached hereto as Exhibit E (the “Allotted Consideration”). The
Allotted Consideration shall be (i) reduced for each Transaction by eighty
percent (80%) of the outstanding principal amount as of the Closing Date of the
Current Loan applicable thereto (or, if applicable, the New Parkway Plaza Loan
or the New Stone Hedge Loan) and (ii) adjusted pursuant to the express terms of
this Agreement (the Allotted Consideration, as so reduced and adjusted, the “Net
Consideration”). Each of Cedar and Homburg (and their respective direct and
indirect partners, members, owners, beneficiaries, investors, and shareholders)
agree to allocate the Consideration as determined for U.S. federal income tax
purposes (which shall include all capitalizable costs incurred in connection
with the transactions hereunder) among the Properties for all purposes
(including, without limitation, accounting, financial reporting and federal and
applicable state and local income tax purposes) on the basis of Section 1060 of
the Internal Revenue Code, as amended, and in a manner consistent with
Exhibit E, as such allocation may be amended from time to time pursuant to the
next sentence. The allocation of the Consideration shall be amended to reflect
any adjustment to the Consideration. The Net Consideration shall be payable as
follows:
               (i) Homburg shall pay the applicable Net Consideration to Cedar,
and in consideration therefor, Homburg shall be admitted as a limited partner of
the applicable Property Owners; and
               (ii) Homburg shall pay the Net Consideration to Cedar by wire
transfer of immediately available federal funds to an account or accounts
designated by Cedar.
          (d) As of the applicable Closing Date, in the event that a tenant at
any Existing Cedar Property shall have terminated or otherwise be in default of
making required rental payments under its lease (such lease being, a “Subject
Lease”) and as a result, the annualized Rental Income of such Existing Cedar
Property as of the applicable Closing Date (the “Closing Date Rental Income”)
shall be less than the annualized Rental Income for such Existing Cedar Property
(such difference being the “Rental Income Shortfall Amount”) as reflected on
Schedule 7 attached hereto (the “Base Rental Income”), then Cedar shall pay to
the applicable Property Owner (as constituted from and after the Closing Date),
as and when the same would otherwise be required to be paid in accordance with
the terms of the applicable Subject Lease, the rent attributable to the Rental
Income Shortfall Amount (to the extent such rent is not otherwise received by
the Property Owner). For purposes herein, the Closing Date Rental Income shall
be determined by Cedar using the same methodology as used to determine the Base
Rental Income and identified in Schedule 7. Notwithstanding the foregoing, the
Rental Income Shortfall Amount shall be automatically adjusted downward as
follows: (i) upon the date that any terminated Subject Lease was to have expired
by its terms, the Rental Income Shortfall Amount shall be permanently reduced by
an amount equal to the amount attributed to the Subject Lease in calculating the
Rental Income Shortfall Amount pursuant to this Section 2(d) (it being the
intent that from and after such date, Cedar’s obligation under this Section 2(d)
with respect to the Subject Lease shall terminate), (ii) upon such date as
(x) one or more replacement tenants shall have commenced the payment of rent
pursuant to one or more replacement leases of the premises (or any part thereof)
at the Existing Cedar Property that was

11



--------------------------------------------------------------------------------



 




originally leased pursuant to a terminated Subject Lease (provided such
replacement lease(s) has a term substantially equal or greater to the term of
the Subject Lease) or (y) one or more tenants shall have commenced the payment
of rent pursuant to one or more new leases of space (or any part thereof) at the
Existing Cedar Property that is noted as vacant on Schedule 7 attached hereto
(provided that such new lease shall have an initial term of at least two (2)
years), the Rental Income Shortfall Amount shall be permanently reduced by an
amount equal to the aggregate rent being paid by such replacement or other
tenant pursuant to such replacement lease(s) or new lease(s), as the case may
be, for the first year of such replacement lease(s) or new lease(s), as
applicable (provided that the rent for the first year of such replacement
lease(s) or new lease(s) does not exceed the rent for any subsequent year of
such lease(s) and provided further, that the amount by which the Rental Income
Shortfall Amount shall be reduced shall be grossed up to reflect any “free rent”
granted to the applicable tenant pursuant to its lease during the subject time
period), and (iii) upon such date as any defaulting tenant under a Subject Lease
shall recommence the payment of rent under such Subject Lease, the Rental Income
Shortfall Amount shall be permanently reduced by an amount equal to the amount
attributed to such Subject Lease in calculating the Rental Income Shortfall
Amount pursuant to this Section 2(d) (it being the intent that from and after
such date, Cedar’s obligation under this Section 2(d) with respect to the
Subject Lease shall terminate). For avoidance of doubt, the parties hereby
acknowledge that the Rental Income Shortfall Amount, whether or not previously
reduced pursuant to the terms of this Section 2(d), shall never be adjusted
upwards (only downwards) even if, for example, but without limitation, the
Rental Income of the applicable Existing Cedar Property shall be reduced to a
level below the Closing Date Rental Income for any reason.
     The provisions of this Section 2 shall survive the Closings.
     3. Deposit. Within two (2) Business Days after the date this Agreement is
executed and delivered by Cedar and Homburg, Homburg shall deposit with the
Title Company, as escrowee, by wire transfer of immediately available federal
funds to an account designated by the Title Company, the sum of Five Hundred
Thousand Dollars ($500,000) (together with all interest thereon, the “Deposit”),
as allocated to each Property as set forth in Exhibit I attached hereto (the
“Allotted Deposit”). The Deposit shall be held by the Title Company pursuant to
the escrow agreement attached hereto as Exhibit F. If Homburg shall fail to
deposit the Deposit with the Title Company within two (2) Business Days after
the date this Agreement shall be executed and delivered by Cedar and Homburg, at
Cedar’s election exercised by delivery of written notice to Homburg following
such two (2) Business Day period but prior to receipt of the Deposit, this
Agreement shall be null, void ab initio and of no force or effect. At the
Closing of each Transaction, the applicable Allotted Deposit shall be applied in
partial payment of the applicable Allotted Consideration required to be made by
Homburg at such Closing.
     4. Closing. The closing (each a “Closing”) of the Transactions shall occur
in stages. The first Closing shall include at least four (4) Transactions and
shall occur at 10:00 a.m. (Eastern time) on the date that is fifteen (15) days
after the satisfaction (or waiver) of the last of all conditions precedent for
at least four (4) Transactions (the “First Scheduled Closing Date”). Each of the
remaining Transactions with respect to which all conditions precedent thereto
have been satisfied or waived by the party entitled to do so, shall occur on the
date that is fifteen (15) days after the satisfaction (or waiver) of the last of
all such conditions precedent for the

12



--------------------------------------------------------------------------------



 



applicable Transaction (each, a “Remaining Scheduled Closing Date”; together
with the First Scheduled Closing Date, the “Scheduled Closing Date(s)”);
provided, however, that Homburg shall have the right to adjourn a particular
Scheduled Closing Date not more than two (2) times to a Business Day that is not
later than June 29, 2007 by delivery of written notice to Cedar on or prior to
the original Scheduled Closing Date of the adjourned Scheduled Closing Date.
Without limitation to the foregoing, the parties agree to use commercially
reasonable efforts to close as many of the Transactions on the same date as
practicable. Notwithstanding the foregoing but subject to the right of Cedar to
adjourn the Closing of one or more Transactions pursuant to Section 10(b) or
Section 23 hereof, in the event that all of the conditions precedent with
respect to any Transaction shall not have been satisfied or waived by the party
entitled to do so by September 28, 2007 (the “Outside Closing Date”), then this
Agreement shall automatically terminate on such Outside Closing Date as to such
Transaction and the applicable Allotted Deposit shall be refunded to Homburg and
the Consideration shall be reduced by the amount of the applicable Allotted
Consideration, whereupon the parties hereto shall be relieved of all further
liability and responsibility under this Agreement with respect to such
Transaction (except for any obligation expressly provided to survive a
termination of this Agreement). The Closings shall occur at the offices of the
Title Company through an escrow and pursuant to escrow instructions consistent
with the terms of this Agreement and otherwise mutually satisfactory to Cedar
and Homburg (the date on which any Closing shall occur being herein referred to
as a “Closing Date”). Each Closing shall constitute approval by each of Cedar
and Homburg of all matters to which such party has a right of approval and a
waiver of all conditions precedent related to the applicable Transaction. For
the avoidance of doubt, nothing contained in this Section 4 shall be construed
to limit the rights of Cedar pursuant to Section 41 hereinbelow respecting the
closing of the purchase and sale of any Contract Property pursuant to the
applicable Purchase Agreement.
     5. Closing Costs. Costs in connection with each of the Transactions shall
be allocated as follows:
          (a) With respect to the Existing Cedar Property Transactions only:
               (i) the applicable Cedar Partners and Homburg shall pay their
respective Percentage Interests of, as applicable, the following costs and
expenses: (A) any and all state and local recording charges and fees, if any,
(B) all of the costs, expenses and charges in connection with the Loan
Approvals, including, without limitation, all application fees, processing fees,
assumption fees, attorneys’ fees, consultants’ fees and costs and expenses
associated with survey updates, record searches, title examinations and updated
mortgagee title insurance policies (including endorsements thereto), if any,
required by any Current Lender, (C) any escrow fees charged by the Title
Company, (D) any and all state and local deed taxes, real property transfer
taxes and similar taxes (collectively, “Transfer Taxes”) due and payable in
connection with the Existing Cedar Property Transactions involving the Existing
Cedar Property located in the Commonwealth of Massachusetts, (E) with respect to
the Existing Cedar Property Transaction involving the Stone Hedge Property, all
of the reasonable costs, expenses and charges incurred in connection with the
release of the Stone Hedge Property from the Stone Hedge Line of Credit and
(F) as applicable, all costs and expenses associated with the Conversions,
including, without limitation, legal and filing fees and disbursements.

13



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing or anything to the contrary contained herein, with
respect to Transfer Taxes due and payable in connection with the Existing Cedar
Property Transactions involving the Existing Cedar Properties located in the
Commonwealth of Pennsylvania, each of Homburg and the applicable Cedar Partners
shall be responsible for fifty percent (50%) of the amount thereof.
               (ii) Subject to the last sentence of Section 5(b)(ii), the
applicable Cedar Partners and Homburg shall pay their respective Percentage
Interests of all costs and expenses associated with (A) record searches, title
examinations and updated owner title insurance policies (including endorsements
thereto), if any, desired by Homburg and not by any Current Lender or any lender
under the New Stone Hedge Loan, (B) any title insurance policy and/or
endorsements insuring or otherwise providing coverage to, Homburg as a partner
of any Existing Cedar Property Owner and (C) obtaining updates to the surveys of
the Existing Cedar Properties as and to the extent desired by Homburg and not by
any Current Lender or any lender under the New Stone Hedge Loan.
          (b) With respect to the Contract Transactions only:
               (i) Homburg shall pay or reimburse Cedar for, as applicable,
Homburg’s Percentage Interests of, as applicable, all costs and expenses paid by
Cedar or its affiliates in connection with the Formations (including, without
limitation, legal and filing fees and disbursements), the acquisition of the
Contract Properties or, if applicable, all of the direct or indirect interests
in the sellers under the Purchase Contracts pursuant to the terms of the
applicable Purchase Contract (other than the gross purchase price payable by
Cedar pursuant to the applicable Purchase Contract, for which Cedar shall
receive from Homburg the applicable Allotted Consideration payable pursuant to
Section 2(c) above) and in connection with the acquisition by Homburg of the
applicable Interests at the Closing of each Contract Transaction, including, but
not limited to, the following: (A) any and all state and local recording charges
and fees, (B) all costs and expenses associated with record searches, title
examinations and updated owner title insurance policies (including endorsements
thereto), (C) the costs associated with obtaining updates to the surveys of the
Contract Properties, (D) all of the costs, expenses and charges in connection
with the obtainment of the applicable Loan Approvals, including, without
limitation, costs and expenses associated with record searches, title
examinations and updated mortgagee title insurance policies (including
endorsements thereto), if any, required by any Current Lender, (E) the
assumption by the Contract Property Owners of, or subject to Section 10(d)
below, the defeasance of, any existing financing encumbering the applicable
Contract Property, including, without limitation, the Assumption Consents and
all application fees, processing fees, assumption fees, defeasance costs,
attorneys’ fees, consultants’ fees and title insurance fees, (F) any closing
escrow fees, (G) any and all Transfer Taxes due and payable in connection with
the transactions contemplated by the applicable Purchase Contract, (H) all third
party costs incurred in connection with the preparation of any third party
reports respecting the applicable Contract Property or the condition thereof
(e.g., environmental, engineering and lease abstracting) and (I) all legal and
accounting fees and disbursements incurred by Cedar in connection with the
transactions contemplated by the applicable Purchase Contract. In addition, in
the event that Cedar shall purchase all of the direct or indirect interests in
one or more of the sellers under the Purchase Contracts pursuant to an amendment
thereto, Homburg shall pay or

14



--------------------------------------------------------------------------------



 



reimburse Cedar for Homburg’s Percentage Interests of all costs and expenses
paid by Cedar or its affiliates in connection with the applicable Conversion(s)
(including, without limitation, legal and filing fees and disbursements). To the
extent any of the foregoing costs or expenses shall be paid by Homburg in the
form of a reimbursement to Cedar, Cedar agrees to deliver copies of paid
receipts, settlement statements or other reasonable evidence to Homburg
verifying the amount thereof. Notwithstanding the foregoing or anything to the
contrary contained herein, with respect to Transfer Taxes due and payable in
connection with the Contract Transactions (each of which involves a Contract
Property located in the Commonwealth of Pennsylvania), each of Homburg and the
applicable Cedar Partners shall be responsible for fifty percent (50%) of the
amount thereof.
               (ii) Subject to the last sentence of this Section 5(b)(ii), the
applicable Cedar Partners and Homburg shall pay their respective Percentage
Interests of all costs and expenses associated with (A) additional record
searches, additional title examinations and updates of the owner title insurance
policies (including endorsements thereto) as and to the extent such additional
searches, examinations and/or updated policies are desired by Homburg and not by
any Current Lender or the Lender under the New Parkway Plaza Loan, (B) any title
insurance policy and/or endorsements insuring or otherwise providing coverage
to, Homburg as a partner of any Contract Property Owner and (C) obtaining
updates to the surveys of the Contract Properties, as and to the extent such
updated surveys are desired by Homburg and not by any Current Lender or the
Lender under the New Parkway Plaza Loan. Notwithstanding anything herein to the
contrary, if the aggregate amount payable by the Cedar Partners under
Section 5(a)(ii) and this Section 5(b)(ii) shall exceed $10,000, Homburg shall
be responsible for all amounts in excess of $10,000.
               (iii) Notwithstanding anything to the contrary contained herein,
if, for any reason (except as otherwise expressly provided in this
Section 5(b)(iii)), a Purchase Contract Closing and the Closing of the
applicable Contract Transaction shall not occur simultaneously, then Homburg
shall be responsible for one hundred percent (100%) of all costs and expenses
incurred by Homburg, Cedar and the Property Owners as a result of such separate
closings (i.e. notwithstanding the fact that similar costs may have been
initially paid in connection with a Purchase Contract Closing and Homburg shall
be required to reimburse Cedar for its Percentage Interests thereof pursuant to
Section 5(b)(i) above). Notwithstanding the foregoing, if a Purchase Contract
Closing shall occur and the Closing of the applicable Contract Transaction shall
not have occurred contemporaneously therewith solely by reason of (i) the breach
by Cedar of its obligations under this Agreement and provided that Homburg shall
have otherwise been ready, willing and able to close such Contract Transaction
contemporaneously with the applicable Purchase Contract Closing, then Cedar
shall be responsible for one hundred percent (100%) of all costs and expenses
incurred by Homburg, Cedar and the Property Owners as a result of such separate
closings or (ii) the failure of one or more conditions precedent to the
obligation of Homburg to close such Contract Transaction contemporaneously with
the applicable Purchase Contract Closing (other than by reason of any breach
described in clause (i) above), then the applicable Cedar Partners and Homburg
shall be responsible for their respective Percentage Interests of all costs and
expenses incurred by Homburg, Cedar and the Property Owners as a result of such
separate closings. The parties agree to use good faith efforts to coordinate a

15



--------------------------------------------------------------------------------



 



Purchase Contract Closing and the Closing of the applicable Contract Transaction
such that the same shall occur contemporaneously.
          (c) In addition, Homburg hereby agrees to pay to Cedar, in its
capacity as Manager, at the applicable Closing and as more particularly set
forth in the applicable Management Agreement, its Percentage Interest of any
Leasing Commission (as defined in the Management Agreement) payable to Cedar
with respect to any Leases or renewals thereof entered into by and between a
tenant at a Property and the applicable Property Owner at any time between the
date hereof and the applicable Closing Date and with respect to which Lease or
renewal thereof, the tenant thereunder has paid its first month’s rent on or
prior to the applicable Closing Date.
          (d) Except as set forth in clause (I) of Section 5(b)(i) and
Section 37 below, each party shall pay the cost of the fees and disbursements of
its attorneys in connection with this Agreement.
          The provisions of this Section 5 shall survive the Closings.
     6. Due Diligence Reviews. Homburg shall have until 5:00 p.m. (Eastern time)
on April 25, 2007, TIME BEING OF THE ESSENCE (the period of time commencing upon
the date hereof and continuing through and including such time on such date
being herein called the “Due Diligence Period”), within which to complete its
due diligence examinations of the Properties (the “Investigations”), which
Investigations shall at all times be subject to Homburg’s compliance with the
provisions of this Section 6 and Section 7 hereof. Any entry upon any Property
and all Investigations shall be made or performed during Cedar’s normal business
hours and at the sole risk and expense of Homburg, and shall not interfere with
the activities on or about any Property, its tenants and their employees and
invitees. During the Due Diligence Period, Cedar shall provide Homburg with
reasonable access to the Existing Cedar Properties and, subject to the terms of
this Section 6, the Contract Properties upon reasonable advance notice for the
sole purpose of performing the Investigations with respect thereto. In
connection with the foregoing, Homburg shall:
          (a) promptly repair any damage to the Properties resulting from any
such Investigations and replace, refill and regrade any holes made in, or
excavations of, any portion of the Properties used for such Investigations so
that the Properties shall be substantially in the same condition that they
existed in prior to such Investigations;
          (b) fully comply with all laws applicable to the Investigations and
all other activities undertaken in connection therewith;
          (c) permit Cedar to have a representative present during all
Investigations undertaken hereunder;
          (d) take all actions and implement all protections reasonably
necessary to ensure that the Investigations and the equipment, materials, and
substances generated, used or brought onto the Properties in connection with the
Investigations, pose no threat to the safety or

16



--------------------------------------------------------------------------------



 




health of persons or the environment, and cause no damage to the Properties or
other property of Cedar or other persons;
          (e) furnish to Cedar, at no cost or expense to Cedar, copies of all
studies and reports relating to the Investigations which Homburg shall obtain
with respect to the Properties or the Interests promptly after Homburg’s receipt
of same;
          (f) with respect to each Property, maintain or cause to be maintained,
at Homburg’s expense, a policy of commercial general liability insurance, with a
broad form contractual liability endorsement and with a combined single limit of
not less than $2,000,000 per occurrence for bodily injury and property damage,
automobile liability coverage including owned and hired vehicles with a combined
single limit of $2,000,000 per occurrence for bodily injury and property damage,
and an excess umbrella liability policy for bodily injury and property damage in
the amount of $5,000,000, insuring Homburg, Cedar, CSCI and, with respect to the
Existing Cedar Properties, the applicable Existing Cedar Property Owners and,
with respect to the Contract Properties, such parties as shall be required
pursuant to the terms of the applicable Purchase Contracts, as additional
insureds, against any injuries or damages to persons or property that may result
from or are related to (i) Homburg and/or the entry of the Homburg
Representatives upon the Property, (ii) any Investigations or other activities
conducted thereon, and/or (iii) any and all other activities undertaken by
Homburg and/or the Homburg Representatives, all of which insurance shall be on
an “occurrence form” and otherwise in such forms acceptable to Cedar and with an
insurance company acceptable to Cedar, and deliver a copy of such insurance
policy to Cedar prior to the first entry on the Property;
          (g) not permit the Investigations or any other activities undertaken
by Homburg or the Homburg Representatives to result in any liens, judgments or
other encumbrances being filed or recorded against the Property, and Homburg
shall, at its sole cost and expense, promptly discharge of record any such liens
or encumbrances that are so filed or recorded (including, without limitation,
liens for services, labor or materials furnished); and
          (h) without limiting the foregoing, in no event shall Homburg or the
Homburg Representatives, without the prior written consent of Cedar (provided,
however, that Cedar agrees not to unreasonably withhold consent to any request
made pursuant to clause (x) below): (x) make any intrusive physical testing
(environmental, structural or otherwise) at any Property (such as soil borings,
water samplings or the like) or (y) contact any tenant of any Property.
     Notwithstanding the foregoing, prior to the closing of the purchase and
sale of any Contract Property or, if applicable, the direct or indirect
interests in any seller under any Purchase Contract pursuant to the applicable
Purchase Contract (a “Purchase Contract Closing”) and provided that such
Purchase Contract shall then be in full force and effect, then Homburg shall be
permitted to perform (at its sole cost and expense) the same due diligence
examinations of the Contract Properties as Cedar shall be permitted to perform
thereunder, as and to the extent permitted pursuant to the terms of such
Purchase Contract. In the event that any Purchase Contract shall have terminated
or the same shall not or shall no longer permit any due diligence examinations
of the Contract Properties, then under no circumstances shall this Agreement be
construed to provide or grant Homburg with any special right of entry or other

17



--------------------------------------------------------------------------------



 



investigative rights or privileges with respect to any of the Contract
Properties. Homburg acknowledges and agrees that any and all due diligence
investigations that Homburg desires to perform with respect to the Contract
Properties shall be coordinated through and approved by Cedar (such consent not
to be unreasonably withheld), pursuant to written requests made by Homburg to
Cedar, it being acknowledged and agreed however, that Cedar shall not be
required to incur any cost or expense in connection therewith. To the extent not
previously provided, Cedar agrees to furnish to Homburg promptly following the
date hereof, copies of all existing third party studies and reports relating to
any investigations undertaken by Cedar or any Cedar Related Party with respect
to the Contract Properties pursuant to the applicable Purchase Contracts and,
promptly after Cedar’s receipt of the same, Cedar agrees to furnish to Homburg
copies of any such third party studies and reports received by Cedar after the
date hereof. The provisions of this Section 6 shall survive the Closings and/or
any termination of this Agreement.
     7. Indemnification. Homburg shall indemnify, defend and hold harmless the
Cedar Related Parties from and against any and all claims, demands, causes of
action, losses, damages, liabilities, costs and expenses (including, without
limitation, attorneys’ fees and disbursements and costs of enforcement of the
indemnification obligation hereunder), suffered or incurred by Cedar or any
Cedar Related Party, including without limitation, pursuant to any Purchase
Contract, and arising out of or in connection with (i) the entry by Homburg
and/or the Homburg Representatives upon any of the Properties (whether conducted
prior to or after the date hereof), (ii) any Investigations or other activities
conducted thereon by Homburg or the Homburg Representatives, (iii) any liens or
encumbrances filed or recorded against any Property as a consequence of their
due diligence investigations, including, without limitation, the Investigations
and/or (iv) any and all other activities undertaken by Homburg or the Homburg
Representatives with respect to the Properties and/or the Interests. The
foregoing obligation to indemnify, defend and hold harmless shall not include
any claims, demands, causes of action, losses, damages, liabilities, costs or
expenses (including, without limitation, attorneys’ fees and disbursements) that
result solely from the mere discovery, by Homburg or the Homburg
Representatives, of existing conditions on any Property during investigations
conducted pursuant to, and in accordance with, the terms of this Agreement.
     The provisions of this Section 7 shall survive the Closings and/or any
termination of this Agreement.
     8. Property Information and Confidentiality. All Information provided to
Homburg, whether prior to or after the date hereof, shall be subject to the
following terms and conditions:
          (a) Except as expressly provided otherwise in this Agreement, neither
Cedar nor any Cedar Related Party makes any representation or warranty as to the
truth, accuracy or completeness of the Information, or any other studies,
documents, reports or other information provided to Homburg hereunder and
expressly disclaims any implied representations as to any matter disclosed or
omitted.
          (b) Homburg agrees that neither Homburg nor the Homburg
Representatives shall, at any time or in any manner, either directly or
indirectly, divulge, disclose or communicate to any person, entity or
association the Information, or any other knowledge or

18



--------------------------------------------------------------------------------



 




information acquired by Homburg or the Homburg Representatives from Cedar, any
Cedar Related Party or by Homburg’s own inspections and investigations, other
than matters that were in the public domain at the time of receipt by Homburg or
the Homburg Representatives. Without Cedar’s prior written consent, Homburg
shall not disclose and Homburg shall direct the Homburg Representatives not to
disclose to any person, entity or association or any of the terms, conditions or
other facts with respect to this Agreement or the Purchase Contracts, including,
without limitation, the status hereof or thereof. Notwithstanding the foregoing
but subject to the terms of the Purchase Contracts, Homburg may disclose such of
the Information and its other reports, studies, documents and other matters
generated by it and the terms of this Agreement (i) as required by law or court
order (provided prior written notice of such disclosure shall be provided to
Cedar), (ii) as Homburg deems necessary or desirable to the Homburg
Representatives in connection with Homburg’s Investigation and the transactions
contemplated hereby provided that those to whom such Information is disclosed
are informed of the confidential nature thereof and agree(s) to keep the same
confidential in accordance with the terms and conditions hereof and/or the
Purchase Contracts, as applicable and (iii) subject to the immediately
succeeding sentence, as contained in sales materials distributed to potential
investors in HP. Prior to any Syndication, Homburg shall offer Cedar the
opportunity to timely review and, subject to any Netherlands regulatory
requirements, approve all descriptive materials published and disseminated with
respect to references to Cedar or any parent or subsidiary thereof (other than
the Property Owners) and its or their organizational and/or financial
operations, structure or history, such approval not to be unreasonably withheld,
conditioned or delayed, and shall offer Cedar the opportunity to timely review
all materials published and disseminated with respect to any Property Owner and
the interests therein, the Properties and the transactions contemplated by this
Agreement and the Amended and Restated Partnership Agreements. The review and
approval by Cedar of any materials published and disseminated as aforesaid shall
in no way subject Cedar to any liability hereunder or otherwise, it being agreed
that Homburg shall defend, indemnify and hold each of the Cedar Related Parties
harmless of, from and against any and all losses, claims, liabilities, damages,
costs, charges and expenses (including, without limitation, reasonable legal
fees and the cost of enforcement of the indemnification obligation hereunder)
arising out of or in connection with any Syndication. Notwithstanding anything
to the contrary contained herein, Homburg hereby covenants and agrees to comply
with any and all confidentiality provisions set forth in the Purchase Contracts.
          (c) Homburg shall indemnify and hold harmless Cedar and the Cedar
Related Parties from and against any and all claims, demands, causes of action,
losses, damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees and disbursements and costs of enforcement of the
indemnification obligation hereunder but excluding any special or consequential
damages) suffered or incurred by Cedar or any Cedar Related Party and arising
out of or in connection with a breach by Homburg or the Homburg Representatives
of the provisions of this Section 8.
          (d) Homburg and the Homburg Representatives shall use reasonable care
to maintain in good condition all of the Information furnished or made available
to Homburg and/or the Homburg Representatives. In the event this Agreement is
terminated, Homburg and the Homburg Representatives shall promptly destroy all
originals and copies of the Information in the possession of Homburg and the
Homburg Representatives (except to the extent such

19



--------------------------------------------------------------------------------



 




Information pertains to a Transaction that shall have closed). Likewise, if this
Agreement is terminated as to one Transaction only in accordance with the terms
of this Agreement, then Homburg and the Homburg Representatives shall promptly
destroy all originals and copies of the Information pertaining to such
Transaction (e.g., the applicable Property(ies) and Interests) in the possession
of Homburg and the Homburg Representatives. Notwithstanding the foregoing or
anything to the contrary contained herein, in the event that a Purchase Contract
shall terminate for any reason, Homburg shall deliver to Cedar promptly upon
demand, all originals and copies of the Information in the possession of Homburg
and the Homburg Representatives relating to the applicable Contract Property.
          (e) As used in this Agreement, the term “Information” shall mean any
of the following: (i) all information and documents in any way relating to the
Properties and/or the Interests, the operation thereof or the sale thereof,
including, without limitation, the Purchase Contracts, all leases and contracts
furnished to Homburg or the Homburg Representatives by Cedar or any Cedar
Related Party or their agents or representatives, including, without limitation,
their contractors, engineers, attorneys, accountants, consultants, brokers or
advisors, whether prior to or after the date hereof and (ii) all analyses,
compilations, data, studies, reports or other information or documents prepared
or obtained by Homburg or the Homburg Representatives containing or based on, in
whole or in part, the information or documents described in the preceding clause
(i), the Investigations, or otherwise reflecting their review or investigation
of the Properties and/or the Interests.
          (f) In addition to any other remedies available to Cedar, Cedar shall
have the right to seek equitable relief, including, without limitation,
injunctive relief or specific performance, against Homburg and/or the Homburg
Representatives in order to enforce the provisions of this Section 8.
          (g) Notwithstanding any terms or conditions in this Agreement to the
contrary, no conditions of confidentiality within the meaning of IRC §6111(d) or
the Treasury Regulations promulgated under IRC Sec. 6011 are intended, and the
parties hereto are expressly authorized to disclose every U.S. federal income
tax aspect of any transaction covered by this Agreement with any and all
persons, without limitation of any kind.
     The provisions of this Section 8 shall survive the Closings and/or any
termination of this Agreement.
     9. Termination Right. If, on or before the expiration of the Due Diligence
Period, based upon the Investigations and/or the Information, Homburg shall
determine that it no longer intends to acquire the Property for any reason, then
Homburg shall have the right to terminate this Agreement by delivery of written
notice to Cedar on or before 5:00 p.m. (Eastern time) on the date that the Due
Diligence Period shall expire (such notice being herein called the “Termination
Notice”), whereupon the Deposit shall be promptly returned to Homburg, and this
Agreement and the obligations of the parties hereunder shall terminate (and no
party hereto shall have any further obligations in connection herewith except
under those provisions that expressly survive a termination of this Agreement).
In the event that Homburg shall fail to deliver the Termination Notice to Cedar
on or before 5:00 p.m. (Eastern time) on the date that the Due

20



--------------------------------------------------------------------------------



 



Diligence Period shall expire, Homburg shall be deemed to have agreed that the
foregoing matters are acceptable to Homburg and that it intends to proceed with
all of the transactions contemplated by this Agreement (and, thereafter, Homburg
shall have no further right to terminate this Agreement pursuant to this
Section 9).
     10. Lender Approval.
          (a) With respect to each of the Transactions other than the
Transactions involving the Stone Hedge Property and the Parkway Plaza Property,
Cedar shall use commercially reasonable efforts to obtain from the Current
Lenders their respective written approval or agreement, in a form reasonably
acceptable to Homburg of (i) the Conversions, if applicable, and the transfer of
the applicable Interests as contemplated under this Agreement, (ii) the
applicable Amended and Restated Partnership Agreements, (iii) the applicable
Management Agreement and (iv) the Syndication (including the applicable Current
Lender’s agreement that the Syndication shall not constitute a default under the
applicable Current Loan Documents) (collectively, with any other related
approvals required pursuant to the applicable Loan Documents the “Loan
Approvals”). Notwithstanding the foregoing, the refusal of a Current Lender to
pre-approve or otherwise permit without the consent of Lender a transfer of
partnership interest from Cedar to Homburg or HPBV (or any affiliate of either
of the foregoing) shall not be grounds for Homburg to withhold its consent to a
Loan Approval. Cedar shall request that the documents evidencing a Loan Approval
contain a statement from the Current Lender identifying, in writing, the
outstanding principal balance and interest rate of the applicable Current Loan
and whether, to Current Lender’s knowledge, any default exists under the
applicable Current Loan Documents (the “Loan Estoppel Statement”). Cedar and
Homburg agree to use commercially reasonable efforts to cooperate with each
other in connection with the foregoing (including, without limitation, promptly
furnishing to the Current Lenders all information and documents (financial and
otherwise) which may be required under the Current Loan Documents or otherwise
reasonably requested by the Current Lenders). For avoidance of doubt, failure by
Cedar to obtain (x) any Loan Approval in the manner provided herein shall not
constitute a default by Cedar under this Agreement, but shall constitute the
mere failure of a condition precedent as more particularly set forth in
Section 16 below and/or (y) any Loan Estoppel Statement in the manner provided
herein shall constitute neither a default by Cedar under this Agreement nor the
failure of a condition precedent to the obligation of any party to close
hereunder.
          (b) If, with respect to one (1) or more of the applicable Properties
(each, a “Subject Property”), necessary Loan Approvals shall not have been
obtained by Cedar and Homburg prior to 5:00 P.M. (Eastern time) on June 29, 2007
(the “Loan Approval Deadline”), then Cedar shall have the right, in its sole and
absolute discretion, exercisable by delivery of written notice to Homburg to
either (x) extend the Loan Approval Deadline with respect to the Subject
Property(ies) by a period not to exceed, in the aggregate, thirty (30) days (the
“Extension Period”) and, if necessary, extend the Closing of the related
Transaction(s) (the “Subject Transaction(s)”) in connection therewith, or
(y) remove the Interests associated with the Subject Property(ies) (the “Subject
Interests”) from the Interests being conveyed pursuant to this Agreement, in
which case this Agreement shall terminate as to the Subject Transaction and the
applicable Allotted Deposit shall be refunded to Homburg and the Consideration
shall be

21



--------------------------------------------------------------------------------



 




reduced by the amount of the applicable Allotted Consideration, whereupon the
parties hereto shall be relieved of all further liability and responsibility
under this Agreement with respect to the Subject Interests, the Subject Property
and the Subject Transaction (except for any obligation expressly provided to
survive a termination of this Agreement). If Cedar shall make an election under
clause (x) of this Section 10(b), then the following shall apply:
               (i) The parties shall proceed with the Closing of any other
Transaction that is not a Subject Transaction in accordance with the terms of
this Agreement.
               (ii) If Cedar does not obtain any or all outstanding Loan
Approval(s) by the expiration of the Extension Period, then this Agreement shall
automatically terminate with respect to the Subject Transaction only, in which
case the applicable Allotted Deposit shall be refunded to Homburg and the
Consideration shall be reduced by the amount of the applicable Allotted
Consideration, and the parties hereto shall be relieved of all further liability
and responsibility under this Agreement with respect to the Subject Interests,
the Subject Property and the Subject Transaction, except for any obligation
expressly provided to survive a termination of this Agreement.
          (c) The parties hereby acknowledge that none of Cedar, the Property
Owners or any of their respective affiliates are the current borrowers under the
Current Loans encumbering the Contract Properties and that pursuant to the
respective Purchase Contracts, Cedar has applied to the applicable Current
Lenders for their consent to the assumption by the Contract Property Owners
(other than the Contract Property Owner for the Parkway Plaza Property) of the
applicable Current Loans (the “Assumption Consents”). The parties further
acknowledge and agree that Cedar intends to seek the Loan Approvals respecting
the Contract Properties other than the Parkway Plaza Property contemporaneously
with the Assumption Consents; provided, however, that if a Current Lender shall
render an Assumption Consent but shall not render a Loan Approval, then, at
Cedar’s election, following notice from Cedar to Homburg thereof, (x) Cedar
shall be permitted to close the purchase and sale of the related Contract
Property in accordance with the applicable Purchase Contract and assume the
applicable Current Loan without any participation, then or at a later date, with
Homburg and (y) this Agreement shall automatically terminate as to the
applicable Contract Transaction and the applicable Allotted Deposit shall be
refunded to Homburg and the Consideration shall be reduced by the amount of the
applicable Allotted Consideration and the parties hereto shall be relieved of
all further liability and responsibility under this Agreement with respect to
the applicable Interests and the applicable Contract Property (except for any
obligation expressly provided to survive a termination of this Agreement).
          (d) In the event that Cedar shall be unable to secure an Assumption
Consent with respect to any of the Contract Properties (other than the Parkway
Plaza Property, with respect to which the parties acknowledge that the existing
mortgage loan encumbering the same is intended to be defeased prior to the
applicable Purchase Contract Closing) and as a result, Cedar shall elect to
cause the defeasance of the applicable Current Loan (the “Defeased Current
Loan”) pursuant to the terms of the applicable Purchase Contract, Cedar shall
notify Homburg in writing thereof (the “Defeasance Notice”), which notice shall
include an estimate by Cedar, in its reasonable determination, of the cost of
such defeasance. Within ten (10) Business Days after

22



--------------------------------------------------------------------------------



 




the receipt of a Defeasance Notice, Homburg shall have the option, in its sole
discretion, to terminate this Agreement with respect to the Contract Transaction
involving the Defeased Current Loan only, in which case the applicable Allotted
Deposit shall be refunded to Homburg and the Consideration shall be reduced by
the amount of the applicable Allotted Consideration, and the parties hereto
shall be relieved of all further liability and responsibility under this
Agreement with respect to such Contract Property and the Interests related
thereto, except for any obligation expressly provided to survive a termination
of this Agreement. If Homburg shall not terminate this Agreement as to a
Contract Transaction involving a Defeased Current Loan within such ten (10)
Business Day period, the parties shall proceed to the Closing of such Contract
Transaction in accordance with the terms hereof and Homburg shall be responsible
for its Percentage Interest of any and all defeasance costs incurred in
connection therewith as set forth in Section 5(b)(i) above.
     11. Representations and Warranties of Cedar.
          (a) Cedar hereby makes the following representations and warranties to
Homburg as of the date of this Agreement (except as otherwise provided):
               (i) Due Authority. This Agreement and all agreements, instruments
and documents herein provided to be executed by Cedar and, as applicable, the
Cedar GPs will be duly authorized, executed and delivered by and binding upon
Cedar and the Cedar GPs, as applicable, as of the Closing Date. As of the
Closing Date, this Agreement will constitute the legal, valid and binding
obligations of Cedar and shall be enforceable against Cedar in accordance with
its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency or other similar laws affecting creditor’s rights generally and
(ii) general principles of equity. Cedar is a limited partnership, duly
organized and validly existing and in good standing under the laws of the State
of Delaware and, as of the Closing Date, will be duly authorized and qualified
to do all things required of it under this Agreement and all agreements,
instruments and documents herein provided to be executed by Cedar. On the
applicable Closing Date, each of the Cedar GPs will be a limited liability
company, duly formed and validly existing and in good standing under the laws of
the State of Delaware, and duly authorized and qualified to do all things
required of it under this Agreement. Each of the Existing Cedar Property Owners
is on the date hereof, a limited liability company, duly formed and validly
existing and in good standing under the laws of the State or Commonwealth of its
formation and is in good standing under the laws of the Commonwealth in which
the applicable Existing Cedar Property is located. On the applicable Closing
Date, each of the Property Owners will be a limited partnership, duly formed and
validly existing and in good standing under the laws of the State of Delaware
and in good standing in the Commonwealth in which the applicable Property is
located.
               (ii) Pre-Homburg Property Owner Agreements; Assets. Annexed
hereto as Exhibit C-1 and made a part hereof is a true and complete list (in all
material respects) of the Pre-Homburg Property Owner Agreements of each Existing
Cedar Property Owner as modified and/or amended through the date hereof, true
and correct copies (in all material respects) of which have been delivered to
Homburg. As of the date hereof, the Pre-Homburg Property Owner Agreements of
each Existing Cedar Property Owner, as listed in Exhibit C-1, are in full force
and effect and have not been modified, supplemented or amended. Prior to the

23



--------------------------------------------------------------------------------



 



applicable Closing Date, each of the Pre-Homburg Property Owner Agreements will
have been executed or amended and restated, as the case may be, in substantially
the form of the Pre-Homburg Property Owner Agreement attached hereto as
Exhibit C-2 to reflect the Conversion or the Formation, as applicable; provided,
however, that if a Purchase Contract Closing shall close simultaneous with a
Contract Closing hereunder, then no Pre-Homburg Property Owner Agreement will
have been executed in connection therewith, it being the intention of the
parties that the applicable Amended and Restated Partnership Agreement will be
modified to reflect the same as the initial partnership agreement of the
applicable Property Owner. Since its inception, no Property Owner has or will
have owned, as applicable, assets other than the applicable Property or engaged
in any business other than the ownership and operation of the applicable
Property.
               (iii) Interests. As of the date hereof, Cedar owns, directly or
indirectly, all of the Interests in each Existing Cedar Property Owner free of
all security interests, liens, encumbrances and pledges. Immediately prior to
each Closing, the applicable (x) Cedar GP shall own its one percent (1%) general
partnership interest in the respective Property Owner and (y) Cedar (or its
wholly-owned subsidiary limited liability company, as determined by Cedar) shall
own its ninety-nine percent (99%) limited partnership interests in the
respective Property Owner, free of all security interests, liens, encumbrances
and pledges. There are no outstanding options, subscriptions, warrants or calls
outstanding with respect to the Interests.
               (iv) Conflicts. Neither the entry into nor the performance of
this Agreement by Cedar will (i) violate or result in a material breach under,
or constitute a material default under, any corporate charter, certificate of
incorporation, by-law, partnership agreement, indenture, contract, permit,
judgment, decree or order to which Cedar or any Property Owner (as and to the
extent the same has been formed) is a party or by which Cedar or any Property
Owner (as and to the extent the same has been formed) is bound, or (ii) except
with respect to the Loan Approvals, require the consent of any third party other
than as has already been obtained or is otherwise specifically set forth herein
(e.g. the Board Consent).
               (v) Taxes. All tax returns that have been required to be filed
with respect to the business, operations and assets of each Property Owner (as
and to the extent the same has been formed) have been timely filed. All taxes,
charges, fees, levies or other assessments, including, without limitation,
income, real and personal property taxes, imposed by any Governmental Authority
having jurisdiction that are due and payable as of the applicable Closing Date
with respect to the business, operations and assets of the applicable Property
Owner, have been paid or shall be paid as of the applicable Closing Date. There
are no pending audits with respect to taxes payable by the Property Owners (as
and to the extent the same have been formed). As of the date hereof and the
Closing Date, each Property Owner (as and to the extent the same have been
formed) is currently and shall continue to be, classified as a disregarded
entity for federal income tax purposes.
               (vi) Leases. Cedar has no knowledge of any leases, licenses or
other occupancy agreements to which any Property Owner is a party affecting any
portion of the applicable Property which will be in force on the applicable
Closing Date other than the Leases. To Cedar’s knowledge, as of the date of this
Agreement (x) the Leases are in full force and effect

24



--------------------------------------------------------------------------------



 



and have not been amended except as set forth in the Lease Exhibit, and (y) the
Lease Exhibit is true and correct in all material respects. To the knowledge of
Cedar with respect to the Existing Cedar Properties only, true and complete (in
all material respects) copies of the Leases have been provided to Homburg. As of
the date hereof, (A) except as noted on Schedule 8, Cedar has no knowledge of
any material default by any party to any Lease encumbering any Existing Cedar
Property that remains uncured and (B) Cedar has not received written notice from
any seller under any Purchase Contract that any party to any Lease encumbering a
Contract Property is in material default thereunder, which default remains
uncured.
               (vii) Service Contracts. Cedar has no knowledge of any service or
equipment leasing contracts to which any Property Owner is a party affecting any
portion of the applicable Property which will be in force on the applicable
Closing Date other than the Service Contracts. To the knowledge of Cedar with
respect to the Existing Cedar Properties only, as of the date of this Agreement
(x) all of the material Service Contracts are in full force and effect and
(y) true and complete (in all material respects) copies of the Service Contracts
listed on Schedule 2 have been (or will be) delivered to Homburg. As of the date
hereof, (A) Cedar has no knowledge of any material default by any party to any
Service Contract applicable to any Existing Cedar Property that remains uncured
and (B) Cedar has not received written notice from any seller under any Purchase
Contract that any party to any Service Contract affecting a Contract Property is
in material default thereunder, which default remains uncured.
               (viii) Employees. As of the date hereof and the applicable
Closing Date, the Property Owners have no and shall not have any, employees.
               (ix) Litigation. To Cedar’s knowledge and except as set forth in
Schedule 5 attached hereto, there is no material pending or threatened
litigation against any Existing Cedar Property or against any Existing Cedar
Property Owner other than claims made in the ordinary course of the business of
owning and operating the Existing Cedar Properties and the Existing Cedar
Property Owners, as applicable. To the knowledge of Cedar and except as set
forth in Schedule 5 attached hereto, there is no material pending or threatened
litigation against any Contract Property or against any Contract Property Owner
other than claims made in the ordinary course of the business of owning and
operating the Contract Properties and the Contract Property Owners, as
applicable.
               (x) No Insolvency. Neither Cedar nor any Property Owner (as and
to the extent the same as been formed) is or shall be on the Closing Date, a
debtor in any state or federal insolvency, bankruptcy or receivership
proceeding.
               (xi) Non-Foreign Person. Neither Cedar nor any Property Owner (as
and to the extent the same as been formed) is or shall be as of the Closing
Date, a “foreign person” as defined in Section 1445 of the Internal Revenue
Code, as amended.
               (xii) Pennsboro Loan. The Property commonly known as Pennsboro
Commons, located in Enola, Pennsylvania is currently encumbered by a mortgage
loan in the original principal amount of $11,540,000 made by KeyBank National
Association (the “Pennsboro Loan”) to the applicable Existing Cedar Property
Owner. To the knowledge of Cedar, as of the date of this Agreement (x) the
documents and instruments identified on Schedule

25



--------------------------------------------------------------------------------



 



6 attached hereto constitute all of the material documents and instruments
delivered in connection with the Pennsboro Loan (the “Pennsboro Loan
Documents”), true and complete (in all material respects) copies of which have
been (or will be within ten (10) Business Days of the date hereof) delivered to
Homburg; (y) the Pennsboro Loan Documents are in full force and effect and have
not been amended except as set forth on Schedule 6 attached hereto, and (z) the
applicable Existing Cedar Property Owner is not in material default of, and has
not received written notice from the applicable Current Lender of any uncured
default under, any of such Existing Cedar Property Owner’s material obligations
under the Pennsboro Loan Documents. To the knowledge of Cedar, as of the
applicable Closing Date, the applicable Existing Cedar Property Owner will not
be in material default of, and will not have received written notice from the
applicable Current Lender of any uncured default under, any of such Existing
Cedar Property Owner’s material obligations under the Pennsboro Loan Documents
and the outstanding principal amount of the Pennsboro Loan set forth on the
Settlement Statement shall be the true and correct outstanding principal amount
of the Pennsboro Loan as of the Closing Date.
               (xiii) Fieldstone Marketplace Loan. The Property commonly known
as Fieldstone Marketplace, located in New Bedford, Massachusetts is currently
encumbered by a mortgage loan in the original principal amount of $19,000,000
made by Lehman Brothers Bank, FSB (the “Fieldstone Marketplace Loan”) to
Fieldstone WP Associates, LLC, a Delaware limited liability company, as
borrower’s interest has been assigned to and assumed by, the applicable Existing
Cedar Property Owner. To the knowledge of Cedar, as of the date of this
Agreement (x) the documents and instruments identified on Schedule 6 attached
hereto constitute all of the material documents and instruments delivered in
connection with the Fieldstone Marketplace Loan (the “Fieldstone Marketplace
Loan Documents”), true and complete (in all material respects) copies of which
have been (or will be within ten (10) Business Days of the date hereof)
delivered to Homburg; (y) the Fieldstone Marketplace Loan Documents are in full
force and effect and have not been amended except as set forth on Schedule 6,
and (z) the applicable Existing Cedar Property Owner is not in material default
of, and has not received written notice from the applicable Current Lender of
any uncured default under, any of such Existing Cedar Property Owner’s material
obligations under the Fieldstone Marketplace Loan Documents. To the knowledge of
Cedar, as of the applicable Closing Date, the applicable Existing Cedar Property
Owner will not be in material default of, and will not have received written
notice from the applicable Current Lender of any uncured default under, any of
such Existing Cedar Property Owner’s material obligations under the Fieldstone
Marketplace Loan Documents and the outstanding principal amount of the
Fieldstone Marketplace Loan set forth on the Settlement Statement shall be the
true and correct outstanding principal amount of the Fieldstone Marketplace Loan
as of the Closing Date.
               (xiv) Intentionally Deleted.
               (xv) Meadows Marketplace Loan. The Property commonly known as
Meadows Marketplace, located in Hershey, Pennsylvania is currently encumbered by
a mortgage loan in the original principal amount of $10,775,000.00 made by
KeyBank National Association (the “Meadows Marketplace Loan”) to the applicable
Existing Cedar Property Owner. To the knowledge of Cedar, as of the date of this
Agreement (x) the documents and instruments identified on Schedule 6 attached
hereto constitute all of the material documents and instruments

26



--------------------------------------------------------------------------------



 



delivered in connection with the Meadows Marketplace Loan (the “Meadows
Marketplace Loan Documents”), true and complete (in all material respects)
copies of which have been (or will be within ten (10) Business Days of the date
hereof) delivered to Homburg; (y) the Meadows Marketplace Loan Documents are in
full force and effect and have not been amended except as set forth on
Schedule 6 and (z) the applicable Existing Cedar Property Owner is not in
material default of, and has not received written notice from the applicable
Current Lender of any uncured default under, any of such Existing Cedar Property
Owner’s material obligations under the Meadows Marketplace Loan Documents. To
the knowledge of Cedar, as of the applicable Closing Date, the applicable
Existing Cedar Property Owner will not be in material default of, and will not
have received written notice from the applicable Current Lender of any uncured
default under, any of such Existing Cedar Property Owner’s material obligations
under the Meadows Marketplace Loan Documents and the outstanding principal
amount of the Meadows Marketplace Loan set forth on the Settlement Statement
shall be the true and correct outstanding principal amount of the Meadows
Marketplace Loan as of the Closing Date.
               (xvi) Ayr Town Center Loan. To the knowledge of Cedar, the
Property commonly known as Ayr Town Center, located in McConnellsburg,
Pennsylvania is currently encumbered by a mortgage loan in the original
principal amount of $7,650,000.00 made by Citigroup Global Markets Realty Corp.
(the “Ayr Town Center Loan”) to the seller under the applicable Purchase
Contract, as borrower. To the knowledge of Cedar, as of the date of this
Agreement (x) the documents and instruments identified on Schedule 6 attached
hereto constitute all of the material documents and instruments delivered in
connection with the Ayr Town Center Loan (the “Ayr Town Center Loan Documents”);
(y) the Ayr Town Center Loan Documents are in full force and effect and have not
been amended except as set forth on Schedule 6; and (z) Cedar has not received
written notice from the seller under the applicable Purchase Contract that the
borrower under the Ayr Town Center Loan Documents is in material default
thereunder, which default remains uncured. To the knowledge of Cedar, as of the
Closing Date, the applicable Contract Property Owner will not have received
written notice from the lender under the Ayr Town Center Loan Documents that
such Contract Property Owner is in material default thereunder, which default
remains uncured.
               (xvii) Aston Center Loan. To the knowledge of Cedar, the Property
commonly known as Aston Center, located in Aston, Pennsylvania is currently
encumbered by a mortgage loan in the original principal amount of $13,250,000.00
made by Citigroup Global Markets Realty Corp. (the “Aston Center Loan”) to the
seller under the applicable Purchase Contract, as borrower. To the knowledge of
Cedar, as of the date of this Agreement (x) the documents and instruments
identified on Schedule 6 attached hereto constitute all of the material
documents and instruments delivered in connection with the Aston Center Loan
(the “Aston Center Loan Documents”); (y) the Aston Center Loan Documents are in
full force and effect and have not been amended except as set forth on
Schedule 6; and (z) Cedar has not received written notice from the seller under
the applicable Purchase Contract that the borrower under the Aston Center Loan
Documents is in material default thereunder, which default remains uncured. To
the knowledge of Cedar, as of the Closing Date, the applicable Contract Property
Owner will not have received written notice from the lender under the Aston
Center Loan Documents that such Contract Property Owner is in material default
thereunder, which default remains uncured.

27



--------------------------------------------------------------------------------



 



               (xviii) Scott Town Center Loan. To the knowledge of Cedar, the
Property commonly known as Scott Town Center, located in Bloomsburg,
Pennsylvania is currently encumbered by a mortgage loan in the original
principal amount of $9,500,000.00 made by Citigroup Global Markets Realty Corp.
(the “Scott Town Center Loan”) to the seller under the applicable Purchase
Contract, as borrower. To the knowledge of Cedar, as of the date of this
Agreement (x) the documents and instruments identified on Schedule 6 attached
hereto constitute all of the material documents and instruments delivered in
connection with the Scott Town Center Loan (the “Scott Town Center Loan
Documents”); (y) the Scott Town Center Loan Documents are in full force and
effect and have not been amended except as set forth on Schedule 6; and
(z) Cedar has not received written notice from the seller under the applicable
Purchase Contract that the borrower under the Scott Town Center Loan Documents
is in material default thereunder, which default remains uncured. To the
knowledge of Cedar, as of the Closing Date, the applicable Contract Property
Owner will not have received written notice from the lender under the Scott Town
Center Loan Documents that such Contract Property Owner is in material default
thereunder, which default remains uncured.
               (xix) Spring Meadow Loan. To the knowledge of Cedar, the Property
commonly known as Spring Meadow, located in Wyomissing, Pennsylvania is
currently encumbered by a mortgage loan in the original principal amount of
$13,400,000.00 made by Citigroup Global Markets Realty Corp. (the “Spring Meadow
Loan”) to the seller under the applicable Purchase Contract, as borrower. To the
knowledge of Cedar, as of the date of this Agreement (x) the documents and
instruments identified on Schedule 6 attached hereto constitute all of the
material documents and instruments delivered in connection with the Spring
Meadow Loan (the “Spring Meadow Loan Documents”); (y) the Spring Meadow Loan
Documents are in full force and effect and have not been amended except as set
forth on Schedule 6; and (z) Cedar has not received written notice from the
seller under the applicable Purchase Contract that the borrower under the Spring
Meadow Loan Documents is in material default thereunder, which default remains
uncured. To the knowledge of Cedar, as of the Closing Date, the applicable
Contract Property Owner will not have received written notice from the lender
under the Spring Meadow Loan Documents that such Contract Property Owner is in
material default thereunder, which default remains uncured.
               (xx) Current Loan Documents. Other than in connection with the
New Stone Hedge Loan and the New Parkway Plaza Loan, as and to the extent in
effect as of the applicable Closing Date, no Property Owner has entered into any
loan documents secured in whole or in part by the applicable Property that will
be binding on such Property Owner after the applicable Closing Date other than
the Current Loan Documents.
               (xxi) Purchase Contracts. Prior to the date hereof, Cedar has
delivered to Homburg, copies of the Purchase Contracts, which are true, correct
and complete in all material respects. As of the date hereof, none of the
Purchase Contracts has been modified, amended, supplemented, canceled or
terminated except as otherwise provided herein. Cedar has not heretofore
assigned or in any manner encumbered or otherwise transferred its interests in
any Purchase Contract to any other person or entity. To the knowledge of Cedar,
as of the date of this Agreement (x) the Purchase Contracts are in full force
and effect, (y) Cedar has not given or received written notice to or from the
seller under any Purchase Contract of any uncured default

28



--------------------------------------------------------------------------------



 



of any material obligations thereunder and (z) each of the representations and
warranties made by the applicable seller under each Purchase Contract is true
and correct in all material respects.
               (xxii) Notices of Condemnation, Violations. To the knowledge of
Cedar, as of the date hereof, neither Cedar nor any Existing Cedar Property
Owner has received written notice from any Governmental Authority of (a) any
notice of condemnation of all or any part of the Existing Cedar Properties or
(b) any violations by any Existing Cedar Property Owner of any zoning ordinance,
law or other legal requirement relating to the ownership of the Existing Cedar
Properties, which have not been corrected in all material respects and which
have a material adverse effect on the value, use or operation of such Existing
Cedar Property.
          Notwithstanding the foregoing or anything to the contrary contained in
this Agreement, in the event that Cedar shall purchase all of the direct or
indirect interests in one or more of the sellers under the Purchase Contracts
rather than purchase the fee interests in the related the Contract
Property(ies), then each of the representations and warranties made by Cedar
herein that shall relate to the Contract Property Owners shall, in addition to
any other limitation or qualification applicable thereto, be further limited to
the knowledge of Cedar and relate only to periods from and after the date that
Cedar shall have acquired such interests (i.e. the applicable Purchase Contract
Closing).
          (b) Knowledge of Cedar. References to the “knowledge” of Cedar or
words of similar import shall refer only to (i) the knowledge of Cedar of
information actually and specifically set forth in written materials physically
located in the files and property records maintained by Cedar at its office and
(ii) the current actual (as opposed to implied or constructive) knowledge of Leo
S. Ullman and Brenda Walker and shall not be construed, by imputation or
otherwise, to refer to the knowledge of Cedar or any parent, subsidiary or
affiliate of Cedar or to any other officer, agent, manager, representative or
employee of Cedar or to impose upon Leo S. Ullman or Brenda Walker any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. Notwithstanding anything to the contrary contained in this Agreement,
neither Leo S. Ullman nor Brenda Walker shall have any personal liability
hereunder.
          (c) Knowledge of Homburg. Notwithstanding anything to the contrary
contained in this Agreement, with respect to each Transaction, (i) if any of the
representations or warranties of Cedar contained in this Agreement or in any
document or instrument delivered in connection herewith are materially false or
inaccurate, or Cedar is in material breach or default of any of its obligations
under this Agreement that survive a Closing, and Homburg nonetheless close such
Transaction hereunder, then none of the Cedar Partners shall have any liability
or obligation respecting such false or inaccurate representations or warranties
or other breach or default (and any cause of action resulting therefrom shall
terminate upon such Closing) in the event that either (x) on or prior to the
applicable Closing, Homburg shall have had actual knowledge of the false or
inaccurate representations or warranties or other breach or default, or (y) the
accurate state of facts pertinent to such false or inaccurate representations or
warranties or other breach or default was contained in any of the Information
and (ii) to the extent the copies of the Leases, the Service Contracts, any
estoppel certificates or any other such Information furnished to or otherwise
obtained by Homburg prior to the applicable Closing contain provisions or
information that are inconsistent

29



--------------------------------------------------------------------------------



 




with the foregoing representations and warranties, none of the Cedar Partners
shall have any liability or obligation respecting such inconsistent
representations or warranties (and Homburg shall have no cause of action with
respect thereto), and such representations and warranties shall be deemed
modified to the extent necessary to eliminate such inconsistency and to conform
such representations and warranties to such Leases, Service Contracts and other
Information.
          (d) DISCLAIMER OF REPRESENTATIONS. EXCEPT AS SPECIFICALLY SET FORTH IN
THIS AGREEMENT, THE TRANSFER OF THE INTERESTS AND THE PROPERTIES HEREUNDER IS
AND WILL BE MADE ON AN “AS IS” ,”WHERE IS,” AND “WITH ALL FAULTS” BASIS, WITHOUT
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR
OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY CONCERNING TITLE TO THE
PROPERTIES, THE PHYSICAL CONDITION OF THE PROPERTIES (INCLUDING THE CONDITION OF
THE SOIL OR THE IMPROVEMENTS), THE ENVIRONMENTAL CONDITION OF THE PROPERTIES
(INCLUDING THE PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES ON OR AFFECTING THE
PROPERTY), THE COMPLIANCE OF THE PROPERTIES OR THE PROPERTY OWNERS WITH
APPLICABLE LAWS AND REGULATIONS (INCLUDING ZONING AND BUILDING CODES OR THE
STATUS OF DEVELOPMENT OR USE RIGHTS RESPECTING THE PROPERTIES), THE FINANCIAL
CONDITION OF THE PROPERTIES, THE PROPERTY OWNERS OR ANY OTHER REPRESENTATION OR
WARRANTY RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS OR ENCUMBRANCES, RIGHTS
OR CLAIMS ON, AFFECTING OR PERTAINING TO THE PROPERTIES, THE PROPERTY OWNERS,
THE INTERESTS OR ANY PART THEREOF. HOMBURG ACKNOWLEDGES THAT PRIOR TO THE
EXPIRATION OF THE DILIGENCE PERIOD HOMBURG WILL HAVE EXAMINED, REVIEWED AND
INSPECTED ALL MATTERS WHICH IN THE JUDGMENT OF HOMBURG BEAR UPON THE PROPERTIES,
THE INTERESTS AND THEIR VALUE AND SUITABILITY. EXCEPT AS TO MATTERS SPECIFICALLY
SET FORTH IN THIS AGREEMENT: (A) HOMBURG WILL ACQUIRE THE INTERESTS (INCLUDING
AN INDIRECT INTEREST IN THE PROPERTIES) SOLELY ON THE BASIS OF THEIR OWN
PHYSICAL AND FINANCIAL EXAMINATIONS, REVIEWS AND INSPECTIONS AND (B) WITHOUT
LIMITING THE FOREGOING, HOMBURG WAIVES ANY RIGHT THEY OTHERWISE MAY HAVE AT LAW
OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO SEEK DAMAGES FROM
CEDAR IN CONNECTION WITH THE CONDITION OF THE PROPERTIES AND THE INTERESTS,
INCLUDING ANY RIGHT OF CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE COMPENSATION AND LIABILITY ACT. THE PROVISIONS OF THIS SECTION 11(d)
SHALL SURVIVE THE CLOSING.
          (e) Survival of Representations and Warranties of Cedar.
Notwithstanding anything to the contrary contained in this Agreement, all
representations and warranties of Cedar contained in this Section 11 with
respect to each Transaction and the related Existing Cedar Property, Property
Owner, Interests, Purchase Contract (if applicable) and Cedar Partners shall
survive the Closing of such Transaction for a period of one (1) year (except
that the representations and warranties of Cedar contained in
Section 11(a)(i)-(iv) shall survive the Closing of the applicable Transaction
for a period of two (2) years and the representations and

30



--------------------------------------------------------------------------------



 




warranties of Cedar contained in Section 11(a)(v) shall survive the Closing
until the expiration of the applicable statute of limitations). This Section
11(e) shall survive the Closings.
     12. Representations and Warranties of Homburg.
          (a) Homburg does hereby make the following representations and
warranties to Cedar:
               (i) Due Authority. This Agreement and all agreements, instruments
and documents herein provided to be executed by Homburg have been or by Closing
will be, duly authorized, executed and delivered by and are binding upon
Homburg. As of the Closing Date, this Agreement will constitute the legal, valid
and binding obligations of Homburg and shall be enforceable against Homburg in
accordance with its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency or other similar laws affecting creditor’s rights
generally and (ii) general principles of equity. Homburg is a corporation, duly
organized and validly existing and in good standing under the laws of the state
of Colorado, and is duly authorized and qualified to do all things required of
it under this Agreement and all agreements, instruments and documents herein
provided to be executed by Homburg.
               (ii) Litigation. To the knowledge of Homburg, there is no
material pending or threatened litigation action against Homburg.
               (iii) No Insolvency. Homburg is not and as of the applicable
Closing Date, Homburg will not be, a debtor in any state, federal or foreign
insolvency, bankruptcy, receivership proceeding.
               (iv) OFAC. Neither Homburg nor any member, partner or shareholder
of Homburg, nor to the knowledge of Homburg, any Person with actual authority to
direct the actions of Homburg nor, to the knowledge of Homburg any other Persons
holding any legal or beneficial interest whatsoever in Homburg (A) are named on
any list of Persons and governments issued by OFAC pursuant to Executive Order
13224, as in effect on the date hereof, or any similar list known to Homburg or
publicly issued by OFAC or any other department or agency of the United States
of America (collectively, the “OFAC Lists”), (B) are included in, owned by,
controlled by, knowingly acting for or on behalf of, knowingly providing
assistance, support, sponsorship, or services of any kind to, or otherwise
knowingly associated with any of the Persons referred to or described in the
OFAC Lists, or (C) has knowingly conducted business with or knowingly engaged in
any transaction with any Person named on any of the OFAC Lists or any Person
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or, to the
knowledge of Homburg, otherwise associated with any of the Persons referred to
or described in the OFAC Lists.
               (v) Conflicts. Neither the entry into nor the performance of this
Agreement by Homburg will (i) violate or result in a material breach under, or
constitute a material default under, any corporate charter, certificate of
incorporation, by-law, partnership agreement, indenture, contract, permit,
judgment, decree or order to which Homburg is a party or by which Homburg is
bound, or (ii) except with respect to the Loan Approvals, require the

31



--------------------------------------------------------------------------------



 



consent of any third party other than as has already been obtained or is
otherwise specifically set forth herein.
     13. Investment Representations, Etc.
          (a) Cedar, for itself and for each Cedar Partner, and Homburg, each
represents and warrants to the other and each Property Owner, that (i) it is an
“accredited investor” as that term is defined in the Securities Act and was not
formed solely for the purpose of purchasing the Interests; (ii) as applicable,
the Interests have been or are being acquired by it pursuant to the Amended and
Restated Partnership Agreements as an investment for its own account with no
intention of distributing or reselling such Interests in any transaction that
would be in violation of the securities laws of the United States or of any
state, subject however, to the rights of such purchasers at all times to sell or
otherwise dispose of all or any part of the Interests under an effective
registration statement under the Securities Act, or under an exemption from such
registration available under the Securities Act and, subject, nevertheless, to
the disposition of such purchaser’s property being at all times within its
control; (iii) it (A) has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
investment in the Interests, (B) has had the opportunity to ask questions of and
receive answers concerning such Property Owner and its investment in the
Interests and to obtain any information necessary to verify the information
obtained by it, and (C) is able to bear the economic risks of such investment;
and (iv) it has full power and authority to own or acquire the Interests to be
acquired by it as set forth herein and in the Amended and Restated Partnership
Agreements.
          (b) Cedar, for itself and for each Cedar Partner, and Homburg each
acknowledges that: (i) the offering of the Interests has not been, and will not
be, registered with the Commission under and pursuant to the Securities Act;
(ii) the Interests have not been qualified for sale in any state under
applicable state securities or Blue Sky Laws; (iii) in purchasing the Interests
it must bear the economic risks of the investment for an indefinite period of
time because the Interests cannot be sold unless the offering of such Interests
is subsequently registered under that Securities Act or an exemption from such
registration is available; (iv) with respect to the tax and other legal
consequences of an investment in the Interests, it is relying solely upon advice
of its own tax and legal advisors; and (v) the Amended and Restated Partnership
Agreements and any other evidence of ownership of Interests will bear a legend
reflecting the unregistered and restricted nature of the Interests; provided,
however the foregoing Sections 13(a) and 13(b) are subject to and do not
derogate from the reliance by each of Homburg and Cedar on the truth and
accuracy of the express representations, warranties and covenants of the other
in this Agreement or any of the closing documents executed and delivered by the
other in connection with a Closing.
          (c) Cedar and Homburg each agrees that: (i) it will not dispose of any
of the Interests without registration under the Securities Act unless and until
the proposed sale or transfer of the Interests is exempt from the registration
requirements of the Securities Act, as evidenced (if desired by such Property
Owner) by a written opinion of counsel of recognized standing in Securities Law,
provided no such opinion shall be required to be delivered in connection with
the Syndication.

32



--------------------------------------------------------------------------------



 



          (d) The provisions of this Section 13 shall survive the Closings.
     14. Interim Covenants of Cedar.
          (a) With respect to each of the Existing Cedar Properties, Cedar shall
cause each of the Existing Cedar Property Owners to operate its Existing Cedar
Property in substantially the same manner as prior hereto pursuant to its normal
course of business until the applicable Closing Date; provided, however that,
without the prior consent of Homburg, Cedar shall not (except to the extent
expressly provided herein):
               (i) refinance any of the Current Loans or amend, modify or
terminate in any material respect any of the Current Loan Documents, which
termination, modification or amendment could reasonably be expected to have a
material adverse impact on the applicable Property Owner; or
               (ii) enter into, terminate, modify or amend, or waive in writing
or otherwise in any material respect, any Lease for an area in excess of
twenty-five percent (25%) of the aggregate rentable square feet of the
improvements located on the applicable Existing Cedar Property, which
termination, modification or amendment, could reasonably be expected to have a
material adverse impact on the applicable Property Owner.
To the extent that a Purchase Contract shall provide Cedar with approval rights
with respect to the entering into, modification, amendment or termination of any
Leases or Current Loan Documents affecting any Contract Property, Cedar shall
not exercise such approval rights without the prior consent of Homburg;
provided, however, that Cedar shall only be required to seek such consent of
Homburg if the circumstances are such that, had the subject Property been an
Existing Cedar Property instead of a Contract Property, Cedar would have been
required to obtain the consent of Homburg pursuant to this Section 14(a). The
failure of Homburg to consent or not consent to any action proposed by Cedar
under this Section 14(a) within five (5) Business Days after notice from Cedar
shall be deemed consent by Homburg to such proposed action. At such time as any
Purchase Contract Closing shall have occurred and the applicable Contract
Property Owner shall have acquired title to the applicable Contract Property,
the covenants of Cedar with respect to the Existing Cedar Property Owners
contained in this Section 14(a) shall be applicable to each such Contract
Property Owner.
          (b) Following request therefor, Cedar agrees to keep Homburg informed
of the status of the Purchase Contracts and provide Homburg with materials
related thereto that are readily available to Cedar; provided, however, that
Cedar shall, in any event, promptly deliver to Homburg copies of any written
notice of closing date adjournment or default given or received by Cedar with
respect to a Purchase Contract and notify Homburg of the occurrence of any
Purchase Contract Closing and/or the modification, amendment, assignment or
termination of any Purchase Contract, as applicable. In addition, Cedar shall
promptly provide Homburg with copies of any written notice delivered to Cedar by
a seller under any Purchase Contract respecting any defaults by such seller
under any of the Current Loan Documents encumbering the applicable Contract
Property. Notwithstanding the foregoing, Cedar shall provide to Homburg for its
prior written approval, not to be unreasonably withheld, conditioned or delayed,
a true and correct copy (in all material respects) of any proposed amendment or
modification (an

33



--------------------------------------------------------------------------------



 



“Equity Sale Amendment”) to any of the Purchase Contracts, which amendment or
modification provides for the purchase and sale by Cedar of the direct or
indirect interests in any of the sellers thereunder in lieu of purchasing the
fee interests in applicable Contract Property(ies) (an “Equity Sale”). The
failure of Homburg to give or withhold its consent to any such proposed
amendment or modification within five (5) Business Days after delivery thereof
to Homburg shall be deemed Homburg’s consent thereto. Cedar shall provide to
Homburg, promptly following Cedar’s receipt thereof, copies of all books and
records, balance sheets, general ledgers and tax returns of the sellers under
the Purchase Contracts and any other financial information regarding such
sellers and/or any Person providing an indemnity or guaranty with respect to a
proposed Equity Sale as Homburg shall reasonably request from time to time and
which shall be in the possession of Cedar. If as a result of Homburg’s review of
such information or any other matter deemed relevant by Homburg with respect to
any proposed Equity Sale(s), Homburg determines, in its reasonable discretion,
it does not wish for Cedar to proceed with such Equity Sale(s), then Homburg
shall have the right, on notice to Cedar given at least ten (10) days prior to
the closing date under the applicable Purchase Contract(s), to direct Cedar to
not to proceed with an Equity Sale, whereupon such Purchase Contract(s) shall
continue in full force and effect as though unmodified by such Equity Sale
Amendment(s), provided that Cedar may, in its sole determination, elect to
proceed with such Equity Sale, in which event Homburg shall have the right to
terminate this Agreement as to the applicable Transaction(s) by written notice
to Cedar within one (1) Business Day following receipt of notice from Cedar of
its election to proceed with such Equity Sale, upon which Termination the
applicable Allotted Deposit(s) shall be refunded to Homburg, the Consideration
shall be reduced by an amount equal to the applicable Allotted Consideration and
the parties hereto shall be relieved of all further liability and responsibility
under this Agreement with respect to such Transaction(s) (except for any
obligation expressly provided to survive a termination of this Agreement).
          (c) Following the date hereof, Cedar agrees to use commercially
reasonable efforts to cause the release of the Stone Hedge Property from the
lien of the Stone Hedge Line of Credit.
          (d) Prior to the Closing of the Contract Transaction involving the
Parkway Plaza Property, Cedar shall use commercially reasonable efforts to cause
the applicable Property Owner to finance the Parkway Plaza Property with a
mortgage loan secured by such Property on such commercially reasonable terms as
Cedar shall determine (the “New Parkway Plaza Loan”). Promptly upon receipt
thereof, Cedar agrees to deliver a copy of either the loan application or
commitment received from the applicable lender in connection with the New
Parkway Plaza Loan (the “New Parkway Plaza Application”) to Homburg for its
review and approval, not to be unreasonably withheld or conditioned. Likewise,
prior to entering into the loan documents and instruments evidencing the New
Parkway Plaza Loan (the “New Parkway Plaza Loan Documents”), Cedar agrees to
deliver copies of the same to Homburg for its review and approval, not to be
unreasonably withheld or conditioned; provided, however, that Homburg shall have
no right to disapprove the New Parkway Plaza Loan Documents unless the same
materially and adversely conflict with the terms of the New Parkway Plaza
Application. In the event that Homburg shall fail to deliver written approval or
disapproval of the terms of either the New Parkway Plaza Application or the New
Parkway Plaza Loan Documents within five (5) Business Days after receipt
thereof, Homburg shall be deemed to have approved the same. If, in

34



--------------------------------------------------------------------------------



 




accordance with the terms of this Section 14(d), Homburg shall disapprove of the
terms of either the New Parkway Plaza Application or the New Parkway Plaza Loan
Documents, Cedar shall have the option, in its sole direction, to either
(i) cause the New Parkway Plaza Application or the New Parkway Plaza Loan
Documents, as applicable, to be modified until Homburg shall approve the same
(which approval shall not be unreasonably withheld, conditioned or delayed) or
(ii) terminate this Agreement with respect to the Contract Transaction involving
the Parkway Plaza Property only, in which case the applicable Allotted Deposit
shall be refunded to Homburg and the Consideration shall be reduced by the
amount of the applicable Allotted Consideration, and the parties hereto shall be
relieved of all further liability and responsibility under this Agreement with
respect to the Parkway Plaza Property and the Interests related thereto, except
for any obligation expressly provided to survive a termination of this
Agreement. If this Agreement shall not be terminated as to the Parkway Plaza
Property as aforesaid, in the event that the New Parkway Plaza Loan shall close
prior to the Closing of the Contract Transaction involving the Parkway Plaza
Property as contemplated herein, the Allotted Consideration payable by Homburg
at such Closing shall be equitably adjusted (x) to account for the outstanding
principal amount of the New Parkway Plaza Loan and (y) such that Homburg shall
be responsible for its Percentage Interests of all third party transaction costs
and closing costs incurred in obtaining the New Parkway Plaza Loan. In addition,
if the New Parkway Plaza Loan shall have closed prior to the Closing of the
Contract Transaction involving the Parkway Plaza Property, Homburg shall pay to
Cedar at the Closing of such Contract Transaction, its Percentage Interest of a
financing fee equal to one-half of one percent (0.5%) of the original principal
amount of the New Parkway Plaza Loan; provided, however, that any such financing
fee payable hereunder shall not exceed $50,000. In the event the New Parkway
Plaza Loan shall close on or after the Closing of the Contract Transaction
involving the Parkway Plaza Property, the financing fee payable to Cedar in
connection therewith shall be governed by the terms of the applicable Management
Agreement. The provisions of this Section 14(d) shall survive the Closing.
          (e) Prior to the Closing of the Existing Cedar Transaction involving
the Stone Hedge Property, in its discretion, following the release of the Stone
Hedge Property from the Stone Hedge Line of Credit, Cedar may cause the
applicable Property Owner to finance the Stone Hedge Property with a mortgage
loan secured by such Property on such commercially reasonable terms as Cedar
shall determine (the “New Stone Hedge Loan”). Promptly upon receipt thereof,
Cedar agrees to deliver a copy of either the loan application or commitment
received from the applicable lender in connection with the New Stone Hedge Loan
(the “New Stone Hedge Application”) to Homburg for its review and approval, not
to be unreasonably withheld or conditioned. Likewise, prior to entering into the
loan documents and instruments evidencing the New Stone Hedge Loan (the “New
Stone Hedge Loan Documents”), Cedar agrees to deliver copies of the same to
Homburg for its review and approval, not to be unreasonably withheld or
conditioned; provided, however, that Homburg shall have no right to disapprove
the New Stone Hedge Loan Documents unless the same materially and adversely
conflict with the terms of the New Stone Hedge Application. In the event that
Homburg shall fail to deliver written approval or disapproval of the terms of
either the New Stone Hedge Application or the New Stone Hedge Loan Documents
within five (5) Business Days after receipt thereof, Homburg shall be deemed to
have approved the same. If, in accordance with the terms of this Section 14(e),
Homburg shall disapprove of the terms of either the New Stone

35



--------------------------------------------------------------------------------



 




Hedge Application or the New Stone Hedge Loan Documents, Cedar shall have the
option, in its sole direction, to either (i) cause the New Stone Hedge
Application or the New Stone Hedge Loan Documents, as applicable, to be modified
until Homburg shall approve the same (which approval shall not be unreasonably
withheld, conditioned or delayed) or (ii) terminate this Agreement with respect
to the Existing Cedar Transaction involving the Stone Hedge Property only, in
which case the applicable Allotted Deposit shall be refunded to Homburg and the
Consideration shall be reduced by the amount of the applicable Allotted
Consideration, and the parties hereto shall be relieved of all further liability
and responsibility under this Agreement with respect to the Stone Hedge Property
and the Interests related thereto, except for any obligation expressly provided
to survive a termination of this Agreement. If this Agreement shall not be
terminated as to the Stone Hedge Property as aforesaid, in the event that the
New Stone Hedge Loan shall close prior to the Closing of the Transaction
involving the Stone Hedge Property as contemplated herein, the Allotted
Consideration payable by Homburg at such Closing shall be equitably adjusted
(x) to account for the outstanding principal amount of the New Stone Hedge Loan
and (y) such that Homburg shall be responsible for its respective Percentage
Interests of all third party transaction costs and closing costs incurred in
obtaining the New Stone Hedge Loan. In addition, if the New Stone Hedge Loan
shall have closed prior to the Closing of the Contract Transaction involving the
Stone Hedge Property, Homburg shall pay to Cedar at the Closing of such Contract
Transaction, its Percentage Interest of a financing fee equal to one-half of one
percent (0.5%) of the original principal amount of the New Stone Hedge Loan;
provided, however, that any such financing fee payable hereunder shall not
exceed $50,000. In the event the New Stone Hedge Loan shall close on or after
the Closing of the Contract Transaction involving the Stone Hedge Property, the
financing fee payable to Cedar in connection therewith shall be governed by the
terms of the applicable Management Agreement. The provisions of this Section
14(e) shall survive the Closing.
          (f) Cedar shall use commercially reasonable efforts to deliver to
Homburg before the applicable Closing Date, tenant estoppel certificates
(“Tenant Estoppels”) from tenants under Leases occupying each Existing Cedar
Property, each on the applicable tenant’s standard estoppel form or as otherwise
prescribed by its Lease or on a commercially reasonable form. In addition, Cedar
agrees to deliver to Homburg, promptly upon receipt thereof, copies of any and
all Tenant Estoppels received from tenants under Leases affecting the Contract
Properties. For avoidance of doubt, failure by Cedar to obtain any Tenant
Estoppel shall constitute neither a default by Cedar under this Agreement nor
the failure of a condition precedent to the obligation of any party to close
hereunder.
     15. Deliveries to be made on the Closing Date.
          (a) Cedar Deliveries: Cedar shall deliver or cause to be delivered to
the Property Owners, Homburg or the Title Company, as the case may be, on the
applicable Closing Date the following documents (collectively, “Cedar
Deliveries”):
               (i) the applicable Amended and Restated Partnership Agreement and
any formation or similar certificates required by the laws of the State of
Delaware, executed by the applicable Cedar Partners;

36



--------------------------------------------------------------------------------



 



               (ii) assignment and assumption agreements in the form attached
hereto as Exhibit G between Cedar, as assignor, and Homburg, as assignee, of the
applicable Interests (each, an “Assignment and Assumption Agreement”), executed
by Cedar;
               (iii) with respect to each Property, the Management Agreement,
executed by the applicable Property Owner and the Manager;
               (iv) all applicable transfer tax forms, if any;
               (v) the affidavit referred to in Section 1445 of the Code with
all pertinent information confirming that Cedar is not a foreign person, trust,
estate, corporation or partnership;
               (vi) evidence reasonably satisfactory to the Title Company
respecting the due organization of the Cedar Partners and the due authorization
and execution by the applicable Cedar Partners of this Agreement and the
documents required to be delivered hereunder;
               (vii) to the extent reasonably required by the Title Company, an
affidavit of title in the form attached hereto as Exhibit H;
               (viii) a certificate (the “Update Certificate”) of Cedar dated as
of the Closing Date certifying that the representations and warranties of Cedar
set forth in Section 11(a) of this Agreement, other than the representations and
warranties set forth in Section 11(a) of this Agreement which are made as of the
date of this Agreement (the representations and warranties of Seller set forth
in Section 11(a) of this Agreement, other than the representations and
warranties set forth in Section 11(a) of this Agreement which are made as of the
date of this Agreement, being hereafter referenced to as “Closing Date
Representations”) remain true and correct in all material respects as of the
Closing Date, it being agreed that if any Closing Date Representation shall no
longer be true and correct in any material respect due to a change in the facts
or circumstances which do not otherwise constitute a default of Cedar pursuant
to the express terms of this Agreement and Cedar is unable to deliver the Update
Certificate, the failure of Cedar to deliver the Update Certificate shall
constitute a failure of a condition to Closing and shall not constitute a
default by Cedar under this Agreement, and the sole remedy of Homburg in
connection therewith shall be to terminate this Agreement with respect to all
Transactions not yet closed by written notice to Cedar (in which event the
unapplied portion of the Deposit shall be returned to Homburg and no party
hereto shall have any further obligations under this Agreement except under
those provisions of this Agreement that expressly survive a termination of this
Agreement); and
               (ix) a settlement statement prepared by the Title Company and
approved by Cedar and Homburg (the “Settlement Statement”).
          (b) Homburg Deliveries: Homburg shall deliver or cause to be delivered
to Cedar, the Property Owners or the Title Company, as the case may be, on the
Closing Date the following (collectively, “Homburg Deliveries”):

37



--------------------------------------------------------------------------------



 



               (i) the applicable Net Consideration required to be paid by
Homburg to Cedar pursuant to Section 2 hereof;
               (ii) the Assignment and Assumption Agreement, executed by
Homburg.
               (iii) the applicable Amended and Restated Partnership Agreement
and any certificates required by the laws of the State of Delaware, executed by
Homburg;
               (iv) all applicable transfer tax forms, if any;
               (v) evidence reasonably satisfactory to the Title Company
respecting the due organization of Homburg and the due authorization and
execution by Homburg of this Agreement and the documents required to be
delivered hereunder; and
               (vi) the Settlement Statement.
     16. Conditions to the Closings.
          (a) Conditions Precedent to Obligations of Homburg. The obligation of
Homburg to consummate each Transaction contemplated by this Agreement shall be
subject to the following, as applicable:
               (i) performance and observance in all material respects, by Cedar
of all covenants, warranties and agreements of this Agreement to be performed or
observed by Cedar prior to or on the applicable Closing Date;
               (ii) receipt of any Loan Approval applicable to such Transaction;
               (iii) with respect to the first Closing to occur pursuant to the
terms of this Agreement, no less than four (4) Transactions shall be the subject
thereof;
               (iv) the Conversion or Formation applicable to such Transaction
shall have occurred;
               (v) with respect to each Contract Transaction only, the
applicable Purchase Contract Closing shall have occurred;
               (vi) with respect to the Transaction involving the Stone Hedge
Property only, such Property shall have been released from the lien of the Stone
Hedge Line of Credit;
               (vii) the representations and warranties of Cedar set forth in
Section 11 and Section 13 hereof (other than those representations and
warranties made as of the date of this Agreement) being true and correct in all
material respects; and
               (viii) the fulfillment on or before the applicable Closing Date
of all other conditions precedent to Closing benefiting Homburg specifically
enumerated in this Agreement

38



--------------------------------------------------------------------------------



 



respecting the subject Transaction, any or all of which may be waived by Homburg
in its sole discretion.
          (b) Conditions Precedent to Obligations of Cedar. The obligation of
Cedar to consummate each Transaction contemplated by this Agreement shall be
subject to the following, as applicable:
               (i) performance and observance by Homburg in all material
respects, of all covenants and agreements of this Agreement to be performed or
observed by Homburg prior to or on the applicable Closing Date;
               (ii) receipt of any Loan Approval applicable to such Transaction;
               (iii) with respect to the first Closing to occur pursuant to the
terms of this Agreement, no less than four (4) Transactions shall be the subject
thereof, as determined pursuant to Section 4 hereof;
               (iv) with respect to each Contract Transaction only, the closing
under the applicable Purchase Contract shall have occurred;
               (v) with respect to the Transaction involving the Stone Hedge
Property only, such Property shall have been released from the lien of the Stone
Hedge Line of Credit;
               (vi) the representations and warranties of Homburg set forth in
Section 12 and Section 13 hereof being true and correct in all material
respects; and
               (vii) the fulfillment on or before the Closing Date of all other
conditions precedent to Closing benefiting Cedar specifically set forth in this
Agreement respecting the subject Transaction, any or all of which may be waived
by Cedar in its sole discretion.
     17. Apportionments.
          (a) With respect to each Property, the following shall be prorated
between the applicable Property Owner as constituted immediately prior to the
Closing, and the applicable Property Owner as constituted immediately following
the Closing, as of 11:59 p.m. on the day preceding the Closing Date (on the
basis of the actual number of days elapsed over the applicable period):
               (i) Fixed rents, additional rents and all other sums and credits
due or payable under the applicable Leases and any other items of income, as and
when collected;
               (ii) All real estate taxes, water charges, sewer rents, vault
charges and assessments on the Property on the basis of the fiscal year for
which assessed (except to the extent required to be paid by tenants in good
standing pursuant to Leases);
               (iii) All operating expenses (except to the extent required to be
paid by tenants in good standing pursuant to Leases);

39



--------------------------------------------------------------------------------



 



               (iv) Any prepaid items, including, without limitation, fees for
licenses and annual permit and inspection fees;
               (v) Utilities, including, without limitation, telephone, steam,
electricity and gas, on the basis of the most recently issued bills therefor
(except to the extent required to be paid by tenants pursuant to Leases);
               (vi) Deposits with telephone and other utility companies;
               (vii) Payments of principal and interest and other costs payable
under any Current Loan Documents, New Parkway Plaza Loan Documents and New Stone
Hedge Loan Documents, as applicable; and
               (viii) Such other items as are customarily apportioned between
sellers and purchasers of real properties (and interests therein) of a type
similar to the Properties and located in the Commonwealth in which each such
Property is located.
          (b) If, on the Closing Date, any items of additional rent or
percentage rent under the Leases or other income or expense of the Properties
shall not have been ascertained, then such items shall be adjusted retroactively
as and when the same are ascertained.
          (c) If, with respect to any Property, the Closing shall occur before
the applicable real estate tax rate is fixed, the apportionment of real estate
taxes for such Property at the Closing shall be based upon the tax rate for the
next preceding year applied to the latest assessed valuation. Promptly after the
new tax rate or assessment is fixed, the apportionment of taxes or assessments
shall be recomputed and any discrepancy resulting from such recomputation and
any errors or omissions in computing apportionments at Closing shall be promptly
corrected and the proper party reimbursed.
          (d) All apportionments made under this Agreement shall be calculated
(1) as between the Property Owners, as constituted prior to the applicable
Closing as the prior owners of the Properties, and such Property Owners, as
constituted following the applicable Closing as the new owners of the
Properties, and then (2) the applicable Allotted Consideration shall be adjusted
at the applicable Closing such that Cedar and Homburg shall share in the credits
and debits of the Property Owners in proportion to their respective interests in
such Property Owners immediately following the Closing.
          (e) If any tenant at a Property is in arrears in the payment of rent
on the Closing Date, any and all rents received from such tenant after the
Closing shall be applied in the following order of priority: (i) first to the
month in which the Closing occurred; (ii) then to any month or months following
the month in which the Closing occurred; and (iii) then to the months preceding
the month in which the Closing occurred. If rents or any portion thereof
received after the Closing are payable to the other party by reason of this
allocation, the appropriate sum, less a proportionate share of any reasonable
attorneys’ fees, costs and expenses of collection thereof, shall be promptly
paid to the other party.

40



--------------------------------------------------------------------------------



 



          (f) Notwithstanding anything to the contrary contained in this
Agreement, with respect to the Existing Cedar Properties only, Cedar shall
remain liable for actual damages (including out-of-pocket expenses actually
incurred by the Property Owners) resulting from (w) uninsured third party tort
claims arising and accruing prior to the applicable Closing Date and which are
both unrelated to the environmental condition of any Existing Cedar Property or
any physical condition known by or disclosed to Homburg or any Homburg
Representatives and based solely on the actions or omissions of any Existing
Cedar Property Owner prior to the applicable Closing Date (the parties
acknowledge that Cedar shall not be responsible hereunder for third party tort
claims that are uninsured by reason of the applicable insurance deductible),
(x) any breach by any Existing Property Owner of its obligations under any of
the Service Contracts and Leases arising prior to the applicable Closing Date
unless Homburg shall have received an estoppel certificate with respect to such
Service Contract or Lease prior to applicable Closing or (A) such breach shall
have been disclosed to or known by Homburg prior to the applicable Closing Date
or (B) the applicable Allotted Consideration shall have been adjusted to reflect
such monetary obligation or breach, (y) any tax liability of any Existing Cedar
Property Owner allocable to periods prior to the applicable Closing Date, and
(z) the completion of certain tenant improvements required to be performed by
the lessor under certain Leases, all as more particularly identified on
Schedule 4 attached hereto (the “Tenant Improvements”), as and to the extent the
same have not been completed prior to the applicable Closing Date. Homburg
acknowledges and agrees that its sole and exclusive remedy against Cedar in
connection with the foregoing responsibilities shall be either an action for
specific performance or a claim for actual damages (excluding special,
consequential and punitive damages), Homburg hereby waiving any other right or
remedy it may otherwise have at law or equity. The provisions of this Section 17
notwithstanding, nothing contained herein shall limit or in any way be deemed to
modify the “as is, where is” nature of the Transactions as more particularly set
forth in Section 11(d) of this Agreement and Homburg hereby confirms its
agreement to waive any right it may have at law or in equity, including, without
limitation, the right to seek damages or contribution from Cedar in connection
with the physical (including, without limitation, environmental) condition of
the Properties (except in connection with any breach of applicable
representations and warranties of Cedar contained in Section 11(a) in accordance
with the terms and conditions of this Agreement).
     The provisions of this Section 17 shall survive the Closings.
     18. Condemnation or Destruction of the Properties. In the event that, after
the date hereof but prior to the applicable Closing Date with respect to any
Property then owned by Cedar or any affiliate, either any portion of such
Property is taken (or so threatened by written notice delivered to the
applicable Contract Property Owner by a governmental authority having
jurisdiction) pursuant to eminent domain proceedings or condemnation or any of
the improvements on such Property are damaged or destroyed by fire or other
casualty, Cedar shall, promptly upon becoming aware of the same, deliver or
cause to be delivered to Homburg, notice of any such eminent domain proceedings
or casualty. Except as otherwise expressly provided herein, neither Cedar nor
any Property Owner shall have the obligation to restore, repair or replace any
portion of any Property or any such damage or destruction. If, with respect to
any Property, the amount of the damage (as determined by an independent third
party contractor or engineer selected by Cedar and reasonably approved by
Homburg) or the amount of

41



--------------------------------------------------------------------------------



 



condemnation award shall exceed an amount equal to ten percent (10%) of the
applicable Allotted Consideration, Homburg shall have the right to terminate
this Agreement as to the applicable Transaction only by written notice to Cedar
given within ten (10) days after notification to Homburg of the estimated amount
of damages or the determination of the amount of any condemnation award,
whereupon the applicable Allotted Deposit shall be refunded to Homburg, the
Consideration shall be reduced by an amount equal to the applicable Allotted
Consideration and the parties hereto shall be relieved of all further liability
and responsibility under this Agreement with respect to such Transaction (except
for any obligation expressly provided to survive a termination of this
Agreement). In the event of any condemnation or casualty as aforesaid, the
applicable Closing Date shall be extended as and to the extent necessary to
permit the determination of the damage amount or condemnation award in the
manner herein provided, to a Business Day selected by Cedar and reasonably
approved by Homburg. The parties hereby waive the provisions of any statute
which provides for a different outcome or treatment in the event of a casually
or a condemnation or eminent domain proceeding.
     19. Release.
          (a) EFFECTIVE AS OF THE CLOSING OF EACH TRANSACTION, HOMBURG SHALL BE
DEEMED TO HAVE RELEASED CEDAR AND ALL CEDAR RELATED PARTIES FROM ALL CLAIMS
WHICH HOMBURG OR ANY AGENT, REPRESENTATIVE, AFFILIATE, EMPLOYEE, DIRECTOR,
OFFICER, PARTNER, MEMBER, SERVANT, SHAREHOLDER OR OTHER PERSON OR ENTITY ACTING
ON BEHALF OF OR OTHERWISE RELATED TO OR AFFILIATED WITH, HOMBURG (EACH, A
“HOMBURG RELATED PARTY”) HAS OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER
OR THING RELATED TO OR IN CONNECTION WITH THE APPLICABLE PROPERTY AND THE
APPLICABLE INTERESTS INCLUDING THE DOCUMENTS AND INFORMATION REFERRED TO HEREIN,
THE PURCHASE CONTRACTS, THE LEASES AND THE TENANTS THEREUNDER, ANY CONSTRUCTION
DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION OF ALL OR ANY PORTION
OF THE APPLICABLE PROPERTY AND ANY ENVIRONMENTAL CONDITIONS, AND HOMBURG SHALL
NOT LOOK TO CEDAR OR ANY CEDAR RELATED PARTIES IN CONNECTION WITH THE FOREGOING
FOR ANY REDRESS OR RELIEF. THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT
ACCORDING TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE
RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION;
PROVIDED, HOWEVER, THAT THIS RELEASE SHALL NOT BE APPLICABLE TO ANY CLAIMS
ARISING OUT OF THE EXPRESS COVENANTS, REPRESENTATIONS, OR WARRANTIES SET FORTH
IN THIS AGREEMENT OR ANY CLOSING DELIVERY THAT SHALL EXPRESSLY SURVIVE THE
CLOSING OF A TRANSACTION.
          (b) The provisions of this Section 19 shall survive the Closings or a
termination of this Agreement.

42



--------------------------------------------------------------------------------



 



     20. Brokers. Cedar represents and warrants to Homburg, and Homburg
represents and warrants to Cedar, that no broker or finder has been engaged by
it, respectively, in connection with the Transactions contemplated under this
Agreement. In the event of a claim for broker’s or finder’s fee or commissions
in connection with the sale contemplated by this Agreement, then Cedar shall
indemnify, defend and hold harmless Homburg from the same if it shall be based
upon any statement or agreement alleged to have been made by Cedar, and Homburg
shall indemnify, defend and hold harmless Cedar from the same if it shall be
based upon any statement or agreement alleged to have been made by Homburg. The
provisions of this Section 20 shall survive the Closings and/or a termination of
this Agreement.
     21. Limitation of Liability.
          (a) Notwithstanding anything to the contrary contained in this
Agreement or any documents executed in connection herewith, if one or more of
the Transactions shall have closed hereunder, Cedar shall have not have any
liability arising pursuant to or in connection with the representations,
warranties, indemnifications, covenants or other obligations (whether express or
implied) of Cedar under this Agreement (or any document or certificate executed
or delivered in connection herewith) unless claims made by Homburg shall
collectively aggregate at least One Hundred Thousand and 00/100 Dollars
($100,000.00); provided, however, in no event shall the aggregate liability of
Cedar hereunder exceed Two Million and 00/100 Dollars ($2,000,000.00).
Notwithstanding the foregoing, the obligations of Cedar contained in Section
4(d) and 17(f) hereof shall not be subject to the limitations on liability
contained in this Section 21(a).
          (b) No shareholder or agent of Cedar, nor any Cedar Related Parties,
shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or any agreement made or entered into under or
pursuant to the provisions of this Agreement, or any amendment or amendments to
any of the foregoing made at any time or times, heretofore or hereafter, and
Homburg, on behalf of itself and its successors and assigns, hereby waives any
and all such personal liability.
          (c) The provisions of this Section 21 shall survive the Closings
and/or a termination of this Agreement.
     22. Remedies For Default and Disposition of the Deposit.
          (a) CEDAR DEFAULTS. IF ANY TRANSACTION SHALL NOT BE CLOSED BY REASON
OF CEDAR’S BREACH OR DEFAULT UNDER THIS AGREEMENT, THEN HOMBURG SHALL HAVE AS
ITS EXCLUSIVE REMEDY THE RIGHT TO (A) TERMINATE THIS AGREEMENT WITH RESPECT TO
ALL TRANSACTIONS NOT YET CLOSED (IN WHICH EVENT THE UNAPPLIED PORTION OF THE
DEPOSIT SHALL BE RETURNED TO HOMBURG, AND NO PARTY HERETO SHALL HAVE ANY FURTHER
OBLIGATION OR LIABILITY TO THE OTHERS EXCEPT WITH RESPECT TO THOSE PROVISIONS OF
THIS AGREEMENT WHICH EXPRESSLY SURVIVE A CLOSING OR TERMINATION OF THIS
AGREEMENT), HOMBURG HEREBY WAIVING ANY RIGHT OR CLAIM TO DAMAGES FOR CEDAR’S
BREACH OR (B) SPECIFICALLY ENFORCE THIS AGREEMENT (BUT NO OTHER ACTION, FOR

43



--------------------------------------------------------------------------------



 




DAMAGES OR OTHERWISE, SHALL BE PERMITTED); PROVIDED THAT ANY ACTION BY HOMBURG
FOR SPECIFIC PERFORMANCE MUST BE FILED, IF AT ALL, WITHIN FORTY-FIVE (45) DAYS
OF CEDAR’S BREACH OR DEFAULT, AND THE FAILURE TO FILE WITHIN SUCH PERIOD SHALL
CONSTITUTE A WAIVER BY HOMBURG OF SUCH RIGHT AND REMEDY. NOTWITHSTANDING THE
FOREGOING, IF A CONTRACT TRANSACTION SHALL NOT BE CLOSED BY REASON OF CEDAR’S
BREACH OR DEFAULT UNDER THIS AGREEMENT, IN NO EVENT SHALL HOMBURG HAVE THE RIGHT
TO SUE TO CAUSE CEDAR TO CLOSE THE PURCHASE AND SALE OF A CONTRACT PROPERTY
UNDER AN APPLICABLE PURCHASE CONTRACT AND IF CEDAR SHALL NOT SO CLOSE THE
APPLICABLE CONTRACT PROPERTY PURSUANT TO THE APPLICABLE PURCHASE AGREEMENT, THE
SOLE REMEDY OF HOMBURG SHALL BE TO TERMINATE THIS AGREEMENT WITH RESPECT TO ALL
TRANSACTIONS NOT YET CLOSED IN ACCORDANCE WITH CLAUSE (A) ABOVE.
          (b) HOMBURG DEFAULTS. IN THE EVENT ANY TRANSACTION SHALL NOT CLOSE ON
ACCOUNT OF HOMBURG’S BREACH OR DEFAULT, THEN, AT CEDAR’S ELECTION, THIS
AGREEMENT SHALL TERMINATE WITH RESPECT TO ALL TRANSACTIONS NOT YET CLOSED, THE
RETENTION OF THE UNAPPLIED PORTION OF THE DEPOSIT SHALL BE CEDAR’S SOLE AND
EXCLUSIVE REMEDY UNDER THIS AGREEMENT, SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT THAT EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT; PROVIDED,
HOWEVER, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO LIMIT CEDAR’S RIGHTS OR
DAMAGES UNDER ANY INDEMNITIES GIVEN BY HOMBURG TO CEDAR UNDER THIS AGREEMENT. IN
CONNECTION WITH THE FOREGOING, THE PARTIES RECOGNIZE THAT CEDAR WILL INCUR
EXPENSE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THAT THE INTERESTS (AND RELATED PROPERTIES) WILL BE REMOVED FROM THE MARKET;
FURTHER, THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN THE
EXTENT OF DETRIMENT TO CEDAR CAUSED BY THE BREACH BY HOMBURG UNDER THIS
AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF ANY TRANSACTION CONTEMPLATED BY
THIS AGREEMENT OR THE AMOUNT OF COMPENSATION CEDAR SHOULD RECEIVE AS A RESULT OF
HOMBURG’S BREACH OR DEFAULT.
          (c) Prior to the exercise by Cedar or Homburg of any right or remedy
afforded to it pursuant to Section 22(a) or Section 22(b) herein, as applicable,
such party (the “Non-Defaulting Party”) shall deliver written notice (a “Default
Notice”) to the other party hereunder (the “Defaulting Party”) identifying the
applicable breach or default and the Defaulting Party shall have ten (10) days
after delivery such Default Notice to cure such breach or default. If a
Defaulting Party fails to cure any default or breach that is the subject of a
Default Notice within such ten (10) day period, the Non-Defaulting Party may
exercise all rights and remedies afforded to it pursuant to Section 22(a) or
Section 22(b) above, as applicable.
          (d) The provisions of this Section 22 shall survive the Closings
and/or a termination of this Agreement.

44



--------------------------------------------------------------------------------



 



     23. Title Reviews.
          (a) Homburg has, or shall promptly after the date hereof, obtain title
reports for each of the Properties from the Title Company (the “Title Reports”).
If any exceptions(s) to title to any Property should appear in the Title Reports
that are not Permitted Exceptions, then, no later than March 26, 2007, Homburg
shall promptly deliver copies thereof to Cedar, together with copies of the
applicable exception documentation and written notice of disapproval of said
exceptions (a “Title Objection Letter”). Any such material title exceptions so
objected to by Homburg pursuant to this Section 23(a) shall be deemed to be
“Title Objections.” Subject to Section 23(c) below, within ten (10) days
following receipt of the Title Objection Letter, Cedar shall deliver written
notice to Homburg of any Title Objections with respect to which Cedar, in its
sole and absolute discretion, elects to undertake the removal prior to or at the
applicable Closing (the “Title Objection Response”); provided, however, that if
Cedar shall fail to deliver any Title Objection Response by the expiration of
such ten (10) day period, Cedar shall be deemed to have elected not to undertake
the removal of the subject Title Objections. Subject to Section 23(c) below, if
Cedar elects or is deemed to have elected not to cure any Title Objection,
Homburg’s only option in response thereto shall be to terminate this Agreement
in accordance with Section 9 above. Subject to Section 23(c) below, if Cedar
shall have elected to undertake the removal of a Title Objection but does not
cause the removal thereof by the applicable Scheduled Closing Date, Homburg
shall have the option, to be exercised by Homburg by written notice to Cedar on
or before the applicable Scheduled Closing Date, to either (A) accept the
Property “as is” with respect to such Title Objections and consummate the
Closings in accordance with the terms of this Agreement or (B) terminate this
Agreement by written notice thereof to Cedar, and receive a return of the
undisbursed portion of the Deposit, whereupon neither party shall have any
obligations or liability hereunder except as expressly intended to survive a
termination of this Agreement or, if applicable, any Closing that may have
already occurred hereunder. Should Homburg fail to elect an option in writing by
the applicable Scheduled Closing Date, Homburg shall be deemed to have elected
option (A) above. For avoidance of doubt, Cedar shall not under any circumstance
be required or obligated to cause the cure or removal of any Title Objection
(other than Mandatory Cure Items) including, without limitation, to bring any
action or proceeding, to make any payments or otherwise to incur any expense in
order to eliminate any Title Objection or to arrange for title insurance
insuring against enforcement of such Title Objection against, or collection of
the same out of, the applicable Property, notwithstanding that Cedar may have
attempted to do so.
          (b) If Homburg shall object to any exceptions(s) to title to the
Property, other than the Permitted Exceptions, of which Homburg is first made
aware in any update made to any Title Report after the earlier of the date of
the Title Objection Letter delivered pursuant to Section 23(a) above or
March 26, 2007, Homburg shall deliver copies thereof to Cedar, together with
copies of the applicable exception documentation(s) and written notice of
disapproval of said exceptions no later than the earlier of (i) the applicable
Scheduled Closing Date and (ii) ten (10) days after receipt by Homburg of the
applicable updated Title Report. Any such material title exceptions so objected
to by Homburg pursuant to this Section 23(b) shall be deemed to be “Additional
Title Objections.” Subject to Section 23(c) below, no later than the earlier of
(i) the applicable Scheduled Closing Date and (ii) ten (10) days after receipt
by Cedar of written notice from Homburg of any Additional Title Objections,
Cedar shall deliver a Title Objection

45



--------------------------------------------------------------------------------



 




Response to Homburg of any Additional Title Objections with respect to which
Cedar, in its sole and absolute discretion, elects to undertake the removal
prior to or at the applicable Closing; provided, however, that if Cedar shall
fail to deliver any Title Objection Response by the applicable Scheduled Closing
Date, Cedar shall be deemed to have elected not to cause the removal of the
subject Additional Title Objections. Notwithstanding the foregoing, in the event
Cedar shall elect to undertake the removal of any Additional Title Objections
hereunder, Cedar shall have the right in its sole and absolute discretion upon
delivery of prior written notice to Homburg, to extend the applicable Scheduled
Closing Date by up to thirty (30) days in the aggregate, to cause the removal
thereof. Subject to Section 23(c) below, if Cedar indicates or is deemed to have
indicated that it will not cure any Additional Title Objection or, if Cedar
shall have elected to undertake the removal of an Additional Title Objection but
does not cause the removal thereof by the applicable Schedule Closing Date,
Homburg shall have the option, by (I) if Cedar shall have elected (or is deemed
to have elected) not to cause the removal of the Additional Title Objection, the
earlier of the Scheduled Closing Date and third (3rd) Business Day after receipt
of the Title Objection Response (or the date such Title Objection Response shall
have been due, as applicable) or (II) if Cedar shall have elected to undertake
the removal of an Additional Title Objection but does not cause the removal
thereof by the applicable Schedule Closing Date, the Scheduled Closing Date, to
either (A) accept the Property “as is” with respect to such Additional Title
Objections and consummate the Closings in accordance with the terms of this
Agreement or (B) terminate this Agreement by written notice thereof to Cedar,
and receive a return of the undisbursed portion of the Deposit, whereupon
neither party shall have any obligations or liability hereunder except as
expressly intended to survive a termination of this Agreement or, if applicable,
any Closing that may have already occurred hereunder. Should Homburg fail to
elect an option in writing within said three (3) Business Day period, Homburg
shall be deemed to have elected option (A) above. For avoidance of doubt, Cedar
shall not under any circumstance be required or obligated to cause the cure or
removal of any Additional Title Objection (other than Mandatory Cure Items)
including, without limitation, to bring any action or proceeding, to make any
payments or otherwise to incur any expense in order to eliminate any Additional
Title Objection or to arrange for title insurance insuring against enforcement
of such Additional Title Objection against, or collection of the same out of,
the applicable Property, notwithstanding that Cedar may have attempted to do so.
          (c) Notwithstanding anything to the contrary contained herein, Cedar
shall cause the removal (by bonding or otherwise) prior to the applicable
Scheduled Closing Date of any monetary liens encumbering any Property (that is
not a Permitted Exception hereunder) objected to by Homburg in accordance with
Section 23(a) or Section 23(b) above, if the placing of such lien was solely the
direct result of the actions of Cedar and not otherwise caused by any tenant at,
or prior owner of, the Property or any other third party (each, a “Mandatory
Cure Item”).
     24. Notices. All notices, demands, consents, reports and other
communications provided for in this Agreement shall be in writing, shall be
given by a method prescribed in this Section and shall be given to the party to
whom it is addressed at the address set forth below or at such other address(es)
as such party hereto may hereafter specify by at least seven (7) days’ prior
written notice.

46



--------------------------------------------------------------------------------



 



To Cedar:
c/o Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, New York 11050
Attention: Leo S. Ullman
Facsimile: (516) 767-6497
With a copy to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4982
Attention: Steven P. Moskowitz, Esq.
Facsimile: (212) 806-6006
To Homburg:
c/o Homburg Invest Inc.
1741 Brunswick Street, Suite 600
Halifax, NS B3J-3X8
Attention: Richard Stolle
Facsimile: 902-468-2457
and to:
c/o Homburg Invest Inc.
11 Akerley Blvd., Suite 200
Dartmouth, NS B3B-1V7
Attention: Gordon Lawlor
Facsimile: 902-469-6776
and to:
c/o Homburg Holdings (U.S.), Inc.
559 East Pikes Peak Avenue
Suite 320
Colorado Springs, Colorado 80903
Attention: Robert W. Harris
Facsimile: 719-633-0278
With a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Steven Simkin, Esq.

47



--------------------------------------------------------------------------------



 



Facsimile: (212) 492-0073
and to:
The DeCaro Law Firm, PC
47 Aspen Court
Evergreen, CO 80439
Attention: Phillip S. DeCaro, Esq.
Facsimile: (303) 679-3327
Any party hereto may change the address to which notice may be delivered
hereunder by the giving of written notice thereof to the other Parties as
provided hereinbelow. Any notice or other communication delivered pursuant to
this Section may be mailed by United States or Canadian certified air mail,
return receipt requested, postage prepaid, deposited in a United States or
Canadian Post Office or a depository for the receipt of mail regularly
maintained by the United States Post Office or the Canadian Post Office, as
applicable. Such notices, demands, consents and reports may also be delivered
(i) by hand or reputable international courier service which maintains evidence
of receipt or (ii) by facsimile with a confirmation copy delivery by hand or
reputable international courier service which maintains evidence of receipt. Any
notices, demands, consents or other communications shall be deemed given and
effective when delivered by hand or courier or facsimile, or if mailed only,
five (5) Business Days after mailing. Notwithstanding the foregoing, no notice
or other communication shall be deemed ineffective because of refusal of
delivery to the address specified for the giving of such notice in accordance
herewith. The provisions of this Section 24 shall survive the Closings and/or a
termination of this Agreement.
     25. Amendments. This Agreement may not be modified or terminated orally or
in any manner other than by an agreement in writing signed by all the parties
hereto or their respective successors in interest. The provisions of this
Section 25 shall survive the Closings and/or a termination of this Agreement.
     26. Governing Law; Jurisdiction; Construction. This Agreement (a) shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law and (b) shall be given a
fair and reasonable construction in accordance with the intentions of the
parties hereto and without regard to, or aid of, any rules of construction
requiring construction against any party drafting this Agreement. The parties
agree that this Agreement has been made in the New York, New York and that
exclusive jurisdiction for matters arising under this Agreement shall be in the
State courts in New York County, New York. Each party by signing this Agreement
irrevocably consents to and shall submit to such jurisdiction. Each party hereto
acknowledges that it has participated in the drafting of this Agreement, and any
applicable rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be applied in connection with the
construction or interpretation hereof. Each party has been represented by
independent counsel in connection with this Agreement. The provisions of this
Section 26 shall survive the Closings and/or a termination of this Agreement.

48



--------------------------------------------------------------------------------



 



     27. Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable as against any Person or under certain circumstances,
the remainder of this Agreement and the applicability of such provision to other
Persons or circumstances shall not be affected thereby. Each provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.
The provisions of this Section 27 shall survive the Closings and/or a
termination of this Agreement.
     28. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which,
taken together, shall constitute but one and the same instrument. This Agreement
may be executed by facsimile which shall be deemed an original for all purposes.
In the event this Agreement is executed by the exchange of facsimile copies, the
parties agree to exchange ink-signed counterparts promptly after the execution
and delivery of this Agreement. The provisions of this Section 28 shall survive
the Closings and/or a termination of this Agreement.
     29. No Third Party Beneficiaries. The warranties, representations,
agreements and undertakings contained herein shall not be deemed to have been
made for the benefit of any Person or entity other than the parties hereto and
the Cedar Related Parties. The provisions of this Section 29 shall survive the
Closings and/or a termination of this Agreement.
     30. Waiver. No failure or delay of either party in the exercise of any
right given to such party hereunder or the waiver by any party of any condition
hereunder for its benefit (unless the time specified herein for exercise of such
right, or satisfaction of such condition, has expired) shall constitute a waiver
of any other or further right nor shall any single or partial exercise of any
right preclude other or further exercise thereof or any other right. The waiver
of any breach hereunder shall not be deemed to be waiver of any other or any
subsequent breach hereof. The provisions of this Section 30 shall survive the
Closings and/or a termination of this Agreement.
     31. Assignment. Without the prior written consent of the other parties
hereunder, no party hereto may assign this Agreement or any of its rights or
obligations hereunder, and any purported unpermitted assignment shall be null
and void. Notwithstanding the foregoing, Cedar shall be permitted to assign this
Agreement without the consent of any other party to any entity controlled,
directly or indirectly, by Cedar, provided that any such assignment by Cedar
shall not release Cedar of its obligations under this Agreement. The provisions
of this Section 31 shall survive the Closings and/or a termination of this
Agreement.
     32. Binding Effect. This Agreement is binding upon, and shall inure to the
benefit of, the parties and each of their respective successors and permitted
assigns. The provisions of this Section 32 shall survive the Closings and/or a
termination of this Agreement.
     33. Entire Agreement. This Agreement sets forth the entire agreement
between the parties and there are no other terms, obligations, covenants,
representations, statements or conditions, oral or otherwise, of any kind
whatsoever. Any agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of this Agreement in whole or in part unless
such agreement is in writing and signed by the party against whom enforcement of
the change, modification, discharge or abandonment is sought. The provisions of
this Section 33 shall survive the Closings and/or a termination of this
Agreement.

49



--------------------------------------------------------------------------------



 



     34. Further Assurances. After the Closing Date, the parties hereunder shall
execute and deliver each to the other such documents and instruments and take
such further actions as may be reasonably necessary or required to consummate
the transactions contemplated by this Agreement. The provisions of this
Section 34 shall survive the Closings and/or a termination of this Agreement.
     35. Paragraph Headings. The headings of the various sections of this
Agreement have been inserted only for the purpose of convenience and are not
part of this Agreement and shall not be deemed in any manner to modify, expand,
explain or restrict any of the provisions of this Agreement. The provisions of
this Section 35 shall survive the Closings and/or a termination of this
Agreement.
     36. Waiver of Trial by Jury. The parties hereto waive trial by jury in any
action or proceeding arising out of or in connection with this Agreement. The
provisions of this Section 36 shall survive the Closings and/or a termination of
this Agreement.
     37. Litigation Costs. Notwithstanding anything to the contrary contained in
this Agreement (including, without limitation, the terms of Section 5), in the
event of any litigation arising in connection with this Agreement, the
substantially prevailing party shall be entitled to recover from the
substantially non-prevailing party its reasonable legal fees and expenses at
trial and all appellate levels. The provisions of this Section 37 shall survive
the Closings and/or a termination of this Agreement.
     38. Currency. Any and all amounts owing by any party hereto pursuant to
this Agreement, shall be paid in lawful currency of the United States of America
(i.e. U.S. Dollars). The provisions of this Section 38 shall survive the
Closings and/or a termination of this Agreement.
     39. Contract Transactions. Notwithstanding anything to the contrary
contained in this Agreement, Homburg acknowledges and agrees that Cedar shall
have no obligation to purchase any Contract Property and that the decision to so
purchase any such Contract Property shall be made in the sole and absolute
discretion of Cedar. In the event that any Purchase Contract Closing shall not
occur for any reason whatsoever, including, without limitation, the willful
fault of Cedar, Homburg shall not have any recourse against Cedar as a result of
such failure to close the purchase and sale of any Contract Property; provided,
however, that this Agreement shall automatically terminate as to the applicable
Contract Transaction and the applicable Allotted Deposit shall be refunded to
Homburg and the Consideration shall be reduced by the amount of the applicable
Allotted Consideration and the parties hereto shall be relieved of all further
liability and responsibility under this Agreement with respect to the applicable
Interests and the applicable Contract Property (except for any obligation
expressly provided to survive a termination of this Agreement). Notwithstanding
the foregoing, in the event that a Purchase Contract Closing shall not occur
solely by reason of the willful breach of Cedar under the applicable Purchase
Contract, then Cedar shall reimburse Homburg for a portion of its third-party
out-of-pocket expenses actually incurred by Homburg solely in connection with
the diligence of the applicable Contract Transaction; provided, however, (i) in
no event shall Cedar be obligated to reimburse Homburg hereunder in excess of
Fifty Thousand and 00/100 Dollars ($50,000) with

50



--------------------------------------------------------------------------------



 



respect to all of the Contract Transactions, in the aggregate, and (ii) Cedar’s
obligation to reimburse Homburg hereunder shall relate only to third-party
out-of-pocket expenses with respect to which Homburg delivers to Cedar a
third-party invoice (with reasonable supporting information and documentation
and evidence of payment) within thirty (30) days after the date on which this
Agreement shall have terminated as to the applicable Contract Transaction.
     40. Board Consent. The obligation of each of Cedar and Homburg to
consummate the Transactions contemplated hereby shall be conditioned upon
receipt of the approval of the board of directors of CSCI, the general partner
of Cedar, to the transactions contemplated by this Agreement (“Board Consent”).
Notwithstanding the foregoing, Cedar shall endeavor to obtain Board Consent on
or before the date that is forty-five (45) days following the date hereof (the
“Consent Deadline”); provided, however, that in the event that Cedar fails to
obtain the Board Consent on or prior to the Consent Deadline, and until such
time as Cedar shall obtain such Board Consent, Homburg may terminate this
Agreement upon five (5) Business Days written notice to Cedar, whereupon the
Deposit shall be promptly returned to Homburg and this Agreement and the
obligations of the parties hereunder shall terminate (and no party shall have
any further obligations in connection herewith except under those provisions
that expressly survive a termination of this Agreement).
     41. Review of Form of Amended and Restated Partnership Agreement. The
parties hereto acknowledge and agree that Homburg shall promptly submit the form
of Amended and Restated Partnership Agreement to the applicable Netherlands
Government Authorities for review of its compliance with applicable Netherlands
legal requirements. In the event that such Governmental Authorities advise
Homburg that the form of the Amended and Restated Partnership Agreement does not
comply with such applicable legal requirements, the parties hereto agree to
cooperate in good faith to amend such form of Amended and Restated Partnership
Agreement so that it complies with such requirements.
     42. Marketing Fee. At the Closing, Cedar shall pay to Homburg (or credit
against the Net Consideration) an amount equal to one and one-half percent
(1.5%) of the product of (i) sixty percent (60%) and (ii) the Net Consideration
paid at the Closing. Following any Syndication of the Interests acquired by
Homburg in a Property Owner pursuant to this Agreement, Cedar shall pay to
Homburg a marketing fee equal to one and one-half percent (1.5%) of the product
of (x) the Net Consideration paid by Homburg to Cedar for such Interests at the
applicable Closing and (y) the percentage of the Interests in the Property Owner
that shall have been assigned by Homburg in connection with the applicable
Syndication (the “Marketing Fee”). Notwithstanding the foregoing, Cedar shall
have no obligation to pay a Marketing Fee to Homburg hereunder with respect to
any Syndication that shall occur subsequent to December 31, 2007. For avoidance
of doubt, no Marketing Fee shall be payable with respect to a Syndication of
Interests unless and until the applicable Closing shall have occurred hereunder.
Any Marketing Fee required to be paid by Cedar hereunder shall be payable to
Homburg within thirty (30) days of receipt by Cedar of written request therefor,
together with evidence reasonably satisfactory to Cedar of the date that the
applicable Syndication shall have occurred and the percentage of the applicable
Interests that shall have been assigned by Homburg in connection therewith. The
provisions of this Section 42 shall survive the Closings.

51



--------------------------------------------------------------------------------



 



     43. Press Releases. Cedar and Homburg agree to consult with each other
before issuing any press releases with respect to this Agreement or the
Transactions and shall endeavor to agree as to the content of such press
releases (which agreement shall not be unreasonably withheld, conditioned or
delayed); provided, however, that nothing herein shall be deemed to prevent
either party, or their respective affiliates, from issuing any press release if
such parties shall believe, in the exercise of its reasonable judgment, that
such press release is required to be made by applicable law. The provisions of
this Section 43 shall survive the Closings.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on
the day and year first above written.

                      CEDAR:    
 
                    CEDAR SHOPPING CENTERS         PARTNERSHIP, L.P., a Delaware
limited         partnership    
 
                    By:   Cedar Shopping Centers, Inc., a Maryland            
corporation, its general partner    
 
               
 
      By:   /s/ LEO S. ULLMAN
 
Leo S. Ullman    
 
          President    
 
                    HOMBURG:    
 
                    HOMBURG HOLDINGS (U.S.) INC., a         Colorado corporation
   
 
               
 
  By:   /s/                      
 
      Name:        
 
      Title:        

53



--------------------------------------------------------------------------------



 



EXHIBIT A
LAND
(see attached)

 



--------------------------------------------------------------------------------



 



A•1
TW File # 280192
File # 10-898-426
Commonwealth

              Meadows Marketplace     10-898-426   Hershey, PA    

LEGAL DESCRIPTION FOR LOT 82B; CEDAR SHOPPING CENTERS INC.
All that certain tract of land situate in South Hanover Township, Dauphin
County, Pennsylvania, located on the west side of Hershey Road (S.R.. 0039)
approximately 1,000 feet south of the centerline intersection. Shetland Drive
(T-453) and Hershey Road (S.R. 0039), said tract being Lot 82B as shown on the
“Final Subdivision Plan for Meadows of Hanover Lot 82” prepared by Herbert,
Rowland and Grubie, Inc. dated. June 30, 2004 last revised 8-24-04, more fully
bounded and described as follows;
Beginning at the intersection of the dividing line of lands N/F of Akbar &
Kathleen Bardlkalale and lot 82B as shown on the aforementioned plan with the
western Legal Right-of-Way Line for Hershey Road (S.R. 0039); thence along lands
of Bardlkalale the following four (4) courses; (1) South 67 degrees 39 minutes
45 seconds West 28.58 feet to a concrete monument (found); (2) South 84 degrees
02 minutes 33 seconds West 252.36 feet to a concrete monument (found); (3) South
02 degrees 25 minutes 37 seconds East 249.96 feet to a concrete monument
(found); (4) North 82 degrees 49 minutes 03 seconds East 292.12 feet to the
western Legal Right-of-Way Line of Hershey Road (S.R. 0039); thence along said
western Legal Right-of-Way Line South 02 degrees 14 minutes 45 seconds East
501.14 feet; thence continuing along the same by a curve to the left said curve
having a radius of 1185.92 feet an arc length of 213.95 feet and a chord of
South 07 degrees 24 minutes 51 seconds East 213.66 feet to the northern
Dedicated Right-of-Way Line of Hayshed Road; thence along said northern
Dedicated Right-of-Way the following six (6) courses; (1) South 77 degrees 25
minutes 03 seconds West 10.00 feet; (2) by a curve to the right said curve
having a radius of 1195.92 feet an arc length of 1.68 feet and a chord of South
12 degrees 37 minutes 23 seconds East 1.68 feet; (3) by a curve to the right
said curve having a radius of 40.00 feet an arc length of 57.35 feet and a chord
of South 28 degrees 24 minutes 44 seconds West 52.56 feet; (4) South 69 degrees
29 minutes 15 seconds West 50.63 feet; (5) South 20 degrees 30 minutes 45
seconds East 10.00 feet; (6) South 69 degrees 29 minutes 15 seconds West

          PRO FORMA       Owner’s Policy   Page 2 of 5

 



--------------------------------------------------------------------------------



 



          LanstiAn4Lrica Order Number: 280192
MI Commonwealth File * 10-898-426
391.11 feet; thence leaving said Dedicated Right-of-Way and along lands now or
formerly of Meadows of Hanover Inc. and a 32 foot private easement for future
roadway and utilities by the following eight (8) courses; (1) by a curve to the
right said curve having a radius of 25.00 feet an arc length of 38.22 feet and a
chord of North 66 degrees 42 minutes 48 seconds West 34.61 feet (2) by a curve
to the left said curve having a radius of 566.00 feet an arc length of 289.00
feet and a chord of North 37 degrees 32 minutes 31 seconds West 285.87 feet;
(3) by a curve to the right said curve having a radius of 489.00 feet an arc
length of 616.58 feet and a chord of North 16 degrees 02 minutes 52 seconds West
576.54 feet; (4) by a curve to the right said curve having a radius of 569.00
feet an arc length of 343.05 feet and a chord of North 37 degrees 20 minutes 47
seconds East (5) by a curve to the right said curve having a radius of 899.00
feet an arc length of 417.96 feet and a chord of North 67 degrees 56 minutes 14
seconds East 414.21 feet; (6) North 81 degrees 15 minutes 22 seconds East 17.56
feet; (7) North 82 degrees 58 minutes 28 seconds East 102.53 feet (8) by a curve
to the right said curve having a radius of 25.00 feet an arc length of 39.23
feet and a chord of South 52 degrees 04 minutes 35 seconds East 35.32 feet to
the western Legal Right-of-Way Line of

 



--------------------------------------------------------------------------------



 



Exhibit A continued

      10-898-426   7 r- c

Hershey Road (S.R. 0039); thence along said Right-of-Way b. curve to the right
said curve having a radius of 1587.02 feet an arc length of 35.49 feet and a
chord of feet to lands N/F of Akbar & Kathleen Bardlkalale, the place of
BEGINNING.
Containing approximately 15.8730 acres.
BEING THE SAME PREMISES which Meadows of Hanover Development, Inc., a
Pennsylvania corporation, by Deed dated September 30, 2004, and recorded
October 29, 2004, in the Recorder of Deeds Office in and for Dauphin County, PA,
in Book 5739, Page 590, granted and conveyed unto Cedar Hershey, LLC, a Delaware
limited liability company.
TOGETHER WITH AND UNDER AND SUBJECT to those certain conditions, covenants and
easement rights contained In the Master Declaration of Covenants, Easements and
Restrictions dated October 2, 2003, recorded in Record Book 5202, Page 425, as
amended by Amendment dated October 13, 2004 recorded in Record Book 5739, Page
580.
TOGETHER WITH AND UNDER AND SUBJECT to Easement Agreement dated October 13, 2004
recorded in Record Book 5739, Page 596.
Owner’s Policy
Page 3 of 5

 



--------------------------------------------------------------------------------



 



PRO FORMA

 



--------------------------------------------------------------------------------



 



A-2.
Fieldstone Marketplace
New Bedford, MA
A certain parcel of land situated on the southeasterly side of Kings Highway In
the City of New Bedford, the County of Bristol and the Commonwealth of
Massachusetts, being more particularly bounded and described as follows;
Beginning at a point, said point being a Massachusetts Highway bound at the
intersection of the easterly sideline of the State Highway Layout Route 140 with
the southeasterly sideline of said Kings Highway;
Thence N 32°-07'-55" E, 583.11 feet along the southeasterly sideline of said
Kings Highway to a point;
Thence S 57°- 56'-23" E, 276.00 feet to a point;
Thence S 10°- 08'.29" E, 360.00 feet to a point;
Thence S 58°-32'-07" E. 37.59 feet to a point;
Thence S 08°- 001-10" E, 411.29 feet to a point;
Thence N 81°-591-50" E, 412.48 feet to a point on the westerly sideline of a
Penn Central Co. Consolidated Rail Corp. Right of Way;
The last five courses being by land now or formerly of Kings Plaza Assoc. Ltd.
of PA;
Thence S 08° — 00'-10" E, 720.19 feet by the westerly sideline of said
Consolidated Rail Corp. Right of Way to a point;
Thence S 87°-11 ‘-31“W, 858.92 feet by land now or formerly of Fieldstone Acres,
LLC to a point on the easterly sideline of said State Highway Layout Route 140;
Thence N 17°-33'- 20"W, 5.19 feet by the easterly sideline of said State Highway
Layout to a Massachusetts Highway bound;
Thence N 17°-33'-20" W, 672.54 feet by the easterly sideline of said State
Highway Layout Route 140 to a Massachusetts Highway bound;
Thence along a curve as it deflects to the right, having a radius of 12,850.00
feet, an arc length of 506.35 feet by the easterly sideline of said State
Highway Layout Route 140 to the Massachusetts Highway bound at the point of
beginning.
Containing 24.95 acres and being shown as Lot 1 on a plan by Tibbetts
Engineering Corp. entitled: ‘Plan of land in New Bedford, MA for Fieldstone
Realty Trust” Scale 1”-100' and dated November 10, 1997, which plan Is recorded
with the Bristol County (South District) Registry of Deeds in Plan Book 138,
Page 122.
Together with the benefit of an Easement Agreement dated January 27, 1998 by and
among Fieldstone Acres LLC, Nationwide Life Insurance Company and Nationwide
Life and Annuity Insurance Company and recorded with said Deeds in Book 4036,
Page 26.

 



--------------------------------------------------------------------------------



 



— This Policy is Invalid unless the cover sheet and Schedule A are attached.—

      Polcy 135 Litho In U. S. A. Form No. 1190-74A   ALTA Owner’s Polcy
(10/17/92)

 



--------------------------------------------------------------------------------



 



A•3
TW File HL204267CP
5-493; NYN06-001109-C

              Stone Hedge Square     Policy Number: 10 E   Carlisle, PA    

ALL THOSE CERTAIN tracts or lots of land situate in the Township of South
Middleton, County of Cumberland and Commonwealth of Pennsylvania, bounded and
described as follows in accordance with a preliminary/final minor subdivision
plan of “Stonehedge Squarer as recorded in Plan Book 72, Page 7:
LOT 1:
BEGINNING at a steel rebar on the southerly right-of-way line of Walnut Bottom
Road (60’ R/W), said steel rebar being at the northeasterly terminus of a
curve-connecting the easterly right-of-way line of Stonehedge Drive West (60’
R/W) to the southerly right-of-way line of Walnut Bottom Road; thence along the
southerly right-of-way line of Walnut Bottom Road, North 57 degrees, 14 minutes,
10 seconds East, a distance of 370.03 feet to a steel rebar; thence along lands
now or formerly of Stonehedge Square Limited Partnership (Lot 2) the following
(3) courses: (1) by a curve to the left having a radius of 40.00 feet, an arc
distance of 62.83 feet, the chord of which is South 12 degrees, 14 minutes, 10
seconds West, a distance of 56.57 feet to a steel rebar; (2) thence South 32
degrees, 45 minutes, 50 seconds East, a distance of 140.00 feet to a railroad
spike; (3) thence North 57 degrees, 14 minutes, 10 seconds East, a distance of
252.00 feet to a concrete monument on the westerly property line now or formerly
of Manor Healthcare Corporation; thence along the westerly property line now or
formerly of Manor Healthcare Corporation, South 32 degrees, 45 minutes, 50
seconds East, a distance of 289.19 feet to a steel rebar in the northerly
right-of-way line of Village Drive (50’ R/W); thence along the northerly
right-of-way line of Village Drive the following (6) courses: (1) by a curve to
the left having a radius of 225.00 feet, an arc distance of 127.88 feet, the
chord of which is South 28 degrees, 31 minutes 07 seconds West, a distance of
126.17 feet to a steel rebar; (2) thence South 12 degrees, 14 minutes, 10
seconds East, a distance of 153.25 feet to a steel rebar; (3) by a curve to the
right having a radius of 175.00 feet, an arc distance of 137.44 feet, the chord
of which Is South 34 degrees, 44 minutes, 10 seconds West, a distance of 133.94
feet to a P.K. nail; (4) thence South 57 degrees, 14 minutes, 10 seconds West, a
distance of 191.87 feet to a steel rebar; (5) by a curve to the right having a
radius of 175.00 feet, an arc distance of 109.67 to the right having a radius of
175.00 feet, an arc distance of 109.67 feet, the chord of which is South 75
degrees, 11 minutes, 20 seconds West, a distance of 107.88 feet to a steel
rebar; (6) thence North 86 degrees, 51 minutes, 30 seconds West, a distance of
47.87 feet to a steel rebar, said steel rebar being the easterly terminus of a
curve connecting the northerly right-of-way line of Village Drive to the
easterly right-of-way line of Stonehedge Drive West; thence by said curve to the
right having a radius of 25.00 feet, an arc distance of 39.27 feet, the chord of
which is North 41 degrees, 51 minutes, 30 seconds West, a distance of 35.36 feet
to a steel rebar in the easterly right-of-way line of Stonehedge Drive West;
thence along Stonehedge Drive West the following (3) courses: (1) by a curve to
the left having a radius of 330.00 feet, an arc distance of 183.28 feet, the
chord of which is North 16 degrees, 51 minutes, 11 seconds West, a distance of
180.93 feet to a P.K. Nail; (2) thence North 32 degrees, 45 minutes, 50 seconds
West, a distance of 198.61 feet to a P.K. nail; (3) thence North 31 degrees, 08
minutes, 40 seconds West, a distance of 176.92 feet to a steel rebar; said steel
rebar being The southerly terminus of a curve connecting the easterly
right-of-way line of Stonehedge Drive West to the southerly

      Owner’s Policy   Page 2 of 6

 



--------------------------------------------------------------------------------



 



right-of-way line of Walnut Bottom Road; thence by said curve to the right
having a radius of 45.00 feet, an arc distance of 69.41 feet, the chord of which
is North 13 degrees, 02 minutes, 45 seconds East, a distance of 62.73 feet to a
steel rebar In the southerly right-of-way line of Walnut Bottom Road, said steel
rebar the point of BEGINNING.

 



--------------------------------------------------------------------------------



 



Order Number: HL204267CP
Policy Number: :)-865-493; NYN06-001109-C
CONTAINING 8.237 Acres / 358,818 Square feet
LOT 2:
BEGINNING at a steel rebar on the southerly right-of-way line of Walnut Bottom
Road (60’ R/W), said steel rebar being located North 57 degrees, 14 minutes, 10
seconds East, a distance of 413.78 feet from the easterly right-of-way line of
Stonehedge Drive West; thence along the southerly right-of-way line of
Walnut-Bottom Road, North 57 degrees, 14 minutes, 10 seconds East, a distance of
212.00 feet to a concrete monument on the westerly property line of lands now or
formerly of Manor Healthcare Corporation, thence along the westerly property
line of lands now or formerly of Manor Healthcare Corporation, South 32 degrees,
45 minutes, 50 seconds East, .a distance of 180.00 feet to a concrete monument;
thence along lands now or formerly of Stonehedge Square Limited Partnership (Lot
1) the following (3) courses: (1) South 57 degrees, 14 minutes, 10 seconds West,
a distance of 252.00 feet to a railroad spike; (2) thence North 32 degrees, 45
minutes, 50 seconds West, a distance of 140.00 feet to a steel rebar; (3) thence
by a curve to the right having a radius of 40.00 feet, an arc distance of 62.83
feet, the chord of which is North 12 degrees, 14 minutes, 10 seconds East, a
distance of 56.57 feet to a steel rebar on the right-of-way line of Walnut
Bottom Road, said steel rebar the point of BEGINNING.
CONTAINING 1.0333 Acres / 45,017 Square Feet.
BEING THE SAME PREMISES which Stonehedge Square Limited Partnership, by Deed
dated February 9, 2000, and recorded February 16, 2000, in the Recorder of Deeds
Office in and for Cumberland County, PA, In Record Book 216, Page 253, granted
and conveyed unto Stonehedge Center, LLC.
The above premises are also described in accordance with a survey by Millman
Surveying, Inc. dated May 18, 2006, Site No. 8945, as follows:
Situated in the City of South Middleton, County of Cumberland, and State of
Pennsylvania: Known as being all of 2 Lots of land as shown on the minor
subdivision plan of “Stonehedge Square” as recorded in Plan Book 72, Page 7 and
is more particularly described as follows:
BEGINNING at a concrete monument found at the Northerly most corner of the
subject property, said point also being locate in the Southeasterly Right-of-Way
line of Walnut Bottom Road;

      Owner’s Policy   Page 3 of 6

 



--------------------------------------------------------------------------------



 



Order Number: HL204267CP
Policy Number: :)-865-493; NYN06-001109-C
Thence, South 32º45'50" East, a distance of 469.19 feet to steel rebar found;
Thence, along a curve to the left, having a radius of 225.00 feet, an interior
angle of 32º33'52", a tangent of 65.72 feet, a chord bearing South 28º31'07"
West at a distance of 126.17 feet, and having an overall arc length of 127.88
feet to a Steel rebar found;
Thence, South 12º14'10" West, a distance of 153.25 feet to steel rebar found;
Thence, along a curve to the right, having a radius of 175.00 feet, an interior
angle of 44º59'54", a tangent of 72.48 feet, a chord bearing South 34º44'10"
East at a distance of 133.94 feet and having an overall arc length of 137.44
feet to an iron nail found;

      Owner’s Policy   Page 4 of 6

 



--------------------------------------------------------------------------------



 



Order Number: HL204267CP
     Policy Number: :)-865-493; NYN06-001109-C
Thence, South 57°14'10" West, a distance of 191.87 feet to steel rebar found;
Thence, along a curve to the right, having a radius of 175.00 feet, an interior
angle of 35°54'23", a-tangent of 56.70 feet, a chord bearing South 75°11'20"
West at a distance of 107.88 feet, and having an overall arc length of 109.67
feet to a steel rebar found;
Thence, North B6°51'30" West, at a distance of 47.87 feet to a steel rebar
found;
Thence, along a curve to the right, having a radius of 25.00 feet, an interior
angle of 90°00'01", a tangent of 25.00 feet, a chord bearing North 41°51'30"
West at a distance of 35.36 feet, and having an overall arc length of 39.27 feet
to a steel rebar found;
Thence, along a curve to the left, having a radius of 330.00 feet, an interior
angle of 31°49'18", a tangent of 94.07 feet, a chord bearing North 16°51'11"
West at a distance of 180.93 feet, and having an overall arc length of 182.28
feet to an Iron nail found’,
Thence, North 32°45'50" West, a distance of 198.61 feet to a steel rebar found;
Thence, North 31°08'40" West, a distance of 176.92 feet to a steel rebar found;
Thence, along a curve to the right, having a radius of 45.00 feet, an interior
angle of 88°22'32", a tangent of 43.74 feet, a chord bearing North 13°02'45"
East at a distance of 62.73 feet, and having an overall arc length of 69,41 feet
to a steel rebar found;
Thence, North 57°14'10" East, a distance of 582.03 feet to the point of
beginning and containing 9.2707 acres (403,831 square feet) of land, more or
less, and being subject to all legal highways and easements of record.
The meridian for all bearings shown hereon is the Southeasterly Right-of-Way
line of Walnut Bottom Road known as being North 57°14'10" East.
Tax ID / Parcel No. 29-017-003

      Owner’s Policy   Page 5 of 6

 



--------------------------------------------------------------------------------



 



A-4

              Pennsboro Commons
Enola, PA    
policy Number: 10 759 259

TRACT 1:
ALL THAT CERTAIN piece, parcel and lot of land situate in the Township of East
Pennsboro, County of Cumberland, Commonwealth of Pennsylvania, being more fully
bound and described as follows, to wit:
BEGINNING at a point on the northern right-of-way line of Wertzville Road at
lands now or formerly PA State Bank; thence by said lands the following two
courses and distances: (1) North 17 degrees 32 minutes 33 seconds West a
distance of 180.56 feet to a point; (2) South 72 degrees 27 minutes 27 seconds
West a distance of 241.55 feet to a point on the eastern right-of-way line of
East Penn Drive; thence by said right-of-way line the following two courses and
distances: (1) North 27 degrees 20 minutes 00 seconds West a distance of 138.95
feet to a point; (2) North 17 degrees 15 minutes 30 seconds West a distance of
263.28 feet to a point at Tract 3; thence by said Tract 3 North 04 degrees 10
minutes 00 seconds East a distance of 130.24 feet to a point at lands now or
formerly 1550 Associates, Inc. LLC; thence by said lands north 04 degrees 20
minutes 30 seconds East a distance of 123.12 feet to a point; thence by same and
beyond by lands now or formerly Members First Federal Credit Union North 13
degrees 30 minutes 00 seconds West a distance of 259.57 feet to a point; thence
by same and beyond by lands now or formerly 1550 Associates Inc. LLC North 00
degrees 51 minutes 00 seconds East a distance of 348.14 feet to a point at lands
now or formerly Donald D. & Janice L. Woods; thence by said lands North 80
degrees 59 minutes 42 seconds East a distance of 102.70 feet to a point at lands
now or formerly Michael R. Stambaugh; thence by said lands and beyond by lands
now or formerly Charles E. Baker South 22 degrees 24 minutes 47 seconds East a
distance of 200.31 feet to a point at Tract 2; thence by said Tract 2 the
following two courses and distances: (1) South 22 degrees 31 minutes 32 seconds
East a distance of 165.19 feet to a point; (2) North 81 degrees 05 minutes 07
seconds East a distance of 299.90 feet to a point on the northern right of way
line of Areba Street; thence crossing said street South 22 degrees 51 minutes 00
seconds East a distance of 51.63 feet to a point at lands now or formerly
Conservative Baptist Association; thence by said lands the following three
courses and distances: (1) South 81 degrees 24 minutes 00 seconds West a
distance of 125.44 feet to a point; (2) South 22 degrees 51 minutes 08 seconds
East a distance of 349.95 feet to a point; (3) North 81 degrees 24 minutes 00
seconds East a distance of 125.44 feet to a point on the northern right of way
line of Linden Street; thence crossing said street South 16 degrees 15 minutes
43 seconds East a distance of 48.34 feet to a point at lands now or formerly
Chad E. Runkle; thence by said lands South 22 degrees 53 minutes 35 seconds East
a distance of 152.38 feet to a point at lands now or formerly Russel J. & Lisa
Kay Shutt; thence by said lands and beyond by lands now or formerly Michael B.
Mann South 73 degrees 44 minutes 35 seconds West a distance of 179.42 feet to a
point; thence by said lands of Mann South 17 degrees 35 minutes 35 seconds East
a distance of 182.03 feet to a point at lands now or formerly Uni-Marts Inc.;
thence by said lands the following two courses and distances: (1) South 72
degrees 27 minutes 27 seconds West a distance of 199.80 feet to a point;
(2) South 17 degrees 32 minutes 33 seconds East a distance of 203.00 feet to a
point on the northern right of way line of Wertzville Road; thence by said
right-of-way line South 72 degrees 27 minutes 27 seconds West a distance of
59.04 feet to a point, the POINT OF BEGINNING.
CONTAINING 12.1852 Acres.
BEING A PART OF THE SAME PREMISES which Theodore E. Sgrignoli and Winifred E.
Sgrignoli, his wife, by Deed dated May 1, 1987 and recorded May 7, 1987 in
Cumberland County in Deed Book Q, Volume 32, Page 522, conveyed untoWilliam F.
Rothman, Charles F. Schubert & Samuel L. Reed, co-partners, tld/b/a Rothman,
Schubert & Reed, a partnership, in fee.
TRACT 2:
ALL THAT CERTAIN piece, parcel and lot of land situate in the Township of East
Pennsboro, County of Cumberland, Commonwealth of Pennsylvania, being more fuity
bound and described as follows, to wit:
BEGINNING at a point at Tract 1; thence by said Tract 1 North 81 degrees 05
minutes 07 seconds East a distance of 299.90 feet to a point at lands now or
formerly Lee F. & Anna M. Comfort; thence by said lands and beyond by lands now
or formerly Edward J. & Kathleen McCormick North 22 degrees 51 minutes 00
seconds West a distance of 165.42 feet to a point at lads now or formerly
Charles E. Baker; thence by said lands South 81 degrees 05 minutes 07 seconds
West a distance of 298.94 feet to a point at Tract 1; thence by said Tract 1
South 22 degrees 31 minutes 32 seconds East a distance of 165.19 feet to a
point, the POINT OF BEGINNING.

 



--------------------------------------------------------------------------------



 



CONTAINING 1.1036 Acres.
BEING THE SAME PREMISES which Theodore E. Sgrignoli and Winifred E. Sgrignoli,
his wife, by Deed dated May 1, 1987 and recorded May 7, 1987 in Cumberland
County in Deed Book Q, Volume 32, Page 525, conveyed unto William F. Rothman,
Charles F. Schubert and Samuel L. Reed, co-partners, t/d/b/a Rothman, Schubert &
Reed, a partnership, in fee.
TRACT 3:
ALL THAT CERTAIN piece, parcel and lot of land situate in the Township of East
Pennsboro, County of Cumberland, Commonwealth of Pennsylvania; being more fully
bound and described as follows, to wit:
BEGINNING at a point at Tract 1; thence by said Tract 1 North 04 degrees 10
minutes 00 seconds East a distance of 130.24 feet to a point at lands now•or
formerly 1550 Associates Inc. LLC; thence by said lands South 67 degrees 54
minutes 41 seconds West a distance of 116.45 feet to a point on the eastern
right-of-way line of East Penn Drive; thence by said right-of-way line the
following four courses and distances: (1) South 22 degrees 05 minutes 19 seconds
East a distance of 73.06 feet to a point; (2) North 67 degrees 54 minutes 41
seconds East a distance of 5,00 feet to a point; (3) South 22-degrees 05 minutes
19 seconds East a distance of 113.65 feet to a point; (4) North 67 degrees 54
minutes 44 seconds East a distance of 47.86 feet to a point at Tract 1; thence
by said Tract 1 North 17 degrees 15 minutes 30 seconds West a distance of 70.96
feet to a point, the POINT OF BEGINNING.
CONTAINING 13,618 Square Feet (0.3126 Acres).
BEING THE SAME PREMISES which William F. Rothman, Charles F. Schubert & Samuel
L. Reed, co-partners, t/d/b/a Rothman, Schubert & Reed, a partnership, by Deed
dated October 26, 2005, and recorded October 27, 2005, in the Recorder of Deeds
Office In and for Cumberland County, PA, In Record Book 271, page 3144, granted
and conveyed unto Cedar-Pennsboro, LLC, a Delaware limited liability company.

 



--------------------------------------------------------------------------------



 



A-5

          Policy Number: 10-9   Aston Center
Aston, PA   FORMA

ALL THAT CERTAIN lot or parcel of land with the buildings and improvements
erected thereon, SITUATE in the Township of Aston, County of Delaware and State
of Pennsylvania, bounded and described according to a Preliminary/Final
Subdivision Plan made by J. Michael Brill Associates, Inc., Consulting
Engineers, Mechanicsburg, Pennsylvania, dated 2/5/2004, last revised 5/7/2004
and recorded in Plan Volume 26•page 145 and as shown on that certain ALTA/ACSM
Survey made by Vollmer Associates LLP dated 10/27/2005 and revised 11/2/2005, as
follows to wit:
BEGINNING AT A POINT located on the Eastern property line of land now or
formerly owned by Village Green Realty in Deed Book 2446, Page 2150, said point
also being located on the Northern right-of-way line of Concord Road (S.R.
3007); thence from said point, along the property line of land now or formerly
owned by Village Green Realty the following courses and distances: (1) North 32
degrees 36 minutes 00 seconds East a distance of 331.30 feet to a point;
(2) South 80 degree 41 minutes 00 seconds West a distance of 119.43 feet to a
point; (3) North 72 degrees 03 minutes 00 seconds West a distance of 112.44 feet
to a point; (4) North 19 degrees 21 minutes 12 seconds East a distance of 115.73
feet to a point; thence along the Southern right-of-way line of Robin Hood Lane
along a curve to the left having a radius of 175.00 feet and an arc length of
48.09 feet, said arc having chord bearing of South 78 degrees 06 minutes 51
seconds East and a chord length of 47.94 feet, to a point; thence along the
boundary line of Proposed Lot B the following courses and distances: (1) South
04 degrees 00 minutes 47 seconds West a distance of 46.70 feet to a point; ‘(2)
South 74 degrees 46 minutes 00 seconds East a distance of 29.01 feet to a point;
(3) South 82 degrees 34 minutes 49 seconds East a distance of 67.34 feet to a
point; (4) South 74 degrees 46 minutes 00 seconds East a distance of 94.76 feet
to a point; thence along the property line of lands now or formerly owned by
August C. & Johanne L. Peters South 11 degrees 20 minutes 00 seconds East a
distance of 19.47 feet to a point; thence along the property line of lands now
or formerly owned by August C. & Johanne L. Peters, lands now or formerly owned
by Josephine Theresa & Robert Paul Gronski, lands now or formerly owned by
Norman J. Erickson & Catherine C. Hall and lands now or formerly owned by
Gordon, Jr. & Lynne B. Lock North 80 degrees 41 minutes 00 seconds East a
distance of 266.07 feet to a point; thence along the property line of lands now
of formerly owned by Scott G. & Christine Rickards and lands now of formerly
owned by Bryan G. & Kimberly I. Winters South 35 degrees 22 minutes 23 seconds
East a distance of 122.71 feet to a point; thence along the property line of
lands now of formerly owned by William F. Hallman South 03 degrees 00 minutes 39
seconds West a distance of 390.84 feet to a point; thence along the Northern
right-of-way line of Concord Road (S.R.3007) the following courses and
distances: (1) North 85 degrees 07 minutes 37 seconds West a distance of 129.74
feet to a point; (2) along a curve to right having a radius of 825.00 feet and
an arc length of 398.87 feet, said arc having chord bearing of North 71 degrees
16 minutes 34 seconds. West and a chord length of 395.00 feet to a point; (3)
North 57 degrees 25 minutes 32 seconds West a distance of 42.00 feet to a point,
said point being the POINT OF BEGINNING.
EXCEPTING THEREFROM AND THEREOUT the following parcel of land as conveyed to
Penn Dot in Volume 3591 page 718.
BEGINNING AT A POINT, located on the Northern right- of -way line of Concord
Road (S.R. 3007) a 50 foot right-of -way, said point being referenced from the
Northwestern corner of Shubrook Lane right-of -way (an Unimproved right-of-way)
South 57 degrees 25 minutes 32 seconds East a distance of 6.10 feet to a point,
thence across Concord Road right-of-way

      Owner’s Policy   Page 2 of 6

 



--------------------------------------------------------------------------------



 



Order Number: 289239PA
-954-461; NYN06-002988-
Policy Number: 10-i
North 32 degrees 34 minutes 28 seconds East a distance of 50.00 feet to a point
on the Northern right-of-way line of Concord Road, said point being POINT OF
BEGINNING.
From the POINT OF BEGINNING along the Eastern property line of lands now or
formerly of Village Green Realty North 32 degrees 36 minutes 00 seconds East a
distance of 13.00 feet to a point; thence through lands now or formerly of Aston
Center , LLC South 57 degrees 25 minutes 32 seconds East a distance of 41.99
feet to a point; thence through the same along a curve to the left having a
radius of 812.00 feet and an arc length 359.76 feet, said arc having a chord
bearing of South 70 degrees 07 minutes 05 seconds East and a chord 356.83 feet
to a point; thence through the same South 07 degrees 11 minutes 22 seconds West
a distance of 13.00 feet to a point on the Northern right-of -way line of
Concord Road thence along the Northern right-of-way line of Concord Road along a
curve to the right having a radius of 825.00 feet and an arc length of 355.52
feet , said arc having a chord bearing of North 70 degrees 07 minutes 05 seconds
West and a cord length of 362,54 feet to a point, thence along the same North 57
degrees 25 minutes 32 seconds West a distance of 42.00 feet to a point, said
point being the POINT OF BEGINNING.
TOGETHER with and SUBJECT to a Deed of Easement between Village Green Realty,
L.P., Aston Center, LLC and Giant Food Stores, LLC, dated 7/14/2004 and recorded
in Volume 3237 page 142, more particularly bounded and described as follows:
ALL THAT CERTAIN lot or parcel of land with the buildings and improvements
erected thereon, SITUATE in the Township of Aston, County of Delaware and State
of Pennsylvania, bounded and described according to a Preliminary/Final
Subdivision Plan made by J. Michael Brill Associates, Inc., Consulting
Engineers, Mechanicsburg, Pennsylvania, dated 2/5/2004, last revised 5/7/2004
and recorded in Plan Volume 26 page 145, as follows to wit:
BEGINNING AT A POINT located on the Southeast corner of land now or formerly
owned by Village Green Realty in Deed Book 2446, Page 2150; thence from said
point along the Northern right-of-way line of Concord Road (S.R. 3007), North 57
degrees 25 minutes 32 seconds West a distance of 242.43 feet to a point; thence
through lands now or formerly of Village Green Realty the following courses and
distances: (1) along a curve to the left having a radius of 65.00 feet and an
arc length of 80.56 feet, said arc having chord bearing of North 68 degrees 06
minutes 20 seconds East and a chord length of 75.50 feet to a point; (2) North
32 degrees 36 minutes 00 seconds East a distance of 165.28 feet to a point;
thence along the property line of lands now or formerly of Village Green Realty
the following courses and distances: (1) South 19 degrees 21 minutes 11 seconds
West a distances of 3.66 feet to a point; (2) South 72 degrees 03 minutes 00
seconds East a distance of 112.44 feet to a point; (3) North 80 degrees 41
minutes 00 seconds East a distance of 119.43 feet to a point; (4) South 32
degrees 36 minutes 00 seconds West a distance of 331.30 feet to a point, said
point being the POINT OF BEGINNING.
ALSO TOGETHER WITH AND SUBJECT TO that certain Access Covenant as in Volume 275
page 1536.

      Tax ID / Parcel No, 02-00-00466-00   PRO FORMA       Owner’s Policy   Page
3 of 6

 



--------------------------------------------------------------------------------



 



A-6
TW File # 290190
— -1-001255; NYN06-002989-C

              Scott Town Center     Policy Number: 10-9   Bloomsburg, PA    

PARCEL NO. 1:
ALL THAT CERTAIN tract or parcel of land with the buildings and improvements
thereon erected, situate in the Township of Scott, County of Columbia and
Commonwealth of Pennsylvania, bounded and described as follows, to wit:
BEGINNING at a reference point, said point being a rebar located on the southern
right-of-way of Fifth Street Hollow Road (T-488) and being the northeastern
property corner of lands now or formerly of Dillon Floral Corporation; thence
along said right-of-way North 69 degrees 59 minutes 19 seconds East a distance
of 131.52 feet to a proposed iron pin, said iron pin being the point of
beginning; thence continuing along said right-of-way North 69 degrees 59 minutes
19 seconds East a distance of 602.55 feet to an iron pipe, said iron pipe being
the northwestern property corner of lands now or formerly of Donald A. Campiese;
thence along the western property line of said lands South 19 degrees 52 minutes
46 seconds East a distance of 715.24 feet to a rebar, said rebar being located
on the northern property line of said lands now or formerly of Craig L. & Linda
K. Baker; thence along the northern property line of said lands, now or formerly
of Long John Silvers, Inc., lands now or formerly of Select Properties and lands
now or formerly of First National Bank of Eastern Pennsylvania South 74 degrees
38 minutes 25 seconds West a distance of 512.03 feet to an iron pipe, said iron
pipe being the northwestern property corner of lands now or formerly of First
National Bank of Eastern Pennsylvania; thence along the western property line of
said lands South 29 degrees 15 minutes 51 seconds East a distance of 5.80 feet
to a rebar, said rebar being the northeastern property corner of other lands now
or formerly of First National Bank of Eastern Pennsylvania; thence along the
northern property line of said lands South 74 degrees 38 minutes 09 seconds West
a distance of 199.40 feet to a rebar with cap, said rebar being the northeastern
property corner of lands now or formerly of Doris C. Dillon and the southeastern
property corner of lands now or formerly of Dillon Floral Corporation; thence
along the eastern property line of lands now or formerly of Dillon Floral
Corporation North 22 degrees 06 minutes 25 seconds West a distance of 473.26
feet to a proposed iron pin, said iron pin being the southwestern property
corner of Proposed Lot No. 2; thence along the southern property line of said
lot North 74 degrees 38 minutes 51 seconds East a distance of 108.68 feet to a
proposed iron pin, said iron pin being the southeastern property corner of Lot
No. 2; thence along the eastern property line of said lot North 15 degrees 21
minutes 09 seconds West a distance of 199.83 feet to a proposed iron pin, said
iron pin being the POINT OF BEGINNING.
CONTAINING 472,481.55 square feet (10.8467 acres), being more particularly shown
on a subdivision plan for the Shopping Center at Scott Township prepared by J.
Michael Brill & Associates, Inc. last revised September 28, 2001, and designated
as Lot No. 1, and filed in Columbia County Map Book 8, Page 205 (A-E).

PARCEL NO. 2:   PRO FORMA
ALL THAT CERTAIN tract or parcel of land with the buildings and improvements
thereon erected, situate in the Township of Scott, County of Columbia and
Commonwealth of Pennsylvania, bounded and described as follows, to wit:

      Owner’s Policy   Page 2 of 6

 



--------------------------------------------------------------------------------



 



BEGINNING at a point, said point being a rebar located along the southern
right-of-way line of Fifth Street Hollow Road (T-488) and being the northeastern
property corner of lands now or formerly of Dillon Floral Corporation; thence
along said right-of-way North 69 degrees 59 minutes 19 seconds East a distance
of 131.52 feet to a proposed iron pin, said iron pin being the northwestern
property corner of proposed Lot No. 1; thence along the western property line of
said lot South 15 degrees 21 minutes 09 seconds East a distance of 199.83 feet
to a proposed iron pin; thence South 74 degrees 38 minutes 51 seconds West a
distance of 108.68 feet to a proposed iron pin, said iron pin being located on
the eastern property line of lands now or formerly of Dillon Floral Corporation;
thence along the eastern property line of said lands North 22 degrees 06 minutes
25 seconds West a distance of 190.47 feet to a rebar, being the POINT OF
BEGINNING.
CONTAINING 23,376.36 square feet (0.5366 acre), being more particularly shown on
a subdivision plan for the Shopping Center of Scott Township prepared by J.
Michael Brill & Associates, Inc. last revised September 28, 2000, and designated
as Lot No. 2, and filed in Columbia County Map Book 8, Page 205 (A-E).
PARCEL NO. 3:
ALL THAT CERTAIN lot of ground situate in the Township of Scott, Columbia
County, Pennsylvania, being more particularly bounded and described as follows:
BEGINNING at a reference point, said point being an iron pipe located on the
northern right-of-way line of U.S. Route No. 1.1 (Columbia Boulevard) and being
the southeastern property corner of lands now or formerly of Doris C. Dillon and
also being the southwestern property corner of lands now or formerly of PNC
Bank, N.A.; thence along said lands North 29 degrees 06 minutes 32 seconds West
a distance of 184.48 feet to a point, said point being the northwest property
corner of lands now or formerly of PNC Bank, N.A. and being the POINT OF
BEGINNING.; thence from said POINT OF BEGINNING along the eastern property line
of said lands of Doris C. Dillon North 29 degrees 06 minutes 32 seconds West a
distance of 15.44 feet to a point; said point being the southwest property
corner of lands now or formerly of Dillon Floral Corporation and being the
southeast property corner of lands now or formerly of Caldwell Development, Inc.
Proposed Lot #1; thence along the southern property line of said lands of
Proposed Lot #1 North 74 degrees 38 minutes 09 seconds East a distance of 199.40
feet to a point; thence North 29 degrees 15 minutes 51 seconds West a distance
of 5.80 feet to a point; thence North 74 degrees 38 minutes 25 seconds East a
distance of 111.97 feet to a point; said point being the northwest property
corner of lands now or formerly of Select Properties; thence along the western
property line of said lands South 15 degrees 21 minutes 32 seconds East a
distance of 63.37 feet to a point, said point being the northeast property
corner of lands now or formerly of PNC Bank, N.A.; thence along the northern
property line of said lands and other lands of PNC Bank, N.A. South 74 degrees
38 minutes 25 seconds West a distance of 102.26 feet to a point; thence along a
curve to the right having a radius of 35.00 feet and an arc length of 32.00
feet, the chord bearing of said arc being North 79 degrees 10 minutes 11 seconds
West a distance of 30.89 feet to a point; thence North 52 degrees 58 minutes 47
seconds West a distance of 53.15 (erroneously previously recited as 59.15 feet)
feet to a point; thence South 74 degrees 38 minutes 09 seconds West a distance
of 6.13 feet to a paint; thence along a curve to the right having a radius of
37.00 feet and an arc length of 27.55 feet, the chord bearing of said arc being
South 12 degrees 26 minutes 50 seconds West a distance of 26.92 feet to a point;

          PRO FORMA   Owner’s Policy   Page 3 of 6

 



--------------------------------------------------------------------------------



 



Order Number: 290190
Policy Number: 10•06-001255; NYN06-002989-C
thence along a curve to the right having a radius of 30.00 feet and an arc
length of 33.84 feet; the chord bearing of said arc being South 66 degrees 05
minutes 37 seconds West a distance of 32.07 feet to a point; thence North 81
degrees 35 minutes 41 seconds West a distance of 16.40 feet to a point; thence
along a curve to the left having a radius of 105.67 feet and an arc length of
43.84 feet, the chord bearing of said arc being South 86 degrees 31 minutes 14
seconds West a distance of 43.52 feet to a point; thence South 74 degrees 38
minutes 09 seconds West a distance of 35.87 feet to a point; the point being the
POINT OF BEGINNING.
Said lands being conveyed contain 11, 731.38 square feet (0.269 acres) as
depicted on the Lands Formerly of PNC Bank, N.A. to be conveyed to Proposed Lot
#1 of the Shopping Center at Scott Township Exhibit prepared by J. Michael Brill
& Associates, Inc., dated April 23, 2002. -
The above described property is shown on the Amendment to the Approved
Subdivision Plan dated April 8, 2002, revised April 12, 2002, prepared by J.
Michael Brill & Associates, entitled “Shopping Center at Scott Township” and
recorded in the Office of the Recorder of Deeds of Columbia County, Pennsylvania
on June 17, 2002 in Map Book 8, Page 204 (A-B).
BEING THE SAME PREMISES which Bloomsburg Center, LLC, a Pennsylvania
corporation, by Deed dated November 7, 2006, and recorded November 15, 2006, in
the Recorder of Deeds Office in and for Columbia County, PA, in Instrument
#200612063, granted and conveyed unto Bloomsburg Center, LLC, a Pennsylvania
corporation.
TOGETHER with those certain rights for access and installation of utilities
under the. terms contained therein, in the Access Easement Agreement dated
August 2, 2002 between Dillon Floral Corporation, Bloomsburg Center, LLC and
Giant Food Stores, LLC recorded to Instrument #200209291.
ALSO TOGETHER with that certain right of access, under the terms contained
therein, in the Deed of Easement dated July 30, 2002 between Doris C. Dillon and
Douglas K. Dillon, her husband; PNC Bank, National Association and Bloomsburg
Center, LLC recorded to Instrument #200209294.

      Tax ID / Parcel No. 31-03-046; 31-03-018.01   PRO FORMA       Owner’s
Policy   Page 4 of 6

 



--------------------------------------------------------------------------------



 



A-7

              Spring Meadow     Policy Number: 10-9   Wyomissing, PA    

ALL THAT CERTAIN lot, tract or parcel of land together with the buildings and
improvements thereon erected, and the privileges and appurtenances thereto
appertaining, SITUATE in the Township of Spring, County of Berks, Commonwealth
of Pennsylvania, being shown on a plan entitled “Plan of Subdivision” of Spring
Meadow prepared by Langan Engineering and Environmental Services, Inc., dated
December 5, 1999, and last revised 2-10-00, recorded in the Office of the
Recorder of Deeds in and for Berks County in Plan Book 245, pages 52A and 52B,
and more particularly described as follows:
BEGINNING at a point on the northwesterly ultimate right-of-way line of
Pennsylvania State Route 3055 (a.k.a Van Reed Road) (variable width), said point
being found on the line dividing the proposed “Spring Meadow” from lands now or
formerly of Atlantic Refining & Marketing Corporation, thence from said point of
BEGINNING the following courses and distances:
1. Along said northwesterly ultimate right-of-way line of State Route 3055,
South 39 degrees 04' 02" West, a distance of 171.04 feet to a point, thence;
2. still along the same South 50 degrees 52' 40" East, a distance of 1.00 feet
to a point, thence;
3, still along the northwesterly side of State Route 3055, South 39 degrees 04'
02" West, a distance of 325.29 feet to a point, thence;
4. leaving said State Route 3055 and extending along the northwesterly line
dividing the proposed “Spring Meadow” from lands now or formerly of V. F.
Associates and lands now or formerly of E. J. Breneman, Inc. and crossing a 50
foot wide storm sewer right-of-way, North 52 degrees 03' 50" West, a distance of
983.46 feet to an iron pin found on the zoning boundary line dividing Zone NC
from Zone EL, thence;
5. extending along said zoning division line and along the northwesterly line
dividing the proposed “Spring Meadow” from lands now or formerly of E. 3.
Breneman, Inc. and recrossing said 50 foot wide storm sewer right-of-way, North
41 degrees 57' 30" East, a distance of 639.25 feet to a point on the
southwesterly ultimate right-of-way of State Route 3023 (a.k.a State Hill Road)
(variable width), thence;
6. along said southwesterly ultimate right-of-way line of State Route 3023,
South 48 degrees 03' 04" East, a distance of 67.51 feet to a point of curvature,
thence;
7. still along the same in a southeasterly direction on the arc of a circle
curving to the left having a radius of 2333.83 feet and a central angle of 07
degrees 42' 24", an arc distance of 313.91 feet to a point, thence;
8. still along the same South 34 degrees 14' 32" West, a distance of 6.00 feet
to a point on the legal right-of-way line of State Route 3023; thence;
9. still along said legal right-of-way line South 56 degrees 04' 59" East, a
distance of 398.22 feet to a point on the right-of-way line of State Route 3023,
thence;

          PRO FORMA       Owner’s Policy   Page 2 of 6

 



--------------------------------------------------------------------------------



 



Order Number: 289700
‘ —“`”16-001253; NYN06-002992-C
Policy Number: 10-
10. leaving said right-of-way line of State Route 3023 and extending along the
line dividing the proposed “Spring Meadow” from lands now or formerly of
Atlantic Refining & Marketing Corporation South 39 degrees 07' 20" West, a
distance of 170.11 feet to a point, thence;
11. still along the line dividing the proposed “Spring Meadow” from lands now or
formerly of Atlantic Refining & Marketing Corporation, South 56 degrees 09' 30"
East, a distance of 172.74 to a point on the aforementioned northwesterly
ultimate right-of-way of State Route 3055, being the first mentioned point and
place of BEGINNING.
The above described parcel containing 13.52 acres of land, more or less.
BEING THE SAME PREMISE which ARP Berk Acquisitions LLC, a Delaware limited
liability company, by Deed dated November 6, 2003, and recorded November 17,
2003, in the Recorder of Deeds Office in and for Berks County, PA, in Volume
3928, Page 2113, granted and conveyed unto Wyomissing Center, LLC, a
Pennsylvania limited liability company.
Tax ID / Parcel No. 4387-15-73-3013

          PRO FORMA       Owner’s Policy   Page 3 of 6

 



--------------------------------------------------------------------------------



 



A 8
1W File # 289418
AL n” A-Kt/06-001254; NYN06-002990-C

              Parkway Plaza     Policy Number   Mechanicsburg, PA    

All that certain piece or parcel of land situate in Upper Allen Township,
Cumberland County, Pennsylvania, being Lot No. 4 of a Plan of Cumberland
Business Park recorded in the office of the Recorder of Deeds in and for
Cumberland County, Pennsylvania, in Plan Book 63, Page 51, more particularly
described as follows:
Beginning at a point, said point being a rebar located on the northern right of
way line of the Cumberland Parkway and said rebar also being the southeast
property corner of lands now or formerly of System Realty Three/ Inc.; thence
along the eastern property line of said lands North 16 degrees 36 minutes 29
seconds West a distance of 827.31 feet to a rebar, said rebar being located on
the southern right of way line of the Pennsylvania Turnpike; thence along said
right of way line the five (5) following courses and distances:
1. South 83 degrees 24 minutes 30 seconds East a distance of 317.92 feet to a
point;
2. South 74 degrees 07 minutes 55 seconds East a distance of 303.98 feet to a
point;
3. South 38 degrees 24 minutes 30 seconds East a distance of 390.32 feet to a
point;
4. South 83 degrees 24 minutes 30 seconds East a distance of 281.00 feet to a
point;
5. North 18 degrees 54 minutes 54 seconds East a distance of 41.37 feet to a
point; said point being located on the western property line of lands now or
formerly of Michael A. Serlucco;
Thence along said property line South 19 degrees 25 minutes 10 seconds East a
distance of 430.36 feet to a. point, said point being the north property corner
of Lot No. 7 of the Cumberland Business Park; thence along the western property
line of said Lot No. 7 South 01 degree 06 minutes 44 seconds East a distance of
145.50 feet to a point; thence along the same South 17 degrees 01 minute 32
seconds East a distance of 57.42 feet to a point located on the northern right
of way line of an unnamed Township road; thence along said right of way the
following four courses and distances;
1. North 73 degrees 33 minutes 57 seconds West a distance of 490.90 feet to a
rod and cap;
2. North 55 degrees 07 minutes 15 seconds West a distance of 158.10 feet to a
point;
3. North 73 degrees 31 minutes 03 seconds West a distance of 149.77 feet to a
rod and cap;
4. South 16 degrees 30 minutes 35 seconds West a distance of 130.09 feet to a
rod and cap located on the northern right of way line of the aforementioned
Cumberland Parkway;
Thence along said right of way line North 73 degrees 33 minutes 57 seconds West
a

          PRO FORMA       Owner’s Policy    

 



--------------------------------------------------------------------------------



 



distance of 300.70 feet to the point of BEGINNING.

 



--------------------------------------------------------------------------------



 



Policy Number: 10-!
Said Tract contains 16.136 acres pursuant to the survey and final land
development/subdivision plan of J. Michael Brill & Associates, Inc., dated
June 2, 1997, which is thus made a part hereof by reference thereto.
BEING THE SAME PREMISES which Homestead Trust #5, Michael Cherewka, Trustee; and
Mid Penn Bank, by Corrective.Special Warranty Deed dated December 14, 2000, and
recorded January 4, 2001, in the Recorder of Deeds Office in and for Cumberland
County, PA, in Book 237, Page 292, granted and conveyed unto Caldwell
Development, Inc., a Pennsylvania Corporation.
TOGETHER with all right, title and interest in and to the bed of an unnamed
service road vacated by Upper Allen Township, filed to Proceedings No. 32 Misc.
1999 in the Court of Common Pleas of Cumberland County.
EXCEPTING AND RESERVING THEREFROM, a tract of land containing 0.47 acres,
conveyed to Michael A. Serluco, by Deed from Caldwell Development, Inc., dated
April 14, 1998, and recorded June 18, 1998, in Book 179, Page 564.
ALSO EXCEPTING AND RESERVING THEREFROM a tract of land containing 1.23 acres,
conveyed to Upper Allen Township, by Deed of Dedication from Caldwell
Development, Inc., dated March 9, 1999, and recorded August 4, 1999, in Book
205, Page 234.
Tax ID / Parcel No. 42-26-0243-027

          PRO FORMA       Owner’s Policy   Page 3 of 6

 



--------------------------------------------------------------------------------



 



A-9
TW File # 289873
4- -“AA °“16-001.251; NYN06-002991C

              Ayr Town Center     Policy Number:   McConnellsburg, PA    

ALL those three certain tracts or parcels of land situate in Ayr Township,
Fulton County, Pennsylvania, bounded and described as follows:
(Fee Parcel):
BEGINNING at a point, said point being on the eastern right-of-way line of S.R.
0522, said point also being the northwestern corner of the property described
herein; thence along land of now or formerly RandoIf Keefer, S 54 degrees 58'
00" E, a distance of 207.95 to a point; thence along same, N 33 degrees 58' 00"
E, a distance of 82.35 feet to a point; thence along land of now or formerly
Central Fulton County School District, S 52 degrees 50' 00" E, a distance of
627.50 feet to a point; thence along land of now or formerly P & W Excavating,
Inc. S 25 degrees 47' 00" W, a distance of 536.76 feet to a point; thence along
land of Kenneth Lee Glazier, Sharon M. Glazier, Calvin C. & Catherine A. Glazier
(this land having been conveyed to. McConnellsburg Center, LLC as a Permanent
Irrevocable Easement), the following courses and distances: N 56 degrees 13' 58"
W, 621.07 feet to a point; N 61 degrees 13' 56" W, 126.95 feet to a point; N 65
degrees 51' 09" W, 102.30 feet to a point; S 74 degrees 38' 33" W, 58.30 feet to
a point on the aforementioned right-away line of S.R. 0522; thence along said
right-of-way line the following courses and distances: N 30 degrees 07' 31" E,
210.26 feet to a point; N 56 degrees 23' 07" W, 8.80 feet to a point; N 33
degrees 41' 54" E, 353.45 feet to a point and place of BEGINNING.
Containing 10.77 acres and identified as Parcel 1-Lot 1 as set forth on that
certain Final Subdivision and Land Development Plan identified as Giant Food
Stores Shopping Center dated June 17, 2003 and recorded April 26, 2004 in the
Office of the Recorder of Deeds of Fulton County in Plat File No. 275B and 275C.
TOGETHER WITH and under and subject to, the easements, rights and conditions as
set forth in the following described premises:
Easement Parcel No. 1:
BEGINNING at a point on the eastern right-of-way line                sa point
also being a southwestern corner of the property described herein; thence along
said right-of-way the following Courses and distances: N 26 degrees 261 37" E,
82.49 feet to a point; N 26 degrees 26' 37" E, 99.11 feet to a point; N 30
degrees 07' 31" E, 53.17 feet to a point; thence along land of McConnellsburg
Center, LLC the following courses and distances: N 74 degrees 38' 33" E, 58.30
feet to a point; S 65 degrees 51' 09" E, 102.30 feet to a point; S 61 degrees
13' 56" E, 126.95 feet to a point; S 56 degrees 13' 58" E, 621.07 feet to a
point; thence along land of now or formerly P & W Excavating, Inc. and .Flow or
formerly Fulton Industrial Development Association, Inc., S 25 degrees 47' 00"
W, a distance of 441.54 feet to a point on the northern right-of-way line of
S.R. 1016; thence along said right-of-way line the following courses and
PRO FORMA

      Owner’s Policy   Page 2 of 6

 



--------------------------------------------------------------------------------



 



distances: N 32 degrees 38' 03" W, 129.72 feet to a point; by a curve to the
left with a radius of 1215.92 feet, the chord of which is, N 43 degrees 21' 29"
W, 452.50 feet to a point; N 35 degrees 55' 05" E, 5.00 feet to a point; by a
curve to the left with a radius of 1220.92 feet, the chord of which is N 57
degrees 01' 08" W, 125.11 feet to a point; N 62 degrees 47' 59" W, 80.73 feet to
a point; N 68 degrees 46'

 



--------------------------------------------------------------------------------



 



Order Number: 289873
-c-001251; NYN06-002991C
Policy Number:
02" W, 143.58 feet to a point; N 11 degrees 01' 51" W, 22.83 feet to a point on
the aforementioned right-of-way line of S.R. 0522, and place of BEGINNING.
Containing 6.49 acres and shown as “Phase 2" on an attached map titled,
“Property Layout Plan, Caldwell DevelopMent Company, Ayr Township, Fulton
County, PA", as prepared by Gannett Fleming, Inc., dated March 2, 2004.
ALSO BEING KNOWN as Parcel 1-Lot 2 and Parcel 2-Lot 1 as identified on that
certain Final Subdivision and Land Development Plan identified as Giant Food
Stores Shopping Center dated June 17, 2003 and recorded April 26, 2004 in the
Office of the Recorder of Deeds of Fulton County in Plat File No. 275B and 275C,
being a grading and permanent surface water drainage easement over and at said
Parcel 1-Lot 2 and Parcel 2-Lot 1 on said Plan and the subject of separate
Grading and Permanent Surface Water Drainage Easement between McConnellsburg
Center, LLC and Kenneth Lee. Glazier and Sharon M. Glazier, husband and wife,
and Calvin C. Glazier and Catherine A. Glazier, husband and wife.
Easement Parcel No. 2:
BEGINNING at a point on the northern right-of-way line of S.R. 1016, said point
also being the southwestern corner of the property described herein; thence
through land of Kenneth Lee Glazier, Sharon M. Glazier, Calvin C. & Catherine A.
Glazier, the following courses and distances: by a curve to the left with a
radius of 439.50, the chord of which is, N 48 degrees 37' 10" E, 50.88 feet to a
point; N 45 degrees 18' 03" E, 177.07 feet to a point; by a curve to the left
with a radius of 54.50 feet, the chord of which is, N 3 degrees 52' 04" E, 72.13
feet to a point; thence along land of McConnellsburg Center, LLC, S 56 degrees
13' 58" E, 102.36 feet to a point; thence through the aforementioned land of
Kenneth Lee Glazier, Sharon M. Glazier, Calvin C. & Catherine A. Glazier, the
following courses and distances: by a curve to the left with a radius of 54.50
feet, the chord of which is, S 68 degrees 33' 52" W, 64.89 feet to a point; S 32
degrees 01':45" W, 178.49 feet to a point; by a curve to the left with a radius
of 599.50 feet, the chord of which is, S 29 degrees 05' 36" W, 61.41 feet to a
point on the aforementioned northern right-of-way line of S.R. 1016; thence
along said right-of-way line, by a curve to the left with a radius of 1215.92,
the chord of which is, N 51 degrees 14' 47" W, a distance of 88.57 feet to a
point, the place of BEGINNING.
Containing 0.36 acres as identified on that certain Final Subdivision and Land
Development Plan identified as Giant Food Stores Shopping center dated June 17,
2003 and recorded April 26, 2004 in the Office of the Recorder of Deeds of
Fulton County in Plat File No. 275B and 275C, being a permanent right-of-way and
permanent easement over Parcel 1-Lot 2 and Parcel 2-Lot 2, which lots are set
forth on the said Plan and the subject of a separate Access Easement Agreement
between McConnelisburg Center, LLC and Kenneth Lee Glazier and Sharon M.
Glazier, husband and wife, and Calvin C. Glazier and Catherine A. Glazier,
husband and wife.
Fee Parcel, BEING THE SAME PREMISE which Kenneth Lee Glazier and Sharon M.
Glazier, husband and wife, and Calvin C. Glazier and Catherine A. Glazier,
husband and wife, by Deed dated April 29, 2004, and recorded April 29, 2004, in
the Recorder of Deeds Office in and for Fulton County, PA, in Book 394, Page 98,
granted and conveyed unto McConnelisburg Center, LLC, a Pennsylvania limited
liability company.

          PRO FORMA       Owner’s Policy   Page 4 of 6

 



--------------------------------------------------------------------------------



 



Order Number: 289873
‘106-001251: NYN06-
Policy Number:
Easement Parcel No. 1, BEING THE SAME PREMISE which Kenneth L. and Sharon M.
Glazier, • his wife, and Calvin C. and Catherine A. Glazier, his wife, by
Grading and Permanent Surface Water Drainage Easement, dated April 28, 2004, and
recorded April 29, 2004, in the Recorder of Deeds Office in and for Fulton
County, PA, in Book 394, Page 123, granted and conveyed unto McConnellsburg
Center, LLC, a Pennsylvania limited liability company.
Easement Parcel No. 2, BEING THE SAME PREMISE which Kenneth L. and Sharon M.
Glazier, his wife, and Calvin C. and Catherine A. Glazier, his wife, by Access
Easement Agreement, dated April 28, 2004, and recorded April 29, 2004, in the
Recorder of Deeds Office in and for Fulton County, PA, in Book 394, Page 142,
granted and conveyed unto McConnellsburg Center, LLC, a Pennsylvania limited
company.
Tax ID I Parcel No. 01-12-037B-000

          PRO FORMA       Owner’s Policy   Page 5 of 6

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
(see attached)

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
CEDAR-HERSHEY, LP
March [___], 2007
THE PARTNERSHIP INTERESTS REPRESENTED BY THIS LIMITED PARTNERSHIP AGREEMENT HAVE
BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
THE DELAWARE SECURITIES ACT, OR OTHER SIMILAR FEDERAL OR STATE STATUTES OR
AGENCIES IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION AS PROVIDED IN THOSE
STATUTES. THE SALE, ACQUISITION, ASSIGNMENT, TRANSFER, EXCHANGE, MORTGAGE,
PLEDGE OR OTHER DISPOSITION OF ANY PARTNERSHIP INTEREST IS RESTRICTED IN
ACCORDANCE WITH THE PROVISIONS OF THIS LIMITED PARTNERSHIP AGREEMENT, AND THE
EFFECTIVENESS OF ANY SUCH SALE, ACQUISITION, ASSIGNMENT, TRANSFER, EXCHANGE,
MORTGAGE, PLEDGE OR OTHER DISPOSITION MAY BE CONDITIONED UPON, AMONG OTHER
THINGS, RECEIPT BY THE GENERAL PARTNER OF THE PARTNERSHIP OF AN OPINION OF
COUNSEL SATISFACTORY TO IT AND ITS COUNSEL THAT SUCH SALE, ACQUISITION,
ASSIGNMENT, TRANSFER, EXCHANGE, MORTGAGE, PLEDGE OR OTHER DISPOSITION CAN BE
MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE
DELAWARE SECURITIES ACT AND OTHER APPLICABLE FEDERAL OR STATE STATUTES. BY
ACQUIRING THE PARTNERSHIP INTERESTS REPRESENTED BY THIS LIMITED PARTNERSHIP
AGREEMENT, EACH PARTNER REPRESENTS THAT IT WILL NOT SELL, ACQUIRE, ASSIGN,
TRANSFER, EXCHANGE, MORTGAGE, PLEDGE OR OTHERWISE DISPOSE OF A PARTNERSHIP
INTEREST WITHOUT REGISTRATION OR OTHER COMPLIANCE WITH THE AFORESAID STATUTES
AND RULES AND REGULATIONS THEREUNDER AND THE TERMS AND PROVISIONS OF THIS
LIMITED PARTNERSHIP AGREEMENT.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I
ORGANIZATION

SECTION 1.1. Continuation
    1  
SECTION 1.2. Name and Office
    2  
SECTION 1.3. Purpose
    2  
SECTION 1.4. Term
    3  
SECTION 1.5. Defined Terms
    3  
SECTION 1.6. Admission of HHUS; Amendment and Restatement
    12  
 
        ARTICLE II
CAPITAL

SECTION 2.1. Capital Contributions
    13  
SECTION 2.2. Shortfalls; Shortfall Loans
    13  
 
        ARTICLE III
COMPANY INTERESTS

SECTION 3.1. Percentage Interests of General Partner and Limited Partners
    14  
SECTION 3.2. Capital Accounts
    14  
SECTION 3.3. Return of Capital
    15  
 
        ARTICLE IV
DISTRIBUTIONS

SECTION 4.1. General
    15  
SECTION 4.2. Net Cash Flow
    15  
SECTION 4.3. Net Proceeds of a Capital Transaction
    15  
SECTION 4.4. Tax Payments
    16  
SECTION 4.5. Limitation on Distributions
    16  
 
        ARTICLE V
ALLOCATION OF PROFITS AND LOSSES

SECTION 5.1. Profits
    17  
SECTION 5.2. Losses
    17  
SECTION 5.3. Special Allocations
    18  
SECTION 5.4. Other Allocation Rules
    19  
SECTION 5.5. Tax Allocations
    20  
 
        ARTICLE VI
MANAGEMENT

SECTION 6.1. Management
    21  
SECTION 6.2. Major Decisions
    23  
SECTION 6.3. Duties and Conflicts
    25  
SECTION 6.4. Company’s Counsel
    25  

-i- 



--------------------------------------------------------------------------------



 



              Page
SECTION 6.5. Exculpation/Indemnification
    26  
SECTION 6.6. Transactions with Related Parties
    26  
SECTION 6.7. REIT Status
    27  
 
        ARTICLE VII
BOOKS AND RECORDS; RESERVES

SECTION 7.1. Bank Accounts
    27  
SECTION 7.2. Books of Account
    28  
SECTION 7.3. Operating Statements
    28  
SECTION 7.4. The Accountant
    29  
SECTION 7.5. Tax Matters Partner
    29  
SECTION 7.6. Annual Budget
    29  
 
        ARTICLE VIII
WITHDRAWALS; TRANSFERS OF COMPANY INTERESTS

SECTION 8.1. No Transfer
    30  
SECTION 8.2. Succession by Operation of Law/Certain Permitted Transfers/
Prorations/Cooperation
    30  
SECTION 8.3. General Conditions Applicable to Transfers
    30  
SECTION 8.4. Buy/Sell Rights
    32  
SECTION 8.5. Right of First Refusal
    36  
SECTION 8.6. Bankruptcy or Withdrawal of a Partner
    37  
SECTION 8.7. Death or Incompetency of an Individual Partner
    37  
SECTION 8.8. Withdrawal Rights
    38  
SECTION 8.9. Transparent Status
    38  
 
        ARTICLE IX
BROKERS

SECTION 9.1. Brokers
    38  
 
        ARTICLE X
TERMINATION

SECTION 10.1. Dissolution
    39  
SECTION 10.2. Termination
    39  
SECTION 10.3. Liquidating Partner
    40  
SECTION 10.4. No Redemption
    40  
SECTION 10.5. Governance
    40  
SECTION 10.6. Return of Capital
    41  
 
        ARTICLE XI
POWER OF ATTORNEY

 
        ARTICLE XII
MISCELLANEOUS

SECTION 12.1. Further Assurances
    42  
SECTION 12.2. Notices
    42  
SECTION 12.3. Governing Law
    44  

-ii- 



--------------------------------------------------------------------------------



 



              Page
SECTION 12.4. Captions
    44  
SECTION 12.5. Pronouns
    44  
SECTION 12.6. Successors and Assigns
    44  
SECTION 12.7. Extension Not a Waiver
    44  
SECTION 12.8. Construction
    45  
SECTION 12.9. Severability
    45  
SECTION 12.10. Consents
    45  
SECTION 12.11. Entire Agreement
    45  
SECTION 12.12. Consent to Jurisdiction
    45  
SECTION 12.13. Counterparts
    45  
SECTION 12.14. Tax Election
    46  
SECTION 12.15. Costs
    46  
SECTION 12.16. Representations and Warranties
    46  
SECTION 12.17. Limitation of Liability
    48  
SECTION 12.18. Company Name
    49  
SECTION 12.19. Ownership of Company Property
    49  
SECTION 12.20. Time of the Essence
    49  
SECTION 12.21. Status Reports
    49  
SECTION 12.22. Waiver of Partition
    50  
SECTION 12.23. Calculation of Days
    50  
SECTION 12.24. Disclosure
    50  
SECTION 12.25. Dollar Amounts
    50  

         
EXHIBIT A
  —   IRR Calculation
 
       
EXHIBIT B
  —   Property Description
 
       
EXHIBIT C
  —   Form of Property Management Agreement

-iii- 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
CEDAR-HERSHEY, LP
     THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this “Agreement”)
is made as of [March] [____], 2007, by and among [CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P. GP ENTITY], a ___________, having an office at 44 South Bayles
Avenue, Port Washington, New York 11050 (“Cedar GP ”), [CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P. LP ENTITY], a [_________________], having an office at 44
South Bayles Avenue, Port Washington, New York 11050 (“Cedar LP”), and HOMBURG
HOLDINGS (U.S.), INC., a Colorado corporation, having an address at 559 East
Pikes Peak Avenue, Suite 320, Colorado Springs, Colorado 80903 (“HHUS”),
pursuant to the provisions of the Delaware Revised Uniform Limited Partnership
Act, Title 6 of the Delaware Code, Section 17-101 et seq., as amended from time
to time (“Delaware Act”). Capitalized terms used herein are defined in
Section 1.5 below or as elsewhere provided herein.
     WHEREAS, Cedar-Hershey, LLC, a Delaware limited liability company, was
formed with Cedar LP as its sole member on [September 1, 2004] for purposes of
owning and operating the Property;
     WHEREAS, Cedar Shopping Centers Partnership, L.P. (“Cedar”), as sole
member, approved the conversion of Cedar-Hershey, LLC to a Delaware limited
partnership named Cedar-Hershey, LP (the “Company”) pursuant to Section 18-216
of the Delaware Limited Liability Company Act on [_________], and caused to be
filed a certificate of conversion reflecting such conversion with the Delaware
Secretary of State and a certificate of limited partnership pursuant to
Section 17-217 of the Delaware Act on _________, and formed Cedar GP to act as
general partner of the Company, with Cedar LP being the limited partner of the
Company;
     WHEREAS, the Company is governed by that certain Agreement of Limited
Partnership of Cedar-Hershey, LP, dated [____________] between Cedar LP and
Cedar GP (the “Original Partnership Agreement”);
     WHEREAS, pursuant to the terms of the Purchase and Sale Agreement, Cedar LP
is transferring to HHUS an eighty percent (80%) limited partnership interest in
the Company; and
     WHEREAS, in connection with the sale of the limited partnership interests
to HHUS, (i) Cedar GP and Cedar LP desire to admit HHUS as a Limited Partner and
(ii) the Partners desire to amend and restate the Original Partnership Agreement
in its entirety.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, Cedar GP, Cedar LP and HHUS do hereby mutually covenant and
agree as follows:
ARTICLE I
ORGANIZATION
     SECTION 1.1. Continuation.

 



--------------------------------------------------------------------------------



 



     (a) The General Partner shall cause the Company to be continued pursuant to
the provisions of the Delaware Act and on the terms and conditions set forth in
the Certificate. The rights and liabilities of all Partners shall be as provided
under the Delaware Act, the Certificate and this Agreement. To the extent
permitted by applicable law, the provisions of this Agreement shall override the
provisions of the Delaware Act in the event of any inconsistency or
contradiction between them. The fact that the Certificate is on file in the
office of the Secretary of State shall constitute notice that the Company is a
limited partnership, pursuant to Section 17-208 of the Delaware Act.
     (b) In order to maintain the Company as a limited partnership under the
laws of the State of Delaware, the Company shall, from time to time, take
appropriate action, including the preparation and filing of such amendments to
the Certificate and such other assumed name certificates, documents, instruments
and publications as may be required by or desirable under law, including,
without limitation, action to reflect:
     (i) any change in the Company name; or
     (ii) any correction of false or erroneous statements in the Certificate or
the desire of the Partners to make a change in any statement therein in order
that it shall accurately represent the agreement among the Partners.
     (c) Each necessary Partner shall further execute, and the Company shall
file and record (or cause to be filed and recorded) and shall publish, if
required by law, such other and further certificates, statements or other
instruments as may be necessary or desirable under the laws of the State of
Delaware or the state in which any of the Property is located in connection with
the continuation of the Company and the carrying on of its business. The General
Partner shall be an authorized person of the Company for purposes of any filings
under the Delaware Act and shall be authorized to execute and deliver on behalf
of the Company any of the foregoing certificates.
     SECTION 1.2. Name and Office. The name of the Company shall be
“Cedar-Hershey, LP.” All business of the Company shall be conducted under the
name of the Company and title to all property, real, personal, or mixed, owned
by or leased to the Company shall be held in such name. The principal place of
business and office of the Company shall be located at 44 South Bayles Avenue,
Port Washington, New York 11050 or at such other place or places as the General
Partner may from time to time designate. The Company may have such additional
offices and places of business as may be established at such other locations as
may be determined from time to time by the Partners. The registered agent of the
Company within the State of Delaware is Corporation Trust Company and the
registered office of the Company within the State of Delaware is 1209 Orange
Street, Wilmington, Delaware 19801.
     SECTION 1.3. Purpose.
     (a) The purpose and business of the Company shall be to acquire and own the
Property, and in connection therewith to finance, own, operate, lease, manage,
dispose of (in whole or in part) and otherwise deal with the Property and any
other real property and Company Assets acquired, directly or indirectly, by the
Company in accordance with the

-2-



--------------------------------------------------------------------------------



 



terms hereof. The Partners acknowledge that their current intent is to dispose
of the Property within approximately seven (7) years after the Company’s
acquisition of the Property.
     (b) The Company shall not engage in any other business or activity without
the prior written consent of all the Partners.
     SECTION 1.4. Term. The term of the Company commenced on the filing of the
Original Certificate with the Secretary of State of the State of Delaware and
shall continue until December 31, 2021, unless sooner terminated pursuant to the
provisions hereof. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Certificate in the manner required by the
Delaware Act.
     SECTION 1.5. Defined Terms. The following terms shall have the following
meanings when used herein:
     “9.25% IRR Deficiency” — As defined in Exhibit A.
     “10.5% IRR Deficiency” — As defined in Exhibit A.
     “Acceptance Notice” — As defined in Section 8.5(a).
     “Accountant” — As defined in Section 7.4.
     “Adjusted Capital Account” — With respect to any Partner, the balance, if
any, in such Partner’s Capital Account as of the end of the relevant Fiscal
Year, after giving effect to the adjustments set forth herein and the following
adjustments:
     (a) Credit to such Capital Account any amounts which such Partner is
obligated to restore pursuant to the terms of this Agreement or is deemed to be
obligated to restore pursuant to Treasury Regulations
Section 1.704-1(b)(2)(ii)(c) or pursuant to the penultimate sentences of
Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
     (b) Debit to such Capital Account the items described in paragraphs (4),
(5) and (6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d).
     The foregoing definition of Adjusted Capital Account is intended to comply
with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations
to the extent relevant thereto and shall be interpreted consistently therewith.
     “Affiliate” — Means with respect to any Person, any other Person directly
or indirectly Controlled by, controlling or under direct or indirect common
Control with the Person in question, or such Person who owns, directly or
indirectly, five percent (5%) or more of the equity interest of the other
Person.
     “Agreement” — As defined in the Preamble.

-3-



--------------------------------------------------------------------------------



 



     “Bankruptcy Event” — Means, with respect to any Person, the occurrence of
any of the following events: (i) the making by it of an assignment for the
benefit of its creditors, (ii) the filing by it of a voluntary petition in
bankruptcy, (iii) an adjudication that it is bankrupt or insolvent unless such
adjudication is stayed or dismissed within sixty (60) days, or the entry against
it of an order for relief in any bankruptcy or insolvency proceeding unless such
order is stayed or dismissed within ninety (90) days, (iv) the filing by it of a
petition or an answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, (v) the filing by it of an answer or other pleading
admitting or failing to contest the material allegations of the petition filed
against it in any proceeding of the nature described in the preceding clause
(iv), (vi) its seeking, consenting to or acquiescing in the appointment of a
trustee, receiver or liquidator of it or of all or any substantial part of its
assets, or (vii) the failure within ninety (90) days after the commencement of
any proceeding against it seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, to have the proceeding stayed or dismissed, or the failure within
one hundred twenty (120) days after the appointment without its consent or
acquiescence of a trustee, receiver or liquidator of it or of all or any
substantial part of its assets to have such the appointment vacated or stayed,
or the failure within ninety (90) days after the expiration of any such stay to
have the proceeding dismissed or the appointment vacated.
     “Business Day” — Any day other than Saturday, Sunday or any other day on
which banks or savings and loan associations in New York, New York are not open
for business.
     “Buy Sell Deposit” — As defined in Section 8.4(c).
     “Buy Sell Election Date” — As defined in Section 8.4(b).
     “Buy Sell Exercise Period” — Means, with respect to Cedar GP and Cedar LP,
any time after the eighteenth (18th) month anniversary of the date of this
Agreement and with respect to HHUS (and, if applicable, HP), (i) any time after
the eighteenth (18th) month anniversary of the date of this Agreement,
(ii) within sixty (60) days after the date on which Cedar shall no longer be
Controlled, directly or indirectly, by CSCI or an entity in which Leo Ullman
shall have a senior management position, or (iii) at any time that HHUS shall
reasonably believe, acting in good faith, that Cedar shall qualify as a
transparent entity for Dutch tax purposes.
     “Buy Sell Notice” — As defined in Section 8.4(a).
     “Buy Sell Offeree” — As defined in Section 8.4(a).
     “Buy Sell Offeror” — As defined in Section 8.4(a).
     “Bull Sell Property” — As defined in Section 8.4(a).
     “Buy Sell Purchase Price” - As defined in Section 8.4(a)
     “Capital Account” — The Capital Account maintained for each Partner
pursuant to Section 3.2 as the same may be credited or debited in accordance
with the terms hereof.

-4-



--------------------------------------------------------------------------------



 



     “Capital Contribution” — With respect to any Partner, the amount of money
and the Gross Asset Value of any property (other than money) contributed, or
deemed contributed, by such Partner to the Company (net of any liabilities
secured by such property or to which such property is otherwise subject).
     “Capital Expenditures” — For any period, the amount expended for items
capitalized under generally accepted accounting principles, consistently
applied.
     “Capital Transaction” — Means any of the following: (a) a sale, transfer or
other disposition of all or a portion of any Company Asset (other than tangible
personal property that (i) is not sold, transferred or otherwise disposed in
connection with the sale, transfer or other disposition of a fee interest or
leasehold interest in real property and (ii) is otherwise sold, transferred or
disposed in the ordinary course of business); (b) any condemnation or deeding in
lieu of condemnation of all or a portion of any Company Asset; (c) any financing
or refinancing of any Company Asset; (d) the receipt of proceeds due to any fire
or other casualty to the Property or any other Company Asset; and (e) any other
transaction involving Company Assets, in each case the proceeds of which, in
accordance with generally accepted accounting principles, are considered to be
capital in nature.
     “Cedar” — As defined in the Recitals.
     “Cedar LP” — As defined in the Preamble.
     “Cedar GP” — As defined in the Preamble.
     “Certificate” — The Certificate of Limited Partnership for the Company that
complies with Section 17-201 of the Delaware Act dated [_____] filed with the
Secretary of State of the State of Delaware pursuant to Section 17-217 of the
Delaware Act, as the same may be amended and restated.
     “Code” — The Internal Revenue Code of 1986, as amended.
     “Company” — As defined in the Recitals.
     “Company Assets” — The assets and property, whether tangible or intangible
and whether real, personal, or mixed, at any time owned by or held for the
benefit of the Company and all direct or indirect interests in the Property.
     “Company Counsel” — As defined in Section 6.4.
     “Company Interest” — As to any Partner, all of the interest of that Partner
in the Company including, without limitation, such Partner’s (i) right to a
distributive share of the profits and losses and cash flow of the Company, and
(ii) right to participate in the management of the business and affairs of the
Company in accordance with the terms hereof.
     “Company Minimum Gain” — Means “partnership minimum gain” as set forth in
Treasury Regulations Section 1.704-2(d).

-5-



--------------------------------------------------------------------------------



 



     “Consent Notice” — As defined in Section 6.2.
     “Control” — Means with respect to any specified Person, the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities or other beneficial interest, by
contract or otherwise; and the terms “Controlling” and “Controlled” have the
meanings correlative to the foregoing.
     “CSCI” — Cedar Shopping Centers, Inc., a Maryland corporation, and any
successors thereto.
     “Delaware Act” — As defined in the Preamble.
     “Depreciation” — For each Fiscal Year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year or other period, except that if the
Gross Asset Value of an asset differs from its adjusted basis for federal income
tax purposes at the beginning of such Fiscal Year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization, or other cost
recovery deduction for such Fiscal Year or other period bears to such beginning
adjusted tax basis. If any asset shall have a zero adjusted basis for federal
income tax purposes, Depreciation shall be determined utilizing any reasonable
method selected by the Partners.
     “Escrow Agent” — Any reputable, nationally recognized and financially
solvent title insurance company designated by the Partner purchasing a Company
Interest or the Property.
     “Executive Order 13224” — Executive Order 13224 — Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, issued by OFAC.
     “Fair Market Value” — The value of the particular asset or interest in
question determined on the basis of an arm’s length transaction for cash between
an informed and willing seller (under no compulsion to sell) and an informed and
willing purchaser (under no compulsion to purchase), taking into account, among
other things, the anticipated cash flow, taxable income and taxable loss
attributable to the asset or interest in question. Except as otherwise expressly
set forth herein, in the case of any asset other than a marketable security, the
Fair Market Value shall be determined by the General Partner; in determining the
value of any asset other than a marketable security, the General Partner may,
but shall not be under any obligation to, engage an independent appraiser having
recognized qualifications necessary in order to make such determination and the
fees and expenses of such appraiser shall be borne by the Company. Except as
otherwise expressly set forth herein, in the case of any marketable security at
any date, the Fair Market Value of such security shall equal the closing sale
price of such security on the Business Day (on which any national securities
exchange is open for the normal transaction of business) next preceding such
date, as appearing in any published list of any national securities exchange
(other than NASDAQ Stock Market, Inc.) or in the Global Market List of NASDAQ
Stock Market, Inc., or, if there is no such closing sale price of such security,
the final price of such security at face value quoted on such Business Day by a
financial institution of recognized standing which regularly deals in securities
of such type.

-6-



--------------------------------------------------------------------------------



 



     “Financing Document” — Any loan agreement, security agreement, mortgage,
deed of trust, indenture, bond, note, debenture or other instrument or agreement
relating to indebtedness of the Company.
     “Fiscal Year” — Except as otherwise required by law, the calendar year,
except that the first Fiscal Year of the Company shall have commenced on the
date of commencement of the Company and end on the next succeeding December 31,
and the last Fiscal Year of the Company shall end on the date on which the
Company shall terminate and commence on the January 1 immediately preceding such
date of termination.
     “General Partner” — Means the general partner or general partners, from
time to time, of the Company authorized to carry out the management of the
business and affairs of the Company pursuant to Article 6 hereof. The current
General Partner is Cedar GP.
     “Gross Asset Value” — With respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
     (a) The initial Gross Asset Value of any asset contributed by a Partner to
the Company shall be the gross Fair Market Value of such asset, as determined by
the Partners (as evidenced by this Agreement or an amendment hereto);
     (b) The Gross Asset Values of all Company Assets shall be adjusted to equal
their respective gross fair market values, as determined by the General Partner,
as of the following times: (i) the acquisition of an interest or an additional
interest in the Company by any new or existing Partner in exchange for more than
a de minimis Capital Contribution or other consideration; (ii) the distribution
by the Company to a Partner of more than a de minimis amount of property or
money as consideration for an interest in the Company; and (iii) the liquidation
of the Company within the meaning of Treasury Regulations Section 1.704
1(b)(2)(ii)(g); provided, however, that adjustments pursuant to clauses (i) and
(ii) above shall be made only if the General Partner, acting reasonably and in
good faith, determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Partners;
     (c) The Gross Asset Value of any Company Asset distributed to a Partner
shall be the gross Fair Market Value of such asset on the date of distribution;
     (d) The Gross Asset Values of Company Assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m), clause (f) of the
definition of Profits and Losses and Section 5.3(g); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this paragraph (d) to the
extent the General Partner determines that an adjustment pursuant to paragraph
(b) hereof is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this paragraph (d); and
     (e) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to paragraphs (a), (b), or (d), such Gross Asset Value shall thereafter
be adjusted by the

-7-



--------------------------------------------------------------------------------



 



Depreciation taken into account with respect to such asset for purposes of
computing Profits and Losses.
     “HHUS” — As defined in the Preamble.
     “HP” — As defined in Section 8.2.
     “Impositions” — Means all taxes (including sales and use taxes),
assessments (including all assessments for public improvements or benefits,
whether or not commenced or completed prior to the date hereof), water, sewer or
other rents, rates and charges, excises, levies, license fees, permit fees,
inspection fees and other authorization fees and other charges, in each case
whether general or special, ordinary or extraordinary, of every character
(including all interest and penalties thereon), which at any time may be
assessed, levied, confirmed or imposed by any governmental or quasi-governmental
authority having jurisdiction over the Property on or in respect of or be a lien
upon (i) the Property or any estate or interest therein, (ii) any occupancy, use
or possession of, or activity conducted on, the Property, or (iii) the rents
from the Property or the use or occupancy thereof.
     “Indemnified Losses” — As defined in Section 6.5(b).
     “Liquidating Partner” — As defined in Section 10.3(a).
     “Limited Partner” means each of the persons named as limited partners in
Section 3.1 and any other person who is admitted to the Partnership as a limited
partner pursuant to the provisions of this Agreement.
     “Limited Partner TTV” — As defined in Section 8.9(a).
     “Liquidating Partner” — As defined in Section 10.3.
     “Litigation” — As defined in Section 6.2(m).
     “Major Decision” — As defined in Section 6.2.
     “Net Cash Flow” — Means, with respect to the Company, with respect to any
period, the sum of all money available to the Company at the end of that period
for distribution to its Partners after (1) payment of all debt service and other
expenses (including, without limitation, payments due on or with respect to
Shortfall Loans and operating and maintenance expenses, general and
administrative expenses, insurance costs, Impositions and other expenses paid or
required to be paid); (2) satisfaction of the Company’s liabilities as they come
due; and (3) establishment of (and contributions to) such reserves as are
required under any Financing Documents or additional reasonable reserves
required to operate the Company; provided, however, that Net Cash Flow shall not
include Net Proceeds of a Capital Transaction, Capital Contributions, loans
(including Shortfall Loans), tenant security deposits or earnest money deposits
or any interest thereon so long as the Company has a contingent obligation to
return the same.

-8-



--------------------------------------------------------------------------------



 



     “Net Proceeds of a Capital Transaction” — Means the net cash proceeds
(other than insurance proceeds for lost rental incomes) from a Capital
Transaction less any portion thereof used to (i) establish (and contribute to)
such reserves as are required under any Financing Documents or additional
reasonable reserves required to operate the Company, (ii) repay any debts or
other obligations of the Company in connection with such Capital Transaction
(iii) restore the Property following a casualty or condemnation, (iv) pay costs
reasonably and actually incurred in connection with the Capital Transaction,
(v) pay creditors in the event of a liquidation or (vi) repay Shortfall Loans.
“Net Proceeds of a Capital Transaction” shall include all principal, interest
and other payments as and when received with respect to any note or other
obligation received by the Company in connection with a Capital Transaction.
     “Non-Purchasing Partner” — As defined in Section 8.4(c).
     “Nonrecourse Deductions” — Has the meaning set forth in Treasury
Regulations Section 1.704-2(b)(1). The amount of Nonrecourse Deductions for a
Fiscal Year equals the excess, if any, of the net increase, if any, in the
amount of Company Minimum Gain during that Fiscal Year, over the aggregate
amount of any distributions during that Fiscal Year of proceeds of a Nonrecourse
Liability that are allocable to an increase in Company Minimum Gain, determined
according to the provisions of Treasury Regulations Section 1.704-2(c).
     “Nonrecourse Liability” — Has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).
     “Non-U.S. Person” — A Person that is not a U.S. Person as defined in
Regulation S of the Securities Act of 1933, as amended.
     “Notices” — As defined in Section 11.2.
     “OFAC” — The Office of Foreign Assets Control of the United States
Department of the Treasury.
     “OFAC Lists” — As defined in Section 8.3(a).
     “Original Certificate” — The Certificate of Formation for Cedar-Hershey,
LLC, filed with the Secretary of State of the State of Delaware on [September 1,
2004].
     “Original Partnership Agreement” — As defined in the Recitals.
     “Partner” — Means, at any time, any person or entity admitted and remaining
as a partner of the Company pursuant to the terms of this Agreement. As of the
date of this Agreement, the Partners of the Company are Cedar GP, Cedar LP and
HHUS.
     “Partner Nonrecourse Debt” — Means “partner non-recourse debt” as set forth
in Treasury Regulations Section 1.704-2(b)(4).
     “Partner Nonrecourse Debt Minimum Gain” — Means an amount, with respect to
each Partner Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such

-9-



--------------------------------------------------------------------------------



 



Partner Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations Section 1.704-2(i)(2) and (3).
     “Partner Nonrecourse Deductions” — Means “partner nonrecourse deductions”
as set forth in Treasury Regulations Section 1.704-2(i)(2). For any Fiscal Year,
the amount of Partner Nonrecourse Deductions with respect to a Partner
Nonrecourse Debt equals the excess, if any, of the net increase, if any, in the
amount of the Partner Nonrecourse Debt Minimum Gain attributable to such Partner
Nonrecourse Debt over the aggregate amount of any distributions during such Year
to the Partner that bears the economic risk of loss for such Partner Nonrecourse
Debt to the extent such distributions are from proceeds of such Partner
Nonrecourse Debt and are allocable to an increase in Partner Nonrecourse Debt
Minimum Gain, determined according to the provisions of Treasury Regulations
Section 1.704-2(i)(2).
     “Percentage Interest” — As to any Partner, the Percentage Interest of such
Partner specified in Section 3.1.
     “Person” — Means any individual, corporation, partnership, limited
liability company, association, trust or other entity or organization.
     “Profits” and “Losses” — For each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such Fiscal Year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
     (a) Any income of the Company that is exempt from federal income tax, and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition, shall be added to such taxable income or loss;
     (c) Any expenditures of the Company described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definition, shall be subtracted
from such taxable income or loss;
     (d) In the event the Gross Asset Value of any Company Asset is adjusted
pursuant to paragraph (b) or (c) under the definition of “Gross Asset Value,”
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such Company Asset for purposes of computing Profits or
Losses;
     (e) Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
     (f) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be

-10-



--------------------------------------------------------------------------------



 



taken into account Depreciation for such Fiscal Year or other period, computed
in accordance with the definition thereof;
     (g) To the extent an adjustment to the adjusted tax basis of any Company
Asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in complete liquidation of a Partner’s Company Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profits or Losses; and
     (h) Notwithstanding any other provision of this definitional Section, any
items which are specially allocated under this Agreement shall not be taken into
account in computing Profits or Losses.
     “Property” — Means the Property located in Hershey, Pennsylvania and
commonly known as Meadows Marketplace, as more particularly described on
Exhibit B attached hereto (and all improvements, fixtures, personal property,
appurtenances, rights and interests in connection therewith).
     “Purchase and Sale Agreement” — Means that certain Agreement Regarding
Purchase of Partnership Interests, dated March 26, 2007, between Cedar and HHUS.
     “Purchasing Partner” — As defined in Section 8.4(c).
     “Regulations” or “Treasury Regulations” — The Income Tax Regulations
promulgated under the Code as such regulations may be amended from time to time
(including Temporary Regulations).
     “Regulatory Allocations” — As defined in Section 5.3(i).
     “REIT” — As defined in Section 6.7.
     “Related Party” — As defined in Section 6.6.
     “Related Party Transaction” — As defined in Section 6.6.
     “Required Expenses” — Means the following expenses: (i) real estate taxes,
(ii) property and liability insurance premiums, and (iii) debt service payments.
     “Shortfall” — As defined in Section 2.2(a).
     “Shortfall Amount” — As defined in Section 2.2(a).
     “Shortfall Loan” — As defined in Section 2.2(a).

-11-



--------------------------------------------------------------------------------



 



     “Shortfall Loan Rate” — Means the sum of (i) two percent (2%) plus (ii) the
rate reported on the date of advance as of 11:00 a.m., London, England time, on
Telerate Access Service Page 3750 (British Bankers Association Settlement Rate)
as the London Interbank Offered Rate for U.S. Dollar deposits having a term
equal to six months and in an amount comparable to the principal amount of the
Shortfall Loan (or, if said Telerate Access Service Page shall cease to be
publicly available, as reported by the Reuters Screen LIBOR Page, and if said
Reuters Screen Page shall cease to be publicly available, then as reported by
any publicly available source of similar market data selected by the General
Partner in the General Partner’s reasonable discretion, exercised in good faith,
that accurately reflects such London Interbank Offered Rate).
     “Shortfall Notice” — As defined in Section 2.2(a).
     “Subsidiary TTV” — As defined in Section 8.9(b).
     “Tax Matters Partner” — As defined in Section 7.5.
     “Tax Payments” — As defined in Section 4.4.
     “Taxed Partner” — As defined in Section 4.4.
     “Tax Transparent Vehicle” — Means any contractual, general or limited
partnership or any fund for joint account or any other similar entity or vehicle
recognized as a “pass-through” or “transparent” entity with respect to tax
liability under applicable U.S. or foreign laws.
     “Transaction Documents” — As defined in Section 11.16(a)(ii).
     “Transfer” — As defined in Section 8.1.
     “TTV Partner” — Means each partner (or functional equivalent) of a Partner
that is a Tax Transparent Vehicle.
     “Withdrawal Event” — As defined in Section 8.6.
     “Withdrawn Partner” — As defined in Section 8.6.
     SECTION 1.6. Admission of HHUS; Amendment and Restatement.
          (a) HHUS is admitted to the Company as a Limited Partner with a
Percentage Interest as set forth in Section 3.1.
          (b) The Original Partnership Agreement is hereby amended and restated
in its entirety by the terms of this Agreement.

-12-



--------------------------------------------------------------------------------



 



ARTICLE II
CAPITAL
     SECTION 2.1. Capital Contributions.
     (a) As of the date of this Agreement, the Partners shall be deemed to have
made Capital Contributions, and the Capital Accounts of the Partners shall be,
as follows:

     
Cedar LP:
  $                                         
Cedar GP:
  $                                         
HHUS:
  $                                         

     (b) No Partner shall have the right to withdraw any capital from the
Company or be repaid its Capital Contribution except as provided in this
Agreement.
     (c) Except with the prior written consent of all of the Partners and TTV
Partners, no Partner shall be required or permitted to make any further Capital
Contribution to the Company.
     SECTION 2.2. Shortfalls; Shortfall Loans.
     (a) In the event at any time or from time to time additional funds are
necessary to operate the Property and the gross receipts (including, without
limitation, proceeds under all loans) together with the proceeds of any reserve
account established by the Company may be insufficient to pay all expenses when
due (a “Shortfall”), then the General Partner may notify each Partner of such
Shortfall (a “Shortfall Notice”) identifying the amount of such Shortfall (the
“Shortfall Amount”) and any reason for such Shortfall. Upon receipt of a
Shortfall Notice, each Partner shall have the right, but not the obligation, to
make a loan (each, a “Shortfall Loan”) to the Company in an amount equal to the
entire Shortfall Amount. If a Partner shall elect to make a Shortfall Loan it
shall provide a written irrevocable unconditional notice of such election to the
General Partner within ten (10) Business Days of receipt of the Shortfall
Notice. Failure to provide such notice within such ten (10) Business Day period
shall be deemed an election not to make a Shortfall Loan. The General Partner
may withdraw the Shortfall Notice at any time. If more than one Partner shall
elect to make a Shortfall Loan, the Shortfall Loans shall be made on a pro rata
basis based on the Partners’ respective Percentage Interests. Following the
expiration of such ten (10) Business Day period, the General Partner shall
provide each Partner electing to make a Shortfall Loan with written notice of
the amount of its Shortfall Loan. Proceeds from each Shortfall Loan shall be due
in cash from the Partner making such Shortfall Loan within ten (10) Business
Days following receipt of the notice set forth in the immediately preceding
sentence. Shortfall Loans shall (i) be evidenced by a written promissory note,
(ii) bear interest at a fixed annual rate equal to the Shortfall Loan Rate,
(iii) provide for unpaid interest to accrue and compound monthly, (iv) have a
maturity date of twelve (12) months, (v) be repaid prior to any distribution of
Net Cash Flow or Net Proceeds of a Capital Transaction, and (vi) be prepayable
at any time without penalty. Subject to Section 6.2(c), the General Partner
shall have the right at any time and from time to time without the consent of
the other

-13-



--------------------------------------------------------------------------------



 



Partners to cause the Company to repay one or more Shortfall Loans with loans
made to the Company by unaffiliated third parties on commercially reasonable
terms. Notwithstanding the foregoing, (i) in the event the General Partner fails
to deliver a Shortfall Notice with respect to a Required Expense that is due and
payable and for which gross receipts and reserves are insufficient, HHUS shall
have the right, upon ten (10) Business Days notice to the General Partner and
Cedar LP, to deliver a Shortfall Notice to all of the Partners or (ii) in the
event the General Partner has failed to pay a Required Expense that is due and
payable despite the availability of adequate gross receipts and/or reserves,
HHUS, upon ten (10) Business Days notice to the General Partner and Cedar LP,
may pay such Required Expense and, upon receipt by General Partner and Cedar LP
of evidence of payment thereof, such payment shall constitute a Shortfall Loan
from HHUS to the Company.
ARTICLE III
COMPANY INTERESTS
     SECTION 3.1. Percentage Interests of General Partner and Limited Partners.
The Percentage Interests of Cedar GP as a general partner in the Company shall
be one percent (1%), the Percentage Interest of Cedar LP as a limited partner in
the Company shall be nineteen percent (19%) and the Percentage Interest of HHUS
as a limited partner in the Company shall be eighty percent (80%). The
Percentage Interests shall not be changed without the prior written consent of
all of the Partners.
     SECTION 3.2. Capital Accounts. The Company shall establish and maintain a
separate Capital Account for each Partner in accordance with the following
provisions:
     (a) To each Partner’s Capital Account there shall be credited such
Partner’s Capital Contributions, such Partner’s allocable share of Profits, and
any items in the nature of income or gain that are specially allocated to such
Partner under this Agreement, and the amount of any Company liabilities that are
assumed by such Partner in accordance with the terms hereof (other than
liabilities that are secured by any Company Asset distributed to such Partner).
     (b) To each Partner’s Capital Account there shall be debited the amount of
cash and the Gross Asset Value of any Company property distributed to such
Partner pursuant to any provision of this Agreement (net of liabilities secured
by such distributed property that such Partner is considered to assume or take
subject to under Code Section 752), such Partner’s allocable share of Losses,
and any items in the nature of expenses or losses that are specially allocated
to such Partner under this Agreement, and the amount of any liabilities of such
Partner that are assumed by the Company (other than liabilities that are secured
by any property contributed by such Partner to the Company).
     (c) In the event any Company Interest is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred Company Interest. In
the case of Transfer of a Company Interest at a time when an election under Code
Section 754 is in effect, the Capital Account of the transferee Partner shall
not be adjusted to reflect the

-14-



--------------------------------------------------------------------------------



 



adjustments to the adjusted tax bases of Company property required under Code
Sections 754 and 743, except as otherwise permitted by Treasury Regulations
Section 1.704-1(b)(2)(iv)(m).
     (d) In determining the amount of any liability for purposes of paragraphs
(a) and (b) above, there shall be taken into account Code Section 752(c) and the
Treasury Regulations promulgated thereunder, and any other applicable provisions
of the Code and Regulations.
     (e) The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Treasury Regulations Section 1.704-1(b) and 1.704-2, and shall be interpreted
and applied in a manner consistent with such Regulations.
     SECTION 3.3. Return of Capital. No Partner shall be liable for the return
of the Capital Contributions (or any portion thereof) of any other Partner, it
being expressly understood that any such return shall be made solely from the
Company Assets. No Partner shall be required to pay to the Company or to any
other Partner any deficit in its Capital Account upon dissolution of the Company
or otherwise, and no Partner shall be entitled to withdraw any part of its
Capital Contributions or Capital Account, to receive interest on its Capital
Contributions or Capital Account or to receive any distributions from the
Company, except as expressly provided for in this Agreement or under the
Delaware Act as then in effect.
ARTICLE IV
DISTRIBUTIONS
     SECTION 4.1. General. Net Cash Flow and/or Net Proceeds of a Capital
Transaction shall be distributed to the Partners as set forth in Section 4.2 and
4.3 below.
     SECTION 4.2. Net Cash Flow. Subject to Section 10.2, Net Cash Flow
attributed to the Property for any Fiscal Year shall be distributed monthly (if
available) by the General Partner to the Partners in the following manner and
priority:
     (a) one percent (1%) to Cedar GP, nineteen percent (19%) to Cedar LP and
eighty percent (80%) to HHUS until HHUS has received under Section 4.3(a) and
this Section 4.2(a) an aggregate amount of distributions equal to its then 9.25%
IRR Deficiency with respect to the Property; and then
     (b) one percent (1%) to Cedar GP, thirty nine percent (39%) to Cedar LP and
sixty percent (60%) to HHUS until HHUS has received under Section 4.3(a) and
(b), Section 4.2(a) and this Section 4.2(b) an aggregate amount of distributions
equal to its then 10.5% IRR Deficiency with respect to the Property; and
thereafter
     (c) one percent (1%) to Cedar GP, forty nine percent (49%) to Cedar LP and
fifty percent (50%) to HHUS.
     SECTION 4.3. Net Proceeds of a Capital Transaction. Subject to
Section 10.2, Net Proceeds of a Capital Transaction attributed to the Property
shall be distributed by the

-15-



--------------------------------------------------------------------------------



 



General Partner as soon as practicable after the receipt thereof to the Partners
in the following manner and priority:
     (a) one percent (1%) to Cedar GP, nineteen percent (19%) to Cedar LP and
eighty percent (80%) to HHUS until HHUS has received under Section 4.2(a) and
this Section 4.3(a) an aggregate amount of distributions equal to its then 9.25%
IRR Deficiency with respect to the Property; and then
     (b) one percent (1%) to Cedar GP, thirty nine percent (39%) to Cedar LP and
sixty percent (60%) to HHUS until HHUS has received under Section 4.2(a) and
(b) and Section 4.3(a) and this Section 4.3(b) an aggregate amount of
distributions equal to its then 10.5% IRR Deficiency with respect to the
Property; and thereafter
     (c) one percent (1%) to Cedar GP, forty nine percent (49%) to Cedar LP and
fifty percent (50%) to HHUS.
     SECTION 4.4. Tax Payments. To the extent that any taxes or withholding
taxes are due on behalf of or with respect to any Partner and the Company is
required by law to withhold or to make such tax payments (“Tax Payments”), the
Company shall withhold such amounts and make such Tax Payments as so required.
Each Tax Payment made on behalf of or with respect to a Partner shall be deemed
a distribution of Net Cash Flow in such amount to such Partner to the extent
such Tax Payment was not attributable to a Capital Transaction, and to the
extent such Tax Payment is attributable to a Capital Transaction, it shall be
deemed a distribution of Net Proceeds of a Capital Transaction to such Partner,
and any such deemed distribution shall be deemed to have been paid to the
Partner on the earlier of the date when the corresponding Tax Payment is made by
the Company or the date that the distributions, if any, giving rise to the
obligation to make such Tax Payment were made. If the Company is required to
make a Tax Payment on behalf of or with respect to any Partner (the “Taxed
Partner”) and the amount of such payment exceeds the cash otherwise available
for distribution to such Taxed Partner, the Taxed Partner shall pay to the
Company by wire transfer the amount of such Tax Payment within ten (10) days of
receipt by the Taxed Partner of a notice from the Company that it is required to
make such Tax Payment. Any amounts paid by the Taxed Partner to the Company
pursuant to the preceding sentence shall not be treated as a Capital
Contribution and the remittance of such Tax Payment to the appropriate taxing
authority shall not be treated as a deemed distribution to the Taxed Partner.
Each Partner for which the Company is required to make a Tax Payment shall
indemnify, defend and hold the Company and the other Partners harmless of, from
and against Indemnified Losses incurred by the Company or any other Partner
arising out of or in connection with the Tax Payments or obligations attendant
thereto.
     SECTION 4.5. Limitation on Distributions. Notwithstanding anything to the
contrary contained herein, without the prior consent of the Partners, no
distribution of Net Cash Flow or Net Proceeds of a Capital Transaction shall be
made hereunder if such distribution would cause the Company to violate
Section 17-607 of the Delaware Act or any other applicable law.

-16-



--------------------------------------------------------------------------------



 



ARTICLE V
ALLOCATION OF PROFITS AND LOSSES
     SECTION 5.1. Profits. After giving effect to the special allocations set
forth in Section 5.3 hereof, Profits for any Fiscal Year shall be allocated as
follows:
     (a) to the Partners, in accordance with their Percentage Interests, until
the aggregate amount of Profits allocated to them under this Section 5.1(a) for
the Fiscal Year and all prior Fiscal Years equals the aggregate amount of Losses
allocated to them pursuant to Section 5.2(e) for all prior Fiscal Years; and
then
     (b) to the Partners, until the aggregate amount of Profits allocated to
them under this Section 5.1(b) for the Fiscal Year and all prior Fiscal Years
equals the aggregate amount of Losses allocated to them pursuant to
Section 5.2(d) for all prior Fiscal Years, in proportion to their shares of such
Losses being offset; and then
     (c) one percent (1%) to Cedar GP, nineteen percent (19%) to Cedar LP and
eighty percent (80%) to HHUS until the aggregate amount of Profits allocated to
each Partner under this Section 5.1(c) equals the cumulative amount of
distributions (other than distributions representing a return of capital)
received by such Partner under Section 4.2(a) and 4.3(a), plus the amount of
Losses allocated to such Partner under Section 5.2(c); and then
     (d) one percent (1%) to Cedar GP, thirty nine percent (39%) to Cedar LP and
sixty percent (60%) to HHUS until the aggregate amount of Profits allocated to
each Partner under this Section 5.1(d) equals the cumulative amount of
distributions (other than distributions representing return of capital) received
by such Partner under Section 4.2(b) and 4.3(b), plus the amount of Losses
allocated to such Partner under Section 5.2(b); and thereafter
     (e) the balance, if any, one percent (1%) to Cedar GP, forty nine percent
(49%) to Cedar LP and fifty percent (50%) to HHUS.
     SECTION 5.2. Losses. After giving effect to the special allocations set
forth in Section 5.3 hereof, Losses for any Fiscal Year shall be allocated as
follows:
     (a) to the Partners until the aggregate amount of Losses allocated to them
under this Section 5.2(a) for the Fiscal Year and all prior Fiscal Years equals
the aggregate amount of Profits allocated to them for all prior Fiscal Years
pursuant to Section 5.1(e), in proportion to their shares of the Profits being
offset; and then
     (b) to the Partners until the aggregate amount of Losses allocated to them
under this Section 5.2(b) for the Fiscal Year and all prior Fiscal Years equals
the aggregate amount of Profits allocated to them for all prior Fiscal Years
pursuant to Section 5.1(d), in proportion to their shares of the Profits being
offset; and then
     (c) to the Partners until the aggregate amount of Losses allocated to them
under this Section 5.2(c) for the Fiscal Year and all prior Fiscal Years equals
the

-17-



--------------------------------------------------------------------------------



 



aggregate amount of Profits allocated to them for all prior Fiscal Years
pursuant to Section 5.1(c), in proportion to their share of the Profits being
offset; and then
     (d) to the Partners, in proportion to their relative positive Capital
Account balances, until the positive Capital Account balance of each Partner has
been reduced to zero; and thereafter
     (e) the balance, if any, to the Partners in accordance with their
Percentage Interests.
     SECTION 5.3. Special Allocations.
     (a) Minimum Gain Chargeback. Notwithstanding any other provision of this
Article V, if there is a net decrease in Company Minimum Gain during any Company
Fiscal Year, the Partners shall be specially allocated items of Company income
and gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to such Partner’s share of the net decrease in Company Minimum
Gain, determined in accordance with Treasury Regulations Section 1.704-2(g)(2).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items so allocated shall be determined in accordance with Treasury
Regulations Section 1.704-2(f). This Section 5.3(a) is intended to comply with
the minimum gain chargeback requirement in Section 1.704-2(f) of the Treasury
Regulations and shall be interpreted consistently therewith.
     (b) Partner Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding any
other provision of this Article V, except Section 5.3(a), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain attributable to a Partner
Nonrecourse Debt during any Fiscal Year, each Partner who has a share of the
Partner Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Treasury Regulations Section 1.704-2(i)(5),
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, subsequent Fiscal Years) in an amount equal to such
Partner’s share of the net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Partner pursuant thereto. The items so allocated shall be
determined in accordance with Treasury Regulations Section 1.704-2(i)(4). This
Section 5.3(b) is intended to comply with the minimum gain chargeback
requirement in such Section of the Treasury Regulations and shall be interpreted
consistently therewith.
     (c) Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations, or distributions described in paragraphs (4),
(5) and (6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d), items of
Company income and gain shall be specially allocated to such Partners in an
amount and manner sufficient to eliminate, to the extent required by such
Regulations, the Adjusted Capital Account deficit of such Partners as quickly as
possible, provided that an allocation pursuant to this Section 5.3(c) shall be
made only if and to the extent that such Partner would have an

-18-



--------------------------------------------------------------------------------



 



Adjusted Capital Account deficit after all other allocations provided for in
this Article V have been tentatively made as if this Section 5.3(c) were not in
the Agreement.
     (d) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to
the Partners in accordance with their respective Percentage Interests.
     (e) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for
any Fiscal Year or other period shall be specially allocated to the Partner who
bears the economic risk of loss with respect to the Partner Nonrecourse Debt to
which such Partner Nonrecourse Deductions are attributable in accordance with
Treasury Regulations Section 1.704-2(i)(1).
     (f) Limitation on Allocation of Losses. In no event shall Losses be
allocated to a Partner to the extent such allocation would result in such
Partner having an Adjusted Capital Account deficit at the end of any Fiscal
Year. All such Losses shall be allocated to the other Partners, provided,
however, that appropriate adjustments shall be made to the allocation of future
Profits in order to offset such specially allocated Losses hereunder.
     (g) Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company Asset pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.
     (h) Curative Allocations. The allocations contained in Sections 5.3(a)
through 5.3(g) (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Code and Treasury Regulations. The Partners intend
that, to the extent possible, all Regulatory Allocations shall be offset either
by other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss or deduction pursuant to this Section 5.3(h).
Therefore, notwithstanding any other provisions of this Article V (other than
the Regulatory Allocations), the Partners shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner they
reasonably determine to be appropriate so that, after such offsetting
allocations are made, each Partner’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Partner would have had if
the Regulatory Allocations were not part of this Agreement.
     SECTION 5.4. Other Allocation Rules.
     (a) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a

-19-



--------------------------------------------------------------------------------



 



daily, monthly, or other basis, as reasonably determined by the Partners using
any permissible method under Code Section 706 and the Treasury Regulations
thereunder.
     (b) Except as otherwise provided in this Agreement, all items of Company
income, gain, loss, deduction, and any other allocations not otherwise provided
for shall be divided among the Partners for tax purposes in the same proportions
as they share Profits or Losses, as the case may be, for the Fiscal Year.
     (c) The Partners are aware of the income tax consequences of the
allocations made by this Article V and hereby agree to be bound by the
provisions of this Article V in reporting their shares of Company income and
loss for income tax purposes.
     (d) Solely for purposes of determining a Partner’s proportionate share of
the “excess nonrecourse liabilities” of the Company within the meaning of
Treasury Regulations Section 1.752-3(a)(3), the interest of the Partners in
Company Profits equals one hundred percent (100%), in proportion to their
Percentage Interests.
     (e) To the extent permitted by Treasury Regulations Section 1.704-2(h)(3),
the Partners shall treat distributions of Net Proceeds of a Capital Transaction
as not allocable to an increase in Company Minimum Gain to the extent the
distribution does not cause or increase a deficit balance in the Adjusted
Capital Account of any Partner.
     SECTION 5.5. Tax Allocations. Code Section 704(c).
     (a) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value using the “traditional method” with curative
allocations upon disposition. For purposes of calculating the application of
this Section 5.5(a) to the “built in gain” with respect to interests in real
property contributed pursuant to Section 2.1(a) hereof, each parcel of real
property shall treated as a single asset.
     (b) In the event the Gross Asset Value of any Company property is adjusted
pursuant to paragraph (b) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Treasury Regulations thereunder using the
traditional method.
     (c) Any elections or other decisions relating to such allocations shall be
made by the General Partner, in any manner that reasonably reflects the purpose
and intention of this Agreement. Allocations pursuant to this Section 5.5 are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Partner’s Capital Account or
share of Profits, Losses, other items, or distributions pursuant to any
provision of this Agreement.

-20-



--------------------------------------------------------------------------------



 



ARTICLE VI
MANAGEMENT
     SECTION 6.1. Management.
     (a) Except as otherwise expressly provided in this Agreement, the business
and affairs of the Company shall be exclusively vested in the General Partner.
The General Partner shall carry out and implement the day to day affairs of the
Company within the scope of the authority granted pursuant to this Agreement.
The General Partner shall keep the Partners reasonably informed as to all
matters of concern to the Company and the Partners. The General Partner shall
devote to the Company’s business such time as reasonably shall be necessary in
connection with its duties and responsibilities hereunder. Except to the extent
limited by the provisions of Section 6.2 or otherwise in this Agreement, the
General Partner shall have the full, exclusive and complete discretion in the
management and control of the affairs of the Partnership and no Limited Partner
shall participate in the management of the Partnership or have any control over
the Partnership business or have any right or authority to act for or by the
Partnership, including, without limitation, the authority provided by the Act
and, in addition, the General Partner shall have the power on behalf of the
Partnership, without the consent of the other Partners, to:
     (i) acquire, improve, repair, construct and reconstruct real and personal
property on behalf of the Partnership and enter into contracts for the same;
     (ii) sell and convey in whole or in part the property owned by the
Partnership, real or personal, grant easements with respect thereto and enter
into agreements restricting its use and, in connection therewith, to execute for
and on behalf of the Partnership any deeds, bills of sale, agreements,
assignments, leases, stock powers, and other documents;
     (iii) vote at any election or meeting of any corporation or person, or by
proxy, and appoint agents to do so in its place and stead;
     (iv) enter into sale and leaseback financing arrangements with respect to
all or part of the property owned by the Partnership, and, in connection
therewith, execute for and on behalf of the Partnership any documents relating
thereto;
     (v) lease or sublease, in whole or in part, the property owned or leased by
the Partnership, real and personal, as lessor, sublessor, lessee or sublessee,
and, in connection therewith, execute for and on behalf of the Partnership any
lease or subleases or agreements modifying leases or subleases;
     (vi) borrow money on behalf of the Partnership, and, in connection
therewith, execute for and on behalf of the Partnership bonds, notes, mortgages,
security agreements, financing statements, assignments and other agreements and

-21-



--------------------------------------------------------------------------------



 



documents creating liens on or otherwise affecting the Property owned by the
Partnership (any of which loan documents may contain confessions of judgments or
warrants of attorney), and extensions, renewals, and modifications thereof, and
to repay in whole or in part, refinance, recast, increase, modify or extend any
indebtedness of the Partnership;
     (vii) employ, on behalf of the Partnership, such persons, firms or
corporations as it shall reasonably deem advisable for the operation and
management of the business of the Partnership and for the performance of the
accounting and legal services and all on such terms and for such compensation as
the General Partner shall reasonably determine to be proper;
     (viii) make and implement all decisions for the Partnership;
     (ix) open and maintain bank accounts for funds of the Company in the name
of the Company and designate the persons authorized on behalf of the Company to
make deposits therein and withdrawals therefrom;
     (x) employ independent unaffiliated contractors at market rates for the
ordinary maintenance and repair of the Property;
     (xi) retain or engage agents, managers, accountants, attorneys,
consultants, brokers and other Persons;
     (xii) pay, extend, renew, modify, adjust, submit to arbitration, prosecute,
defend or compromise upon such terms as the General Partner may determine and
upon such evidence as it deems sufficient any obligation, suit, liability, cause
of action or claim, either in favor of or against the Company;
     (xiii) enter into, execute, acknowledge and deliver any and all contracts,
agreements or other instruments the General Partner deems necessary or
appropriate in connection with the business or affairs of the Company;
     (xiv) apply for, file, prosecute, obtain, appeal and challenge any permit,
approval, authorization, filing or consent with respect to the Company issued by
any governmental authority;
     (xv) engage in any kind of activity and execute, perform and carry out
contracts of any kind necessary, or in connection with or convenient or
incidental to any of the foregoing or the Company’s purposes as set forth
herein; execute any and all other documents to carry out the intention and
purpose hereof; and
     (xvi) otherwise take any other action in furtherance of the Company’s
stated purpose hereunder unless consent of one or more of the other Partners is
otherwise expressly required hereunder.

-22-



--------------------------------------------------------------------------------



 



     Any third party dealing with the Company may, without any inquiry, rely
upon any instrument or agreement executed and delivered by the General Partner
on behalf of the Company as constituting the binding act and deed of the
Company.
     Except as otherwise expressly provided in this Agreement, the Limited
Partners shall not take part in the management or control of the business of the
Partnership or transact any business for or in the name of the Partnership, nor
shall any Limited Partner have the power to sign for or bind the Partnership.
Except as otherwise expressly provided herein, any exercise by the Limited
Partners of their rights under this Agreement shall be deemed to be an action
affecting the agreement among the Partners and not an action affecting the
management or control of the business of the Partnership.
     SECTION 6.2. Major Decisions. Notwithstanding the provisions of
Section 6.1, without the prior written consent of all Partners in each instance
(a “Major Decision”), the Company shall not:
     (a) sell (including, without limitation, sell and leaseback), assign,
pledge, transfer, give, dispose, hypothecate or otherwise encumber the Property
or any Company Asset or any material part thereof or material interest therein,
other than (i) personal property which may be disposed of or replaced due to
wear and tear or obsolescence or otherwise in the ordinary course of business,
(ii) easements and other property rights granted in the ordinary course of
business, and (iii) subject to Section 6.2(d), in connection with debt incurred
by the Company pursuant to the terms of this Agreement;
     (b) acquire other real property, or any interest therein on behalf of the
Company, either directly or indirectly, other than easements and other property
rights acquired in connection with the ordinary operation of the Property;
     (c) other than trade payables incurred in the ordinary course of business
and Shortfall Loans, incur debt (including, without limitation, unaffiliated
third-party debt incurred to repay any Shortfall Loans) in excess of $250,000 in
the aggregate on behalf of the Company, provided that General Partner shall
endeavor to notify the other Partners at least five (5) Business Days prior to
incurring any such debt in an amount less than $250,000 (other than trade
payables incurred in the ordinary course of business and Shortfall Loans),
provided further that the unintentional failure of General Partner to so notify
the other Partners shall not constitute a default under this Agreement or
subject the General Partner to any liability on account thereof;
     (d) amend, modify or terminate in any material respect any Financing
Document (other than any Financing Document entered into in connection with
indebtedness the incurrence of which does not constitute a Major Decision under
Section 6.2(c)), which termination, modification or amendment could reasonably
be expected to have a material adverse impact on the Company, provided that
General Partner shall endeavor to notify the other Partners at least five
(5) Business Days prior to any material termination, modification or amendment
that could not reasonably be expected to have a material adverse impact on the
Company, provided further that the unintentional failure of General Partner to
so notify the other Partners shall not constitute

-23-



--------------------------------------------------------------------------------



 



a default under this Agreement or subject the General Partner to any liability
on account thereof;
     (e) merge or consolidate the Company with or into another Person;
     (f) execute and deliver any document which is prohibited under the Delaware
Act, this Agreement or any Financing Document;
     (g) amend, modify or terminate this Agreement;
     (h) take any action not in furtherance of the stated purposes or intended
business of the Company as set forth in this Agreement;
     (i) take any action under applicable bankruptcy, insolvency or similar laws
with respect to the bankruptcy or insolvency of the Company;
     (j) enter into, terminate, modify or amend any lease of space at the
Property for an area in excess of twenty-five percent (25%) of the aggregate
rentable square feet of the improvements on the Property, which termination,
modification or amendment could reasonably be expected to have a material
adverse impact on the Company;
     (k) enter into any material Related Party Transaction;
     (l) make any single Capital Expenditure or group of Capital Expenditures in
any Fiscal Year in excess of $250,000;
     (m) initiate any action, suit, arbitration, or litigation (“Litigation”) on
behalf of the Company, except any Litigation initiated in the ordinary course of
business or which could reasonably be expected to result in payment to the
company of $1,000,000 or less;
     (n) settle any Litigation except any Litigation which is covered in full by
an insurance policy which is in effect (other than for any deductible which may
apply) or that shall result in the payment by the Company of amounts in excess
of $250,000 to the counterparty in such Litigation;
     (o) settle or adjust any insurance claim or condemnation action that
individually or, with respect to a series of related claims in any Fiscal Year,
in the aggregate, exceeds $500,000; or
     (p) approve any other matter set forth in this Agreement expressly
requiring the approval of all the Partners.
     All requests for approval of a Major Decision shall be made by the General
Partner in writing and shall be accompanied by (x) pertinent information
regarding such proposed Major Decision, and (y) a description of the Major
Decision proposed to be taken by the Partnership and the basis on which the
General Partner recommends taking the proposed Major Decision action (a “Consent
Notice”). Each Consent Notice shall also specify the date by which the

-24-



--------------------------------------------------------------------------------



 



Partners shall respond to such Consent Notice, which date shall be not less than
thirty (30) days after delivery thereof to the Partners. If any Partner shall
not deliver a written response to a proposed Major Decision prior to the date
specified in the Consent Notice pertaining thereto, then such Partner shall be
deemed to have consented to such Major Decision.
     SECTION 6.3. Duties and Conflicts.
     (a) The Partners, in connection with their respective duties and
responsibilities hereunder, shall at all times act in good faith and, except as
expressly set forth herein, any decision or exercise of right of approval,
consent, disapproval or deferral of approval by a Partner is to be made by such
Partner pursuant to the terms of this Agreement in good faith. Except for
reimbursement of the General Partner’s reasonable and actual out-of-pocket
expenses (not including any general office overhead), and as otherwise expressly
set forth herein, or as otherwise agreed to in writing by the Partners, no
Partner or any partner, officer, shareholder or employee of any Partner shall
receive any salary or other remuneration for its services rendered pursuant to
this Agreement.
     (b) Each Partner recognizes that the other Partners have or may have other
business interests, activities and investments, some of which may be in conflict
or competition with the business of the Company and that the other Partners are
entitled to carry on such other business interests, activities and investments.
No Partner shall be obligated to devote all or any particular part of its time
and effort to the Company and its affairs.
     (c) Any Partner or Affiliate thereof may engage in or possess an interest
in any other business ventures of any nature or description, independently or
with others, similar or dissimilar to the business of the Company, and neither
the Company nor any Partner shall have any rights by virtue of this Agreement or
the relationship created hereby in or to any other ventures or activities
engaged in by any Partner or Affiliate thereof, or to the income or proceeds
derived therefrom, and the pursuit of such ventures or activities by any Partner
or its Affiliate shall not be deemed wrongful or improper, even to the extent
the same are competitive with the business activities of the Company. No Partner
or Affiliate thereof shall be obligated to present any particular investment
opportunity to the Company even if such opportunity is of a character which, if
presented to the Company, could be taken by the Company, and any Partner or
Affiliate thereof shall have the right to take for its own account (individually
or as a partner, partner or fiduciary) or to recommend to others any such
particular investment opportunity.
     SECTION 6.4. Company’s Counsel. To the extent that the General Partner
deems necessary, the Company shall retain one or more law firms to be the
Company’s legal counsel (the “Company Counsel”). The fees and expenses of the
Company Counsel shall be a Company expense. Nothing herein shall restrict the
Company Counsel from acting as counsel to any Partner or any Affiliate of such
Partner (at the expense of such Partner or Affiliate), and the Partners agree
that Company Counsel may represent such Partner or any Affiliate of such Partner
in any dispute involving any other Partner or the Company.

-25-



--------------------------------------------------------------------------------



 



     SECTION 6.5. Exculpation/Indemnification.
     (a) No Partner shall be liable to the Company or to any Partner for any act
performed or omitted to be performed by it on behalf of the Company provided
such act or omission was taken in good faith, and did not constitute fraud,
gross negligence or willful misconduct or constitute a material breach of this
Agreement.
     (b) The Partners shall be indemnified, defended and held harmless by the
Company from and against any and all expenses (including reasonable attorneys’
fees), losses, damages, liabilities, charges and claims of any kind or nature
whatsoever including the cost of seeking to enforce this indemnification right
(collectively “Indemnified Losses”), incurred by them in their capacities as
Partners, arising out of or incidental to any act performed or omitted to be
performed by any one or more of the Partners in good faith in their capacities
as Partners and/or in connection with the business of the Company, including any
act or omission constituting ordinary negligence of such Partners, provided that
such act or omission did not constitute gross negligence, willful misconduct or
fraud or constitute a material breach of this Agreement.
     (c) The Company and the other Partners shall be indemnified and held
harmless by each Partner from and against any and all Indemnified Losses arising
out of or incidental to any act or omission taken in bad faith by such Partner,
or any fraudulent act, gross negligence, or willful misconduct performed by such
Partner or material breach of this Agreement by such Partner.
     (d) All indemnification obligations under this Agreement shall also run to
the benefit of any Affiliate of any Partner or any principal, partner, member,
manager, shareholder, controlling person, officer, director, agent or employee
of any of the aforesaid Persons.
     SECTION 6.6. Transactions with Related Parties. No agreement or transaction
(each, a “Related Party Transaction”) between the Company on the one hand and
any Partner or any Affiliate of any Partner (each, a “Related Party”) on the
other hand shall be void or voidable solely by reason of such relationship. The
entering into of any Related Party Transaction by the Company shall not subject
the participating Related Party or any of their respective Affiliates, or their
respective officers, directors, managers, partners or stockholders to liability
to the Company or any Partner if (i) all of the material facts as to the Related
Party Transaction and the nature of any conflict of interest are disclosed or
are known to the Partners prior to entering into the Related Party Transaction
and (ii) the Partners approve such Related Party Transaction prior to the
Related Party Transaction being entered into. In furtherance of the foregoing,
the Partners acknowledge and agree that (i) Cedar or an Affiliate (provided such
Affiliate is directly or indirectly wholly-owned by Cedar or CSCI and generally
manages the other properties directly or indirectly owned by Cedar) shall, at
Cedar GP’s election, act as property manager for the Property pursuant to the
form of property management agreement attached hereto as Exhibit C and shall be
entitled to property management fees equal to four percent (4%) of gross
revenues of the Company from and after the date hereof, construction management
fees equal to five percent (5%) of total construction costs incurred from and
after the date hereof by the Company in connection with capital improvements
made on the Property

-26-



--------------------------------------------------------------------------------



 



(provided, for certainty, that such fees shall not be payable with respect to
any costs or expenses incurred by Cedar or any of its Affiliates in connection
with any Tenant Improvements (as such term is defined in the Purchase and Sale
Agreement)), and leasing fees equal to five percent (5%) of the base rents for
the initial term of each lease for space on the Property entered into by the
Company and two and five tenths percent (2.5%) of the base rents for renewal
terms provided such fees shall not exceed 50% in the aggregate with respect to
initial terms or 25% in the aggregate with respect to renewal terms, (ii) Cedar
or its designated Affiliate shall be entitled to an acquisition fee for any real
property (excluding the Property and any easements and other similar real
property rights acquired in connection with the ordinary operation of the
Property) acquired, directly or indirectly, by the Company or any wholly-owned
direct or indirect subsidiary of the Company from and after the date hereof in
an amount for such property equal to the lesser of one percent (1%) of the gross
purchase price of such real property and $150,000, (iii) Cedar or an Affiliate
shall be entitled to a disposition fee for the Property (exclusive of any
disposition made pursuant to Section 8.4 or Section 8.5 hereof) in an amount
equal to the lesser of one half percent (.5%) of the gross sales price of the
Property and $150,000 and (iv) Cedar or its designated Affiliate shall be
entitled to a loan origination fee for each new loan (excluding any Shortfall
Loan or any loan to repay a Shortfall Loan, the incurrence of which is not a
Major Decision under Section 6.2(c)) obtained by the Company from and after the
date hereof in an amount equal to the lesser of one half percent (.5%) of the
loan amount and $50,000. The aforementioned fees shall be paid to Cedar or its
Affiliate pursuant to the terms of the property management agreement. In the
event of a material default under a Related Party Transaction between the
Company and Cedar or any Affiliate or permitted assignee thereof, if the General
Partner shall not be using commercially reasonable efforts to cause such default
to be remedied, HHUS shall have the right, upon not less than ten (10) Business
Days notice to Cedar GP, to enforce the terms of such Related Party Transaction
on behalf of the Company. If HHUS shall elect to enforce a Related Party
Transaction on behalf of the Company, HHUS shall keep Cedar GP informed with
respect thereto.
     SECTION 6.7. REIT Status. Notwithstanding any provision of this Agreement
to the contrary, the General Partner shall have the right to take any action
(and to cause the Company to take any action) or to refrain from taking any
action (and to cause the Company to refrain from taking any action) to ensure
the continued qualification of CSCI as a real estate investment trust (“REIT”)
and to avoid the imposition of taxes under Section 857 of the Code and
Section 4981 of the Code, provided that the General Partner shall use
commercially reasonable efforts (taking into consideration CSCI’s status as a
REIT) to implement a course of action with respect to such action or omission
which, to the extent consistent with the intent of this Section 6.7, minimizes
or eliminates the adverse economic effect, if any, of such action or omission on
the Company or the other Partners.
ARTICLE VII
BOOKS AND RECORDS; RESERVES
     SECTION 7.1. Bank Accounts. The General Partner shall have authority to
open bank accounts and designate signatories with respect thereto on behalf of
the Company as it shall deem necessary or desirable for the management and
operation of the Property and the conduct of Company business. One or more
individuals designated by the General Partner, from time to

-27-



--------------------------------------------------------------------------------



 



time, shall at all times be designated signatories with respect to all Company
bank accounts. The Company’s funds shall not be commingled with any other funds.
     SECTION 7.2. Books of Account. The Company shall keep books of account and
records showing the assets and liabilities, operations, transactions and
financial condition of the Company and the Property on an accrual basis in
accordance with generally accepted accounting principles, consistently applied.
The books of account and records of the Company and the Property shall at all
times be maintained at the principal office of the Company. All such books of
account and records may be inspected, copied and audited by any Partner, its
designees or representatives from time to time upon reasonable prior written
notice to the General Partner at the office of the Company or other Person
maintaining the same.
     SECTION 7.3. Operating Statements.
     (a) The General Partner shall, as a Company expense, at least once every
calendar year have the Company’s books and records audited by the Accountant. A
copy of the annual audited financial statements shall be submitted promptly
after completion to all Partners. General Partner shall use commercially
reasonable efforts to cause such submission to occur not later than one hundred
five (105) days after the end of each Fiscal Year.
     (b) The General Partner shall furnish the following quarterly reports
prepared for the Property on an accrual basis showing quarterly and year-to-date
activity (without notice or demand) not later than the forty fifth (45th) day
following the end of each calendar quarter:
     (i) an unaudited cash flow statement setting forth the calculation of Net
Cash Flow and all disbursements of cash from the Company;
     (ii) an unaudited balance sheet for the Company;
     (iii) an unaudited profit and loss statement;
     (iv) banks statements and reconciliations for all accounts;
     (v) reconciliation of actual expenditures to budgeted expenditures; and
     (vi) in the event a Capital Transaction has occurred, an unaudited
statement of the Net Proceeds of a Capital Transaction for such Capital
Transaction.
     (c) The General Partner shall, as a Company expense, use commercially
reasonable efforts to cause to be filed all tax returns related to the Company
and the Property in a timely manner. Each of the Partners shall promptly provide
to the General Partner such information as may be in its possession as shall be
necessary or appropriate for the preparation of such returns. No later than one
hundred twenty (120) days after the end of each Fiscal Year of the Company, the
Company shall, as a Company expense, furnish the Partners with all necessary tax
reporting information required by the Partners

-28-



--------------------------------------------------------------------------------



 



for the preparation of their respective federal, state and local income tax
returns, including each Partner’s pro rata share of income, gain, loss,
deductions and credits for such Fiscal Year. The General Partner shall supervise
the Accountant in the preparation of the Company’s tax returns, the cost of
which shall be a Company expense.
     (d) Within one hundred twenty (120) days following the end of the Fiscal
Year of the Company, the Company shall, as a Company expense, furnish each
Partner with copies of the Company’s federal partnership Return of Income and
other income tax returns, together with each Partner’s Schedule K-1 or analogous
schedule, which returns shall be signed by the Tax Matters Partner on behalf of
the Company and co-signed by the Accountant as preparer.
     (e) Except as otherwise provided in this Agreement, all decisions as to
accounting principles, whether for the Company’s books or for income tax
purposes (and such decisions may be different for each such purpose) and all
elections available to the Company under applicable tax law, shall be made by
the Tax Matters Partner. Upon the request of any Partner in connection with the
transfer of all or part of such Partner’s Company Interest, the Company shall
make an election under Code Section 754. The General Partner shall not elect to
have the Company classified as an association taxable as a corporation for
federal income tax purposes and shall take any steps required to maintain the
Company’s classification as a partnership for such purposes.
     (f) Cedar shall, at no cost or expense to Cedar, cooperate with HHUS in
good faith in connection with the preparation of internal reports required to be
prepared by or on behalf of HHUS, including providing readily available
information to HHUS in connection therewith.
     SECTION 7.4. The Accountant. The General Partner shall cause the Company to
retain Wiser LP, Grant Thornton, Ernst & Young or any other recognized and
reputable national or regional independent certified public accounting firm
selected by the General Partner to be the accountant and auditor for the Company
(the “Accountant”). The fees and expenses of the Accountant shall be a Company
expense.
     SECTION 7.5. Tax Matters Partner. The General Partner is hereby designated
as the tax matters partner under Code Section 6231(a)(7) (the “Tax Matters
Partner”). In addition to the duties described in Section 7.3(e) of this
Agreement, the Tax Matters Partner shall manage audits of the Company conducted
by the Internal Revenue Service or any other taxing authority pursuant to the
audit procedures under the Code and the Treasury Regulations promulgated
thereunder or other applicable law.
     SECTION 7.6. Annual Budget. The General Partner shall prepare and deliver
to the other Partners an annual budget for the Property for each Fiscal Year not
later than sixty (60) days prior to the commencement of each Fiscal Year.

-29-



--------------------------------------------------------------------------------



 



ARTICLE VIII
WITHDRAWALS; TRANSFERS OF COMPANY INTERESTS
     SECTION 8.1. No Transfer. No Partner may sell, assign, pledge, transfer,
give, hypothecate or otherwise encumber, and no Partner or non-Partner may
acquire, any direct interest in the Company (any such sale, assignment, pledge,
transfer, gift, hypothecation, encumbrance or acquisition being hereinafter
referred to as a “Transfer”) without (x) the prior written consent of all of the
Partners, which may be granted or withheld in the sole and absolute discretion
of the other Partners and (y) in the event of a Transfer of a limited
partnership interest of the Company, the prior written consent of all of the TTV
Partners, which may be granted or withheld in the sole discretion of such TTV
Partners. Any Transfer of any Company Interest in contravention of this
Article VIII shall be null and void and shall be deemed a material breach of the
terms of this Agreement, and the other Partners shall have all the rights and
remedies available under this Agreement and applicable law.
     SECTION 8.2. Succession by Operation of Law/Certain Permitted Transfers/
Prorations/Cooperation. If any Company Interest is Transferred or proposed to be
Transferred pursuant to this Article VIII, the parties hereto agree to
reasonably cooperate with each other in good faith to structure such Transfer to
avoid or minimize transfer fees to lenders and any transfer, deed or similar
taxes due in connection therewith and, if so desired, to avoid termination of
the Company for Federal income tax purposes. All expenses of the Company,
including transfer taxes (if any), legal, accounting and general audit expenses,
occasioned by the sale, assignment or transfer by a Partner of its Company
Interest or the death, insanity, incompetence or Bankruptcy of a Partner, shall
be paid by such Partner or, as applicable, by the transferee of such Partner’s
Company Interest, promptly upon demand thereof, as a condition to the
effectiveness of such Transfer. Notwithstanding the terms of Section 8.1, HHUS
shall have the right, in its sole discretion, to assign up to seventy five
percent (75%) of its Partnership Interest (i.e. sixty percent (60%) of the
aggregate Partnership Interests) to a single Delaware limited partnership
comprised of one or more Non-U.S. Persons as limited partners and Homburg
Participates B.V. or an Affiliate as general partner (such single limited
partnership, “HP”).
     SECTION 8.3. General Conditions Applicable to Transfers.
     (a) Notwithstanding anything in this Agreement to the contrary (including
but not limited to any of the other sections of this Article VIII), in no event
shall (i) any Transfer be made, recognized or consented to by the Partners or
deemed effective unless such Transfer will not constitute or result in a
material violation or default under any Financing Document or (ii) a Company
Interest be Transferred to a Person who is the subject of any pending bankruptcy
proceedings, or to an individual Person who is a minor or who otherwise lacks
legal capacity, and any attempt to effect a Transfer to such a Person shall be
void and of no effect and shall not bind the Company or (iii) a Company Interest
be Transferred to a Person (A) named on any list of Persons and governments
issued by OFAC pursuant to Executive Order 13224, as in effect on the date
hereof, or any similar lists publicly issued by OFAC or any other department or
agency of the United States of America (“OFAC Lists”), (B) included in, owned
by, controlled by, knowingly acting for or on behalf of, knowingly providing
assistance, support, sponsorship, or services of any kind to, or otherwise
knowingly associated with any of

-30-



--------------------------------------------------------------------------------



 



the Persons referred to or described in the OFAC Lists, or (C) who has knowingly
conducted business with or knowingly engaged in any transaction with any Person
named on any of the OFAC Lists.
     (b) In the event that any filing, application, approval or consent is
required in connection with any Transfer, whether by any governmental entity or
other third-party, the transferring Partner shall promptly make such filing or
application or obtain such approval or consent, at its sole expense.
     (c) Notwithstanding anything to the contrary contained in this Agreement,
each Partner shall be an entity organized under the laws of the United States.
     (d) Notwithstanding anything to the contrary contained in this Agreement
(including but not limited to the other sections of this Article VIII), no
Transfer of all or any portion of any Partner’s Company Interest shall be
binding upon the other Partners or the Company, and the Company shall be
entitled to treat the record owner of any Company Interest as the absolute owner
thereof in all respects, unless and until (i) true copies of the instruments of
transfer executed and delivered pursuant to or in connection with such Transfer
shall have been delivered to the General Partner, (ii) the transferee shall have
delivered to the General Partner an executed and acknowledged assumption
agreement pursuant to which the transferee assumes all the obligations of the
transferor arising and accruing from and after the date of such Transfer under,
and agrees to be bound by all the provisions of, this Agreement, (iii) the
transferee shall have executed, acknowledged and delivered any instruments
required under any applicable laws to effect such Transfer and, if applicable,
its admission to the Company, and (iv) the transferee shall have executed and
delivered such other instruments, documents and agreements reasonably required
by the General Partner in connection with such Transfer which are consistent
with the other terms hereof including, without limitation, a favorable opinion
of counsel reasonably satisfactory to General Partner that such Transfer shall
not constitute a violation of the Securities Act of 1933, as amended, or of any
law or statute of any state and shall have no materially adverse federal income
tax impact on the Partnership; provided, however, that no such opinion of
counsel shall be required in connection with a Transfer to HP pursuant to and in
accordance with the terms of the last sentence of Section 8.2. Upon compliance
with the provisions of this Section 8.3(c), any Person who acquires a Company
Interest in a transaction permitted by this Article VIII shall, unless otherwise
provided in this Agreement, be admitted as a Partner. Except as otherwise set
forth herein, upon the execution and delivery of such assumption agreement, the
transferor shall have no further obligation hereunder after the date of the
Transfer except that the transferor shall remain primarily liable for all
accrued obligations (as of the date of Transfer) of the transferor under this
Agreement, notwithstanding any Transfer pursuant to this Article VIII.
     (e) Except as otherwise expressly provided herein, all reasonable costs and
expenses incurred by the Company in connection with any Transfer of a Company
Interest and, if applicable, the admission of a Person as a Partner hereunder,
shall be paid by the transferor. Upon compliance with all provisions hereof
applicable to any transferee of a Company Interest becoming a Partner, all
Partners hereby agree to execute

-31-



--------------------------------------------------------------------------------



 



and deliver such reasonable amendments hereto as are necessary to constitute
such person or entity a Partner of the Company.
     (f) If any Person acquires all or any part of the Company Interest of a
Partner in violation of this Article VIII whether by operation of law, judicial
proceeding, or other manner not expressly permitted hereunder, such Person shall
have no rights under this Agreement with respect to the Company Interest so
acquired.
     (g) Prior to any Transfer described in the last sentence of Section 8.2,
Cedar GP shall be offered the opportunity timely to review and, subject to any
Netherlands regulatory requirements, approve all descriptive materials published
and disseminated with respect to references to Cedar GP, Cedar LP, Cedar or any
parent or subsidiary thereof (other than the Company) and its or their
organizational and/or financial operations, structure or history, such approval
not to be unreasonably withheld, conditioned or delayed, and shall be offered
the opportunity to timely review all materials published and disseminated with
respect to the Company, the Properties, the Partnership Interests and the
transactions contemplated by this Agreement. HHUS and, if such Transfer shall
occur, HP shall defend, indemnify and hold the Company, Cedar, Cedar GP, Cedar
LP and the Affiliates, parents and subsidiaries of Cedar, Cedar GP and Cedar LP
harmless of, from and against any and all Indemnified Losses (other than any
special, consequential or punitive damages) arising out of or in connection with
such Transfer or proposed Transfer. Notwithstanding anything to the contrary
contained in this Agreement, the review and/or approval by Cedar GP of any
materials with respect to any of the forgoing shall in no way relieve HP of any
of its obligations pursuant to the terms of the immediately preceding sentence
or result in liability to Cedar GP on account thereof.
     (h) If Cedar shall no longer be directly or indirectly controlled by CSCP,
Cedar LP shall pay all costs and expenses required to be paid by the Company
pursuant to the Financing Documents on account thereof.
     SECTION 8.4. Buy/Sell Rights.
     (a) Either Cedar LP and Cedar GP acting collectively, on the one hand, and
HHUS and, if applicable, HP acting collectively, on the other hand (“Buy Sell
Offeror”), shall have the right from time to time to effect the provisions of
this Section 8.4 at any time during the Buy/Sell Exercise Period by delivering
written notice (the “Buy Sell Notice”) to the other Partner (“Buy Sell Offeree”)
(A) of its intention to effect the provisions of this Section 8.4(a), and
(B) designating its determination (which shall be made in its sole discretion)
of the fair market value of the Property and all other Company Assets (the “Buy
Sell Property”) taking into account the obligation of the Purchasing Partner to
repay or assume any existing mortgage indebtedness (the “Buy Sell Purchase
Price”).
     (b) Upon receipt of the Buy Sell Notice given pursuant to Section 8.4(a)
hereof, Buy Sell Offeree shall then be obligated either to:

-32-



--------------------------------------------------------------------------------



 



     (i) purchase the Buy Sell Property from the Company for cash at a price
equal to the Buy Sell Purchase Price; or
     (ii) allow the Company to sell the Buy Sell Property to Buy Sell Offeror
for cash at a price equal to the Buy Sell Purchase Price,
and in each such instance the Company shall sell the Buy Sell Property to the
Buy Sell Offeree or Buy Sell Offeror, as applicable. Buy Sell Offeree shall give
written notice of its election to Buy Sell Offeror within thirty (30) days after
receipt of the Buy Sell Notice (the date of election being the “Buy Sell
Election Date”). Failure of Buy Sell Offeree to give Buy Sell Offeror notice
within such time shall be a conclusive election under subsection (b)(ii) above.
     (c) Within ten (10) Business Days after Buy Sell Offeree’s election or
deemed election under subsection 8.4(b), the Partner purchasing the Buy Sell
Property (the “Purchasing Partner”; the Partner(s) not purchasing the Buy Sell
Property being hereinafter referred to as the “Non-Purchasing Partner”) shall
deposit with the Escrow Agent in cash an amount equal to the greater of (I) Two
Hundred Fifty Thousand Dollars ($250,000) and (II) an amount equal to five
percent (5%) of the Buy Sell Purchase Price (“Buy Sell Deposit”). If the
Purchasing Partner shall fail to deposit the Buy Sell Deposit within such ten
(10) Business Day period, the Purchasing Partner shall be in default hereunder,
the Non-Purchasing Partner and the Company shall have all remedies available at
law or in equity, and the Non-Purchasing Partner shall have the right,
exercisable by delivery of written notice to the Purchasing Partner and the
Company within ten (10) days of the expiration of such five (5) Business Day
period, to purchase (pursuant to the terms of this Section 8.4) the Buy Sell
Property for cash at a price equal to ninety five percent (95%) of the Buy Sell
Purchase Price. If the Non-Purchasing Partner does not elect to purchase the Buy
Sell Property, the rights of the Partners under this Section 8.4 shall be as
they were prior to the delivery of the applicable Buy Sell Notice, except that
the Purchasing Partner shall lose its right to initiate the buy sell procedures
for a period of eighteen (18) months following the date of the Buy/Sell Notice.
The charges of the Escrow Agent shall be paid by the Company. The Escrow Agent
shall hold the Buy Sell Deposit in an interest bearing account pursuant to a
written agreement among the Company and the Purchasing Partner and the Escrow
Agent, which agreement shall be satisfactory to such parties in the exercise of
their respective reasonable discretion and shall provide, among other things,
that the Escrow Agent shall not commingle the Buy Sell Deposit with any other
funds. In the event of a closing pursuant to the terms of this subsection
8.4(c), the Buy Sell Deposit, together with any interest earned thereon, shall
be credited against the Buy Sell Purchase Price and paid to the Company. In the
event of a default by the Purchasing Partner in its obligation to purchase the
Buy Sell Property pursuant to, and in accordance with, the terms of this
subsection 8.4(c) (other than the failure of the Purchasing Partner to make the
Buy Sell Deposit as aforesaid), the Buy Sell Deposit, and any interest thereon,
shall be paid to the Company by the Escrow Agent promptly following written
request therefor as the Non-Purchasing Partner’s and Company’s sole and
exclusive remedy, and the Non-Purchasing Partner shall have the right,
exercisable by delivery of written notice to the Purchasing Partner and the
Company within thirty (30) days of the Company’s receipt of the Buy Sell
Deposit, to purchase (pursuant to the terms of this Section 8.4) the Buy Sell
Property

-33-



--------------------------------------------------------------------------------



 



for cash at a price equal to the Buy Sell Purchase Price. If the Non-Purchasing
Partner does not elect to purchase the Buy Sell Property, the rights of the
Partners under this Section 8.4 shall be as they were prior to the delivery of
the applicable Buy Sell Notice, except that the Purchasing Partner shall lose
its right to initiate the buy sell procedures for a period of eighteen
(18) months following the date of the Buy/Sell Notice. If the Non-Purchasing
Partner shall cause the Company to default in any of its obligations under this
subsection 8.4(c), the Buy Sell Deposit, and any interest earned thereon, shall
be returned to the Purchasing Partner promptly following written request
therefor, the Purchasing Partner shall have all other remedies available to it
at law or in equity (including, without limitation, an action for specific
performance), and the Non-Purchasing Partner shall lose its right to initiate
the buy sell procedures for a period of eighteen (18) months following the date
of the Buy/Sell Notice. Upon deposit by the Purchasing Partner of the Buy Sell
Deposit with the Escrow Agent as aforesaid, (i) a binding contract shall be
deemed to exist between the Company and the Purchasing Partner with respect to
the Buy Sell Property, and (ii) the closing shall be held pursuant to an escrow
arrangement acceptable to the Purchasing Partner and the Company in the exercise
of their reasonable judgment on a Business Day selected by the Purchasing
Partner not less than thirty (30) days and not more than one hundred twenty
(120) days from the Buy Sell Election Date. The Purchasing Partner shall pay the
Buy Sell Purchase Price (less the Buy Sell Deposit and any interest earned
thereon and as adjusted as provided herein) by wire transfer of immediately
available federal funds to an account designated in writing by the Company. At
the closing, the Company shall deliver to Purchasing Partner a limited warranty
deed for the Property, subject to all encumbrances of record, an assignment of
leases, contracts, and general intangibles, a bill of sale, and any other
documents necessary to effectuate such transfer. Any transfer, deed, documentary
stamp or other tax due in connection with a Transfer of the Property pursuant to
this Section 6.10(c) shall be paid by the Non-Purchasing Partner. In addition,
at the closing, (i) items of income and expense with respect to the Property
shall be apportioned as of 11:59 p.m. of the day preceding the closing date in
accordance with local custom and (ii) the Purchasing Partner, at its expense,
shall cause the Property to be transferred free and clear of all mortgage
financings unless the Purchasing Partner shall elect to assume such mortgage
financings, and the assumption is permitted by the terms of the applicable
Financing Documents or consent for such assumption is obtained (in which event
the Buy Sell Purchase Price shall be adjusted accordingly). All costs and
expenses incurred in connection with assuming such mortgage financings shall be
paid by the Purchasing Partner.
     (d) The Partners shall cooperate with each other to effectuate a transfer
of the Property in a manner that will minimize transfer and other taxes and, if
applicable, loan assumption fees including, without limitation, structuring
(subject to Section 8.4(e)) any such transfer as an entity transfer to the
extent reasonably feasible.
     (e) Subject to the prior written approval of all of the Partners and TTV
Partners, the Purchasing Partner may, at its option, elect to acquire (and to
have an Affiliate acquire the General Partner’s interests if the acquisition is
to be of both general partner and limited partnership interests, in which case
such Affiliate shall be deemed included within the term Purchasing Partner for
purposes of this paragraph) all of the

-34-



--------------------------------------------------------------------------------



 



Company Interests in the Non-Purchasing Partner in lieu of acquiring the
Property by deed. If the Purchasing Partner shall elect to acquire all of the
Company Interests in the Non-Purchasing Partner, the Non-Purchasing Partner
shall deliver to the Purchasing Partner or its designee an assignment of all of
the Non-Purchasing Partner’s Company Interest, which such assignment shall be
free and clear of all legal and equitable claims (other than the legal and
equitable claims, if any, of the Purchasing Partner pursuant to this Agreement)
and all liens and encumbrances (other than liens and encumbrances under this
Agreement and Financing Documents that shall remain in full force and effect
following the closing). At the closing, the Non-Purchasing Partner and the
Purchasing Partner shall execute an agreement acceptable to the Non-Purchasing
Partner and the Purchasing Partner in the exercise of their reasonable judgment
whereby (X) each shall represent and warrant to the other that each is duly
organized, validly existing, has the necessary corporate power and authority to
consummate the subject transactions and requires no consents which have not been
obtained and (Y) the Non-Purchasing Partner shall represent to the Purchasing
Partner that the Non-Purchasing Partner is the owner of its Company Interest
free and clear of all liens and encumbrances (other than liens and encumbrances
under this Agreement and Financing Documents that shall remain in full force and
effect following the closing) and that the Transfer is being made free and clear
of all legal and equitable claims (other than the legal and equitable claims of
the Purchasing Partner pursuant to this Agreement).
     (f) The Purchasing Partner may, at its option, cause the Buy Sell Property
to be acquired by one or more of Purchasing Partner’s designees (or, if the
provisions of the prior paragraph are applicable, and the prior written approval
of all of the Partners and TTV Partners has been obtained, to cause any Company
Interest held by a Non-Purchasing Partner to be purchased by the Purchasing
Partner and/or any one or more of the Purchasing Partner’s designees with
appropriate modifications to the purchase agreement referred to in such
paragraph); provided that any such assignment of the Purchasing Partner’s rights
hereunder for purposes of accomplishing such purchase by any such designee shall
not relieve the Purchasing Partner of any obligation or liability with respect
thereto.
     (g) Each Partner agrees that it shall be reasonable and cooperate with the
other Partners, including, without limitation, executing any documents which may
be reasonably required, in order to consummate the transactions contemplated by
this Section 8.4.
     (h) For purposes of the terms of this Section 8.4, Cedar LP and Cedar GP
shall be deemed to be one Partner and shall act collectively except solely to
the extent that the interests of each are to be transferred to different
purchasers and, if HP shall acquire a Company Interest, HHUS and HP shall be
deemed to be one Partner and shall act collectively except solely to the extent
that the interests of each are to be transferred to different purchasers.

-35-



--------------------------------------------------------------------------------



 



     SECTION 8.5. Right of First Refusal.
     (a) Upon receipt by the Company of a bona fide, arm’s length offer to sell
the Property (which offer shall contain the material terms of the proposed
transaction), the General Partner shall send a notice to the other Partners
(which notice shall include a copy of such offer). In the event that a Partner
elects, in its sole discretion, to consent to the sale of the Property on the
terms of the offer, such Partner shall deliver notice of such acceptance (an
“Acceptance Notice”) to the General Partner with copies to the other Partners.
In the event that all of the Partners deliver Acceptance Notices to the General
Partner, the General Partner shall, prior to accepting the offer on behalf of
the Company, provide Cedar LP with a right of first refusal to acquire the
Property on the same terms and conditions as contained in such offer. Cedar LP
shall have fifteen (15) days from the date on which all of the Partners have
delivered an Acceptance Notice to the General Partner to agree to purchase the
Property on the terms contained in such offer. If Cedar LP agrees to purchase
the Property on the terms contained in the offer by delivering a written notice
of such acceptance to the other Partners and, within ten (10) Business Days
after delivery of such notice, depositing with the Escrow Agent the deposit
provided for in the terms of the offer, or if such terms do not provide for a
deposit, an amount equal to the greater of $250,000 and five percent (5%) of the
proposed purchase price (the “ROFR Deposit”), a binding contract of sale shall
be deemed to exist between Cedar LP and the Company with respect to the purchase
and sale of the Property. If Cedar LP does not elect to purchase the Property in
accordance with the terms of such offer within such fifteen-day period, or fails
to deliver the ROFR Deposit to the Escrow Agent within such ten Business Day
period, the Company shall have the right to sell the Property pursuant to the
terms of such offer. Notwithstanding the foregoing, if the sale shall not be
consummated pursuant to the terms of such offer within one hundred twenty
(120) days, or if the terms of such offer are changed in a manner materially
detrimental to the Company, the Company shall once again comply with the terms
of this Section 8.5 prior to consummating a sale of the Property.
     (b) If Cedar LP elects to purchase the Property, it may, at its option,
cause the Property to be acquired by one or more of its designees, provided that
any such assignment of Cedar LP’s rights hereunder for the purpose of
accomplishing such purpose shall not relieve Cedar LP of any obligation or
liability with respect thereto.
     (c) The Company and each of the Partners shall cooperate in good faith with
Cedar LP in connection with any such acquisition.
     (d) Subject to the prior written approval of all of the Partners and TTV
Partners, Cedar LP may, at its option, elect to acquire all of the Company
Interests of HHUS in lieu of acquiring the Property by deed. If Cedar LP shall
elect to acquire all of the Company Interests of HHUS, the purchase price shall
be adjusted equitably by the Partners, and HHUS shall deliver to Cedar LP or its
designee an assignment of all of the Company Interests of HHUS, which such
assignment shall be free and clear of all legal and equitable claims (other than
the legal and equitable claims, if any, of Cedar LP pursuant to this Agreement)
and all liens and encumbrances (other than liens and encumbrances under this
Agreement and Financing Documents that shall remain in full

-36-



--------------------------------------------------------------------------------



 



force and effect following the closing). At the closing, Cedar LP and HHUS shall
execute an agreement acceptable to each of Cedar LP and HHUS in the exercise of
their reasonable judgment whereby (i) each shall represent and warrant to the
other that each is duly organized, validly existing, has the necessary corporate
power and authority to consummate the subject transactions and requires no
consents which have not been obtained and (ii) HHUS shall represent to Cedar LP
that it is the owner of its Company Interest free and clear of all liens and
encumbrances (other than liens and encumbrances under this Agreement and
Financing Documents that shall remain in full force and effect following the
closing) and that the Transfer is being made free and clear of all legal and
equitable claims (other than the legal and equitable claims of Cedar LP pursuant
to this Agreement).
     SECTION 8.6. Bankruptcy or Withdrawal of a Partner. Upon the occurrence of
a Bankruptcy Event or any other occurrence with respect to a Partner of any
event which under the Delaware Act causes the Partner to cease to be a partner
of a limited partnership (a “Withdrawal Event”), the Partner affected by such
Withdrawal Event shall, unless the other Partners shall otherwise consent within
ninety (90) days of such Withdrawal Event, be deemed to have withdrawn as a
Partner on the expiration of such ninety (90) day period. In the event that a
Partner is deemed to have withdrawn from the Company pursuant to this
Section 8.6, then such Partner (a “Withdrawn Partner”) shall continue to have
the rights of an assignee of its Company Interest which was not admitted as a
Partner and shall not be entitled to participate in the management of the
Company or to vote, approve or consent to any matter for which the vote,
approval or consent of any Partners is required. Unless the Partners (other than
the Withdrawn Partner) otherwise agree, the Company shall not terminate or
dissolve upon the occurrence of a Withdrawal Event, provided (to the extent
required by any Financing Document) that in the event that the Company has two
or more General Partners at least one of which is solvent, the Partners shall
not agree to terminate or dissolve the Company upon the occurrence of a
Withdrawal Event. No Partner shall withdraw or retire from the Company without
the prior written consent of all of the other Partners and TTV Partners, except
in connection with a Transfer of its entire Company Interest as expressly
permitted under and in accordance with the terms of this Agreement. In
furtherance of the foregoing, each Partner hereby waives any and all rights such
Partner may have to withdraw and/or resign from the Company pursuant to
Sections 17-602 and 17-603 of the Delaware Act and hereby waives any and all
rights such Partner may have to receive the fair value of such Partner’s Company
Interest upon such resignation and/or withdrawal pursuant to Section 17-604 of
the Delaware Act, and such Partner shall continue to hold its Company Interest
in accordance with the provisions hereof.
     SECTION 8.7. Death or Incompetency of an Individual Partner. Upon the death
or legal incompetency of an individual Limited Partner (including a substituted
Limited Partner), his or her legally authorized personal representatives shall
have all of the rights of a Limited Partner for the purpose of settling or
managing his or her estate, and shall have such power as the decedent,
incompetent, bankrupt or insolvent individual Limited Partner possessed
hereunder to make an assignment of his or her interest in the Partnership in
accordance with the terms hereof. No such representative shall be admitted as a
Limited Partner in the Partnership except in compliance with the provisions of
Section 8.1 and Section 12.3 hereof.

-37-



--------------------------------------------------------------------------------



 



     SECTION 8.8. Withdrawal Rights. If at any time the Partnership shall have
more than one General Partner, a General Partner may withdraw as a General
Partner of the Partnership upon obtaining the written consent of all of the
other Partners and, except in the event of a withdrawal by Cedar GP, the TTV
Partners, to such withdrawal. From and after the effective date of any such
withdrawal, the withdrawing General Partner shall automatically cease to serve
as the General Partner of the Partnership and such General Partner’s Company
Interest shall be deemed to be converted to a limited partnership interest in
the Partnership and all references in this Agreement to the “General Partner”
shall be deemed to be references to the remaining General Partner only.
     SECTION 8.9. Transparent Status.
     (a) Any Limited Partner that is a Tax Transparent Vehicle (a “Limited
Partner TTV”) shall provide in its partnership agreement or other constitutional
documents that (i) the general partner (or its functional equivalent) of such
Limited Partner TTV shall have the authority in its sole discretion to approve
the admission or substitution of limited partners (or the functional equivalent)
of such Limited Partner TTV or (ii) the consent of all of the partners in such
Limited Partner TTV shall be required in connection with such Limited Partner’s
consent to a Transfer of a limited partnership interest in the Company.
     (b) If the Company shall invest as a limited partner in a Tax Transparent
Vehicle (a “Subsidiary TTV”), the constitutional documents or bylaws of such
Subsidiary TTV shall require the prior written consent of all of the Partners
for any transfer of partnership interests in such Subsidiary TTV.
     (c) If applicable, upon the request of HP in connection with HP’s admission
to the Company and from time to time thereafter, Cedar LP shall provide to HP
excerpts from Cedar’s limited partnership agreement for purposes of allowing HP
to determine whether Cedar shall not qualify as a transparent entity for Dutch
tax purposes. If Cedar shall amend its limited partnership agreement to provide
that the consent of all limited partners is needed for the issuance or transfer
of a limited partner interest in Cedar, Cedar GP shall provide written notice to
HP of such event.
ARTICLE IX
BROKERS
     SECTION 9.1. Brokers. Each Partner represents and warrants to the other
Partners that it has not dealt with any real estate broker or finder in
connection with the formation of the Company or the transactions contemplated
herein. Each Partner agrees to indemnify and hold harmless the other Partners
and the Company from and against any actions, claims or demands for any
commissions or fees and all Indemnified Losses arising from a breach of the
foregoing representation and warranty.

-38-



--------------------------------------------------------------------------------



 



ARTICLE X
TERMINATION
     SECTION 10.1. Dissolution. Except as hereinafter provided to the contrary,
the Company shall be dissolved and its business wound up upon the happening of
any of the following events, whichever shall first occur:
     (a) The sale, condemnation or other disposition of all or substantially all
of the Property and the other Company Assets and the receipt of all
consideration therefor except that if non-monetary consideration is received
upon such disposition the Company shall not be dissolved pursuant to this clause
until such consideration is converted into money or money equivalent;
     (b) At any time that there is no General Partner or any limited partners
unless the remaining partners take the necessary action pursuant to
Section 17-802(3) or (4) of the Delaware Act, as applicable, to continue the
Company.
     (c) The occurrence of any event, other than those referred to in paragraph
(b), which causes dissolution of a limited partnership under the Delaware Act,
unless the Partners agree to continue the Company pursuant to the Delaware Act.
     SECTION 10.2. Termination. Notwithstanding any other provision of this
Agreement, in all cases of dissolution of the Company, the business of the
Company shall be wound up and the Company terminated as promptly as practicable
thereafter, and each of the following shall be accomplished:
     (a) The Liquidating Partner shall cause to be prepared (i) statements
setting forth the assets and liabilities of the Company as of the date of
dissolution and as of the date of complete liquidation, a copy of such
statements shall be furnished to all of the Partners and (ii) a report in
reasonable detail of the manner or disposition of assets.
     (b) The property and assets of the Company shall be liquidated by the
Liquidating Partner as promptly as possible, but in an orderly and businesslike
and commercially reasonable manner. The Liquidating Partner may, in the exercise
of its business judgment and if commercially reasonable, determine to defer the
sale of all or any portion of the property and assets of the Company if deemed
necessary or appropriate to realize the fair market value of any such property
or assets.
     (c) The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:
     (i) To the payment of (x) the debts and liabilities of the Company
(including any outstanding amounts due on any recourse indebtedness encumbering
the Property, or any part thereof) and (y) the expenses of liquidation.
     (ii) To the setting up of any reserves which the Liquidating Partner shall
determine in its commercially reasonable judgment to be reasonably necessary for
contingent, unliquidated or unforeseen liabilities or obligations of

-39-



--------------------------------------------------------------------------------



 



the Company or the Partners arising out of or in connection with the Company.
Such reserves may, in the commercially reasonable discretion of the Liquidating
Partner, be paid over to a national bank or national trust company selected by
the Partners and authorized to conduct business as an escrow agent to be held by
such bank or trust company as escrow agent for the purposes of disbursing such
reserves to satisfy the liabilities and obligations described above, and at the
expiration of such period distributing any remaining balance as provided in
clause (iv) below.
     (iii) The balance to the Partners in accordance with the provisions of
Sections 4.3.
     Distributions pursuant to the preceding clause (iii) shall be made by the
end of the Fiscal Year during which the dissolution of the Company occurs (or,
if later, within ninety (90) days of such dissolution). To the fullest extent
permitted by applicable law, the Partners hereby waive any rights to
distributions under Section `17-604 of the Delaware Act.
     (d) The Liquidating Partner shall cause the filing of the Certificate of
Cancellation pursuant to Section 17-203 of the Delaware Act and shall take all
such other actions as may be necessary to terminate the Company.
     SECTION 10.3. Liquidating Partner.
     (a) The term “Liquidating Partner” shall mean (i) the General Partner in
the case of a termination of the Company pursuant to clause (a) of Section 10.1
hereof, (ii) Cedar GP in the case of a termination of the Company pursuant to
clause (c) of Section 10.1 hereof if HHUS shall be the Partner causing the
termination event pursuant to said clause, (iii) HHUS in the case of a
termination of the Company pursuant to clause (c) of Section 10.1 hereof if
Cedar LP or Cedar GP shall be the Partner causing the termination event pursuant
to said clause, and (iv) the last remaining Partner (or its personal
representative or nominee) in the case of a termination of the Company pursuant
to clause (b) of Section 10.1 hereof.
     (b) Without limiting the foregoing, the Liquidating Partner shall, upon the
dissolution and upon completion of the winding up of the affairs of the Company,
file appropriate certificate(s) to such effect in the proper governmental office
or offices under the Delaware Act as then in effect. Notwithstanding the
foregoing, each Partner, upon the request of the Liquidating Partner, shall
promptly execute, acknowledge and deliver all such documents, certificates and
other instruments as the Liquidating Partner shall reasonably request to
effectuate the proper dissolution and termination of the Company, including the
winding up of the business of the Company.
     SECTION 10.4. No Redemption. The Company may not acquire, by purchase,
redemption or otherwise any Company Interest of any Partner.
     SECTION 10.5. Governance. Notwithstanding a dissolution of the Company,
until the termination of the business of the Company, the affairs of the
Partners, as such, shall

-40-



--------------------------------------------------------------------------------



 



continue to be governed by this Agreement. The Liquidating Partner shall be
subject to the same restrictions on transactions with related parties or
involving conflicts of interest as applied prior to the dissolution of the
Company, including but not limited to the consent requirements set forth herein
of any such transaction. The Liquidating Partner shall also be required to
perform its duties under this Agreement using the same standard of care that
would be required of the Liquidating Partner if the Liquidating Partner was
acting as the General Partner.
     SECTION 10.6. Return of Capital. No Partner shall have any right to receive
the return of its Capital Contribution or to seek or obtain partition of assets
of the Company, other than as expressly provided in this Agreement.
ARTICLE XI
POWER OF ATTORNEY
     Each of the Limited Partners hereby irrevocably constitutes and appoints
the General Partner, or any successor General Partner, its true and lawful
attorney-in-fact with the power and authority to act in such Limited Partner’s
name and on his behalf in his place and stead, upon five (5) Business Days
notice to such Limited Partner, to make, execute, acknowledge, file and record
the following documents:
     (a) Amendments to this Agreement as required by the laws of the State, or
by any other state, including amendments required for the admission or
substitution of a Limited Partner, the admission or substitution of a General
Partner, and the continuation of the business of the Partnership after the
withdrawal or removal of a General Partner;
     (b) Any cancellation of this Agreement as required by the laws of the State
upon dissolution or termination of the partnership;
     (c) Amendments to the Certificate as required under the laws of the State,
or the laws of any other state in which such Certificate (and amendments) are
required to be filed or recorded;
     (d) All such other instruments, documents and certificates which may from
time to time be required by the laws of the State, the United States of America
or any other jurisdiction which the Partnership shall determine to do business
in accordance with the terms of this Agreement, or any other political
subdivision or agency thereof, to effectuate, implement, continue and defend the
validity and existence of the Partnership; and
     (e) Any business certificate, fictitious name certificate, certificate of
limited partnership, amendment thereto or other instrument or document of any
kind necessary to accomplish the business, purposes and objectives of the
Partnership.
     The power of attorney hereby granted to the General Partner is a special
power of attorney coupled with an interest, is irrevocable, and shall survive
the death of any Limited Partners that are individuals. This power of attorney
may be exercised by the General Partner for each Limited Partner by listing all
of the Limited Partners executing any instrument with a signature of the General
Partner acting as attorney-in-fact for all of them. In addition, this power

-41-



--------------------------------------------------------------------------------



 



of attorney shall survive the delivery of an assignment by a Limited Partner of
the whole or any portion of his interest; except that where the transferee of a
Limited Partner has been approved by the General Partner for admission to the
Partnership as a substitute Limited Partner, the power of attorney shall survive
the delivery of such assignment for the sole purpose of enabling the General
Partner to execute, acknowledge, and file any instrument necessary to effect
such substitution.
ARTICLE XII
MISCELLANEOUS
     SECTION 12.1. Further Assurances. Each Partner agrees to execute,
acknowledge, deliver, file, record and publish such further reasonable
certificates, amendments to certificates, instruments and documents, and do all
such other reasonable acts and things as may be required by law, or as may be
required to carry out the intent and purposes of this Agreement so long as any
of the foregoing do not materially increase any Partner’s obligations hereunder
or materially decrease any Partner’s rights hereunder.
     SECTION 12.2. Notices. All notices, demands, consents, approvals, requests
or other communications which any of the parties to this Agreement may desire or
be required to give hereunder (collectively, “Notices”) shall be in writing and
shall be given by personal delivery (including by hand or reputable
international courier service) or facsimile or United States, Canada or
Netherlands, as applicable, registered or certified air mail (postage prepaid,
return receipt requested) addressed as hereinafter provided, provided, however,
that any Notice given by facsimile shall also be given by personal delivery or
United States, Canada or Netherlands, as applicable, registered or certified air
mail. Except as otherwise specified herein, the time period in which a response
to any notice or other communication must be made, if any, shall commence to run
on the earliest to occur of (a) if by personal delivery, the date of receipt, or
attempted delivery, if such communication is refused; (b) if given by facsimile,
the date on which such facsimile is transmitted and confirmation of delivery
thereof is received; and (c) if sent by mail (as aforesaid), the date of receipt
or attempted delivery, if such mailing is refused. Until further notice, notices
and other communications under this Agreement shall be addressed to the parties
listed below as follows:

                     (i)   If to the Company, Cedar GP or Cedar LP, to:

Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, NY 11050
Attention: Leo S. Ullman
Facsimile: (516) 767-6497

with a copy to:

Steven Moskowitz, Esq.
Stroock & Stroock & Lavan LLP
180 Maiden Lane

-42-



--------------------------------------------------------------------------------



 



    New York, New York 10038
Fax Number: (212) 806-6006                       (ii)   If to HHUS, to:

Homburg Invest Inc.
1741 Brunswick Street, Suite 600
Halifax, NS B3J-3X8
Attention: Richard Stolle
Facsimile: 902-468-2457

and to:

Homburg Invest Inc.
11 Akerley Blvd., Suite 200
Dartmouth, NS B3B-1V7
Attention: Gordon Lawlor
Facsimile: 902-469-6776

and to:

Homburg Holdings (U.S.), Inc.
559 East Pikes Place Avenue
Suite 320
Colorado Springs, Colorado 80903
Attention: Robert W. Harris
Facsimile: 719-633-0278

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Steven Simkin, Esq.
Facsimile: (212) 492-0073

and to:

The DeCaro Law Firm, PC
47 Aspen Court
Evergreen, CO 80439
Attention: Phillip S. DeCaro, Esq.
Facsimile: (303) 679-3327

-43-



--------------------------------------------------------------------------------



 



                    (iii)   If to HP (to the extent HP shall be a Partner):

Homburg Participates B.V.
Beckeringhstraat 36
3762 EX Soest
Netherlands
Attention: Remco de Louwer
Facsimile: 011 3135609-1630

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Steven Simkin, Esq.
Facsimile: (212) 492-0073

     Any Partner may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section. Copies of all
Notices required to be sent by a Partner to the Company under the terms of this
Agreement shall also be sent to each Partner in accordance with the terms
hereof.
     SECTION 12.3. Governing Law. This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto shall be
governed by and construed in accordance with the laws of the State of Delaware
(but not including the choice of law rules thereof).
     SECTION 12.4. Captions. All titles or captions contained in this Agreement
are inserted only as a matter of convenience and for reference and in no way
define, limit, extend, or describe the scope of this Agreement or the intent of
any provision hereof.
     SECTION 12.5. Pronouns. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, and neuter, singular and plural, as
the identity of the party or parties may require.
     SECTION 12.6. Successors and Assigns. This Agreement shall be binding upon
the parties hereto and their respective executors, administrators, legal
representatives, heirs, successors and permitted assigns, and shall inure to the
benefit of the parties hereto and, except as otherwise provided herein, their
respective executors, administrators, legal representatives, heirs, successors
and permitted assigns.
     SECTION 12.7. Extension Not a Waiver. Except as otherwise expressly
provided herein, no delay or omission in the exercise of any power, remedy or
right herein provided or otherwise available to a Partner or the Company shall
impair or affect the right of such Partner or the Company thereafter to exercise
the same. Any extension of time or other indulgence granted to a Partner
hereunder shall not otherwise alter or affect any power, remedy or right of any
other Partner or of the Company.

-44-



--------------------------------------------------------------------------------



 



     SECTION 12.8. Construction. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any creditor of the Company or any third
party. No Partner shall be obligated personally for any debt, obligation or
liability of the Company solely by being a Partner of the Company. Without the
consent of all the Partners, the Company shall not do business in or otherwise
have contact with any jurisdiction other than Delaware and the Commonwealth in
which the Property is located if such would result in any Partner being
obligated personally for any debt, obligation or liability of the Company solely
by reason of being a Partner of the Company and exercising its rights under this
Agreement and the Delaware Act.
     SECTION 12.9. Severability. In case any one or more of the provisions
contained in this Agreement or any application thereof shall be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein and other application thereof shall
not in any way be affected or impaired thereby.
     SECTION 12.10. Consents. Except as otherwise expressly provided herein, any
consent or approval to any act or matter required under this Agreement must be
in writing and shall apply only with respect to the particular act or matter to
which such consent or approval is given, and shall not relieve any Partner from
the obligation to obtain the consent or approval, as applicable, wherever
required under this Agreement to any other act or matter.
     SECTION 12.11. Entire Agreement. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and all
prior agreements relative hereto which are not contained herein are terminated.
Amendments, variations, modifications or changes herein may be made effective
and binding upon the parties by, and only by, the setting forth of same in a
document duly executed by each party, and any alleged amendment, variation,
modification or change herein which is not so documented shall not be effective
as to any party.
     SECTION 12.12. Consent to Jurisdiction. Any action, suit or proceeding in
connection with this Agreement may be brought against any Partner or the Company
in a court of record of the State of New York, County of New York, or in the
United States District Court for the Southern District of New York, each Partner
and the Company hereby consenting and submitting to the jurisdiction thereof.
Service of process may be made upon any Partner or the Company, by certified or
registered mail, at the address to be used for the giving of notice to such
Partner under Section 11.2. Each Partner hereby appoints Corporation Service
Company, 80 State Street, Albany, New York 12207 as its agent for service of
process, with any fees therefore to be borne by the Company. Nothing herein
shall affect the right of any Partner to commence legal proceedings or otherwise
to proceed against any other Partner or the Company in any other jurisdiction or
to serve process in any manner permitted by applicable law. In any action, suit
or proceeding in connection with this Agreement, each Partner and the Company
hereby waives trial by jury, and any claim that New York County or the Southern
District of New York is an inconvenient forum.
     SECTION 12.13. Counterparts. This Agreement may be executed in any number
of counterparts, and each such counterpart will for all purposes be deemed an
original, and all such counterparts shall constitute one and the same
instrument.

-45-



--------------------------------------------------------------------------------



 



     SECTION 12.14. Tax Election. The Partners shall take all actions necessary
to cause the Company to be treated as a partnership for federal, state and, if
applicable, local income tax purposes.
     SECTION 12.15. Intentionally Deleted.
     SECTION 12.16. Representations and Warranties.
     (a) Cedar LP represents and warrants and covenants as follows:
     (i) Cedar LP is a [limited liability company] duly organized, validly
existing and in good standing under the laws of the State of Delaware.
     (ii) The execution and delivery of this Agreement and all other documents,
instruments and agreements to be executed in connection with the transactions
contemplated by this Agreement (the “Transaction Documents”) have been duly and
validly authorized by all necessary actions of Cedar LP, and shall constitute
the legal, valid and binding obligations of Cedar LP enforceable against Cedar
LP in accordance with the terms hereof and thereof except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, liquidation,
receivership, moratorium or other similar laws related to or affecting the
enforcement of creditors’ rights generally or by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
     (iii) No consent, waiver, approval or authorization of or notice to any
other Person (including any governmental entity) is required to be made,
obtained or given by Cedar LP in connection with the execution and delivery of
this Agreement or any other Transaction Document except for those which have
been heretofore obtained.
     (iv) Neither the execution or delivery of this Agreement nor any other
Transaction Document does or will, with or without the giving of notice, lapse
of time or both, (i) violate, conflict with or constitute a default under any
term or provision of (A) any agreement to which Cedar LP is a party or by which
it is bound, or (B) any judgment, decree, order, statute, injunction, rule or
regulation of a governmental entity applicable to Cedar LP, or by which it or
its assets or properties are bound, or (ii) result in the creation of any lien
or encumbrance upon Cedar LP or its assets.
     (b) Cedar GP represents and warrants and covenants as follows:
     (i) Cedar GP is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware.
     (ii) The execution and delivery of this Agreement and all other Transaction
Documents have been duly and validly authorized by all necessary actions of
Cedar GP, and shall constitute the legal, valid and binding obligations

-46-



--------------------------------------------------------------------------------



 



of Cedar GP enforceable against Cedar GP in accordance with the terms hereof and
thereof except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws related to or affecting the enforcement of creditors’ rights
generally or by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
     (iii) No consent, waiver, approval or authorization of or notice to any
other Person (including any governmental entity) is required to be made,
obtained or given by Cedar GP in connection with the execution and delivery of
this Agreement or any other Transaction Document except for those which have
been heretofore obtained.
     (iv) Neither the execution or delivery of this Agreement nor any other
Transaction Document does or will, with or without the giving of notice, lapse
of time or both, (i) violate, conflict with or constitute a default under any
term or provision of (A) any agreement to which Cedar GP is a party or by which
it is bound, or (B) any judgment, decree, order, statute, injunction, rule or
regulation of a governmental entity applicable to Cedar GP, or by which it or
its assets or properties are bound, or (ii) result in the creation of any lien
or encumbrance upon Cedar GP or its assets.
     (c) HHUS represents and warrants and covenants as follows:
     (i) HHUS is a corporation duly organized, validly existing and in good
standing under the laws of the State of Colorado.
     (ii) The execution and delivery of this Agreement and all other Transaction
Documents have been duly and validly authorized by all necessary actions of HHUS
and shall constitute the legal, valid and binding obligations of HHUS
enforceable against HHUS in accordance with the terms hereof and thereof except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws
related to or affecting the enforcement of creditors’ rights generally or by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
     (iii) No consent, waiver, approval or authorization of or notice to any
other Person (including any governmental entity) is required to be made,
obtained or given by HHUS in connection with the execution and delivery of this
Agreement or any other Transaction Document except for those which have been
heretofore obtained.
     (iv) Neither the execution or delivery of this Agreement nor any other
Transaction Document does or will, with or without the giving of notice, lapse
of time or both, (i) violate, conflict with or constitute a default under any
term or provision of (A) any agreement to which HHUS is a party or by which it
is bound,

-47-



--------------------------------------------------------------------------------



 



or (B) any judgment, decree, order, statute, injunction, rule or regulation of a
governmental entity applicable to HHUS or by which HHUS or its assets or
properties are bound, or (ii) result in the creation of any lien or encumbrance
upon HHUS or its assets.
     (v) HHUS is a wholly owned indirect subsidiary of Homburg Invest, Inc., a
Canadian corporation.
     (d) If HP shall be admitted to the Company (if applicable), HP represents
and warrants and covenants as follows:
     (i) HP is a Delaware limited partnership, duly organized, validly existing
and in good standing under the laws of the State of Delaware.
     (ii) The execution and delivery of this Agreement and all other Transaction
Documents have been duly and validly authorized by all necessary actions of HP
and shall constitute the legal, valid and binding obligations of HP enforceable
against HP in accordance with the terms hereof and thereof except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
liquidation, receivership, moratorium or other similar laws related to or
affecting the enforcement of creditors’ rights generally or by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
     (iii) No consent, waiver, approval or authorization of or notice to any
other Person (including any governmental entity) is required to be made,
obtained or given by HP in connection with the execution and delivery of this
Agreement or any other Transaction Document except for those which have been
heretofore obtained.
     (iv) Neither the execution or delivery of this Agreement nor any other
Transaction Document does or will, with or without the giving of notice, lapse
of time or both, (i) violate, conflict with or constitute a default under any
term or provision of (A) any agreement to which HP is a party or by which it is
bound, or (B) any judgment, decree, order, statute, injunction, rule or
regulation of a governmental entity applicable to HP or by which HP or its
assets or properties are bound, or (ii) result in the creation of any lien or
encumbrance upon HP or its assets.
     (v) The general partner of HP is Homburg Participates B.V. or an entity
Controlled by Homburg Participates B.V.
     SECTION 12.17. Limitation of Liability. Notwithstanding anything to the
contrary contained in this Agreement, but subject to the terms of the
immediately succeeding sentence, no recourse shall be had for the payment of any
loans or other payments due or for any other claim under this Agreement or based
on the failure of performance or observance of any of the terms and conditions
of this Agreement against any Partner (for the avoidance of doubt, including the

-48-



--------------------------------------------------------------------------------



 



General Partner), any Affiliate of any Partner, or any principal, partner,
partner, manager, shareholder, controlling person, officer, director, agent or
employee of any of the aforesaid Persons or any of their respective assets other
than such Partner’s interest in the Company or assets of the Company to which
such Partner is entitled under any rule of law, statute or constitution, or by
the enforcement of any assessment or penalty, or otherwise, nor shall any of
such Persons be personally liable for any contributions, loans, payments or
claims, or personally liable for any deficiency judgment based thereon or with
respect thereto, it being expressly understood that the sole remedies of the
Company or any other Partner with respect to such amounts and claims shall be
against such interest in the Company and the assets of the Company to which such
Partner is entitled and as otherwise expressly set forth in this Agreement, and
that all such liability of the aforesaid Persons, except as expressly provided
in this Section 12.17, is expressly waived and released as a condition of, and
as consideration for, the execution of this Agreement and the admission of each
Partner to the Company. Notwithstanding the terms of the immediately preceding
sentence, nothing contained in this Agreement (including, without limitation,
the provisions of this Section 12.17), (i) shall constitute a waiver of any
obligation of a Partner under this Agreement, (ii) shall be taken to prevent
recourse to and the enforcement against such Partner’s Company Interest and the
assets of the Company to which such Partner is entitled for all of the
respective liabilities, obligations, and undertakings of the aforesaid Persons
contained in this Agreement, (iii) shall be taken to limit or restrict any
action or proceeding against any of the aforesaid Persons which does not seek
damages or a money judgment or does not seek to compel payment of money (or the
performance of obligations which would require the payment of money) by any of
the aforesaid Persons, or (iv) shall constitute a waiver of any contractual
obligations of any of the aforesaid Persons pursuant to contracts and agreement
between any such Person and the Company.
     SECTION 12.18. Company Name. If, at any time, the Company name shall
include the name of, or any trade name used by, a Partner or any of its
Affiliates, neither the Company nor any other Partner shall acquire any right,
title or interest in or to such name or trade name.
     SECTION 12.19. Ownership of Company Property. The interest of each Partner
in the Company shall be personal property for all purposes. All real and other
property owned by the Company shall be deemed owned by the Company as Company
property. No Partner, individually, shall have any direct ownership of such
property and title to such property shall be held in the name of the Company.
     SECTION 12.20. Time of the Essence. Except as otherwise expressly provided
in this Agreement, time shall be of the essence with respect to all time periods
set forth in this Agreement.
     SECTION 12.21. Status Reports. Recognizing that each Partner may find it
necessary from time to time to establish to third parties, such as accountants,
banks, mortgagees, prospective transferees of their Company Interest, or the
like, the then current status of performance of the Property and the Company
hereunder, each Partner shall, within ten (10) Business Days following the
written request of another Partner made from time to time, furnish a written
statement on the status of the following:

-49-



--------------------------------------------------------------------------------



 



     (a) that this Agreement is unmodified and in full force and effect (or if
there have been modifications, that the Agreement is in full force and effect as
modified and stating the modifications);
     (b) stating whether or not to the best knowledge of such certifying Partner
(i) the requesting Partner in the Company is in default in keeping, observing or
performing any of the terms contained in this Agreement and, if in default,
specifying each such default (limited to those defaults of which the certifying
Partner has knowledge), and (ii) there has occurred an event that with the
passage of time or the giving of notice, or both, would ripen into a default
hereunder on the part of the requesting Partner (limited to those events of
which the certifying Partner has knowledge); and
     (c) to the best of the knowledge and belief of the Partner making such
statement, with respect to any other matters as may be reasonably requested by
the requesting Partner.
     Such statement may be relied upon by the requesting Partner and any other
Person for whom such statement is requested, but no such statement shall operate
as a waiver as to any default or other matter as to which the Partner executing
it did not have actual knowledge.
     SECTION 12.22. Waiver of Partition. Except as otherwise expressly provided
for in this Agreement, no Partner shall, either directly or indirectly, take any
action to require partition or appraisement of the Company or any of its assets
or properties or cause the sale of any Company assets or property, and
notwithstanding any provisions of applicable law to the contrary, each Partner
(for itself and its legal representatives, successors and assigns) hereby
irrevocably waives any and all right to partition, or to maintain any action for
partition, or to compel any sale with respect to its interest in, or with
respect to, any assets or properties of the Company, except as expressly
provided in this Agreement.
     SECTION 12.23. Calculation of Days. The provisions of this Agreement
relative to number of days shall be deemed to refer to calendar days, unless
otherwise specified. When the date for performance of any monetary obligation of
any Partner falls on a non-business day, such obligation need not be performed
until the next-following Business Day.
     SECTION 12.24. Disclosure. Notwithstanding any terms or conditions in this
Agreement to the contrary, but subject to restrictions reasonably necessary to
comply with federal or state securities laws, any person may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided relating to such tax treatment and tax
structure. For the avoidance of doubt, this authorization is not intended to
permit disclosure of the names of, or other identifying information regarding,
the participants in the transaction, or of any information or the portion of any
materials not relevant to the tax treatment or tax structure of the transaction.
     SECTION 12.25. Dollar Amounts. All references in this Agreement to dollar
amounts shall be to U.S. Dollars.

-50-



--------------------------------------------------------------------------------



 



[signature page follows]

-51-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Limited
partnership agreement as of the day and year first above written.

            HOMBURG HOLDINGS (U.S.) INC.
      By:           Name:           Title:           [NEW “CEDAR GP” ENTITY TO
BE FORMED BY
CEDAR SHOPPING CENTERS PARTNERSHIP, L.P.]
      [NEW “CEDAR LP” ENTITY TO BE FORMED BY
CEDAR SHOPPING CENTERS PARTNERSHIP, L.P.]
     

-52-



--------------------------------------------------------------------------------



 



EXHIBIT A
IRR CALCULATION
     This Exhibit describes the internal rate of return calculation contemplated
by the limited partnership agreement (the “Agreement”) to which this Exhibit is
attached and of which this Exhibit forms a part. Except as otherwise indicated
in this Exhibit, each capitalized term used herein shall have the meaning given
to the same elsewhere in the Agreement.
     Section 1 CERTAIN DEFINITIONS.
     (i) “Contributions” means the sum of all contributions made or deemed made
under the Agreement by a Partner to the Company (as described in Section 2.1 of
the Agreement) on or after Time 0. If an escrow is used, Contributions shall be
deemed made on the date deposited into escrow.
     (ii) “Distributions” to a Partner means all distributions made or deemed
made to such Partner under Section 4.2 and 4.3 and subsection 10.2(c) of the
Agreement on or after Time 0.
     (iii) “IRR Rate” means the “9.25% IRR Rate” or the “10.5% IRR Rate,” as
applicable. “9.25% IRR Rate” means 9.25% per annum and “10.5% IRR Rate” means
10.5% per annum.
     (iv) “Time 0” means the date of the Agreement.
     Section 2 ASSUMPTIONS.
     For the purpose of performing the future value calculations described in
this Exhibit:
     (a) Periods. All calculations shall be based on calendar month periods
(each, a “Calendar Month”), the first of which shall be the calendar month in
which Time 0 occurs.
     (b) Distributions. All Distributions will be considered to have been made
at the end of the Calendar Month in which they were actually made; and each
Distribution in a particular Calendar Month will be increased by an amount equal
to the interest accruing on such Distribution at the applicable IRR Rate, for
the period commencing on the date such Distribution is actually made through the
last day of the Calendar Month in which the same is made.
     (c) Contributions. All Contributions will be considered to have been made
at the end of the Calendar Month in which they were actually made; and each
Contribution will be increased by an amount equal to the interest accruing on
such Contribution at the applicable IRR Rate, for the period commencing on the
date such Contribution is actually made through the last day of the Calendar
Month in which the same is made.

A-1



--------------------------------------------------------------------------------



 



     SECTION 3 DEFINITION AND CALCULATION OF IRR DEFICIENCY.
     With respect to the applicable IRR Rate, the “IRR Deficiency” as of any
particular date means the amount by which (1) the future value as of such date
at such IRR Rate of all Contributions made on or before such date (which shall
include both such Contributions themselves and a monthly compounded return on
such Contributions using the applicable IRR Rate), exceeds (2) the future value
(as of such date) at the applicable IRR Rate of all Distributions (excluding,
however, any Distribution to be made on such date with respect to which such
calculation is being made) made on or before such date (which shall include both
such Distributions themselves and a monthly compounded return on such
Distributions using the applicable IRR Rate). Accordingly, (i) the “9.25% IRR
Deficiency” is the IRR Deficiency using the 9.25% IRR Rate and (ii) the “10.5%
IRR Deficiency” is the IRR Deficiency using the 10.5% IRR Rate. An example of
this calculation is attached hereto as Schedule 1.

A-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
SAMPLE IRR DEFICIENCY CALCULATION
(Intentionally Deleted)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PROPERTY DESCRIPTION
(Intentionally Deleted)

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF PROPERTY MANAGEMENT AGREEMENT
(See Exhibit D)

C-1



--------------------------------------------------------------------------------



 



EXHIBIT C-1
PRE-HOMBURG PROPERTY OWNER AGREEMENTS
(list of existing Pre-Homburg Property Owner Agreements)

•   Limited Liability Company Agreement of Cedar-Fieldstone, LLC, made by
Cedar-Fieldstone SPE, LLC, dated as of November 9, 2005.

•   Amended and Restated Limited Liability Company Agreement of Cedar-Pennsboro,
LLC, made by Cedar Shopping Centers Partnership, L.P., dated as February 13,
2006.

•   Limited Liability Company Agreement of Cedar-Stonehedge, LLC made by Cedar
Shopping Centers Partnership, L.P., dated as of July ___, 2006

•   Limited Liability Company Agreement of Cedar Hershey, LLC made by Cedar
Shopping Centers Partnership, L.P., dated as of September 21, 2004

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
PRE-HOMBURG PROPERTY OWNER AGREEMENTS
(Form of Pre-Homburg Property Owner Agreements — limited partnership agreement
of each
Property Owner immediately prior to the Closings)
(see attached)

 



--------------------------------------------------------------------------------



 



LIMITED PARTNERSHIP AGREEMENT
OF
[_____________________], LP1
     This LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) of
[_____________________], LP (the “Partnership”) is made and entered into to be
effective for all purposes as of the date of conversion of the Partnership from
being a limited liability company to being a limited partnership on
[_____________________], 2007 by [_____________________] GP, LLC, a Delaware
limited liability company (“Cedar GP”), as the sole general partner (“General
Partner”), [INSERT APPROPRIATE WHOLLY OWNED CEDAR ENTITY] (“Cedar LP”), as the
sole limited partner, and such other persons as may from time to time be
admitted as partners of the Partnership in accordance with the terms of this
Agreement and the Delaware Act (as that term is hereinafter defined). As used in
this Agreement, the term “Partner” (whether one or more) shall mean Cedar GP,
Cedar LP and any other persons or entities admitted as a partner of the
Partnership in accordance with this Agreement and the Delaware Act (so long as
they are partners of the Partnership), each in their capacity as a partner of
the Partnership.
R E C I T A L S:
     WHEREAS, the Partnership was formed as a limited liability company pursuant
to the Delaware Limited Liability Company Act, 6 Del. C. §§ 18-101 et seq., by
the filing of a Certificate of Formation for the Partnership with the Secretary
of State of Delaware on [____________], [_____________] (the “Certificate of
Formation”);
     WHEREAS, Cedar LP and Cedar GP, as the sole members of the Partnership,
elected to convert the Partnership from being a limited liability company to
being a limited partnership under the Delaware Limited Liability Company Act (6
Del. C. §§ 18-100 et seq.) and the Revised Uniform Limited Partnership Act of
the State of Delaware (6 Del. C. §§17-101 et seq., as amended from time to time,
the “Delaware Act”) with Cedar LP becoming the sole limited partner with a 99%
Percentage Interest (as that term is defined below) and Cedar GP becoming the
sole general partner with a 1% Percentage Interest, and caused a certificate of
conversion (the “Certificate of Conversion”) and a certificate of limited
partnership (the “Certificate of Limited Partnership”) for the Partnership to be
filed with the Delaware Secretary of State on [______________], 2007 to effect
such conversion.
     NOW, THEREFORE, the undersigned hereby adopts the following as its “limited
partnership agreement” (as that term is used in the Delaware Act):
     1. Organization and Background.
     (a) The Partnership was originally organized on or about
[__________________] as a [Delaware] limited liability company under the name
 

1   Each Limited Partnership Agreement shall be revised, as necessary, to
(a) incorporate different Single Purpose Entity and related requirements of each
specific Lender and/or (b) delete references in the Recitals, Section 1,
Section 2 and elsewhere throughout the Agreement to the Limited Partnership as
having been converted from a limited liability company.

 



--------------------------------------------------------------------------------



 



“[_____________], LLC” (the “Prior Entity”). On or about [_________________],
2007, the Partners caused to be filed a Certificate of Limited Partnership with
the Office of the Delaware Secretary of State.
          (b) By the execution of this Agreement and in accordance with the
Delaware Act, the Partners are providing for the conversion of the Prior Entity
from a limited liability company in which the Cedar LP held a 99% interest and
Cedar GP held a 1% interest to a limited partnership under the Delaware Act,
with (a) continuation of the business previously carried on by such Prior Entity
(which shall not be required nor shall it wind up its affairs) and (b) no change
in proportionate ownership interests or property rights of the principals
resulting from the conversion. The separate existence of the Prior Entity shall
cease, and the Partnership shall hereafter conduct its business under the name
“[____________], LP.”
          (c) All of the rights, privileges and powers of the Prior Entity, and
all property (real, personal and mixed), all franchises, all claims and debts
due to the Prior Entity, as well as all other things and causes of action belong
to the Prior Entity shall remain vested in the Partnership and shall be the
property of the Partnership without further act or deed, and the title to any
real property vested by deed or otherwise in the Prior Entity shall not revert
or be in any way impaired by the conversion. All rights of creditors and all
liens upon any property of the Prior Entity shall be preserved unimpaired, and
all debts, liabilities, obligations and duties of the Prior Entity shall remain
attached to the Partnership and may be enforced against it to the same extent as
if said debts, liabilities, obligations and duties had originally been incurred
or contracted by it in its capacity as the Partnership. The rights, privileges,
powers and interests in property of the Prior Entity, as well as the debts,
liabilities and duties of the Prior Entity, shall not be deemed, as a
consequence of the conversion, to have been transferred to the Partnership.
     2. Conversion. The Certificate of Conversion and the Certificate of Limited
Partnership, the conversion of the Partnership from a limited liability company
to a limited partnership under the Delaware Act and the Delaware Limited
Liability Company Act, and all actions taken by Cedar LP, as the authorized
person within the meaning of the Delaware Act, who executed and filed the
Certificate of Conversion and the Certificate of Limited Partnership, are hereby
adopted and ratified. The affairs of the Partnership and the conduct of its
business shall be governed by the terms and subject to the conditions set forth
in this Agreement, as amended from time to time. The General Partner is hereby
authorized and directed to file any necessary amendments to the Certificate of
Conversion and the Certificate of Limited Partnership of the Partnership in the
office of the Secretary of State of the State of Delaware and such other
documents as may be required or appropriate under the Delaware Act or the laws
of any other jurisdiction in which the Partnership may conduct business or own
property.
     3. Name and Principal Place of Business. The name of the Partnership is
[_____________________], LP. The General Partner may change the name of the
Partnership or adopt such trade or fictitious names for use by the Partnership
as the General Partner may from time to time determine. All business of the
Partnership shall be conducted under such names and title to all assets or
property owned by the Partnership shall be held in such names. The principal
place of business and office of the Partnership shall be c/o Cedar Shopping
Centers Partnership, L.P., 44 South Bayles Avenue, Suite 304, Port Washington,
New York 11050, or at such other place or places as the Partner may from time to
time designate.

2



--------------------------------------------------------------------------------



 



     4. Registered Agent and Registered Office. The name of the Partnership’s
registered agent for service of process shall be Corporation Service Company,
and the address of the Partnership’s registered agent and the address of the
Partnership’s registered office in the State of Delaware shall be 2711
Centerville Road, Suite 400, Wilmington, Delaware 19808. The registered agent
and the registered office of the Partnership may be changed from time to time by
the Partner.
     5. Term. The term of the Partnership shall be deemed to have commenced on
the filing of the Certificate of Formation of the Partnership as a limited
liability company and shall continue until December 31, 2050, unless sooner
terminated or further extended pursuant to the provisions of this Agreement by
the Partner. The existence of the Partnership as a separate legal entity shall
continue until cancellation of the Certificate of Limited Partnership as
provided in the Delaware Act.
     6. Purpose. The purpose and business of the Partnership shall be to
(i) acquire and own, operate, develop, re-develop, finance, re-finance, lease,
manage, sell and otherwise deal with the property known as the
[_____________________], located in [_____________________] (the “Property”),
and (ii) engage in any activity and take any action which limited partnerships
may take that is incidental, necessary or appropriate to accomplish the
foregoing.
     7. Partners.
          (a) Cedar GP, whose address is set forth opposite its name in the
signature page of this Agreement, is the sole general partner of the Partnership
with a 1% interest in the profits and losses of the Partnership (its “Percentage
Interest”) and shall be shown as such on the books and records of the
Partnership and Cedar LP, whose address is set forth opposite its name in the
signature page of this Agreement, is the sole limited partner of the Partnership
with a 99% Percentage Interest and shall be shown as such on the books and
records of the Partnership. Each of Cedar LP and Cedar GP were admitted to the
Partnership as partners upon its execution of a counterpart signature page to
this Agreement. Except as expressly permitted by this Agreement, no other person
shall be admitted as a partner of the Partnership, and no additional interest in
the Partnership shall be issued, without the approval of the Partners.
          (b) Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Partner shall not cause the Partner to cease to be a partner of
the Partnership and upon the occurrence of such an event, the business of the
Partnership shall continue without dissolution. For purposes of this Section 7,
“Bankruptcy” means, with respect to any person, or entity, if such person or
entity (i) makes an assignment for the benefit of creditors, (ii) files a
voluntary petition in bankruptcy, (iii) is adjudged bankrupt or insolvent, or
has entered against it an order for relief, in any bankruptcy or insolvency
proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the person
or entity or of all or any substantial part of its properties, or (vii) if
120 days after the commencement of any proceeding against the person or entity
seeking reorganization, arrangement, composition, readjustment, liquidation or
similar relief under any statute, law or

3



--------------------------------------------------------------------------------



 



regulation, if the proceeding has not been dismissed, or if within 90 days after
the appointment without such person’s or entity’s consent or acquiescence of a
trustee, receiver or liquidator of such person or entity or of all or any
substantial part of its properties, the appointment is not vacated or stayed, or
within 90 days after the expiration of any such stay, the appointment is not
vacated. The foregoing definition of “Bankruptcy” is intended to replace and
shall supersede and replace any definition of “Bankruptcy” set forth in the
Delaware Act.
     8. Management. In accordance with Section 17-403 of the Delaware Act,
management of the Partnership shall be vested in the General Partner. The
General Partner shall have the power to do any and all acts necessary,
convenient or incidental to or for the furtherance of the purposes described
herein, including all powers, statutory or otherwise, possessed by partners of a
limited partnership under the laws of the State of Delaware. The General Partner
has the authority to bind the Partnership. Notwithstanding anything to the
contrary contained herein, the provisions of this Section 8 are subject to the
provisions contained in Section 21 hereof.
     9. Officers. The General Partner may, from time to time as it deems
advisable, appoint officers of the Partnership (the “Officers”) and assign in
writing titles (including, without limitation, President, Vice President,
Secretary, and Treasurer) to any such person. Unless the General Partner decides
otherwise, if the title is one commonly used for officers of a business
corporation formed under the General Corporation Law of the State of Delaware,
the assignment of such title shall constitute the delegation to such person of
the authorities and duties that are normally associated with that office. Any
delegation pursuant to this Section 9 may be revoked at any time by the General
Partner. In accordance with the foregoing, the Partner hereby appoints Leo S.
Ullman as President, Brenda J. Walker as Vice President and Stuart H. Widowski
as Secretary.
     10. Initial Capital Contribution. The capital contribution made by Cedar LP
consists of the capital contribution that it made upon the formation of the
Partnership as a limited liability company and any subsequent capital
contributions made by it. Upon the conversion of the Partnership to limited
partnership form, Cedar LP assigned to Cedar GP one percent (1%) of its
interests in the Partnership.
     11. Additional Capital Contributions. The Partners are not required to
contribute any additional capital to the Partnership other than the initial
contributions heretofore made. The Partners will not have any obligation to
restore any negative or deficit balance in their capital account, including any
negative or deficit balance in its capital account upon liquidation and
dissolution of the Partnership. Any additional funds required by the Partnership
to meet its cash requirements shall, to the extent possible, be provided by
Company borrowings from third parties, upon such terms and conditions as
determined appropriate by the approval of the General Partner; provided,
however, that in lieu of causing the Partnership to borrow from third parties,
the General Partner may from time to time make additional capital contributions
to the Partnership.
     12. Tax Matters. The undersigned intend for the Partnership to be treated
as a partnership for federal income tax purposes if the Partnership has two or
more partners, and otherwise as an entity that is disregarded as an entity
separate from its owner for federal income

4



--------------------------------------------------------------------------------



 



tax purposes pursuant to Treasury Regulation Section 301.7701-3. The General
Partner is appointed as the Tax Matters Partner as such term is defined in
Section 6231(a)(7) of the Internal Revenue Code.
     13. Distributions. The Partnership shall, as soon as reasonably practical,
make monthly distributions and biannual adjusting distributions of the
Partnership’s net cash flow available for distribution, including distributions
of net cash flow from operations, net proceeds of any interim capital
transaction and net proceeds available upon dissolution and winding up of the
Partnership (such net cash flow, net proceeds from interim capital transactions
and net proceeds upon dissolution and winding up of the Partnership being herein
sometimes referred to as the “Distributable Cash”) (in each case after
establishment of appropriate and reasonable reserves) to the Partners in
proportion to their respective Percentage Interests. Notwithstanding any
provision to the contrary contained in this Agreement, the Partnership, or any
partner on behalf of the Partnership, shall not be required to make a
distribution to the Partners on account of its interest in the Partnership if
such distribution would violate the Delaware Act or any other applicable law.
     14. Dissolution and Termination.
          (a) The Partnership shall be dissolved and its business wound up upon
the earliest to occur of any of the following events:
     (i) The expiration of the term of the Partnership;
     (ii) The sale of all or substantially all of the Partnership’s assets.
     (iii) The termination of the legal existence of the general partner of the
Partnership or the withdrawal of the general partner, or at such time as there
are no limited partners, unless the business of the Partnership is continued in
a manner permitted by this Agreement or Section 17-801 or other applicable
provisions of the Delaware Act; or
     (iv) The entry of a decree of judicial dissolution under Section 17-802 of
the Delaware Act.
          Upon the occurrence of any event that causes the general partner or
the last remaining limited partner of the Partnership to cease to be a partner
of the Partnership, to the fullest extent permitted by law, the successor to or
personal representative of such partner is hereby authorized to, and shall,
within 90 days after the occurrence of the event that terminated the continued
partnership of such partner in the Partnership, agree in writing (i) to continue
the Partnership and (ii) to the admission of the successor or personal
representative or its nominee or designee, as the case may be, as a substitute
partner of the Partnership, effective as of the occurrence of the event that
terminated the continued partnership of the general partner or the last
remaining limited partner of the Partnership.
          (b) The Partnership shall not dissolve, liquidate or terminate upon
the death, Bankruptcy, insolvency, dissolution, liquidation, termination,
resignation, or removal of a Partner.

5



--------------------------------------------------------------------------------



 



          (c) Upon dissolution, the Partnership’s business shall be liquidated
in an orderly manner. The General Partner shall act as the liquidating trustee
to wind up the business of the Partnership pursuant to this Agreement. If there
shall be no remaining General Partner, the successor-in-interest of the General
Partner may approve one or more liquidating trustees to act as the liquidator in
carrying out such liquidation. In performing its duties, the liquidator is
authorized to sell, distribute, exchange or otherwise dispose of the assets of
the Partnership in accordance with the Delaware Act and in any reasonable manner
that the liquidator shall determine to be in the best interest of the General
Partner or its successors-in-interest.
          (d) In the event it becomes necessary in connection with the
liquidation of the Partnership to make a distribution of property in kind, such
property shall be transferred and conveyed to the Partners pro rata to their
Percentage Interests.
          (e) The Partnership shall terminate when (i) all of the assets of the
Partnership, after payment of or due provision for all debts, liabilities and
obligations of the Partnership, shall have been distributed to the Partners in
the manner provided for in this Agreement and (ii) the Certificate of Limited
Partnership of the Partnership shall have been canceled in the manner required
by the Delaware Act.
     15. Indemnification. The Partners shall not be liable to the Partnership
for monetary damages for any losses, claims, damages or liabilities arising from
any act or omission performed or omitted by it arising out of or in connection
with this Agreement or the Partnership’s business or affairs, except for any
such loss, claim, damage or liability primarily attributable to such Partner’s
fraud, gross negligence or willful misconduct. The Partnership shall, to the
fullest extent permitted by applicable law, indemnify, defend and hold harmless
the Partners against any losses, claims damages or liabilities to which the
Partners may become subject in connection with any matter arising out of or in
connection with this Agreement or the Partnership’s business or affairs, except
for any such loss, claim, damage or liability primarily attributable to such
Partner’s fraud, gross negligence or willful misconduct. If any Partner becomes
involved in any capacity in any action, proceeding or investigation in
connection with any matter arising out of or in connection with this Agreement
or the Partnership’s business or affairs, the Partnership shall reimburse such
Partner for its reasonable legal fees and other reasonable out-of-pocket
expenses (including the cost of any investigation and preparation) as they are
incurred in connection therewith, provided that such Partner shall promptly
repay to the Partnership the amount of any such reimbursed expenses paid to it
if it shall ultimately be determined that such Partner was not entitled to be
indemnified by the Partnership in connection with such action, proceeding or
investigation. If for any reason (other than the fraud, gross negligence or
willful misconduct of a Partner) the foregoing indemnification is unavailable to
any Partner, or insufficient to hold it harmless, then the Partnership shall
contribute to the amount paid or payable by such Partner as a result of such
loss, claim, damage, liability or expense in such proportion as is appropriate
to reflect the relative benefits received by the Partnership on the one hand and
the Partner on the other hand or, if such allocation is not permitted by
applicable law, to reflect not only the relative benefits referred to above but
also any other relevant equitable considerations. The provisions of this
Paragraph 14 shall survive for a period of four (4) years from the date of
dissolution of the Partnership; provided that if at the end of such period there
are any actions, proceedings or investigations then pending, a Partner may so
notify the Partnership (which notice shall include a brief description of each
such action,

6



--------------------------------------------------------------------------------



 



proceeding or investigation and the liabilities asserted therein) and the
provisions of this Paragraph 14 shall survive with respect to each such action,
proceeding or investigation set forth in such notice (or any related action,
proceeding or investigation based upon the same or similar claim) until such
date that such action, proceeding or investigation is finally resolved, and the
obligations of the Partnership under this 14 shall be satisfied solely out of
Company assets. Notwithstanding anything to the contrary contained in this
Agreement, the obligations of the Partnership or the Partners under this
Paragraph 14 shall (i) be in addition to any liability which the Partnership or
the Partners may otherwise have and (ii) inure to the benefit of the Partners,
its affiliates and their respective partners, directors, officers, employees,
agents and affiliates and any successors, assigns, heirs and personal
representatives of such persons. Notwithstanding the foregoing and for so long
as the Loan (as hereinafter defined) shall be outstanding, any obligations of
the Partnership to indemnify any Partner are hereby fully subordinated to the
Partnership’s obligations respecting the Loan and shall not constitute a claim
against the Partnership in the event that cash flow in excess of amounts
required to pay holders of any debt evidenced by the Loan is insufficient to pay
such obligations.
     16. Liability of the Partner. Except as otherwise expressly provided in the
Delaware Act, the debts, obligations and liabilities of the Partnership, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Partnership, and the Partners shall not be obligated
personally for any such debt, obligation or liability of the Partnership solely
by reason of being the partner. Except as otherwise expressly provided in the
Delaware Act, the liability of the Partners shall be limited to the amount of
capital contributions, if any, required to be made by the Partner in accordance
with the provisions of this Agreement, but only when and to the extent the same
shall become due pursuant to the provisions of this Agreement.
     17. Waiver of Partition and Nature of Interest in the Partnership. To the
fullest extent permitted by law, the Partners hereby irrevocably waive any right
or power that a Partner might have to cause the Partnership or any of its assets
to be partitioned, to cause the appointment of a receiver for all or any portion
of the assets of the Partnership, to compel any sale of all or any portion of
the assets of the Partnership pursuant to any applicable law, or to file a
complaint or to institute any proceeding at law or in equity to cause the
termination, dissolution and liquidation of the Partnership. The Partners shall
not have any interest in any specific assets of the Partnership.
     18. Books Records. Accounting and Reports. The Partnership shall maintain,
or cause to be maintained, in a manner customary and consistent with good
accounting principles, practices and procedures, a comprehensive system of
office records, books and accounts (which records, books and accounts shall be
and remain the property of the Partnership) in which shall be entered fully and
accurately each and every financial transaction with respect to the ownership
and operation of the property of the Partnership. Such books and records of
account shall be prepared and maintained at the principal place of business of
the Partnership or such other place or places as may from time to time be
determined by the Partner. The Partners or their duly authorized representative
shall have the right to inspect, examine and copy such books and records of
account at the Partnership’s office during reasonable business hours. A
reasonable charge for copying books and records may be charged by the
Partnership. The books of the Partnership shall be adjusted quarterly to the
accrual basis in accordance with generally accepted

7



--------------------------------------------------------------------------------



 



accounting practices and principles. The Partnership shall report its operations
for tax purposes on the accrual method. The fiscal year of the Partnership shall
end on December 31 of each year, unless the Partners elect to use a different
fiscal year permitted under the Code.
     19. The Partnership Accountant. The Partnership shall retain as the regular
accountant and auditor for the Partnership (the “Partnership Accountant”) a
nationally-recognized accounting firm designated by the General Partner. The
fees and expenses of the Partnership Accountant shall be a Company expense.
     20. Miscellaneous.
          (a) Further Assurances. The Partners shall execute, acknowledge,
deliver, file, record and publish such further instruments and documents, and do
all such other acts and things as may be required by law, or as may be required
to carry out the intent and purposes of this Agreement.
          (b) Successors and Assigns. This Agreement shall be binding upon the
Partners and their respective executors, administrators, legal representatives,
heirs, successors and assigns.
          (c) Severability. In case any one or more of the provisions contained
in this Agreement or any application thereof shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and any other application thereof shall
not in any way be affected or impaired thereby.
          (d) Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware (without regard to conflict of laws
principles), all rights and remedies being governed by said laws.
     21. Special Loan Provisions.
          (a) SPE Requirements. For so long as that certain mortgage loan made
by KeyBank National Association (the “Lender”) to the Partnership (the “Loan”)
shall remain outstanding, the Partnership shall:

  (i)   Maintain its books and records separate from any other person or entity;
    (ii)   Maintain its bank accounts separate from any other person or entity;
    (iii)   Not commingle assets with those of any other entity and shall hold
all of its assets in its own name;     (iv)   Conduct its own business in its
own name;     (v)   Pay its own liabilities out of its own funds;     (vi)  
Maintain an arm’s length relationship with its affiliates;

8



--------------------------------------------------------------------------------



 



  (vii)   Pay the salaries of its own employees and maintain a sufficient number
of employees in light of its contemplated business operations;     (viii)   Not
guarantee or become obligated for the debts of any other entity or hold out its
credit as being available to satisfy the obligations of others;     (ix)   Not
acquire obligations or securities of its Partners;     (x)   Use separate
stationery, invoices and checks;     (xi)   Hold itself out as a separate
entity;     (xii)   Correct any known misunderstanding regarding its separate
identity;     (xiii)   Maintain adequate capital in light of its contemplated
business operations;     (xiv)   Not identify itself as a division of any other
person or entity;     (xv)   Not hold, form or acquire any subsidiaries;    
(xvi)   Observe all limited partnership formalities;     (xvii)   File its tax
returns separate from any other entity; and     (xviii)   Not incur, create, or
assume any indebtedness or liabilities, secured or unsecured, direct or
contingent, other than (i) the Loan and (ii) unsecured indebtedness that
represents trade payables or accrued expenses occurring in the normal course of
business of owning and operating the Property that is not evidenced by a
promissory note and is due and payable within sixty (60) days after the date
incurred and which in no event exceeds two percent (2%) of the original
principal amount of the promissory note evidencing the Loan.

          (b) Bankruptcy Action. For so long as the Loan remains outstanding and
not discharged in full, notwithstanding any other provision of this Agreement,
the Partnership shall not take any Bankruptcy Action (as hereinafter defined)
without the prior unanimous written consent of its General Partner and the
directors (the “Board of Directors”) of the SPE Component Entity (as hereinafter
defined), including the Independent Director (as hereinafter defined). As used
herein, “Bankruptcy Action” means the taking of any action to: consolidate or
merge the Partnership with or into any Person, or sell all or substantially all
of the assets of the Partnership, or to institute proceedings to have the
Partnership be adjudicated bankrupt or insolvent, or consent to the institution
of bankruptcy or insolvency proceedings against the Partnership or file a
petition seeking, or consent to, reorganization or relief with respect to the
Partnership under any applicable federal or state law relating to bankruptcy, or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Partnership or a substantial
part of its property, or make any assignment for the benefit of

9



--------------------------------------------------------------------------------



 



creditors of the Partnership, or admit in writing the Partnership’s inability to
pay its debts generally as they become due, or take action in furtherance of any
such action, or, to the fullest extent permitted by law, dissolve or liquidate
the Partnership.
          (c) SPE Component Entity. Notwithstanding any other provisions of this
Agreement and so long as the Loan remains outstanding and not discharged in
full, without the consent of the Board of Directors of the SPE Component Entity,
including the Independent Director, the Partnership shall not, and the Partner
shall have no authority to:
     (i) to the fullest extent permitted by law, dissolve, wind-up or liquidate
the Partnership;
     (ii) sell, encumber (except with respect to the Lender) or otherwise
transfer or dispose of all or substantially all of the properties of the
Partnership except to the extent not prohibited by the Loan Documents (as such
concept is defined in the Loan Documents); or
     (iii) merge, consolidate or acquire all or substantially all of the assets
of an Affiliate or other Person, except to the extent not prohibited by the Loan
Documents or as permitted pursuant to this Agreement with the consent of the
Lender.
Notwithstanding the foregoing and so long as the Loan remains outstanding and
not discharged in full, the Partnership shall have no authority to take any
action in items (i) through (iii) above without the prior written consent of the
Lender to the extent required under the terms of the Loan Documents.
          (d) SPE Component Entity; Independent Director.
For so long as the Loan shall be outstanding, the general partner of the
Partnership shall be an “SPE Component Entity” which means a limited liability
company (i) whose sole asset is its general partnership interest in the
Partnership and any other interests or property related thereto, (ii) which has
restrictions and requirements in its organizational documents which are
substantially similar to those contained in Section 21 (a)-(c) above, and
(iii) whose organizational documents provide that such limited liability company
will not engage in business or activity other than owning an interest in
Partnership and all other activities as may be necessary or advisable in
connection therewith, and will not acquire or own any assets other than its
partnership interest in Partnership and any other interests or property related
thereto. Upon the withdrawal, dissolution or other event that causes an SPE
Component Entity to be disassociated from the Partnership, a new SPE Component
Entity meeting all the criteria described above shall be appointed and such SPE
Component Entity shall own at least a one percent interest in the Partnership
and otherwise comply in all material respects with the special purpose entity
provisions set forth in the documents or instruments evidencing and/or securing
the Loan. The organizational documents of the SPE Component Entity shall provide
that at all times there shall be at least one duly appointed Independent
Director (as hereinafter defined) of the SPE Component Entity.

10



--------------------------------------------------------------------------------



 



     For so long as the Loan shall remain outstanding, the Partners shall not
amend this Section 21 without the prior consent of the Lender.
     22. Non-Compliance. Failure of the Partnership, or the Partners on behalf
of the Partnership, to comply with any of the foregoing covenants or any other
covenants contained in this Agreement shall not affect the status of the
Partnership as a separate legal entity or the limited liability of the Partners.
     23. Certain Terms. The following terms shall have the following meanings
for the purposes of this Agreement:
“Affiliate” of any Person means any other Person that, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with such Person. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Constituent Entity” means any person or entity which directly or indirectly
through one or more intermediaries controls a specified person or entity.
“Independent Director” means a natural person who has not been, and during the
continuation of his or her services as a director (“Fiduciary Representative”)
of the General Partner (i) except in the capacity as the Fiduciary
Representative of the General Partner, is not an employee, officer, director,
shareholder, partner, manager, member, counsel, advisor, accountant or agent of
the General Partner, any Constituent Entity of the General Partner or any
Affiliate of the General Partner; (ii) is not a present or former customer or
supplier of the General Partner, any entity or any Affiliate of the General
Partner, or other person or Constituent Entity of the General Partner who
derives or is entitled to derive any of its profits or revenues or any payments
(other than any fee paid to such person as compensation for such person to serve
as Fiduciary Representative) from the General Partner, any Constituent Entity of
the General Partner, or any Affiliate of the General Partner; (iii) is not (and
is not affiliated with an entity that is) a present or former accountant,
advisor, attorney, consultant or counsel to the General Partner, any Constituent
Entity of the General Partner, or any Affiliate of the General Partner; (iv) is
not a spouse, parent, child, grandchild or sibling of, or otherwise related to
(by blood or by law), any of (i), (ii), or (iii) above; and (v) is not
affiliated with a person or entity of which the General Partner, any Constituent
Entity of the General Partner, or any Affiliate of the General Partner is a
present or former customer or supplier. Notwithstanding the foregoing, (a) an
entity or any of its employees that provides or serves as, as applicable, a
Fiduciary Representative as a service for a fee is not prohibited under this
paragraph from providing, or serving as, as the case may be, one or more
Fiduciary Representatives to a member, the General Partner, any Constituent
Entity of the General Partner, or any Affiliate of the General Partner, and
(b) a person shall not be disqualified from serving as an Independent Director
solely by reason of such person being an Independent Director (or similar
capacity) of any Affiliate of a member which is a Single Purpose Entity. The
Independent Director shall be a “Manager” of the General Partner within the
meaning of the Delaware Limited Liability Company Act.

11



--------------------------------------------------------------------------------



 



“Person” shall mean any individual or entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so permits.
[Remainder of Page Intentionally Left Blank]

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date set forth in the introductory paragraph hereof.

                          Address       Partner    
 
                                General Partner:    
 
                        c/o Cedar Bay Realty Advisors, Inc.      
[                                        ] GP, LLC,    
44 South Bayles Avenue, Suite 304
                        Port Washington, New York 11050       By:   CEDAR
SHOPPING CENTERS                 PARTNERSHIP, L.P., sole member    
 
                                    By:   CEDAR SHOPPING CENTERS, INC.,        
            general partner    
 
                       
 
              By:        
 
                 
 
Brenda J. Walker, Vice President    
 
                                Limited Partner:    
 
                        c/o Cedar Bay Realty Advisors, Inc.       [INSERT
APPROPRIATE SIGNATURE BLOCK]    
44 South Bayles Avenue, Suite 304
                       
Port Washington, New York 11050
                       

13



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF MANAGEMENT AGREEMENT
(see attached)

 



--------------------------------------------------------------------------------



 



PROPERTY MANAGEMENT AGREEMENT
[___________________]
     THIS PROPERTY MANAGEMENT AGREEMENT (“Agreement”) made as of
[___________________] ___, 2007 by and between [___________________], LP, a
Delaware limited partnership (“Owner”) and CEDAR SHOPPING CENTERS PARTNERSHIP,
L.P., a Delaware limited partnership (“Agent”).
BACKGROUND
     A. Owner is the owner of the land and improvements known as
[___________________], located in [___________________] (the “Property”).
     B. Owner desires to retain Agent as its exclusive agent for the purposes of
leasing and managing the Property on behalf of Owner and Agent is willing to act
as agent for Owner with respect to the Property on the terms and conditions of
the Agreement as more fully set forth herein.
     NOW THEREFORE, in consideration of the agreements and covenants herein
contained, and intending to be legally bound hereby, Owner and Agent agree as
follows:
     1. Owner hereby employs Agent to manage and lease as the exclusive broker
the property upon the terms and conditions hereinafter set forth for an initial
term of three (3) years from the date hereof unless otherwise extended, renewed
or terminated as hereinafter set forth.
     2. Agent agrees to perform the following:
     2.1. Use its best efforts to lease or cause brokers or other agents to
lease on behalf of Owner all available space in the Property;
     2.2. Diligently to collect rents, additional rents and all other sums due
from tenants when due and, where necessary or appropriate, and except as
directed otherwise by Owner (in which event Owner shall bear the administrative
costs of relieving Agent of such duty or duties), take all such actions as Agent
shall deem necessary or advisable to enforce all rights and remedies of Owner
under the leases relating to the Property (the “Leases”) or to protect the
interest of Owner, including, without limitation, the preparation and delivery
to tenants under the Leases (“Tenants”) of all “late payment”, default, and
other appropriate notices, requests, bills, demands, and statements. Agent may
retain counsel, collection agencies, and such other persons and firms as Agent
shall deem appropriate or advisable to enforce, after notification to Owner, by
legal action the rights and remedies of Owner against any Tenant default in the
performance of its obligations under a Lease. Agent shall promptly notify Owner
of the progress of any such legal action;
     2.3. To pay from the operating funds of the Property or such other funds as
are provided by Owner bills and expenses for the maintenance, repair and
operation of the Property, provided, however, that all expenditures in excess of
$10,000 in any single transaction or more than $100,000 in the aggregate in any
period of twelve (12) consecutive months shall be subject

 



--------------------------------------------------------------------------------



 



to Owner’s approval unless such expenditure is included in the operating budget
for the Property that has been approved by Owner, and provided further that
Agent shall notify Owner of any budget expenditures cumulatively exceeding
twenty percent (20%) of any approved annual budget;
     2.4. To establish and maintain such books of account, records, and other
documentation pertaining to the operation and maintenance of the Property as are
customarily maintained by managing agents of properties similar in location and
size to that of the Property. Agent shall prepare or cause to be prepared and
file all returns and other reports relating to the Property, other than income
tax returns and any reports or returns that may be required of any foreign owner
of U.S. real property, as may be required by any governmental authority or
otherwise under this Agreement. Agent shall periodically report to Owner on the
general operations, occupancy, physical condition, disbursements, delinquencies,
uncollectible accounts, and other matters relating to the Property. Agent shall
prepare and forward to Owner a written report each month showing the receipts
and expenditures for such month, the receipts and expenditures year-to-date and
the variations from the agreed upon budget. These statements shall, upon Owner’s
request, be accompanied by appropriate documentation of all expenditures made by
Agent under this Agreement. As soon as practicable after the end of each
calendar year and after the expiration or termination of this Agreement, Agent
shall use reasonable efforts to prepare and deliver to Owner statements
pertaining to the operation and maintenance of the Property during the preceding
calendar year. Agent shall prepare and submit to Owner for its approval no later
than December 1st of each calendar year (or such later date as the parties
agree) a proposed pro forma budget for all costs pertaining to the operation and
maintenance of the Property during the ensuing calendar year. Each such budget
shall be substantially in the same form as the approved budget in effect for the
prior calendar year, shall set forth expenditures on an annual and a monthly
basis, and shall not, except for informational purposes, include estimates for
costs and expenses for which Owner will be reimbursed by Tenants under the
Leases. Agent shall make such reasonable modifications to each proposed pro
forma budget it prepares in accordance with this section until Owner shall have
approved this budget in writing, which approval shall not be unreasonably
withheld or delayed. Such budget and revisions shall be deemed to be accepted
and approved by Owner unless specifically rejected or accepted within fifteen
(15) business days of submission;
     2.5. To account for all advance deposits of Tenants;
     2.6. To refund to Tenants from escrow accounts, funds of the Property or
funds provided by Owner, as appropriate, pro-rated rents, rebates, allowances,
advance deposit refunds, and such other amounts as are legally due Tenants;
     2.7. To collect from Tenants all insurance policies, Tenant insurance
certificates, or other evidence of insurance required to be carried by Tenants;
     2.8. Unless otherwise instructed by Owner, to secure for and on behalf of
and at the expense of Owner such insurance, including without limitation,
employee dishonesty insurance, fire and extended coverage property insurance,
public liability insurance and workers’ compensation insurance, as may be deemed
by Owner (or any mortgagees) to be necessary or appropriate, in amounts
satisfactory to Owner and Agent and naming Owner and Agent as

2



--------------------------------------------------------------------------------



 



co-insureds and in form and substance satisfactory to Owner, Agent and any
mortgagees; provided, however, that if Agent promptly notifies Owner of the
insurance so secured on behalf of Owner, and promptly complies with Owner’s
instructions regarding such insurance, Owner releases and holds Agent harmless
of and from any claims, loss, damages and liability of any nature whatsoever
based upon or in any way relating to Agent’s securing or failure to secure any
insurance, or any decision made by Agent with respect to the amount or extent of
coverage thereof or the company or companies issuing, brokering or negotiating
such insurance;
     2.9. To respond to complaints and inquiries by Tenants, prospective tenants
and others, and to take such corrective actions as Agent deems appropriate;
     2.10. To contract on behalf of and at the expense of Owner for such
supplies and services in reasonable quantities and at reasonable prices as may
be appropriate with respect to the Property, and to supervise and administer
such contracts, including, without limitation, contracts for mechanical
maintenance (including preventative maintenance), window and facade maintenance
and cleaning, metal maintenance, pest control, trash removal, janitorial and
maintenance supplies, building security, public relations, collection and credit
reporting, legal and accounting services, computer services, architectural and
engineering services, laundry services, and janitorial or cleaning services. In
so contracting, Agent may contract with entities or persons affiliated with it,
provided, however, that the rates and charges of the affiliated entity or person
are generally competitive and consistent with rates and charges by
non-affiliated entities and will obtain a minimum of two (2) competitive bids
from non-affiliated contractors respecting any contract exceeding Twenty
Thousand Dollars ($20,000.00). Notwithstanding anything to the contrary
contained herein, Agent shall not enter into, amend or modify any contract of
the type described in this Section 2.10 without the prior approval of Owner
unless such contract (A) is either (x) contained within the then current
operating budget for the Property that has been approved by Owner pursuant to
this Agreement or (y) terminable without termination fee, premium or penalty by
Owner upon not more than thirty (30) days notice and (B) does not provide or
allow for annual consideration payable thereunder in excess of $100,000;
     2.11. Intentionally deleted;
     2.12. At the expense of Owner in accordance with the approved budget, to
provide through Agent’s (or its affiliates’) employees or third party
contractors, all work, labor and services necessary or appropriate to operate,
maintain and repair the Property, which employees may include, but are not
necessarily limited to, a building executive director or supervisor, building
manager, leasing specialist or leasing agent, secretarial and clerical staff,
maintenance personnel, porters, laborers, security staff and watchmen. All
matters pertaining to the employment, contracting, supervision, compensation,
promotion and discharge of such employees or contractors shall be the
responsibility of Agent;
     2.13. To supervise and coordinate the moving in and moving out of Tenants
to accomplish efficient and time saving use of personnel and elevators and
maintain appropriate public relations with Tenants and prospective tenants;
     2.14. To prepare and file and/or cause to be prepared and filed necessary
forms for insurance, hospitalization, benefits, social security taxes, union
dues and contributions and such

3



--------------------------------------------------------------------------------



 



other forms, documents and returns as may be required by any governmental
authority, a collective bargaining agreement, or otherwise with respect to
employees and contractors, if applicable, of Agent at the Property;
     2.15. To prepare and file or cause to be prepared and filed on behalf of
Owner such applications for permits, and/or licenses as may be required for the
operation of the Property;
     2.16. To prepare and, where appropriate, transmit payroll records,
accounting reports, vacancy and occupancy reports, delinquency reports, cash
flow reports, and disbursement ledgers. Agent may contract with others,
including but not limited to entities or persons affiliated with it, or provide
its own personnel for the performance of accounting, bookkeeping and computer
services in connection with such preparation and transmittal, all without any
additional charge to Owner;
     2.17. To institute and prosecute on behalf of Owner such legal actions or
proceedings as the Agent deems appropriate; to collect sums due Owner; with
Owner’s approval, to evict a Tenant, former Tenant or occupant of the Property;
to regain possession of the Property or any part thereof; to contest any bill or
charge asserted against or with respect to the Property; to defend any
administrative or legal action brought against Agent and/or Owner with respect
to the Property; with Owner’s approval, to commence litigation pertaining to any
labor or employment related dispute; to administratively process or litigate any
tax related issue or other issues relating to the Property; to appeal all such
proceedings and lawsuits; and to settle or compromise any claims, lawsuits,
judgments and proceedings relating to the Property. Notwithstanding the
foregoing, Agent shall obtain the consent of Owner prior to (x) instituting or
prosecuting on behalf of Owner any legal actions or proceedings having a
monetary value at stake equal to or exceeding $100,000 or (y) settling or
compromising any legal action or proceeding which would result in an expenditure
by or loss to Owner in excess of $20,000;
     2.18. To maintain such bank or similar accounts on behalf of Owner as are
necessary or appropriate in the operation of the Property, including such
reserve, investment, security, escrow and other accounts;
     2.19. To open and maintain accounts on behalf of Owner with such suppliers
and vendors as are necessary or appropriate for the efficient operation of the
Property;
     2.20. Subject to the approval by the Owner, to join and participate on
Owner’s behalf in such professional, trade or industry organizations and
associations relating to shopping centers as is necessary or appropriate with
respect to the operation of the Property;
     2.21. To notify Owner of any violations of any laws, orders, rules, or
determinations of any governmental authority or agency affecting the Property
promptly after such violation or determination is known to Agent and, subject to
the other terms and provisions of this Agreement, to propose to Owner and
implement at Owner’s expense remedies of any such violations;

4



--------------------------------------------------------------------------------



 



     2.22. To notify Owner of any catastrophe or major loss or damage or other
material adverse change with respect to the Property, and to similarly notify
all appropriate insurance authorities of the same, promptly upon Agent’s
knowledge thereof;
     2.23. To supervise and arrange for all construction work performed on
behalf of Owner at, in or about the Property, provided, however, that Agent
shall be paid a construction supervision fee in the amount of five percent (5%)
of the total construction costs incurred for such work performed from and after
the date hereof (the “Construction Fee”), provided further that no Construction
Fee shall be paid to Agent with respect to any tenant improvements described on
Schedule 11 attached hereto;
     2.24. Upon request of Owner, to provide or arrange for such engineering,
architectural, design or consulting services with respect to construction,
rehabilitation or decorating work or proposed construction, rehabilitation or
decorating work at the Property, all such services to be paid for by Owner;
     2.25. To handle on behalf of Owner the submission to appropriate insurance
officials of insurance claims and the settlement thereof, provided however, that
with respect to any proceeds or reimbursements with respect to such claim which
is in excess of Twenty Five Thousand Dollars ($25,000), Agent shall be paid a
processing fee, in addition to all other fees set forth herein, in an amount
equivalent to three percent (3%) of the amount received by Owner with respect to
that claim;
     2.26. To prepare such reports, data, presentations, market surveys or other
material as Owner requests in connection with the sale, refinancing, disposition
or master leasing of the Property;
     2.27. To institute at Owner’s expense, advertising, marketing and public
relations campaigns pertaining to the Property;
     2.28. To recommend to Owner, where Agent deems it appropriate, programs for
the rehabilitation, remodeling, repairs and marketing of the Property;
     2.29. To use commercially reasonable efforts, at Owner’s expense, to cause
compliance with all material terms and conditions contained in any mortgage,
deed of trust or other security instruments affecting the Property or any
document governing the Loan described in Section 17 to the extent the same have
been delivered to Agent; and
     2.30. To perform such other services on behalf of Owner with respect to the
Property customarily performed by agents within the Property’s geographical area
as shall be reasonably requested from time to time by Owner. If Owner and Agent
disagree as to which services are customarily performed by agents as aforesaid,
Agent shall not be required to perform such service until resolution of such
dispute, and such non-performance shall not be the basis of termination by Owner
of this Agreement.
 

1   Attach with respect to applicable properties only.

5



--------------------------------------------------------------------------------



 



     3. Owner expressly withholds from Agent any power or authority to make any
structural changes in any building or to make any other major alterations or
additions in or to any such building or equipment therein, or to incur any
expense chargeable to Owner other than expenses related to exercising the
express powers above vested in Agent without the prior written direction of
Owner (or any party that Owner shall direct), except such emergency repairs as
may be required because of danger to life or property or which are immediately
necessary for the preservation and safety of the Property or the safety of the
occupants thereof or are required to avoid the suspension of any necessary
service to the Property.
     3.1. Agent agrees to remit promptly to the account designated by Owner, all
receipts received in the prior calendar month with respect to the Property in
excess of budgeted operating expenses and reserves.
     4. Owner shall, at all times, provide necessary funds to maintain and
operate the Property as efficiently as possible and in a first class manner in
keeping with the standards of operations for similarly situated shopping centers
in the area. Owner shall advance such funds to Agent no later than thirty
(30) days after its receipt from Agent of notice of the necessity for such
advance. Owner agrees to provide any anticipated cash deficits thirty (30) days
prior to its occurrence.
     5. Except as otherwise provided for herein, Owner shall pay to Agent a
property management fee in an amount equal to four percent (4%) of the gross
receipts of the Property (the “Management Fee”). This fee shall be payable in
monthly installments from the operating accounts maintained pursuant to
Section 2.18 hereof. Gross receipts of the Property shall include all rents,
percentage rents, tenant charges, reimbursements from Tenants for common area
maintenance charges, insurance, utilities and real estate taxes and such other
amounts as are collected from Tenants and shall exclude the proceeds from any
sale or refinancing of the Property or any portion thereof and the proceeds of
any settlements, insurance award (except as provided in Section 2.25) or
condemnation award. The Management Fee does not include payment for leasing
services, which shall be payable to Agent pursuant to Section 5.2 below.
     5.1. To the extent that operating revenues of the Property are insufficient
to pay the Management Fee in full when due, and to the extent that Agent agrees
in writing in advance to defer receipt by it of any part of the Management Fee
due it, the amount so deferred shall bear interest at the rate of two
(2) percentage points in excess of the “prime rate” or “base rate” from time to
time announced by Citibank, N.A., New York New York compounded monthly. Nothing
herein contained, however, shall be construed to obligate Agent to defer receipt
by it of any Management Fee or other fees whatsoever.
     5.2. Agent or its affiliate shall be the leasing agent for the Property.
Owner shall pay Agent or its affiliate a leasing commission for each lease
signed by a tenant and Owner at any time between March 26, 2007 and the date
this Agreement shall expire or sooner terminate (a “Leasing Commission”) in an
amount equal to five percent (5%) of the full base rent (regardless of how such
rent is denominated therein) payable under such lease during the entire primary
term thereof, provided that such fees shall not exceed 50% in the aggregate with
respect to any such primary term. In the event of a lease renewal, the Leasing
Commission payable to Agent shall be in an amount equal to two and one-half
percent (2.5%) of the full base rent (regardless of how

6



--------------------------------------------------------------------------------



 



such rent is denominated therein) payable thereunder during the entire renewal
term of such lease, provided that such fees shall not exceed 25% in the
aggregate with respect to any such renewal term. The full amount of any Leasing
Commission due hereunder shall be payable to Agent or its affiliate upon the
payment by the tenant to Owner of the first month’s rent due under the
applicable lease or lease renewal. In addition, Owner shall reimburse Manager
for the reasonable actual out-of pocket costs of all advertising plans and
promotional materials and all reasonable attorneys’ fees incurred by Agent in
connection with the leasing of any space at the Property. Notwithstanding the
foregoing, if one or more outside brokers were engaged by Owner and are entitled
to receive a leasing commission in connection with the procurement of (A) a new
lease, then the Leasing Commission payable to Agent hereunder with respect
thereto shall be equal to the sum of (x) two and one-half percent (2.5%) of the
full base rent payable under such lease during the entire primary term thereof
plus (y) one-half of the difference between five percent (5%) of the full base
rent payable under such lease during the entire primary term thereof and the
amount to be paid to the outside broker pursuant to a written brokerage
agreement or (B) the renewal of a lease, then the Leasing Commission payable to
Agent hereunder with respect thereto shall be equal to the sum of (x) one and
one-quarter percent (1.25%) of the full base rent payable under such lease
during the entire renewal term thereof plus (y) one-half of the difference
between two and one-half percent (2.5%) of the full base rent payable under such
lease during the entire renewal term thereof and the amount to be paid to the
outside broker pursuant to a written brokerage agreement.
     5.3. Upon the sale or transfer, directly or indirectly, of the Property by
Owner by deed, or by transfer of all of the partnership interests in Owner,
Owner shall pay to Agent a disposition fee (a “Disposition Fee”) equal to
one-half of one percent (0.5%) of the gross sales price paid by the purchaser of
the Property; provided, however, that any Disposition Fee payable hereunder
shall not exceed $150,000. The Disposition Fee shall be deemed earned, and,
therefore, shall be paid, as and when title to the Property closes and without
regard to whether one or more outside brokers were engaged in connection with
such sale or transfer. Notwithstanding the foregoing, for so long as Agent or
any of its affiliates shall be partners of Owner (Agent or such affiliated
partner(s) in their respective capacity as partners of Owner, being “Cedar
Affiliated Partner(s)”), Agent shall not be entitled to a Disposition Fee
hereunder in the event of any transfer of interests in Owner by and among any of
the then existing partners of Owner or any sale or transfer by deed of the
Property to any of the then existing partners of Owner.
     5.4. Upon any financing or refinancing by debt, sale and leaseback or other
form of financing with respect to the Property (other than in connection with
(i) the Loan described in Section 17 below2, (ii) any company loan from any
partner of Owner to Owner (and any third-party loan for an amount less than
$250,000 used to repay such company loan) and (iii) any trade payable incurred
in the ordinary course of business), Owner shall pay to Manager a financing fee
(the “Financing Fee”) equal to one-half of one percent (0.5%) of the original
principal amount of the Financing; provided, however, that any Financing Fee
payable hereunder shall not exceed $50,000. The Financing Fee shall be deemed
earned, and, therefore, shall be paid, as and when the subject financing closes
and without regard to whether one or more outside brokers were engaged in
connection with such financing.
 

2   Revise to the extent Agreement relates to the Parkway Plaza or Stone Hedge
properties.

7



--------------------------------------------------------------------------------



 



     6. Owner shall reimburse Agent for reasonable, actual out-of-pocket
expenses including telephone and facsimile charges, postage and express mail
service and travel and food expenses incurred by Agent in connection with
Agent’s on site supervision of the Property by Agent’s officers and personnel
(evidenced by receipts submitted to Owner).
     7. The Agent, on behalf of Owner, shall engage Stuart H. Widowski, Esq., or
his successor, as legal counsel to provide legal services for Owner and the
Property. Such services shall be provided as required and at a rate of $200 per
hour unless otherwise agreed to by Owner and Agent.
     8. In performing its obligations hereunder, Agent shall comply with all
applicable federal, state and local laws and regulations.
     9. The initial term of this Agreement shall be for a period of three
(3) years from the date hereof and this Agreement shall automatically renew from
year to year thereafter unless and until terminated by either party upon ninety
(90) days’ prior written notice thereof. Notwithstanding the foregoing, Owner
shall be entitled to terminate this Agreement (with no additional compensation)
at any time upon fifteen (15) days’ prior written notice to Agent in the event
of the malfeasance or breach of this Agreement by Agent or upon the filing of a
bankruptcy petition against or by Agent. This Agreement shall terminate
automatically if:
          (i) all or substantially all of the Property is condemned or acquired
by eminent domain; or
          (ii) all or substantially all of the Property is destroyed by fire or
other casualty as a result of which all or substantially all of the Tenants are
unable to continue the normal conduct of their business in their respective
occupied spaces and are permanently released under their respective leases from
the payment of all rent thereunder; or
          (iii) all of the Property is sold to an unrelated, third-party
purchaser; or
          (iv) unless otherwise agreed to in writing between Owner and Agent,
upon (x) the transfer by all of the Cedar Affiliated Partners of all of their
respective partnership interests in Owner to any other then existing partners of
Owner or to any other unaffiliated persons or entities or (y) the sale of the
Property to any of the then existing partners of Owner.
     10. Owner shall pay or reimburse Agent for any monies due it under this
Agreement for services prior to termination, notwithstanding termination of this
Agreement. All provisions of this Agreement that require Owner to have insured
or to defend, reimburse or indemnify Agent shall survive any termination and, if
Agent is or becomes involved in any proceeding or litigation by reason of having
been Owner’s Agent, such provisions shall apply as if this Agreement were still
in effect. Owner agrees that Agent may withhold funds for thirty (30) days after
the end of the month in which this Agreement is terminated to pay bills
previously incurred but not yet invoiced, and to close accounts.
     11. Owner agrees to release, indemnify, defend, and save the Agent, its
officers and employees harmless from and against all claims, disputes, losses,
liabilities and suits (including

8



--------------------------------------------------------------------------------



 



but not limited to all attorneys’ fees and litigation expenses and Agent’s costs
in connection therewith) in any way:
          (i) relating to or arising in connection with the Property and/or
damage to property and injuries to or death of any employee, invitee or other
person whomsoever, and/or Agent’s performance of its duties hereunder;
          (ii) relating to any proceeding or suit involving an alleged violation
by Owner of any law applicable to the Property or operations thereof; and
          (iii) relating to obligations assumed by Agent, its officers or
employees in connection with any financing or refinancing entered into in
connection with the Property.
     11.1. The obligations of Owner to indemnify, hold harmless, and reimburse
Agent are subject to the following conditions:
          (i) Agent shall promptly notify Owner of any matter with respect to
which Owner is required to indemnify, hold harmless, or reimburse Agent; and
          (ii) Agent shall not take or fail to take any actions, including an
admission of liability, which would bar Owner from enforcing any applicable
coverage under policies of insurance held by Owner or would prejudice any
defense of Owner in any appropriate legal proceedings pertaining to any such
matter or otherwise prevent Owner from defending itself with respect to any such
matter, provided such action or failure to act resulted from the gross
negligence or willful malfeasance of Agent.
          Notwithstanding the foregoing, Owner shall not be required to
indemnify, hold harmless, or reimburse Agent with respect to any matter to the
extent the same resulted from the gross negligence or willful malfeasance of
Agent or actions taken by Agent outside of the scope of Agent’s authority under
this Agreement or any express or implied direction of Owner.
          The provisions of this section shall survive the expiration or any
termination of this Agreement.
     12. Owner and Agent shall each waive any claim for loss or damage against
the other and mutually agree to hold each other harmless for loss to the
Property to the extent that either party is reimbursed or indemnified by
insurance coverage.
     13. Agent will promptly notify Owner of any violations of any requirements
of any statute, ordinance, law or regulation of any Governmental body or any
public authority or official thereof having jurisdiction and shall promptly take
all actions necessary to cure such violations and to prevent any civil or
criminal liability from being imposed.
     14. In the event (A) it is alleged or charged that the Property or any
equipment therein or any act or failure to act by the Owner or its agents with
respect to the Property or the sale, rental, or other disposition thereof fails
to comply with, or is in violation of, any of the requirements of any provision,
statute, ordinance, law, or regulation of any Governmental body or any order or
ruling of any public authority or official thereof having or claiming to have

9



--------------------------------------------------------------------------------



 



jurisdiction thereover, (B) Agent notifies Owner of such violation pursuant to
Section 2.21 and Owner fails to contest such violation in good faith and/or to
commence and diligently prosecute to completion (or permit Agent, at Owner’s
expense to commence and diligently prosecute) the cure of such violation, and
(C) Agent, in its sole and absolute discretion, considers that the action or
position of Owner may result in damage or liability to Agent, Agent shall have
the right to cancel this Agreement at any time by giving not less than thirty
(30) days’ prior written notice to Owner of its election so to do, which
cancellation shall be effective upon the service of such notice. Such notice may
be served personally or by United States certified mail, and if served by mail
shall be deemed to have been served when deposited in the United States mail
system. Such cancellation shall not release the indemnities of Owner and Agent
set forth herein and shall not terminate (i) any liability or obligation of
Owner to Agent for any payment, reimbursement, or other sum of money then due
and payable to Agent hereunder as of the date of such cancellation, or (ii) any
obligation of Agent to remit moneys to Owner or to complete its obligations
hereunder to the date of such cancellation. Agent shall cooperate with Owner to
ensure a smooth and efficient transition to a new managing agent, including but
not limited to, prompt delivery of files relating to the Property.
     15. Agent agrees to release, indemnify, defend and save Owner harmless from
and against all claims, disputes, losses, liabilities and suits (including but
not limited to all attorneys’ fees and litigation expenses and Owner’s costs in
connection therewith) in any way resulting from the gross negligence or willful
malfeasance of Agent, or its employees:
          (i) Relating to or arising in connection with the Property and/or
damage to property and injuries to or death of any employee, invitee or other
person whomsoever, and/or Agent’s performance of its duties hereunder; and
          (ii) Relating to any proceeding or suit involving an alleged violation
by Agent of any law applicable to the Property or operations thereof.
          The provisions of this Section 15 shall survive the expiration or any
termination of this Agreement.
     16. It is expressly agreed by the parties that:
     16.1. The parties have entered into this Agreement without any inducements,
representations, statements, warranties or agreements made by either party other
than those expressly stated herein.
     16.2. This Agreement embodies the entire understanding of the parties with
respect to the subject matters stated herein and there are no other
understandings or undertakings related to the within subject matters. This
Agreement may be modified only by a written agreement signed by the parties
hereto.
     16.3. The provisions of this Agreement are severable and to the extent that
any provision herein is determined by court order, law or rule to be invalid,
such invalidity shall in no way affect nor invalidate the other provisions of
this Agreement.

10



--------------------------------------------------------------------------------



 



     16.4. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
     16.5. With respect to any and all disputes under or relating to this
Agreement, the parties consent to the exclusive jurisdiction and venue of the
Supreme Court of the State of New York, Nassau County and the United States
District Court for the Eastern District of New York and the appellate courts
with supervisory powers thereover.
     16.6. The parties agree that in any litigation or proceeding commenced by
either party against the other, service of process shall be deemed to be
effective either by hand delivery thereof or by the mailing thereof via
certified mail, postage prepaid, with a proof of mailing receipt validated by
the U.S. Postal Service constituting the sufficient evidence of service of
process.
     16.7. With respect to any notices that are required or permitted to be made
pursuant to this Agreement, they shall be in writing and either delivered
personally, sent by United States mail or by facsimile (provided that if
delivered by facsimile, a confirmation copy of such notice must also be
delivered personally or by United State mail) addressed as follows:
As to Owner:
[___________________]
c/o Cedar Shopping Centers, Inc.
44 South Bayles Avenue, Suite 304
Port Washington, New York 11050
Attention: Leo S. Ullman
Facsimile: (516) 767-6497
As to Agent:
Cedar Shopping Centers Partnership, L.P.
c/o Cedar Shopping Centers Partnership, L.P.
44 South Bayles Avenue, Suite 304
Port Washington, New York 11050
Attention: Brenda J. Walker
Facsimile: (516) 767-6497
Each such notice addressed and given as set forth above shall be effective
(i) the date of receipt of such notice, or attempted delivery of such notice, if
receipt is refused; and (ii) if sent by United States mail as aforesaid, the
date which is seventy-two (72) hours after such notice is deposited in the mail.
     16.8. This Agreement may not be assigned by Agent without the prior written
consent of Owner, provided, however, that Owner consents to Agent’s designating
a subsidiary or affiliate of Agent to act on behalf of Agent as leasing and
rental agent for the Property. This

11



--------------------------------------------------------------------------------



 



Agreement shall be binding upon and benefit the parties hereto and their
respective successors and permitted assigns.
     17. Agent acknowledges that Owner has obtained a loan from
[________________] (“Lender”) in the principal amount of up to
$[________________] (the “Loan”), which is governed by a certain
[________________] made by Owner for the benefit of Lender, dated the date
hereof.3 For so long as the Loan is outstanding:

  (a)   this Agreement shall be terminable by Lender or its nominee without
penalty or premium following the occurrence of an Event of Default (as such term
is defined in the Loan Agreement) or by Owner after Lender has notified Owner in
writing that Agent is unsatisfactory to Lender, in each case upon thirty
(30) days prior written notice to Agent;     (b)   all payments hereunder shall
be subject and subordinate in lien and priority of payment to the payment of all
principal and interest and all other amounts due under the Loan; and     (c)  
Agent shall promptly notify Lender with respect to any default hereunder and
promptly deliver to Lender a copy of each notice, report, plan or statement
delivered by Agent to Owner hereunder.

 

3   Modify as necessary to include the New Parkway Plaza Loan and the New Stone
Hedge Loan in the event such loans have not closed as of the execution date.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
have executed this Property Management Agreement as of the day and year first
set forth above.

                            AGENT              
 
                          CEDAR SHOPPING CENTERS PARTNERSHIP, L.P.  
 
                          By:   Cedar Shopping Centers, Inc., general partner  
 
                     
 
      By:                                           Leo S. Ullman              
President  
 
                          OWNER              
 
                          [___________________], LP  
 
                          By:   [___________________] GP, LLC, its general      
    partner  
 
                              By:   Cedar Shopping Centers Partnership, L.P.,
its sole member  
 
                                  By:   Cedar Shopping Centers, Inc., its
general partner  
 
                     
 
              By:      
 
                     
 
                  Leo S. Ullman  
 
                  President  

13



--------------------------------------------------------------------------------



 



SCHEDULE 1
TENANT IMPROVEMENTS
[REVISE TO INCLUDE FOR APPLICABLE PROPERTY ONLY]

              Property   Estimated Tenant Improvement Costs   Description
Meadows Marketplace
  $ 242,100     Unit 104 — 2,400 sf vacant — In V-Box condition. $24,000 fitout
Allowance

Unit 109- 3,400 sf vacant — To be demised for Starbucks. $147,500 to demise and
build out Starbucks

Unit 109a — 1,700 sf vacant after demising — $17,000 fitout allowance.

Electric — $9,000 for primary to 5’

Water — $30,000 for meter pit and service to 5’

Gas — $5,000 to run line to 5’

Additional Sewer Capacity — $9,600
 
           
Pennsboro Commons
  $ 35,000     Build-out of two vacant retail spaces
 
           
Stonehedge Plaza
  $
$
$ 15,000
35,000
25,000     Build-out of Citifinancial space; Build-out of 4,000 sf vacant retail
space; Grease Trap
 
           
TOTAL TENANT IMPROVEMENT
  $ 352,100      
 
           

14



--------------------------------------------------------------------------------



 



EXHIBIT E
ALLOTTED CONSIDERATION
Cedar and Homburg agree that the Consideration for the Interests shall be
allocated among the assets owned by the Property Owner as of the Closing as
follows:

     
Cash and Cash Equivalents (Class I)
  Dollar amount as of the Closing Date
 
   
Receivables (Class III)
  Tax basis as of the Closing Date
 
   
Supplies, Prepaid Expenses and Other Current Assets (Class V)
  Tax basis as of the Closing Date
 
   
Equipment, Furniture and Fixtures (Class V)
  Tax basis as of the Closing Date
 
   
Real Property [Lease] and Improvements, and Construction of Improvements in
Progress (Class V)
  Balance
 
   
Goodwill, Going Concern Value and Other Section 197 Intangibles (Classes VI and
VII)
  None

          Property   Allotted Consideration
Pennsboro Commons
  $ 15,680,000  
Fieldstone Marketplace
  $ 22,960,000  
Stonehedge Square
  $ 10,760,000  
Meadows Marketplace
  $ 14,160,000  
Aston Center
  $ 16,800,000  
Ayr Town Center
  $ 9,600,000  
Parkway Plaza
  $ 17,600,000  
Scott Town Center
  $ 12,000,000  
Spring Meadow Shopping Ctr
  $ 16,000,000  
TOTAL:
  $ 135,560,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF ESCROW AGREEMENT
(See Attached)

 



--------------------------------------------------------------------------------



 



ESCROW AGREEMENT
     THIS ESCROW AGREEMENT (this “Agreement”), dated as of the 26th day of
March, 2007, is among LAWYERS TITLE INSURANCE CORPORATION, having an address at
Two Grand Central Tower, 140 East 45th Street, New York, New York 10017
(“Escrowee”), CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a Delaware limited
partnership, having an office at 44 South Bayles Avenue, Port Washington, New
York 11050 (“Cedar”) and HOMBURG HOLDINGS (U.S.) INC., a Colorado corporation,
having an office c/o Homburg Invest Inc., 1741 Brunswick Street, Suite 600,
Halifax, NS B3J-3X8 (“Homburg”).
W I T N E S S E T H
     WHEREAS, Cedar and Homburg entered into that certain Agreement Regarding
Purchase of Partnership Interests (hereinafter referred to as the “Purchase and
Sale Agreement”); dated as of the date hereof, for the purchase and sale of the
Interests.
     WHEREAS, the Purchase and Sale Agreement provides for the terms and
conditions applicable to the sale and purchase of the Interests and the
performance obligations and rights of Cedar and Homburg; and
     WHEREAS, Cedar and Homburg agree, pursuant to the Purchase and Sale
Agreement, that Escrowee shall hold, in escrow the Deposit in accordance with
the terms and conditions of the Purchase and Sale Agreement and this Agreement.
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Appointment of Agent.
          (a) Cedar and Homburg hereby appoint Escrowee to act as their escrow
agent on the terms and conditions hereinafter set forth, and Escrowee accepts
such appointment.
          (b) Homburg shall deliver the Deposit to Escrowee pursuant to the wire
instructions attached hereto as Exhibit A and Escrowee agrees to hold the
Deposit on behalf of the parties, and to apply, disburse and deliver the Deposit
as provided in the Purchase and Sale Agreement and this Agreement. In the event
of any conflict between the terms and conditions of the Purchase and Sale
Agreement and the terms or conditions of this Agreement, as to the obligations
of Escrowee, the terms and conditions of this Agreement shall govern and
control.
     2. Disposition of the Required Deposit.
          (a) Escrowee shall hold the Deposit in an interest bearing segregated
account at JPMorgan Chase Bank, N.A. which rate of interest need not be
maximized. Escrowee shall not commingle the Deposit with any other funds.
          (b) Escrowee shall pay the Deposit in accordance with the terms of the
Purchase and Sale Agreement. If, prior to any Closing, either party makes a
written demand

 



--------------------------------------------------------------------------------



 



upon Escrowee for delivery of the Deposit (or portion thereof), Escrowee shall
give written notice to the other party of such demand. If a written notice of
objection to the proposed payment is not received from the other party within
seven (7) Business Days after the giving of notice by Escrowee, Escrowee is
hereby authorized to deliver the Deposit (or portion thereof so demanded) to the
party who made the demand. If Escrowee receives a written notice of objection
within said period, then Escrowee shall continue to hold the Deposit and
thereafter pay it to the party entitled when Escrowee receives (a) written
notice from the objecting party withdrawing the objection, or (b) a written
notice signed by both parties directing disposition of the Deposit, or (c) a
judgment or order of a court of competent jurisdiction.
          (c) Nothing in this Section 2 shall have any effect whatsoever upon
Escrowee’s rights, duties, and obligations under Section 3.
     3. Concerning Escrowee.
          (a) Escrowee shall be protected in relying upon the accuracy, acting
in reliance upon the contents, and assuming the genuineness of any notice,
demand, certificate, signature, instrument or other document which is given to
Escrowee without verifying the truth or accuracy of any such notice, demand,
certificate, signature, instrument or other document;
          (b) Escrowee shall not be bound in any way by any other contract or
understanding between Cedar and Homburg, whether or not Escrowee has knowledge
thereof or consents thereto unless such consent is given in writing;
          (c) Escrowee’s sole duties and responsibilities shall be to hold and
disburse the Deposit in accordance with this Agreement and the Purchase and Sale
Agreement;
          (d) Upon the disbursement of the Deposit in accordance with this
Agreement, Escrowee shall be relieved and released from any liability under this
Agreement;
          (e) Escrowee may resign at any time upon at least fifteen
(15) Business Days prior written notice to Cedar and Homburg hereto. If, prior
to the effective date of such resignation, Cedar and Homburg hereto shall have
approved, in writing, a successor escrow agent, then upon the resignation of
Escrowee, Escrowee shall deliver the Deposit to such successor escrow agent.
From and after such resignation and the delivery of the Deposit to such
successor escrow agent, Escrowee shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement, all of which duties,
responsibilities and obligations shall be performed by the appointed successor
escrow agent. If for any reason Cedar and Homburg shall not approve a successor
escrow agent within such period, Escrowee may bring any appropriate action or
proceeding for leave to deposit the Deposit with a court of competent
jurisdiction, pending the approval of a successor escrow agent, and upon such
deposit Escrowee shall be fully relieved of all of its duties, responsibilities
and obligations under this Agreement;
          (f) Cedar and Homburg hereby agree to, jointly and severally,
indemnify, defend and hold harmless Escrowee from and against any liabilities,
damages, losses, costs or expenses incurred by, or claims or charges made
against, Escrowee (including reasonable attorneys’ fees and disbursements) by
reason of Escrowee performing its obligations pursuant to,

 



--------------------------------------------------------------------------------



 



and in accordance with, the terms of this Agreement, but in no event shall
Escrowee be indemnified for its gross negligence, willful misconduct or breach
of the terms of this Agreement;
          (g) In the event that a dispute shall arise in connection with this
Agreement or the Purchase and Sale Agreement, or as to the rights of Cedar and
Homburg in and to, or the disposition of, the Deposit (or portion thereof),
Escrowee shall have the right to (w) hold and retain all or any part of the
Deposit until such dispute is settled or finally determined by litigation,
arbitration or otherwise, or (x) deposit the Deposit in an appropriate court of
law, following which Escrowee shall thereby and thereafter be relieved and
released from any liability or obligation under this Agreement, or (y) institute
an action in interpleader or other similar action permitted by stakeholders in
the State of New York, or (z) interplead Cedar or Homburg in any action or
proceeding which may be brought to determine the rights of Cedar and Homburg to
all or any part of the Deposit; and
          (h) Escrowee shall not have any liability or obligation for loss of
all or any portion of the Deposit by reason of the insolvency or failure of the
institution of depository with whom the escrow account is maintained.
     4. Termination.
          This Agreement shall automatically terminate upon the delivery or
disbursement by Escrowee of the entire Deposit in accordance with the terms of
the Purchase and Sale Agreement and terms of this Agreement, as applicable.
     5. Notices.
          All notices, demands, consents, reports and other communications
provided for in this Agreement shall be in writing, shall be given by a method
prescribed in this Section and shall be given to the party to whom it is
addressed at the address set forth below or at such other address(es) as such
party hereto may hereafter specify by at least seven (7) days’ prior written
notice.
     To Cedar:
c/o Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, New York 11050
Attention: Leo S. Ullman
Facsimile: (516) 767-6497
With a copy to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4982

 



--------------------------------------------------------------------------------



 



Attention: Steven P. Moskowitz, Esq.
Facsimile: (212) 806-6006
     To Homburg:
c/o Homburg Invest Inc.
1741 Brunswick Street, Suite 600
Halifax, NS B3J-3X8
Attention: Richard Stolle
Facsimile: 902-468-2457
and to:
c/o Homburg Invest Inc.
11 Akerley Blvd., Suite 200
Dartmouth, NS B3B-1V7
Attention: Gordon Lawlor
Facsimile: 902-469-6776
and to:
c/o Homburg Holdings (U.S.), Inc.
559 East Pikes Peak Avenue
Suite 320
Colorado Springs, Colorado 80903
Attention: Robert W. Harris
Facsimile: 719-633-0278
With a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Steven Simkin, Esq.
Facsimile: (212) 492-0073
and to:
The DeCaro Law Firm, PC
47 Aspen Court
Evergreen, CO 80439
Attention: Phillip S. DeCaro, Esq.
Facsimile: (303) 679-3327
     To Escrowee:
Lawyers Title Insurance Corporation

 



--------------------------------------------------------------------------------



 



Two Grand Central Tower
140 East 45th Street
New York, New York 10017
Attention: John LoVerme
Facsimile: (212) 557-2148
Telephone: (212) 949-0100
     Any party hereto may change the address to which notice may be delivered
hereunder by the giving of written notice thereof to the other parties as
provided hereinbelow. Any notice or other communication delivered pursuant to
this Section 5 may be mailed by United States or Canadian certified air mail,
return receipt requested, postage prepaid, deposited in a United States or
Canadian Post Office or a depository for the receipt of mail regularly
maintained by the United States Post Office or the Canadian Post Office, as
applicable. Such notices, demands, consents and reports may also be delivered
(i) by hand or reputable international courier service which maintains evidence
of receipt or (ii) by facsimile with a confirmation copy delivery by hand or
reputable international courier service which maintains evidence of receipt. Any
notices, demands, consents or other communications shall be deemed given and
effective when delivered by hand or courier or facsimile, or if mailed only,
five (5) Business Days after mailing. Notwithstanding the foregoing, no notice
or other communication shall be deemed ineffective because of refusal of
delivery to the address specified for the giving of such notice in accordance
herewith. The provisions of this Section 5 shall survive the Closings and/or a
termination of this Agreement.
     6. Capitalized Terms.
          Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Purchase and Sale Agreement.
     7. Governing Law.
          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES OF SUCH STATE. THE PARTIES HERETO WAIVE TRY BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.
     8. Successors.
          This Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the parties hereto; provided,
however, that except as expressly provided herein as to the Escrowee, this
Agreement may not be assigned by any party without the prior written consent of
the other parties.
     9. Entire Agreement.

 



--------------------------------------------------------------------------------



 



          This Agreement, together with the Purchase and Sale Agreement,
contains the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings relating to such subject matter.
     10. Amendments.
          Except as expressly provided in this Agreement, no amendment,
modification, termination, cancellation, rescission or supersession to this
Agreement shall be effective unless it shall be in writing and signed by each of
the parties hereto.
     11. Counterparts and/or Facsimile Signatures.
          This Agreement may be executed in any number of counterparts,
including counterparts transmitted by facsimile, any one of which shall
constitute an original of this Agreement. When counterparts or facsimile copies
have been executed by all parties, they shall have the same effect as if the
signatures to each counterpart or copy were upon the same documents and copies
of such documents shall be deemed valid as originals. The parties agree that all
such signatures may be transferred to a single document upon the request of any
party. This Agreement shall not be binding unless and until it shall be fully
executed and delivered by all parties hereto. In the event that this Agreement
is executed and delivered by way of facsimile transmission, each party
delivering a facsimile counterpart shall promptly deliver an ink-signed original
counterpart of the Agreement to the other party by overnight courier service;
provided however, that the failure of a party to deliver an ink-signed original
counterpart shall not in any way effect the validity, enforceability or binding
effect of a counterpart executed and delivered by facsimile transmission.
     12. Severability.
          If any provision of the Agreement or the application of any such
provision to any person or circumstance shall be held invalid, illegal, or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.
     13. EIN.
          Cedar shall provide its employer identification numbers to Escrowee
promptly following execution and delivery of this Agreement. Each of the parties
hereto shall execute and deliver to the others any documents reasonably
necessary for establishing the escrow account for the Deposit promptly following
request.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed and delivered this
Escrow Agreement as of the date and year first above written.

            ESCROWEE:

LAWYERS TITLE INSURANCE CORPORATION
      By:           Name:           Title:      

                      CEDAR:    
 
                    CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a Delaware limited
partnership    
 
                    By:   Cedar Shopping Centers, Inc., a Maryland corporation,
its general partner    
 
               
 
      By:        
 
         
 
Leo S. Ullman    
 
          President    

            HOMBURG:

HOMBURG HOLDINGS (U.S.)
INC., a Colorado
corporation
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
(LANDAMERICA LOGO) [w80015w80015100.gif]
WIRE INSTRUCTIONS

TO
COMMONWEALTH LAND TITLE INSURNCE COMPANY (NY)
Two Grand Central Tower
140 East 45th Street
NEW YORK, NY 10017
212-949-0100

     
BANK:
  CHASE MANHATTAN BANK, N.A. NEW YORK, NY
 
   
ABA#
  021-000-021 
 
   
ACCT. NAME:
  Commonwealth Land Title Insurance Company
 
   
ACCT. #
  036-1218746 
 
   
REFERENCE:
  ( NYN06-002988-C; CEDAR CALDWELL)

Please reference Commonwealths Title Number on all Wire Transfers and contact
our Accounting Department at (212) 973-6731 contact person : David Harrison,
Federal Reference Number when the wire has been sent.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit G
ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of
the day of         , 2007, by and between CEDAR SHOPPING CENTERS — PARTNERSHIP,
L.P., a Delaware limited partnership (“Assignor”) and HOMBURG HOLDINGS (U.S.)
INC., a Colorado corporation (“Assignee”).
WITNESSETH:
     WHEREAS, pursuant to that certain [DESCRIBE INTERIM PARTNERSHIP AGREEMENT],
dated as of                     , 2007 (the “Existing Partnership Agreement”),
Assignor and [                    ] GP, LLC (the “General Partner”) are the sole
partners of                                          , a Delaware limited
partnership (the “Partnership”);
     WHEREAS, pursuant to the Existing Partnership Agreement, Assignor owns a
99% direct limited partnership interest in the Partnership and the General
Partner owns a 1% direct general partnership interest in the Partnership;
     WHEREAS, pursuant to that certain Agreement Regarding Purchase of
Partnership Interests, dated as of February  , 2007 (the “Contract”), between
Assignor, as seller, and Assignee, as purchaser, Assignor has agreed to sell and
assign to Assignee, and Assignee has agreed to purchase and assume as set forth
in the Contract, all of Assignor’s right, title and interest in and to eighty
percent (80%) of the direct limited partnership interests in the Partnership
(the “Assigned Partnership Interests”), whereupon (x) Assignor will own nineteen
percent (19%) of the direct partnership interests in the Partnership,
(y) Assignee will own eighty percent (80%) of the direct partnership interests
in the Partnership and (z) the General Partner will own one percent (1%) of the
direct partnership interests in the Partnership;
     WHEREAS, contemporaneously with the execution and delivery of this
Agreement and in accordance with the terms of the Contract, Assignor, Assignee
and the General Partner shall amend and restate the Existing Partnership
Agreement to reflect, among other things, the assignment and assumption of the
Assigned Partnership Interests pursuant to this Agreement (the “Amended
Partnership Agreement”);
     WHEREAS, all capitalized terms used but not defined herein shall have the
meaning set forth in the Contract.
     NOW, THEREFORE, for valuable consideration in hand paid; the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     1. Assignor hereby assigns, conveys, transfers and sets over unto Assignee,
without, recourse, representation or warranty except as set forth in the
Contract, all right, title and interest of Assignor in and to the Assigned
Partnership Interests.
     2. Subject to those provisions of the Contract that shall expressly survive
the Closing and the terms of the Amended Partnership Agreement, Assignee hereby
accepts such assignment and assumes all obligations with respect to the Assigned
Partnership Interests.

 



--------------------------------------------------------------------------------



 



     3. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and each of their respective successors and assigns. None of the
provisions of this Agreement shall be for the benefit_ of or enforceable by any
other person.
     4. This Agreement may be executed in any number of counterparts, and each
such counterpart will for all purposes be deemed an original, and all such
counterparts shall constitute one and the same instrument.
     5. Each party represents and warrants that the individual signing this
Agreement on its behalf is duly authorized to do so.
     6. The parties hereto covenant and agree that they will execute, deliver
and acknowledge from time to time at the request of the other, and without
further consideration, all such further instruments of assignment or assumption
of rights and/or obligations as may be required in order to give effect to the
transactions described herein.
     7. This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Delaware (without regard to principles of
conflicts of laws).
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the                      day of                                          
2007.

                      ASSIGNOR:
 
                    CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a
Delaware limited partnership
 
                    By:   Cedar Shopping Centers, Inc., a Maryland
corporation, its general partner
 
               
 
      By:        
 
         
 
Leo S. Ullman    
 
          President    
 
                    ASSIGNEE:
 
                    HOMBURG HOLDINGS (U.S.) INC., a Colorado corporation
 
               
 
  By:                                   Name:         Title:

 



--------------------------------------------------------------------------------



 



Exhibit H
CERTIFICATE FOR NON-IMPUTATION ENDORSEMENT
Homburg Holdings (U.S.) Inc. (“Homburg”) has requested Lawyers Title Insurance
Corporation (“Lawyers Title”) to include a Non-Imputation Endorsement’ (the
“Endorsement”) as part of the owner’s title insurance policy issued on in favor
of [                    ] (the “Property Owner”) as Policy No.
[                    ] (the “Existing Policy”) respecting the premises commonly
known as [                    ] and as more particularly described in the
Existing Policy (the “Premises”), which Endorsement will protect Homburg from
defenses of Lawyers Title under the Existing Policy arising as a result of the
imputation of the knowledge of CSCP (as hereinafter defined).
As an inducement to Lawyers Title to issue the Endorsement, the undersigned
makes the following certifications, true to the knowledge, information and
belief of the undersigned as of the this day of     , 2007:

1.   The undersigned is a Vice President of Cedar Shopping Centers, Inc., the
general partner of Cedar Shopping Centers Partnership, L.P. (“CSCP”), which is
the sole member of [                    ], the general partner of
[                    ] (the “Property Owner”).   2.   Except as set forth in the
Existing Policy, the schedule of leases affecting the Premises as identified in
Schedule “A” attached hereto and as otherwise disclosed by the public record of
the county in which the Premises is located:

  a.   There are no unrecorded deeds, land contracts, leases, options to
purchase, mortgages agreements or other instruments made or given by CSCP or the
Property Owner’ that materially and adversely affect title to the Premises.    
b.   Neither CSCP nor the Property Owner has made or given to any party other
than Homburg any outstanding right (including unrecorded deeds), title or
interest in or to the Premises.     c.   There is no material pending or
threatened litigation against the Premises or against the Property Owner other
than claims made in the ordinary course of the business of owning and operating
the Premises.

3.   The assets of the Property Owner are sufficient to satisfy all unrecorded
debts created by the Property Owner and no conveyance or mortgage of the
Premises has rendered the Property Owner insolvent or in fraud of its creditors
under the bankruptcy laws of the United States, or of any insolvency laws of the
State of [                    ];

 

1   With respect to CDC properties only, to the extent that Cedar shall have
purchased interests in the existing property owner instead of the fee interests
in the properties, certifications’ respecting the “Property Owner” shall be
limited to the period from and after Cedar shall have acquired said interests.

 



--------------------------------------------------------------------------------



 



4.   The undersigned is making this affidavit for the purpose of inducing
Lawyers Title issue the Endorsement, knowing that Lawyers Title will rely on the
certifications made herein, and that without the certifications in this
affidavit, Lawyers Title would not issue the Endorsement.

     IN WITNESS WHEREOF, the undersigned has duly executed this affidavit on the
day and hear first above written.

              [ADD SIGNATURE BLOCK]

 
                                            
                                        

 



--------------------------------------------------------------------------------



 



EXHIBIT I
DEPOSIT ALLOCATION

          Property   Deposit
Pennsboro Commons
  $ 58,000.00  
Fieldstone Marketplace
  $ 85,000.00  
Stonehedge Square
  $ 39,000.00  
Meadows Marketplace
  $ 52,000.00  
Aston Center
  $ 62,000.00  
Ayr Town Center
  $ 36,000.00  
Parkway Plaza
  $ 65,000.00  
Scott Town Center
  $ 44,000.00  
Spring Meadow Shopping Center
  $ 59,000.00  
 
       
TOTAL:
  $ 500,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
PROPERTY OWNERS

      Existing Cedar Property Owners*   Property
Cedar-Pennsboro, LLC
  Pennsboro Commons
Cedar-Fieldstone, LLC
  Fieldstone Marketplace
Cedar-Stonehedge, LLC
  Stone Hedge Square
Cedar Hershey, LLC
  Meadows Marketplace

      Contract Property Owners   Property
Cedar-Spring Meadow, LP
  Spring Meadow
Cedar-Ayr Town Center, LP
  Ayr Town Center
Cedar-Aston Center, LP
  Aston Center
Cedar-Scott Town Center, LP
  Scott Town Center
Cedar-Parkway Plaza, LP
  Parkway Plaza

 

*   Each entity to be converted to a limited partnership per the Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
SERVICE CONTRACTS

 



--------------------------------------------------------------------------------



 



SERVICE CONTRACTS
PENNSBORO COMMONS
E Penn Drive
Enola,PA 17125

          VENDOR   SERVICE   CONTACT INFORMATION
 
       
Custom Maintenance Services, Inc.
  Parking Lot Sweeping   21 State Ave. Ste. 101
Carlisle, PA 17013
Phone: (717)249-6636

Fax: (717)249-6637
 
       
Brickman Group
  Landscaping   Brickman Group
925 Lewisberry, PA 17055
Phone: (717)938-5868

Fax: (717)938-4472
 
       
Michael B. Stoner, Inc.
  Snow Removal   P.O. Box 725
Mechanicsburg, PA17055
Phone: (717)245-2225

Fax: (717)245-2199
 
       
Ehrlich
  Pest Control   10 Lebanon Valley Pkwy
Lebanon, PA 17042-9990
Phone: (717)238-9590

 



--------------------------------------------------------------------------------



 



SERVICE CONTRACTS
Fieldstone Marketplace
500 Kings Highway
New Bedford, MA 02745

          Vendor   Service Type   Contact Information
 
       
Farland Enterprises
  Snow Removal   32 Gammons Road
Acushnet, MA 02743
508-998-8652
 
       
Kane Maintenance
  Landscaping & Parking lot Cleaning   18 Whittemore Road
Framingham, MA 01701
508-561-2327
 
       
A-Tech Security
  Security   4 Phillips Street
Fairhaven, MA 02719
508-999-7580
 
       
WS Shepard
  Parking Lot Sweeping   PO Box 245
Westport, MA 02790
508-636-8111
 
       
Fire Systems
  Fire & Sprinkler   955 Reed Road
N. Dartmouth, MA 02747
508-999-4444
 
       
Insta-Brite
  Powerwashing Sidewalks   PO Box 148
Whitman, MA 02382
781-447-0022

 



--------------------------------------------------------------------------------



 



SERVICE CONTRACTS
STONEHEDGE SQUARE SHOPPING CENTER
950 Walnut Bottom Road
Carlisle, PA 17013

          VENDOR   SERVICE   CONTACT INFORMATION
 
       
Energy Management Systems, Inc.
  Sub-Meter Reading   325 W. Central Ave.
Ste. 200
P.O. Box 538
Malvern,PA 19355-0538
Phone: (610)296-2875

Fax: (610)889-9909
 
       
Custom Maintenance Services, Inc.
  Parking Lot Sweeping   21 State Ave. Ste. 101
Carlisle, PA 17013
Phone: (717)249-6636

Fax: (717)249-6637
 
       
Republic Services of Pennsylvania, LLC (DBA York Waste Disposal)
  Trash Disposal   3730 Sandhurst Dr.
Berkshire Business Park
York, PA 17402
Phone: (717)845-1577

(800)210-9675
Fax: (717)764-1944
 
       
Vector Security
  Fire Alarm Monitoring   23 Casey Ave.
Wilkes-Barre, PA 18702
Phone: (800)222-6565
 
       
Michael B. Stoner, Inc.
  Snow Removal   P.O. Box 725
Mechanicsburg, PA 17055
Phone: (717)245-2225

Fax: (717)245-2199
 
       
H.B. McClure Co.
  HVAC Maintenance   P.O. Box 1745
Harrisburg, PA 17105
Phone: (717)232-4328

Fax: (717)234-3730

 



--------------------------------------------------------------------------------



 



SERVICE CONTRACTS
Meadows Marketplace
233-277 Hershey Rd.
Hummelstown, PA 17036

          VENDOR   SERVICE   CONTACT INFORMATION
 
       
Custom Maintenance Services, Inc.
  Parking Lot Sweeping   21 State Ave. Ste. 101
Carlisle, PA 17013
Phone: (717)249-6636

Fax: (717)249-6637
 
       
Brickman Group
  Landscaping   Brickman Group
925 Lewisberry, PA 17055
Phone: (717)938-5868

Fax: (717)938-4472
 
       
Central Perm Asphalt
  Snow Removal   3701 G Deny Street
Harrisburg, PA 17111
 
       
Ehrlich
  Pest Control   10 Lebanon Valley Pkwy
Lebanon, PA 17042-9990
Phone: (717)238-9590
 
       
Vector Security
  Sprinkler Monitoring   3549 Hempland Rd., Suite 1
Lancaster, PA 17601

 



--------------------------------------------------------------------------------



 



Spring Meadow Shopping Center
Wyomissing, PA
Landscaper / Snow Removal / Site Contact (for Some Emergencies)

     
Jeff Povilaitis
  Landscaping contract has expired.
Edwards Landscape & Nursery
  Snow removal contract is for
517 Monocacy Hill Road
  winter season 2006 - 2007 & may
Birdsboro, PA 19508
  be cancelled with 30 day notice.
610-582-1941 ofc
   
484-256-5658 cell
   

Lot Sweeper/Miscellaneous Repairs

     
Custom Maintenance Services, Inc.
  Month-to-month
Mike Nawa
  Length of service: 2 years
21 State Street, Suite 101
  Also provides lot striping & repairs
Carlisle, PA 17013
  Preferred by Giant
717-249-6636
   
717-440-2320 Cell
   

 



--------------------------------------------------------------------------------



 



Ayr Tows Center
McConnellsburg, PA

     
Landscaper / Site Inspection
   
 
   
McConnellsburg Lawn & Landscape
  Landscaping contract has expired.
Wade & Carrie Stermer
   
726 Meadown Mt. Drive
   
McConnellsburg, PA 17233
   
717-485-9290
   
 
   
Lot Sweeper/Miscellaneous Repairs
 
 
   
Custom Maintenance Services, Inc.
  Month-to-month
Mike Nawa
  Length of service: 2 years
21 State Street, Suite 101
  Also provides lot striping & repairs
Carlisle, PA 17013
  Preferred by Giant
717-249-6636
   
717-440-2320 Cell
   
 
   
Snow Removal
   
 
   
David H. Martin Excavating
  Contract is for 2006-2007 Winter Season
Jerry Love
   
4961 Cumberland Highway
   
Chambersburg, PA 17201
   
717-264-2168
   
 
   
Fire Alarm Monitoring
   
 
   
Tele-Plus Corporation
  Annual Contract from
916 Eldridge Drive
  04/20/06 - 04/19/07
Hagerstown, MD 21740-6842
   
301-797-9500
   

 



--------------------------------------------------------------------------------



 



Aston Giant #278
Aston, PA
NO SERVICE OR MAINTENANCE CONTRACTS
Giant maintains this stand-alone store (absolute net).

 



--------------------------------------------------------------------------------



 



SCOTT TOWN CENTER
Bloomsburg, PA
SERVICE / MAINTENANCE CONTRACTS & INFORMATION

     
Sweeping
   
Custom Maintenance Services, Inc.
  Month-to-month
Mike Nawa
  Length of Service: 3 years
21 State Street, Suite 101
  Also provides lot striping & repairs
Carlisle, PA 17013
  Preferred by Giant
717-249-6636
   
 
   
Snow Removal
  Contract is for 2006-2007 winter
Sokol, Inc.
  season — may be cancelled with
Ray Sokol
  30-day notice
PO Box 366
  Length of Service: 3 years
Bloomsburg, PA 17815
   
570-784-4411
   
 
   
Landscape Maintenance
  Annual Contract (Jan-Dec 2006)
Don A. Ruhmel
  terminated by either party with 30 days written notice
Custom Landscaping
  Length of Service: 3 years
360 Stone Church Road
   
Berwick, PA 18603
   
570-752-5105
   
 
   
HVAC Maintenance
  Annual Contract for LA Weight Loss,
H B McClure Company
  Jackson Hewitt, Holiday Hair, Subway & Nextel
George Hoch
  (November 1, 2006 - October 31, 2007)
P.O. Box 1745
  Length of Service: 2 years
Harrisburg, PA 17105-1745
   
717-232-4328
   
 
   
Fire Sprinkler Inspection
   
Penn Fire Protection, Inc.
  Annual Contract (Jan-Dec 2006)
Mark Hayes
  Year to year
135 David Street
  Retail Spaces
Selinsgrove, PA 17870
  Length of Service: 2 years
570-374-4508
   
 
   
Fire Alarm Inspection & Monitoring
  3-year Contract (Dec. 9, 2005-Dec 9, 2008)
Security Net, LLC
  Length of Service: 2 years
411 W. 16th Street
  Retail Spaces
Hazelton, PA 18201
   
570-453-1384
   

1



--------------------------------------------------------------------------------



 



PARKWAY PLAZA
Cumberland Parkway
Mechanicsburg, PA
SERVICE / MAINTENANCE CONTRACTS & INFORMATION

     
Sweeping
   
Custom Maintenance Services, Inc.
  Month-to-month
Mike Nawa
  Length of Service: 8 years
21 State Street, Suite 101
  Also provides lot striping & repairs
Carlisle, PA 17013
  Preferred by Giant
717-249-6636
   
 
   
Landscape Maintenance
   
Tri-State Fence & Lawn
  Annual Contract (Jan-Dec 2006) — may be
Brent Decker
15113 Clear Spring Road
  terminated by either party with 30
days written notice
Williamsport, MD 21795 
  Length of Service: 7 years
301-223-8733
   
 
   
Snow Removal
   
Becker’s, Inc.
  Contract is for 2006-2007 Winter season.
Dave Becker
  may be cancelled with 30 day notice
3150 Gettysburg Road
   
Camp Hill, PA 17011
   
 
   
Pest Control
   
Archer Pest Control
  Quarter-to-quarter (No contract)
Keith Jones
  Length of Service: 6 years
5008 Pheasant Hollow Road
   
Mechanicsburg, PA 17050
   
717-737-2724
   
 
   
HVAC Maintenance
   
H B McClure Company
  Annual Contract for Brothers Pizza,
George Hoch
  UPS Store, Holiday Hair & Movie Merchants
P.O. Box 1745
  (May 1, 2006 - April 30, 2007)
Harrisburg, PA 17105-1745
  Length of Service: 8 years
717-232-4328
   
 
   
Fire Sprinkler Inspection
   
Triangle Fire Protection, Inc.
  Annual Contract (Jan-Dec 2006) — may be
Frank Herr
  terminated by either party with 30 days written notice
20 Roadway Drive
  Retail Spaces
Carlisle, PA 17013
  Length of Service: 7 years
717-241-9662
   

1



--------------------------------------------------------------------------------



 



SCHEDULE 3
LEASES

 



--------------------------------------------------------------------------------



 



Pennsboro Commons
Americhoice Federal Credit Union
Lease Dated: February 15, 2000
Lease Letter Dated: January 28, 2000
Letter Agreement Dated: October 27, 2004
Estoppel Agreement Dated: August 16, 2005
Barbarino’s Pizza
Lease Dated: June 1, 2004
Guaranty Dated: June 1, 2004
Lease Letter Dated: May, 21, 2004
Estoppel Agreement Dated: October 2, 2005
Brook Investments, Inc.
Lease Dated: July 11, 2006
Delivery of Possession Agreement Dated: July 19, 2006
California Fusion
Confirmation of Possession and Lease Term: April 25, 2005
Lease Dated: June 15, 2005
Lease Letter Dated: June 15, 2005
Estoppel Agreement: June 15, 2005
Cellutions, Inc. d/b/a Cingular Wireless
Lease Dated: June 5, 2006
Check ‘n Go
Commencement Letter Dated: May 14, 2004
Lease Dated: June 10, 2004
Guaranty Dated: August 9, 2004
Addendum to Lease Dated: August 9, 2004
Estoppel Agreement Dated: October 19, 2005
Termination Agreement Dated: December 27, 2006
Class Act Dry Cleaners
Lease Dated: December 31, 2001
Commencement Agreement Dated: December 21, 2001
Estoppel Agreement Dated: October 9, 2005
Dr. Barbara Christensen
Lease Dated: December 22, 2003
Commencement Agreement Dated: December 19, 2003
Lessor’s Agreement Dated: March 17, 2004
Estoppel Agreement Dated: October 24, 2005

 



--------------------------------------------------------------------------------



 



Giant Food Stores, LLC
Lease Dated: December 29, 1995
Guaranty Dated: September 26, 1995
First Amendment to Lease Agreement Dated: May 21, 1997
Second Amendment to Lease Agreement Dated: April 16, 1998
Third Amendment to Lease Agreement Dated: June 9, 1999
Fourth Amendment to Lease Agreement Dated: July 27, 1999
Store Expansion Amendment to Lease Agreement Dated: April 4, 2003
Amendment to Store Expansion Amendment to Lease Agreement Dated: April 4, 2003
Memorandum of Amendment to Lease Dated: April 4, 2003
Supplement to Subordination, Attornment and Nondisturbance Agreement Dated:
April 4, 2003
SNDA Agreement Dated: February 10, 2006
Giant Food Stores, LLC (Fueling Station Lease)
Lease Dated: October 1, 2001
Memorandum of Fueling Station Lease Dated: October 1, 2001
Supplement to Subordination, Attornment and Nondisturbance Agreement Dated:
October 2, 2001
Guaranty Dated: March 16, 2005
Renewal Letter Agreement Dated: March 28, 2006
Gingerbread Cafe
Lease Dated: April 9, 2002
Commencement Agreement Dated: Not Dated
Estoppel Agreement Dated: October 19, 2005
Golden Nail
Lease Dated: June 15, 2005
Confirmation of Possession and Lease Terms: June 15, 2005
Lease Letter: Not Dated
Guaranty: June 15, 2005
Estoppel Agreement: September 29, 2005
Jackson Hewitt
Rent Commencement Dated: October 25, 2004
Lease Dated: October 29, 2004
Agreement Dated: November 1, 2004
Estoppel Dated: September 26, 2005
Lean and Mean Fitness
Lease Dated: May 24, 2005
Estoppel Dated: August 18, 2005

 



--------------------------------------------------------------------------------



 



Mailboxes ETC
Lease Letter Dated: June 15, 1999
Lease Dated: July 1, 1999
Guaranty Dated: July, 1, 1999
Addendum Dated: March 17, 2000
(Mentioned in Estoppel but not in file.)
Assignment Dated: April 24, 2002
(Mentioned in Estoppel but not in file.)
Estoppel Dated: October 4, 2005
Movie Merchants
Lease Dated: July 29, 1997
Guaranty Dated: July 29, 1997
Renewal Letter Dated: March 1, 2004
Estoppel Agreement Dated: August 15, 2005
P&D Discount Tobacco
Lease Letter Dated: August 10, 2001
Lease Dated: September 5, 2001
Guaranty: Not Dated
Estoppel Dated: August 18, 2005
Papa John’s Pizza
Lease Dated: July 30, 1999
Addendum Dated: July 30, 1999
Guaranty Dated: July 30, 1999
Renewal Dated: April 24, 2004
Estoppel Agreement Dated: September 30, 2005
Pet Valu
Lease Dated: March 4, 2005
Estoppel Dated: October 18, 2005
Roly Poly
Lease Dated: November 10, 2003
Lease Letter Dated: November 5, 2003
Guaranty Dated: Not Dated
Estoppel Agreement Dated: October 18, 2005
Scott D. Trask, DMD
Lease Dated: July 7, 2005
Confirmation of Possession and Lease Terms Dated: June 7, 2005
Guaranty Dated: 2005
Estoppel Agreement Dated: October 21, 2005
Subway
Lease Dated: December 12, 1997
Rider to Lease Dated: December 12, 1997

 



--------------------------------------------------------------------------------



 



Success Chinese Restaurant
Lease Dated: October 1, 1999
Guaranty Dated: 1999
Estoppel Dated: October 24, 2005

 



--------------------------------------------------------------------------------



 



Fieldstone Marketplace
A.C. Holdings
Lease Dated: July 22, 2002
Guaranty Agreement Dated: July 22, 2002
Letter Agreement Dated: October 21, 2002
Citizen’s Bank
Lease Dated: December 21, 1992
First Amendment to Lease Agreement Dated: January 4, 2001
Second Amendment to Lease Agreement Dated: August 5, 2002
Lease Assignment, Recognition and Consent Agreement Dated: August 5, 2002
Renewal Letter Dated: April 29, 2005
CVS
Lease Dated: December 17, 1987
Guaranty Dated: December 17, 1987
Commencement Letter Dated: August 23, 1988
(Mentioned in Estoppel but not in file.)
Memorandum/Notice of Lease Dated: October 31, 1988
Lease Renewal Dated: July 13, 1998
Lease Renewal Dated: June 20, 2003
Estoppel Agreement Dated: November 3, 2005
Carleen, Inc. d/b/a Cost Cutters
Lease Dated: July 1, 1999
Dunkin Donuts
Lease Dated: August 9, 2004
Landlord’s Consent and Waiver Dated: September 1, 2004
Letter Agreement Dated: October 7, 2004
Letter Agreement Dated: January 18, 2005
Rider to Lease Dated: March 3, 2005
Escape to Fitness
Lease Dated: July 1, 1997
First Amendment of Lease Dated: April 15, 2002
Letter Agreement Dated: March 20, 2003
Lease Guaranty Dated: May 26, 2005
Second Amendment of Lease Dated: May 31, 2005
Estoppel Agreement Dated: December 2, 2005

 



--------------------------------------------------------------------------------



 



Flagship Cinema
Letter Agreement Dated: September 17, 1998
Guaranty of Lease Dated: October 6, 1998
Lease Dated: October 21, 1998
First Amendment of Lease Dated: December 3, 1999
Estoppel Agreement Dated: November 28, 2005
Furniture Place LLC
Lease Dated: September 14, 2006
Golden Star Chinese Restaurant
Lease Dated: May 31, 1991
First Amendment of Lease Dated: May 3, 1991
Renewal Letter Dated: February 22, 2000
Second Amendment of Lease Dated: April 10, 2002
KB Toys
Lease Dated: July 15, 1988
First Amendment of Lease Dated: July 14, 1993
Second Amendment of Lease Dated: November 11, 1998
Third Amendment of Lease Dated: August 10, 1999
Fourth Amendment of Lease Dated: July 29, 2004
Fifth Amendment of Lease Dated: January 24, 2005
Estoppel Agreement Dated: November 29, 2005
Liberty Tax Services
Lease Dated: November 29, 2004
New Bedford Dental Group
Lease Dated: December 16, 1997
Assignment and Assumption of Lease and Landlord’s Consent Dated: May 14, 2001
Renewal Letter Dated: May 12, 2004
First Amendment of Lease Dated: June 3, 2004
Assignment of Lease Dated: November 9, 2004
Lease Guaranty Agreement Dated: November 9, 2004
Ocean’s 18
Lease Dated: May 10, 2005
Confirmation of Lease Term Dated: November 4, 2005
Estoppel Agreement Dated: November 15, 2005
Subordination of Landlord’s Lien Dated: April 12, 2006
Lease Modification Agreement Dated: November 12, 2006
Papa Gino’s
Lease Dated: September 10, 1986
Estoppel Agreement Dated: November 1, 2005

 



--------------------------------------------------------------------------------



 



Payless
Lease Dated: June 11, 1988
Lease Extension and Modification Agreement Dated: November 23, 1992
Assignment of Lease and Consent to Assignment Dated: July 29, 1994
Lease Amendment/Extension Agreement Dated: February 23, 1996
Lease Amendment/Extension Agreement Dated: June 12, 2000
Renewal Letter Dated: April 7, 2005
Estoppel Agreement Dated: November 2, 2005
Sally Beauty
Lease Dated: April 4, 1991
Lease Rider Dated: April 4, 1991
Amendment to Lease Dated: July 30, 1996
Letter Agreement Dated: December 6, 2000
Relocation Amendment to Lease Dated: June 25, 2002
Agreement Setting Lease Term Dated: January 10, 2003
Estoppel Agreement Dated: November 9, 2005
Shaw’s Supermarkets
Subordination, Non-Disturbance and Attornment Agreement Dated: February 14, 2002
(Mentioned in Estoppel but not in file.)
Lease Dated: May 31, 2002
Memorandum of Amended and Restated Lease for Supermarket Premises Dated:
June 2002
Subordination, Non-Disturbance and Attornment Agreement Dated: January 24, 2003
(Mentioned in Estoppel but not in file.)
Letter Dated: November 13, 2002
(Mentioned in Estoppel but not in file.)
Subordination, Non-Disturbance
and Attornment Agreement Dated: June 17, 2004
(Mentioned in Estoppel but not in file.)
Letter Dated: July 12, 2004
Estoppel Agreement Dated: October 25, 2005
Speedee
Lease Dated: October 30, 1989
Assignment and Agreement Dated: January 28, 1997
Renewal Letter Dated: October 30, 2003
Winthrop’s Hallmark
Lease Dated: November 4, 1998
First Amendment of Lease Dated: July 8, 2003
Estoppel Agreement Dated: October 25, 2005

 



--------------------------------------------------------------------------------



 



Stonehedge Square
Alfredo’s Pizza
Lease Dated: October 20, 2000
Estoppel Agreement Dated: July 1, 2004
Estoppel Agreement Dated: June 30, 2006
Best Nails
Lease Dated: January 26th, 2004
Assignment and Assumption Dated: May 3rd, 2005
Estoppel Agreement Dated: June 26th, 2006
Brown Optical
Lease Dated: July 9th, 1991
Commencement Agreement Dated: October, 5th 1991
Letter Re: Lease Renewal Dated: June 17th, 1996
Estoppel Agreement Dated: January 1st, 2000
Amendment of Lease Dated: October 15th, 2001
Estoppel Agreement Dated: June 4, 2004
Estoppel Agreement Dated: June 21st, 2006
Modification Agreement Dated: October 20, 2006
Carlisle Coffee
Lease Dated: April 8th, 2004
Guaranty Dated: April 8th, 2004
Commission Agreement Dated: April 8th, 2004
Commission Agreement Dated: June 24, 2005
Estoppel Agreement Dated: June 22nd, 2006
Dawn’s & Associates Realty
Guaranty Dated: March 31st, 2004
Lease Dated: May 1st, 2004
Estoppel Agreement Dated: July 17th, 2006
Great Wall Buffet
Lease Dated: June 6th, 2001
Surrender of Premises Agreement Dated: December, 2001
Estoppel Agreement Dated: July 10th, 2006

 



--------------------------------------------------------------------------------



 



M&T Bank
Resolution Dated: June 13th, 1989
Lease Dated: June 28th, 1989
Commencement Agreement Dated: June 28th, 1989
SNDA Dated: August 30th, 1990
Estoppel Agreement Dated: January 7th, 2000
First Amendment of Lease Dated: June 6th, 2002
Estoppel Agreement Dated: June 24, 2004
Estoppel Agreement Dated: June 29th, 2006
Manpower, Inc.
Lease Dated: June 1st, 1994
Estoppel Agreement Dated: January 7th, 2000
Second Modification and Extension to Lease Dated: April 24th, 1998
Third Modification and Extension of Lease Dated: June 12th, 1999
Fourth Modification and Extension of Lease Dated: January 21st, 2000
Fifth Modification and Extension of Lease Dated: May 3rd, 2002
Estoppel Agreement Dated: June 4, 2004
Sixth Modification and Extension of Lease Dated: August 9th, 2005
Estoppel Agreement Dated: July 13th, 2006
Monro Muffler
Lease Dated: July 28th, 1994
SNDA Dated: March 24th, 1995
Memorandum of Lease Dated: August 1st, 1995
Letter Re: Grant of Relief Dated: July 29th, 1997
Estoppel Agreement Dated: January 7th, 2000
Estoppel Agreement Dated: June 14, 2004
Estoppel Agreement Dated: June 26th, 2006

 



--------------------------------------------------------------------------------



 



Nell’s Market
Title Commitment Dated: April 10th, 1989
Lease Dated: June 26th, 1989
Memorandum of Lease Dated: June 26th, 1989
Addendum to Lease Agreement Dated: June 26th, 1989
Estoppel Agreement Dated: September 9th, 1989
Subordination Agreement Dated: September 18th, 1989
Landlord’s Waiver Dated: May 11th, 1990
Subordination Agreement Dated: August 30th, 1990
Addendum to Lease Agreement Dated: August 17th, 1993
Estoppel Agreement Dated: January 7th, 2000
Letter Re: Correction of Lease Dated: October 2nd, 2002
Estoppel Agreement Dated: June 2, 3004
Second Amendment of Lease Dated: July 12th, 2005
Conditioned Use Application Dated: January 25th, 2006
Letter Agreement Dated: July 10th, 2006
Estoppel Agreement Dated: July 18th, 2006
Pennsylvania Industries for the Blind and Handicapped
Lease Dated: November 15, 1994
Letter Agreement Dated: April 7, 1999
Tenant Estoppel Letter Dated: January 12, 2000
Renewal Letter Dated: May 7, 2004
Tenant’s Estoppel Certificate Dated: June 11, 2004
Renewal Letter Dated: March 21,2005
Estoppel Certificate Dated: July 14, 2006
First Amendment to Lease Dated: November 21, 2006
UPS Store
Lease Dated: October 31st, 1995
Guaranty Dated: October 3lst, 1995
Letter Agreement Dated: October 5th, 1998
Estoppel Agreement Dated: January 7th, 2000
First Amendment of Lease Dated: April 24th, 2001
Estoppel Agreement Dated: July 1, 2004
Estoppel Agreement Dated: July 27th, 2006
Lease Modification Agreement Dated: December 7, 2006
Weight Watchers
Lease Dated: February 28th, 2002
Commencement Agreement Dated: May 21st, 2002
Real Property Lease Assignment and Assumption: April 1st, 2003
Estoppel Agreement Dated: June 10, 2004
Estoppel Agreement Dated: July 7th, 2006

 



--------------------------------------------------------------------------------



 



Wine & Spirits Shoppe
Lease Dated: January 22nd, 1991
Subordination Agreement Dated: August 8th, 1997
Estoppel Agreement Dated: January 7th, 2000
Notice to Exercise Option to Renew Dated: February 14th, 2001
Estoppel Agreement Dated: June 4, 2004
Notice to Exercise Option to Renew Dated: January 26th, 2006
Estoppel Agreement Dated: July 14th, 2006

 



--------------------------------------------------------------------------------



 



Meadows Marketplace
Bethany Le & Loan Le (Babylon Nail)
Lease Dated: July 18, 2005
Delivery of Possession Agreement Dated: July 21, 2006
Brother Joe’s Pizza
Lease Dated: June 22, 2005
Delivery of Possession Agreement Dated: July 21, 2006
Community Banks
Lease Dated: May 8, 2006
Giant Food Stores, LLC
Lease Dated: October 13, 2004
Memorandum of Lease Dated: October 13, 2004
Rent Commencement Dated Agreement Dated: November 10, 2005
Jing Sheng Jiang
Lease Dated: May 3, 2006
Jong Sun Park
Lease Dated: April 5, 2005
Delivery of Possession Agreement Dated: July 21, 2006
Pet Valu International Inc.
Lease Dated: December 2, 2005
Delivery of Possession Agreement Dated: July 21, 2006
Regis Corporation t/a Holiday Hair
Lease Dated: June 16, 2005
Delivery of Possession Agreement Dated: July 21, 2006
Commencement Date Agreement Dated: August 17, 2006
Subway Real Estate Corp.
Lease Dated: September 20, 2006
Rider to Lease Dated: September 2006 (Part of the Lease)
Verizon Wireless
Lease Dated: May 16, 2006
Delivery of Possession Agreement Dated: July 21, 2006

 



--------------------------------------------------------------------------------



 



Leases
Spring Meadow, Wyomissing, PA

                                              Original   Commencement  
Amendments/   Amendments/   Amendments/ TENANT   Lease Date   Date  
Modifications   Modifications   Modifications
WYOMISSING
                                       
Spring Meadow Shopping Center
                                       
Giant Food Store #289
    11/06/03       10/27/04       n/a       n/a       n/a  
Fulton Bank
    12/15/03       06/05/04       n/a       n/a       n/a  

 



--------------------------------------------------------------------------------



 



Leases
Ayr Town Center, McConnellsburg, PA

                                              Original   Commencement  
Amendments/   Amendments/   Amendments/ TENANT   Lease Date   Date  
Modifications   Modifications   Modifications
McCONNELLSBURG
                                       
Giant Food Store #272
    04/28/04       05/11/05       05/11/05       11/03/05       n/a  
 
                  1st Amendment   2nd Amendment        
Wine & Spkits Shoppe #2901
    01/14/05       06/10/05       n/a       n/a       n/a  
Movie Gallery #3781
    08/16/04       05/25/05       n/a       n/a       n/a  

 



--------------------------------------------------------------------------------



 



Leases
Aston Center, Aston, PA
PROPERTY SUMMARY

                                              Original   Commencement  
Amendments/   Amendments/   Amendments/ TENANT   Lease Date   Date  
Modifications   Modifications   Modifications
ASTON
                                       
Giant Food Stores #276
    07/07/04       11/02/05       12/22/04       12/31/05          
 
                  Letter 1st Amendment   2nd Amendment        

 



--------------------------------------------------------------------------------



 



Leases
Scott Town Center, Bloomsburg, PA

                          Original   Commencement   Amendments/   Amendments/  
Amendments/ TENANT   Lease Data   Date   Modifications   Modification  
Modifications
 
                   
BLOOMSBURG
                   
Giant Food Store 287
  07/25/02   08/01/03   07/25/02   05/15/03   7/31/2003
 
  Ground Lease       1st Addendum to   Amendment to   1st Amendment to
 
          Ground Lease   Addendum to   Ground Lease
 
                   
 
              Grand Lease    
CitiFinancial Services
  01/07/06   03/15/05   n/a   n/a   n/a
 
                   
Holiday Fair
  12/19/03   06/10/04   03/29/04   n/a   n/a
 
          Assign/Amend of        
 
          Lease-to-Regis        
 
                   
Jackson Hewitt Tax Service
  03/20/04   10/01/04   n/a   n/a   n/a
 
                   
LA Wright Loss Canton
  02/21/06   04/07/06   n/a   n/a   n/a
 
                   
Movie Gallery 343
  01/07/05   06/10/04   03/18/04   n/a   n/a
 
          1st Amendment        
 
          Address connection        
 
                   
Nextel WIP Lease Corp
  10/28/06   12/10/06   n/a   n/a   n/a
 
                   
Subway Real Estate Corp
  06/10/04   09/10/04   n/a   n/a   n/a

 



--------------------------------------------------------------------------------



 



Leases
Parkway Plaza, Mechanicsburg, PA

                          Original   Commencement   Amendments/   Amendments/  
Amendments/ TENANT   Lease Data   Date   Modifications   Modification  
Modifications
 
                   
PARKWAY PLAZA
                   
Brother’s Pizza
  08/29/06   08/28/06   06/29/06 Memo of Understanding   n/a   n/a
 
                   
Classic Dry Cleaners
  04/27/93   12/14/96   n/a   n/a   n/a
Fulton Financial Realty
  10/21/97   01/01/99   09/28/93   n/a   n/a
 
          1st Amendment        
 
                   
General Nutrition Carp
  11/26/97   01/18/99   02/11/98
Suttee   10/08/88
1st Amendment   8/25/2004
2nd Amendment
 
                   
Giant Food Store #120
  09/12/87   12/02/98   n/a   n/a   n/a
 
                   
Giant Fueling Station
  12/10/08   12/02/98   n/a   n/a   n/a
 
                   
Holiday Hair
  09/09/96   02/01/99   03/29/04   n/a   n/a
 
                   
KinderCare Learning Centers
  09/02/90   05/01/00   n/a   n/a   n/a
 
                   
Movie Merchants
  03/26/98   02/01/99   02/14/02 Letter-Trade name change to   n/a   n/a
 
                   
Rite AW Store #2000
  02/12/98   12/02/03   n/a   n/a   n/a
 
                   
The UPS Store
(Parvin & Khosrow Mehrtash)
  05/07/99   06/15/88   n/a   n/a   n/a
 
                   
Wendy’s (Valenti Mid-Atlante Realty)
  01/31/02   10/08/02   n/a   n/a   n/a

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
TENANT IMPROVEMENTS

                  Estimated Tenant     Property   Improvement Costs  
Description
 
           
Meadows Marketplace
          Unit 104 — 2,400 sf vacant - In V-Box condition. $24,000 fitout
Allowance
 
          Unit 109- 3,400 sf vacant - To be demised for Starbucks. $147,500 to
demise and build out Starbucks
 
          Unit 109a- 1,700 sf vacant after demising — $17,000 fitout allowance.
 
          Electric — $9,000 for primary to 5’
 
          Water — $30,000 for meter pit and service to 5’
 
          Gas — $5,000 to run line to 5’
 
  $ 242,100     Additional Sewer Capacity
-$9,600
 
           
Pennsboro Commons
  $ 35,000     Build-out of two vacant retail spaces
 
           
Stonehedge Plaza
  $
$
$ 15,000
35,000
25,000     Build-out of Citifinancial space; Build-out of 4,000 sf vacant retail
space; Grease Trap
TOTAL TENANT IMPROVEMENT
  $ 352,100      

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
LITIGATION
None.

5



--------------------------------------------------------------------------------



 



SCHEDULE 6
CURRENT LOAN DOCUMENTS

6



--------------------------------------------------------------------------------



 



Loan Documents
Pennsboro Commons

1.   Promissory Note made by Pennsboro Borrower in favor of Lender   2.  
Open-End Mortgage, Assignment of Leases and Rents, Security Agreement, and      
Fixture Filing made by Pennsboro Borrower in favor of Lender   3.   Assignment
of Leases and Rents made by Pennsboro Borrower in favor of Lender   4.  
Assignment of Agreements made by Pennsboro Borrower in favor of Lender   5.  
Borrower’s Certificate made by Pennsboro Borrower in favor of Lender   6.  
Environmental Indemnity Agreement among Pennsboro Borrower and Cedar LP   7.  
Key Principal’s Guaranty Agreement made by Cedar LP in favor of Lender   8.  
Tenant Improvements/Leasing Commissions Escrow and Security Agreement      
between Pennsboro Borrower and Lender   9.   Collection and Disbursement
Agreement between Pennsboro Borrower and       Lender   10.   Opinion Letters of
(i) Strook & Strook & Lavin LLP   (ii)   Naka, Huttar & Oldhouser, LLP

7



--------------------------------------------------------------------------------



 



Loan Documents
Fieldstone Marketplace
Existing Original Borrower’s Loan Documents

  1.   Promissory Note in the original principal amount of $19,000,000     2.  
Mortgage and Security Agreement     3.   Assignment of Leases and Rents     4.  
Environmental Indemnity Agreement     5.   Guaranty of Recourse Obligations of
Borrower     6.   Assignment of Agreements, Permits and Contracts     7.  
Borrower’s Financial Certificate     8.   Certificate of Borrower     9.  
Guarantor’s Financial Certificate     10.   Reserve Deposit Letter

Loan Assumption Documents

  11.   Lender’s Approval of the Loan Assumption and Assumption Application    
12.   Loan Assumption and Substitution Agreement     13.   Allonge to Note    
14.   UCC-3 Termination Statements (Bristol County, MA)     15.   UCC-1
Financing Statements (Bristol County, MA and MA Secretary of State)     16.  
Request for Taxpayer ID No. (W-9)     17.   Consent and Subordination of
Property Management Agreement     18.   Post-Closing Agreement     19.  
Certification of Assuming Borrower Regarding Form Lease     20.   Legal Opinion
Letter from the Sacks Law Group, P.C.     21.   Massachusetts Enforceability
Legal Opinion from Bowditch & Dewey     22.   SPE Legal Opinion Letter from
Richards Finger & Layton     23.   Bankruptcy Legal Opinion from Richards Finger
& Layton

 



--------------------------------------------------------------------------------



 



Loan Documents
Meadows Marketplace

  1.   Promissory Note made by Meadows Marketplace Borrower in favor of Lender  
  2.   Open-End Mortgage, Assignment of Leases and Rents, Security Agreement,
and Fixture Filing made by Meadows Marketplace Borrower in favor of Lender    
3.   Assignment of Leases and Rents made by Meadows Marketplace Borrower in
favor of Lender     4.   Assignment of Agreements made by Meadows Marketplace
Borrower in favor of Lender     5.   Borrower’s Certificate made by Meadows
Marketplace Borrower in favor of Lender     6.   Environmental Indemnity
Agreement among Meadows Marketplace Borrower and Cedar LP     7.   Key
Principal’s Guaranty Agreement made by Cedar LP in favor of Lender     8.  
Holdback Agreement between Meadows Marketplace Borrower and Lender.     9.  
Tenant Improvements/Leasing Commissions Escrow and Security Agreement between
Meadows Marketplace Borrower and Lender

 



--------------------------------------------------------------------------------



 



Loan Documents
Spring Meadow, Wyomissing, PA

      Tab   Item
 
   
1.
  Promissory Note
 
   
2.
  Form of Allonge to Promissory Note from CitiGroup Global Markets Realty Corp.
in blank
 
   
3.
  Open-End Mortgage, Assignment of Rents and Security Agreement
 
   
4.
  Form of Assignment of Note, Mortgage, Assignment of Leases and Rents and Loan
Documents from CitiGroup Global Markets Realty Corp. in Blank
 
   
5.
  Assignment of Leases and Rents
 
   
6.
  UCC-1 Financing Statement (Fixture Filing — Berks County, Pennsylvania)
 
   
 
  a.     UCC Assignment from CitiGroup Global Markets Realty Corp. in Blank
 
   
7.
  UCC-1 Financing Statement (Secretary of State of Pennsylvania)
 
   
 
  a.     UCC Assignment from CitiGroup Global Markets Realty Corp. in Blank
 
   
8.
  Guaranty of Recourse Obligations of Borrower
 
   
9.
  Environmental Indemnity Agreement
 
   
10.
  Estoppel and Assignment of Management Agreement
 
   
11.
  Solvency Certificate
 
   
12.
  Closing Certificate
 
   
13.
  Rent Schedule Certification
 
   
14.
  Utility Availability Certification
 
   
15.
  Licenses/Permits Certification
 
   
16.
  Lender’s Escrow Instructions (with Title Commitment Attached)
 
   
17.
  W-9 Request for Taxpayer Identification Number
 
   
18.
  Post-Closing Agreement

 



--------------------------------------------------------------------------------



 



Loan Documents
Ayr Town Center, McConnellsburg, PA

          Tab   Item    
 
       
1.
  Promissory Note    
 
       
2.
  Form of Allonge to Promissory Note from CitiGroup Global Markets Realty Corp.
in blank    
 
       
3.
  Open-End Mortgage, Assignment of Rents and Security Agreement    
 
       
4.
  Form of Assignment of Note, Mortgage, Assignment of Leases and Rents and Loan
Documents from CitiGroup Global Markets Realty Corp. in Blank    
 
       
5.
  Assignment of Leases and Rents    
 
       
6.
  UCC-1 Financing Statement (Fixture Filing — Fulton County, Pennsylvania)    
 
       
 
  a.     UCC Assignment from CitiGroup Global Markets Realty Corp. in Blank    
 
       
7.
  UCC-1 Financing Statement (Secretary of State of Pennsylvania)   —
 
       
 
  a.     UCC Assignment from CitiGroup Global Markets Realty Corp. in Blank    
 
       
8.
  Guaranty of Recourse Obligations of Borrower    
 
       
9.
  Environmental Indemnity Agreement    
 
       
10.
  Estoppel and Assignment of Management Agreement    
 
       
11.
  Solvency Certificate    
 
       
12.
  Closing Certificate    
 
       
13.
  Rent Schedule Certification    
 
       
14.
  Utility Availability Certification    
 
       
15.
  Licenses/Permits Certification    

 



--------------------------------------------------------------------------------



 



Loan Documents
Aston Center, Aston, PA

      Tab   Item
 
   
1.
  Promissory Note
 
   
2.
  Form of Allonge to Promissory Note from CitiGroup Global Markets Realty Corp.
in blank
 
   
3.
  Open-End Mortgage, Assignment of Rents and Security Agreement
 
   
4.
  Form of Assignment of Note, Mortgage, Assignment of Leases and Rents and Loan
Documents from CitiGroup Global Markets Realty Corp. in Blank
 
   
5.
  Assignment of Leases and Rents
 
   
6.
  UCC-1 Financing Statement (Fixture Filing — Delaware County, Pennsylvania)
 
   
 
  a.     UCC Assignment from CitiGroup Global Markets Realty Corp. in Blank
 
   
7.
  UCC-1 Financing Statement (Secretary of State of Pennsylvania)
 
   
 
  a.     UCC Assignment from CitiGroup Global Markets Realty Corp. in Blank
 
   
8.
  Guaranty of Recourse Obligations of Borrower
 
   
9.
  Environmental Indemnity Agreement
 
   
10.
  Estoppel and Assignment of Management Agreement
 
   
11.
  Reserve and Security Agreement
 
   
12.
  Solvency Certificate
 
   
13.
  Closing Certificate
 
   
14.
  Rent Schedule Certification
 
   
15.
  Utility Availability Certification
 
   
16.
  Licenses/Permits Certification
 
   
17.
  Leader’s Escrow Instructions (with Title Commitment Attached)
 
   
18.
  W-9 Request for Taxpayer Identification Number
 
   
19.
  Post-Closing Agreement
 
   
20.
  Lease Summary (Giant Foods)
 
   
21.
  Tenant Estoppel Certificates
 
   
22.
  Tenant Subordination, Nondisturbance and Attornment Agreement
 
   
23.
  Certificate and Authorization of Members
 
   
24.
  Certificate of Manager
 
   
25.
  Good Standing Certificate of Borrower
 
   
26.
  Survey
 
   
27.
  Property Management Agreement

 



--------------------------------------------------------------------------------



 



Aston Center

      Tab   Item
 
   
28.
  Opinion of Borrower’s counsel
 
   
29.
  PZR Zoning Report
 
   
30.
  Settlement Statement
 
   
31.
  Loan Commitment
 
   
32.
  Rate Lock Memorandum

 



--------------------------------------------------------------------------------



 



Loan Documents
Scott Town Center, Bloomsburg, PA
1. Loan Commitment Letter
2. Promissory Note
3. Assignment of Leases and Rents
4. Open-End Mortgage, Assignment of Rents and Security Agreement
5. Guaranty of Recourse Obligations of Borrower
6. Environmental Indemnity Agreement
7. Estoppel and Assignment of Management Agreement
8. Solvency Certificate
9. Closing Certificate
10. Rent Schedule Certification
11. Utility Availability Certificate
12. Licenses/Permits Certificate
13. Request for Taxpayer Identification Number
14. UCC-1 — Columbia County
15. UCC-1 — Pennsylvania Department of State
16. Post-Closing Agreement
17. Management Agreement
18. First Amendment to Management Agreement
19. First Amendment to Limited Liability Company Operating Agreement
20. Certificate of Manager
21. Certificate and Authorization by the Members of Bloomsburg Center, LLC
22. Tenant Estoppel and SNDA — Giant Food Stores, LLC

 



--------------------------------------------------------------------------------



 



23. Tenant Estoppel and SNDA — Movie Gallery
24. Tenant Estoppel and SNDA — Citifinancial Services, Inc.
25. Tenant Estoppel and SNDA — Regis Corporation
26. Settlement Statement
27. Opinion Letter of Counsel
28. Closing Protection Letter
29. Marked-Up Title Commitment

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
BASE RENTAL INCOME
(See Attached)

 



--------------------------------------------------------------------------------



 



Fieldstone Marketplace
Supporting Schedule — Scheduled Base Rental Revenue

                                                                      Mar-2007  
  Annualized   Tenant   Sq. Ft     Start     Expiration     Rent     Rent  
 
                                       
Liquor Store’
    15,180     TBD     TBD       15,180       182,160  
CVS
    8,710       6/88       1/09       9,930       119,160  
Winthrop’s Hallmark
    4,000       11/98       12/08       5,000       60,000  
New Bedford Dental
    2,184       1/98       3/12       2,719       32,628  
Cost Cutters
    1,570       7/99       8/07       1,897       22,764  
Payless Shoesource
    2,991       8/88       7/10       3,115       37,380  
Shaw’s Supermarket
    68,000       8/88       2/24       66,583       798,996  
Golden Star Restaurant
    1,440       8/91       8/12       2.157       25,884  
Sally Beauty
    1,795       5/91       10/07       2,244       26,928  
Liberty Tax Service
    1,265       12/04       11/09       1,371       16,452  
Escape to Fitness
    13,445       9/97       9/12       10,584       127,008  
Flagship Cinemas
    41,975       10/98       10/23       17,524       210,288  
Furniture Plaza
    12,577       11/06       10/16       7,860       94,320  
Papa Gino’s
    3,325       6/88       6/08       3,885       46,620  
Citizen’s Bank (ATM)
    534       11/05       10/07       1,040       12,480  
Dunkin Donuts
    525       1/05       12/24       3,750       45,000  
A.C. Holdings
    4,128       10/02       10/22       5,418       65,016  
SpeeDee Oil
    2,226       3/90       3/10       2,083       24,996  
Oceans 18
    8,100       11/05       5/10       4,700       56,400  
 
                                       
 
                                 
Total Amount Per Month
    193,970                       167,040       2,004,480  

 

Notes:    1   Cedar expects to lease to a liquor store prior to the “First
Closing” date. Cedar will master-lease until tenant is in occupancy and paying
rent.

 



--------------------------------------------------------------------------------



 



Meadows Marketplace
Supporting Schedule — Scheduled Base Rental Revenue

                                                                      Mar-2007  
  Annualized   Tenant   Sq. Ft.     Start     Expiration     Rent     Rent  
 
                                       
Giant Food Stores
    65,507       11/05       11/25       72,440       869,280  
Pax Cleaners, Inc.
    1,200       9/06       9/11       2,100       25,200  
Holiday Hair (Regis Cor
    1,275       9/06       8/11       2,125       25,500  
Brother Joe’s Pizza
    1,704       11/06       10/11       2,556       30,672  
Babylon Nail
    1,200       9/06       8/11       2,300       27,600  
Subway
    1,800       1/07       12/16       3,450       41,400  
Pet Valu
    2,500       9/06       8/11       3,750       45,000  
Verizon
    1,649       8/06       6/11       3,436       41,232  
Jing Sheng Jiang
    3,216       11/06       10/11       3,752       45,024  
Vacant
    2,466                                  
Starbucks1
    1,850     TBD     TBD       2,852       34,224  
Cartridge World2
    1,563     TBD     TBD       2,735       32,820  
Community Bank3
    3,200     TBD     TBD       7,917       95,004  
 
                                       
 
                                 
Total Amount Per Month
    89,130                       109,413       1,312,956  

 

Notes:    1   Cedar expects to lease to Starbucks prior to the “First Closing”.
Cedar will master-lease until tenant is in occupancy and paying rent.   2  
Cedar expects to lease to Cartridge World prior to the “First Closing”. Cedar
will master-lease until tenant is in occupancy and paying rent.   3   Cedar has
entered into a lease with Community Bank. Cedar will master-lease until tenant
is in occupancy and paying rent.

 



--------------------------------------------------------------------------------



 



Pennsboro Commons
Supporting Schedule — Scheduled Base Rental Revenue

                                                                      Mar-2007  
  Annualized   Tenant   Sq. Ft.     Start     Expiration     Rent     Rent  
 
                                       
Giant Gas
    2,400       1/02       9/11       2,000       24,000  
Giant
    54,524       8/99       7/19       60,976       731,712  
Giant Expansion
    11,700       5/03       8/19       10,774       129,288  
Movie Merchants
    6,000       8/99       8/09       7,425       89,100  
Hong Kong Buffet
    3,000       10/00       9/10       3,898       46,776  
Mail Boxes Etc.
    1,200       9/99       6/09       1,650       19,800  
Vacant
    1,200                                  
Subway
    1,440       10/02       9/08       1,754       21,048  
Class Act Dry Cleaners
    1,200       1/02       12/11       1,696       20,352  
Barbarinos Pizza
    1,800       6/04       5/10       2,250       27,000  
Papa Johns
    1,200       8/99       7/09       1,760       21,120  
Americhoice FCU
    1,200       1/06       2/10       1,840       22,080  
Golden Nail
    1,200       7/05       6/15       1,600       19,200  
Scott D. Trask, DMD
    2,400       10/05       9/10       2,800       33,600  
Roly Poly
    1,200       3/03       2/09       1,600       19,200  
P&D Discount Tobacco
    1,200       11/04       10/07       1,425       17,100  
Vacant
    1,200                                  
Gingerbread Cafe
    1,200       7/02       6/07       1,452       17,424  
Dr. Barbara Christensen
    1,200       2/04       1/09       2,000       24,000  
Jackson Hewitt
    1,200       12/04       12/09       1,600       19,200  
Cellutions
    1,200       6/06       10/09       2,100       25,200  
Pet Valu
    2,460       7/05       7/10       3,690       44,280  
Lean & Mean
    1,895       5/05       4/10       2,526       30,312  
California Fusion
    1,705       6/05       6/10       2,273       27,276  
Vacant
    3,600                                  
Brooke Corporation
    1,260       8/06       8/09       1,700       20,400  
 
                                 
Total Amount Per Month
    109,784                       120,789       1,449,468  

 



--------------------------------------------------------------------------------



 



Stonehedge Square
Supporting Schedule — Scheduled Base Rental Revenue

                                                                      Mar-2007  
  Annualized   Tenant   Sq. Ft     Start     Expiration     Rent     Rent  
 
                                       
Nells Market
    51,782       6/90       5/26       38,837       466,044  
Wine & Spirits
    5,170       6/01       5/11       6,250       75,000  
Monro Muffler
    4,500       7/95       6/10       3,025       36,300  
Great Wall Buffett
    4,400       6/01       3/12       5,036       60,432  
West Coast Video’
    4,080       1/05       1/08       3,968       47,616  
PA Ind. Blind & Handicap
    2,550       7/94       6/11       3,294       39,528  
M&T Bank
    2,250       6/90       12/10       4,828       57,936  
Alfredos Pizza
    2,000       11/00       10/10       2,796       33,552  
Carlisle Coffee
    2,000       7/04       10/09       2,387       28,644  
Dawn & Assoc
    1,750       9/04       8/07       2,089       25,068  
Brown Optical
    1,600       11/01       10/11       2,572       30,864  
Weight Watchers
    1,500       7/03       6/07       1,656       19,872  
The UPS Store
    1,440       4/01       3/11       1,909       22,908  
Vacant
    1,350                               0  
Nails Perfection
    1,200       6/04       9/07       1,485       17,820  
Manpower, Inc
    1,200       6/94       7/10       1,450       17,400  
 
                                 
Total Amount Per Month
    88,772                       81,582       978,984  

Notes:

1.   Tenant is in defaul and vacated. Cedar will master lease until the end of
the tenant’s term.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
MATERIAL LEASE DEFAULTS
See Attached Delinquency Schedule

 



--------------------------------------------------------------------------------



 



() [w80015w8001541.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 1 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 1320 CEDAR FIELDSTONE Time: 02:27 PM Date: 2/28/2007 Invoice
Date Category Source Amount Current 30 60 90 120 1320-001283 1 Delq-Day5 Last
Payment 2/9/2007 14.574.00 (508)995-966 2/16/2007 TXY Annual Real Estate faxes
CH 10,318.75 10,318.75 0.000.000.000.00 TXY Annual Real Estate Taxes 10,318.75
10,318.75 0.000.000.000.00 KB TOYS Total: 10,318.75 10,318.75 0.000.000.000.00
1320-001284 CVS 12/1/2006 ESC Cam estimates CH 0.01 0.000.000.01 0.000.00
1/1/2007 . ESC Cam estimates CH 0.01 0.000.01 0.000.00 . 0.00 2/1/2007 ESC Cam
estimates CH 0.01 0.01 0.000.000.000.00 2/16/2007 TXY Annual Real Estate Taxes
CH 5,920.70 5,920.700.000.000.000.00 ESC Cam estimates 0.03 0.01 0.01 . 0.01
0,000.00 TXY Annual Real Estate Taxes — 5,920.70 5,920.700.000.000.000.00 CVS
PHARMACY Total: 5,920.73 5,920.71 0.01 0.01 0.000.00 1320-00286 lBRISTO DR
PEYMAN 3,556.17 508-995-9493 3/2/2006 WAT WATER/SEWER CR -186.400.000.000.000.00
-186.40 12/19/2006 TXY Annual Real Estate Taxes NC -296.17 0.000.00 -296.17
0.000.00 TXY Annual Real Estate Taxes -296.17 0.000.00 -296.17 0.000.00 WAT
WATER/SEWER -186.400.000.000.000.00 -186.40 BRISTOL DENTAL Total: -482.57
0.000.00 -296.17 0.00 -186.40 1320-001287 11/3/2006 OCR PAYMENT TO OPEN CREDI CR
-3.000.000.000.00 -3.000.00 12/19/2006 TXY Annual Real Estate Taxes CH 431.68
0.000.00 431.68 0.000.00 OCR PAYMENT TO OPEN CREDIT -3.000.000.000.00 -3.000.00
TXY Annual Real Estate Taxes 431.68 0.000.00 431.68 0.000.00 COST CUTTERS
FAMILYHAIR Total: 428.68 0.000.00 431.68 -3.000.00 1320-001288 JOYCE BRIGDA
508-998-8677 2/16/2007 TXY Annual Real Estate faxes CH 2,033.16 2.033.13 0.00
“0.000.000.00 TXY Annual Real Estate Taxes 2,033.16 2,033.16 0.000.000.000.00
PAYLESS SHOESOURCE Total: 2,033.16 2,033.16 0.0) 0.000.000.00 2/16/2007 TXY
Annual Real Estate Taxes CH 1,220.17 1,220.17 0.000.000.000.00

 



--------------------------------------------------------------------------------



 



() [w80015w8001542.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 2 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 1320 CEDAR RELDSTONE Time: 02:27 PM Date: 2/28/2007 Invoice
Date Category Source Amount Current 30 60 90 120 TXY Annual Real Estate Taxes
1,220.17 1,220.17 0.000.000.000.00 SALLY BEAUTY Total: 1,220.17 1,220.17
0.000.000.000.00 1320-00129 ESCAPE TO FITNlSS. 0001211-1Day Due 1Delq Day 5 TOM
SHERDEN12 Current Last Payment 3/1/2007 14,700:00 (508) 998-7933 6/21/2006 OCR
PAYMENT TO OPEN CREDI CR -116.51 0.000.000.000.00 -116.51 • 7/25/2006 OCR
PAYMENT TO OPEN CREDI CR -129.41 0.000.000.000.00 -129.41 8/1/2006 LAT LATE
CHARGES CH 700.000.000.000.000.00 700.00 8/23/2008 OCR PAYMENT TO OPEN CREDI CR
-537.52 0.000.000.000.00 -537.52 9/22/2006 OCR PAYMENT TO OPEN CREDI CR -138.52
0.000.000.000.00 -138.52 10/1/2006 ESC Cam estimates CH 94.48 0.000.000.000.00
94.48 10/13/2006 LAT LATE CHARGES CH 750.000.000.000.000.00 750.00 12/1/2006 ESC
Cam estimates CH 961.48 0.000.00 961.48 0.000.00 12/14/2006 LAT LATE CHARGES CH
700.000.000.00 700.000.000.00 12/19/2006 TXY Annual Real Estate Taxes NIC
-1,244.11 0.000.00 -1,244.11 0.000.00 1/1/2007 ESC Cam estimates CH 61.48 0.00
61.48 0.000.000.00, 1/22/2007 LAT LATE CHARGES CH 750.000.00 750.000.000.000:00
“ 2/1/2007 ESC Cam estimates CH T 1,872.73 1,872.73 0.000.000.000.00 2/1/2007
INS INSURANCE CH 280.00 280.000.000.000.000.00 2/1/2007 RNT ‘ Base Rent CH
10,083.75 10,083.75 0.000.000.000.00 2/1/2007 TXS Real estate tax estimate CH
2,412.00 2.41ZOO 0.000.000.000.00 ESC Cam estimates 2,990.17 1,872.73 61.48
961.48 0.00 94.48 INS INSURANCE 280.00 280.000.000.000.00 Q.OO LAT LATE CHARGES
2,900.000.00 750.00 700.000.00 1,450.00 OCR PAYMENT TO OPEN CREDIT -921.96
0.000.000.000.00 -921.96 RNT Base Rent 10,083.75 10,033.75 0.000.000.000.00 TXS
Real estate tax estimate 2,412.00 2,412.000.000.000.000.00 TXY Annual Real
Estate Taxes -1,244.11 0.000.00 -1,244.11 0.000.00 ESCAPE TO FITNESS Total: ,
16,499.85 14,348.48 .811.48 417.37 0.00 622.52 1320-001292 PAPA GINO’S 2/16/2007
TXY Annual Real Estate Taxes CH 2,260.20 2,260.200.000.000.000.00 TXY Annual
Real Estate Taxes 2,260.20 2,260.200.000.000.000.00 PAPA GINO’S Total: 2,260.20
2,260.200.000.000.000-00 1320-001293 EON GRIND/DUNKIN Day 5 Payment 2/13/2007
508-989-3497 12/19/2006 TXY Annual Real Estate Taxes NC -99.14 0.000.00 -99.14
0.000.00 TXY Annual Real Estate Taxes -99.14 0.000.00 -99.14 0.000.00 EON
GRIND/DUNKIN DONUTS Total: -99.14 0.000.00 -99.14 0.000.00 1320-001294 A.C.
HOLDINGS FIELDSTONE 6/12/2006 OCR PAYMENT TO OPEN CREDI CR -6.960.76
0.000.000.000.00 -6,960.76 10/24/2006 PPR Prepaid Rent CR -6,960.79
0.000.000.000.00 -6,960.79

 



--------------------------------------------------------------------------------



 



() [w80015w8001543.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 2 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 1320 CEDAR RELDSTONE Time: 02:27 PM Date: 2/28/2007 Invoice
Date Category Source Amount Current 30 60 90 120 TXY Annual Real Estate Taxes
1,220.17 1,220.17 0.000.000.000.00 SALLY BEAUTY Total: 1,220.17 1,220.17
0.000.000.000.00 1320-00129 ESCAPE TO FITNlSS. 0001211-1Day Due 1Delq Day 5 TOM
SHERDEN12 Current Last Payment 3/1/2007 14,700:00 (508) 998-7933 6/21/2006 OCR
PAYMENT TO OPEN CREDI CR -116.51 0.000.000.000.00 -116.51 • 7/25/2006 OCR
PAYMENT TO OPEN CREDI CR -129.41 0.000.000.000.00 -129.41 8/1/2006 LAT LATE
CHARGES CH 700.000.000.000.000.00 700.00 8/23/2008 OCR PAYMENT TO OPEN CREDI CR
-537.52 0.000.000.000.00 -537.52 9/22/2006 OCR PAYMENT TO OPEN CREDI CR -138.52
0.000.000.000.00 -138.52 10/1/2006 ESC Cam estimates CH 94.48 0.000.000.000.00
94.48 10/13/2006 LAT LATE CHARGES CH 750.000.000.000.000.00 750.00 12/1/2006 ESC
Cam estimates CH 961.48 0.000.00 961.48 0.000.00 12/14/2006 LAT LATE CHARGES CH
700.000.000.00 700.000.000.00 12/19/2006 TXY Annual Real Estate Taxes NIC
-1,244.11 0.000.00 -1,244.11 0.000.00 1/1/2007 ESC Cam estimates CH 61.48 0.00
61.48 0.000.000.00, 1/22/2007 LAT LATE CHARGES CH 750.000.00 750.000.000.000:00
“ 2/1/2007 ESC Cam estimates CH T 1,872.73 1,872.73 0.000.000.000.00 2/1/2007
INS INSURANCE CH 280.00 280.000.000.000.000.00 2/1/2007 RNT ‘ Base Rent CH
10,083.75 10,083.75 0.000.000.000.00 2/1/2007 TXS Real estate tax estimate CH
2,412.00 2.41ZOO 0.000.000.000.00 ESC Cam estimates 2,990.17 1,872.73 61.48
961.48 0.00 94.48 INS INSURANCE 280.00 280.000.000.000.00 Q.OO LAT LATE CHARGES
2,900.000.00 750.00 700.000.00 1,450.00 OCR PAYMENT TO OPEN CREDIT -921.96
0.000.000.000.00 -921.96 RNT Base Rent 10,083.75 10,033.75 0.000.000.000.00 TXS
Real estate tax estimate 2,412.00 2,412.000.000.000.000.00 TXY Annual Real
Estate Taxes -1,244.11 0.000.00 -1,244.11 0.000.00 ESCAPE TO FITNESS Total: ,
16,499.85 14,348.48 .811.48 417.37 0.00 622.52 1320-001292 PAPA GINO’S 2/16/2007
TXY Annual Real Estate Taxes CH 2,260.20 2,260.200.000.000.000.00 TXY Annual
Real Estate Taxes 2,260.20 2,260.200.000.000.000.00 PAPA GINO’S Total: 2,260.20
2,260.200.000.000.000-00 1320-001293 EON GRIND/DUNKIN Day 5 Payment 2/13/2007
508-989-3497 12/19/2006 TXY Annual Real Estate Taxes NC -99.14 0.000.00 -99.14
0.000.00 TXY Annual Real Estate Taxes -99.14 0.000.00 -99.14 0.000.00 EON
GRIND/DUNKIN DONUTS Total: -99.14 0.000.00 -99.14 0.000.00 1320-001294 A.C.
HOLDINGS FIELDSTONE 6/12/2006 OCR PAYMENT TO OPEN CREDI CR -6.960.76
0.000.000.000.00 -6,960.76 10/24/2006 PPR Prepaid Rent CR -6,960.79
0.000.000.000.00 -6,960.79

 



--------------------------------------------------------------------------------



 



() [w80015w8001544.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 4 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 1320 CEDAR FIELDSTONE Time: 02:27 PM Date: 2/28/2007 Invoice
Date Category Source Amount Current 30 60 90 120 1320-001314 CITIZENS BANK-ATM
Master Occupant id 0001228-1 Day Due: 1 Delq Day 5 Amy 18 Current 412-234-6910
8/1/2006 ESC Cam estimates CH 16.000.000.000.000.00 16.00 10/1/2006 ESC Cam
estimates CH 75.000.000.000.000.00 75.00 10/1/2006 INS INSURANCE CH 11.000.00 .
0.000.000.00 11.00 2/16/2007 TXY Annual Real Estate Taxes CH 362.99 362.99
0.000.000.000.00 2/28/2007 PPR Prepaid Rent CR -1,126.00
-1,126.000.000.000.000.00 ESC Cam estimates 91.000,000.000.000.00 91.00 INS
INSURANCE 11.000.000.000.000.00 11.00 PPR Prepaid Rent -1,126.00
-1,126.000.000.000.000.00 TXY Annual Real Estate Taxes 362.99 362.99
0.000.000.000.00 CITIZENS BANK-ATM Total: -661.01 -763.01 0.000.000,00 102.00
1320-001569 FURNITURE PLACE LLC LAILA MUSHTAQ 12/14/2006 ELC ELECTRIC CHARGE CH
285.89 0.000.00 285.69 0.000.00 12/19/2006 TXY Annual Real Estate Taxes CH
1,475.61 0.000.00 1,475.61 0.000.00 1/1/2007 RNT Base Rent CH 0.63 0.000.63
0.000.000.00 2/1/2007 RNT Base Rent CH 0.63 0.63 0.000.000.000.00 ELC ELECTRIC
CHARGE 285.89 0.000.00 285.89 ‘ 0.000.00 RNT Base Rent 1.26 0.63 0.63
0.000.000.00 TXY Annual Real Estate Taxes 1,475.61 0.000.00 1,475.61 0.000.00
FURNITURE PLACE LLC Total: 1,762.76 0.63 0.63 1,761.500.000.00 CMM Annual Cam
Expenses 553.45 0.000.000.000.00 553.45 ELC ELECTRIC CHARGE 285.89 0.000.00
285.89 0.000.00 ESC Cam estimates -2a-.562.05 -13,857.83. 61.49 -3,016.68 0.00
-11,749.03 INS INSURANCE 291.00 280.000.000.000.00 11.00 LAT LATE CHARGES
2,900.000.00 750.00 700.000.00 1,450.00 OCR PAYMENT TO OPEN CREDIT -35,732.91
0.000.000.00 -3.00 -35,729.91 PPR Prepaid Rent -82,633.13 -67,716.000.000.00
-3,978.17 -10,938.95 RNT Base Rent 10,085.01 10,084.38 0.63 0.000.000.00 TXS
Real estate tax estimate 2,412.15 2,412.15 0.000.000.000.00 TXY Annual Real
Estate Taxes 70,860.48 70,831.59 0.00 28.89 0.000.00 WAT WATER/SEWER
-186.400.000.000.000.00 -186.40 ENTITY 1320 Total: -59,726.51 2,034.29 812.12
-2,001.90 -3,981.17 -56,589.85 CMM Annual Cam Expenses 553.45 0.000.000.000.00
553.45 ELC ELECTRIC CHARGE 285.89 0.000.00 285.89 0.000.00 ESC Cam estimates
-28,562.05 -13,857.83 61.49 -3,016.68 0.00 -11,749.03 INS INSURANCE 291.00
280.000.000.000.00 11.00 LAT LATE CHARGES 2,900,000,00 750.00 700.000.00
1,450.00 OCR PAYMENT TO OPEN CREDIT -35,732.91 0.000.000.00 -3.00 -35,729.91 PPR
Prepaid Rent -82,633.13 -67,716.000.000.00 -3,978.17 -10,938.96 RNT Bass Rent
10,085.01 10,084.38 0.63 0.000.000.00 TXS Real estate tax estimate 2,412.15
2,412.15 0.000.000.000.00 TXY Annual Real Estate Taxes 70,860.48 70,831.59 0.00
28.89 0.000.00 WAT WATER/SEWER -186.400.000.000.000.00 -186.40 Grand Total:
-59,726.51 2,034.29 812.12 -2,001.90 -3,981.17 -56,589.35

 



--------------------------------------------------------------------------------



 



() [w80015w8001545.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 1 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 1285 CEDAR PENNSBORO Time: 02:28 PM Date: 2/23/2007 Invoice
Date Category Source Amount Current 30 60 90 120 1285-001385 GlANT-FUEL STA
10/06 #263 Master Occupant Id: 000011172 Day Due 1 Delq Day: 5 DEB ALLEMAN
Current Last Payment 2/27/2007 2,208.35 (717) 240-7557 2/27/2007 PPR Prepaid
Rent CR -2,208.35 -2,208.35 0.000.000.000.00 PPR Prepaid Rent -2,208.35
-2,208.35 0.000.000.000.00 GIANT-FUEL STA 10/06 #263 Total: -2,208.35 -2,208.35
0.000.000.000.00 1285-001177 GIANT FOOD STORES, INC #263 DEB ALLEMAN
LastPayment: ‘2/27/2007 67,531.25 (717) 240 7557 8/1/2006 “OCR PAYMENT TO OPEN
CREDI CR -2,109.33 0.000.000.000.00 -2,109.33 1/25/2007 RNT Base Rent NC
-1.174.46. 0.00 -1,174,46 0.000.00 — 0.00 2/27/2007 PPR Prepaid Rent CR
-67,531.25 -67,531.25 0.000.000.000.00 OCR PAYMENT TO OPEN CREDIT -2,109.33
0.000.000.000.00 -2,109.33 PPR Prepaid Rent -67,531.25 -67,531.25
0.000,000.000.00 RNT Base Rent 1,174.46 0.00 -1,174.46 0.000.000.00 GIANT FOOD
STORES, INC. #263 Total: -70,815.04 -67,531.25 -1,174.46 0.000.00 -2,109.33
1285-001178 AMERICHOICE FEDERAL CREDIT UNI Master occupation ^^ 2,169.00”
(717) 591-12612/27/2006 OCR PAYMENT TO OPEN CREDI CR -175.000.000.000.000.00
-175.00 3/9/2006 PPR Prepaid Rent CR -2,090.000.000.000.000.00 -2,090.00
2/20/2007 TXY Annual Real Estate Taxes NC -122.00 -122.000.000.000.000.00
2/27/2007 PPR Prepaid Rent CR -2,169.00 -2,169.000.000.000.000.00 OCR PAYMENT TO
OPEN CREDIT -175.000.000.000.000.00 -175.00 PPR Prepaid Rent -4,259.00
-2,169.000.000.000.00 -2,090.00 TXY Annual Real Estate Taxes -122.00
-122.000.000.000.000.00 AMERICHOICE FEDERAL CREDIT UNI Tota -4,556.00
-2,291.000.000.000.00 -2,265.00 1285-001179 BARBARINO’S PIZZA 5 12/18/2006 TXY
Annual Real Estate Taxes CH 882.37 0.000.00 882.37 0.000.00 1/1/2007 ESC Cam
estimates CH 50.000.00 50.000.000.000.00 2/1/2007 ESC Cam estimates CH 50.00
50.000.000.000.000.00 ESC ,,Cam estimates 100.00 50.00 50.000.000.000.00 TXY’
Annual Real Estate Taxes 882.37 0.000.00 882.37 0.000.00 BARBARINO’S PIZZA
Total: 982.37 50.00 50.00 882.37 0.000.00 .1285-001180 Day Due: 1 Delq Day: 5
12/1/2006 ESC Cam estimates CH 0.03 0.000.000.03 0.000.00 12/18/2006 TXY Annual
Real Estate Taxes CH 551.68 0.000.00 551.68 0.000.00 1/1/2007 TXS Real estate
tax estimate CH 0.05 0.00 . 0.05 0.000.000.00 1/24/2007 LAT LATE CHARGES CH
150.000.00 150.000.000.000.00 2/1/2007 ESC Cam estimates CH 2T3.12 213.12
0.000.000.000.00 2/1/2007 INS INSURANCE CH 35.52 35.52 0.000.000.000.00

 



--------------------------------------------------------------------------------



 



() [w80015w8001546.gif]

Database: ENTITY: CEDARSHOPCTR 1285 Aged Delinquencies Cedar Shopping Centers
CEDAR PENNSBORO Date: 2/28/2007 Page: Date: Time: 2 3/9/2007 02:28 PM Invoice
Date Category Source Amount Current 30 60 90 120 2/1/2007 2/1/2007 2/20/2007 RNT
TXS TXY Base Rent Real estate tax estimate Annual Real Estate Taxes CH CH CH
2,273.33 142.08 142.08 2,273.33 142.08 142.08 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 ESC Cam estimates 213.15 213.12 0.00 0.03 0.00 0.00 INS
INSURANCE 35.52 35.52 0.00 0.00 0.00 0.00 LAT LATE CHARGES 150.00 0.00 150.00
0.00 0.00 0.00 RNT Base Rent 2,273.33 2,273.33 0.00 0.00 0.00 0.00 TXS Real
estate tax estimate 142.13 142.08 0.05 0.00 0.00 0.00 TXY Annual Real Estate
Taxes 693.76 142.08 0.00 551.68 0.00 0.00 CALIFORNIA FUSION Total: 3,507.89
2,806.13 150.05 551.71 0.00 0.00 1285-001 1 81 Day Due: 3/17/2006 OCR PAYMENT TO
OPEN CREDI CR 2/1/2007 ESC Cam estimates CH 2/1/2007 INS INSURANCE CH 2/1/2007
RNT Base Rent CH 2/1/2007 TXS Real estate tax estimate CH -121.90 165.00 15.00
684.00 1OO.OO 0.00 165.00 15.00 684.00 100.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 -121.90 0.00 0.00 0.00 0.00 ESC Cam
estimates 165.00 165.00 o.oo 0.00 0.00 0.00 INS INSURANCE 15.00 15.00 0.00 0.00
0.00 0.00 OCR PAYMENT TO OPEN CREDIT -121.90 0.00 0.00 0.00 0.00 -121.90 RNT
Base Rent 684.00 684.00 0.00 0.00 0.00 0.00 TXS Real estate tax estimate 100.00
100.00 0.00 0.00 0.00 0.00 CHECK ‘N GO Total: 842.10 964.00 0.00 0.00 0.00
-121.90 2/20/2007 TXY Annual Real Estate Taxes NC -100.00 -100.00 0.00 0.00
2/13/2007 2,280.00 0.00 0.00 TXY Annual Real Estate Taxes -100 00 -100.00 0.00
0.00 0.00 0.00 DR. BARBARA CHRISTENSEN Total: 1285-001184 -100.00 -100.00 0.00
0.00 Last Payment: 0.00 0.00 2,961.25 3/21/2006 2/20/2007 OCR PAYMENT TO OPEN
CREDI CR TXY Annual Real Estate Taxes NC -92.75 -61.00 0.00 -61.00 0.00 0.00
0.00 0.00 0.00 0,00 -92.75 0.00 OCR PAYMENT TO OPEN CREDIT TXY Annual Real
Estate Taxes -92.75 -61.00 0.00 -61.00 0.00 0.00 0.00 0.00 0.00 0.00 -92.75 0.00
CLASS ACT DRYCLEANERS Total: -153.75 -61.00 0.00 0.00 0.00 -92.75 -0.50 -8.00
0.15 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 -0.50 -8.00
0.15 3/9/2006 TXS Real estate tax estimate CR 5/4/2006 OCR PAYMENT TO OPEN CREDI
CR 5/4/2006 WAT WATER/SEWER CH Database: CEDARSHOPCTR ENTITY: 1285

 



--------------------------------------------------------------------------------



 



() [w80015w8001547.gif]

Aged Delinquencies Cedar Shopping Centers CEDAR PENNSBORO Date: 2/28/2007 Page:
Date: Time: 3 3/9/2007 02:28 PM Invoice Date Category Source Amount Current . 30
60 90 120 OCR PAYMENT TO OPEN CREDIT -8.00 0.00 0.00 0.00 0.00 -8.00 TXS Real
estate tax estimate -0.50 0.00 0.00 0.00 0.00 -0.50 WAT WATER/SEWER 0.15 0.00
0.00 0.00 0.00 0.15 HAL S. FINEBURG, MD Total: -8.35 0.00 0.00 0.00 0.00 -8.35
1285-OO1187 Last Payment 2/15/2007 1,781.00 Occupant Id: 00001126-1 Current
(717) 732-6740 3/17/2006 PPR Prepaid Rent CR -1,570.00 0.00 0.00 0.00 0.00
-1,570.00 7/24/2006 CMM Annual Cam Expenses CH 225.25 0.00 0.00 0.00 0.00 225.25
12/18/2006 TXY Annual Real Estate Taxes CH 956.25 0.00 0.00 956.25 0.00 0.00 CMM
Annual Cam Expenses 225.25 0.00 0.00 0.00 0.00 — 225.25 PPR Prepaid Rent
-1,570.00 0.00 0.00 0.00 0.00 -1,570.00 TXY Annual Real Estate Taxes 956.25 0.00
0.00 956.25 0.00 0.00 GINGERBREAD CAFE Total: -388.50 0.00 0.00 956.25 0.00
-1,344.75 1285-001188 GOLDEN NAIL: Master Occupant id:0000112 7-1 Day Due: 1
Delq Day: 5 BAN C0 DANG 13 Current Last Payment: 2/6/2007 1,934.00. ‘
717-732-1090 11/10/2005 RNT Base Rent CR -82.00 0.00 0.00 0.00 0.00 -82.00
12/18/2006 TXY Annual Real Estate Taxes CH 728.25 0.00 0.00 728.25 0.00 0.00 RNT
Base Rent TXY Annual Real Estate Taxes -82.00 728.25 0.00 0.00 0.00 0.00 0.00
728.25 0.00 0.00 -82.00 0.00 GOLDEN NAIL Total: 646.25 0.00 0.00 728.25 0.00
-82.00 -100.00 0.00 2/20/2007 TXY Annual Real Estate Taxes -100.00 0.00 0.00
0.00 TXY Annual Real Estate Taxes -100.00 -100.00 0.00 0.00 0.00 0.00 JACKSON
HEWITT Total: -100.00 -100.00 0.00 0.00 Day Due 1 0.00 0.00 11/10/2005 RNT Base
Rent 12/18/2006 TXY Annual Real Estate Taxes CR CH -5.00 830.99 0.00 0.00 0.00
0.00 0.00 830.99 0.00 0.00 -5.00 0.00 RNT Base Rent TXY Annual Real Estate Taxes
-5.00 830.99 0.00 0.00 0.00 0.00 0.00 830.99 0.00 0.00 -5.00 0.00 LEAN & MEAN
FITNESS Total: 825.99 0.00 0.00 830.99 0.00 -5.00 2/20/2007 TXY Annual Real
Estate Taxes NC -135.00 -135.00 0.00 0.00 0.00 0.00 TXY Annual Real Estate Taxes
-135.00 -135.00 0.00 0.00 0.00 0.00

 



--------------------------------------------------------------------------------



 



() [w80015w8001548.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 4 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 1285 CEDAR PENNSBORO Time: 02:28 PM Date: 2/28/2007 Invoice
Date Category Source Amount Current 30         . 50 90 120 MAILBOXES, ETC.
Total: 1285-001193 MOVIE MERCHA -135.00 -135.00 Master Occupant id:0000 0.00
0.00 0.00 0.00 Day Due: 1 Delq Day 5 Last Payment: 3/8/2007 8,462.50 2/10/2006
RNT Base Rent NC -337.50 0.00 0.00 0.00 0.00 -337.50 2/10/2006 RNT Base Rent NC
-337.50 0.00 0.00 0.00 0.00 -337.50 3/7/2006 OCR PAYMENT TO OPEN CREDI CR
-437.25 .0,00 0.00 0.00 0.00 -437.25 OCR PAYMENT TO OPEN CREDIT RNT Base Rent
437.25 -675.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 -437.25 -675.00 MOVIE
MERCHANTS Total: -1,112.25 0.00 0.00 0.00 0.00 -1,112.25 1285-001194 PAPA JOHN’S
PIZZA Master Occupant Id: 00001133-1 Delq Day 5 BOBBY NICKLESS 11 Cur Tent Last
Payment 3/8/2007 2010.00 7/24/2006 CMM Annual Cam Expenses NC -63.18 0.00 0.00
0.00 0.00 -63.18 2/20/2007 TXY Annual Real Estate Taxes NC -100.00 -100.00 0.00
0.00 0.00 0.00 CMM Annual Cam Expenses -63.18 0.00 0.00 0.00 0.00 -63.18 | TXY
Annual Real Estate Taxes -100.00 -100.00 0.00 0.00 0.00 0.00 PAPA JOHN’S PIZZA
Total: -163.18 -100.00 0.00 0.00 0.00 -63.18 12 85 Master Occupant Id:
00001134-1 Day PAUL MAHONEY or THERESA or D 16 Cur Tent Last Payment 3/2/2007
1,833.00 (570) 893-0459 11/10/2005 RNT Base Rent CR -42.00 0.00 0.00 0.00 0.00
42.00 12/6/2005 OCR PAYMENT TO OPEN CREDI CR -42.00 0.00 0.00 0.00 0.00 42.00
1/1 1/2006 OCR PAYMENT TO OPEN CREDI CR -100.00 0.00 0.00 0.00 0.00 -100.00
2/6/2006 CMM Annual Cam Expenses CR -116.11 0.00 0.00 0.00 0.00 -116.11 3/3/2006
OCR PAYMENT TO OPEN CREDI CR -85.50 0.00 0.00 0.00 0.00 -85.50 3/3/2006 OCR
PAYMENT TO OPEN CREDI CR -42.00 0.00 0.00 0.00 0.00 42.00 12/18/2006 TXY Annual
Real Estate Taxes CH 200.00 0.00 0.00 200.00 0.00 0.00 CMM Annual Cam Expenses
-116.11 0.00 0.00 0.00 0.00 -116.11 OCR PAYMENT TO OPEN CREDIT -269.50 0.00 0.00
0.00 0.00 -269.50 RNT Base Rent -42.00 0.00 0.00 0.00 0.00 42.00 TXY Annual Real
Estate Taxes 200.00 0.00 0.00 200.00 0.00 0.00 P&D DISCOUNT TOBACCO Total:
-227.61 0.00 0.00 200.00 0.00 427.61 1285-001196 PET VALU ant Id: 00001135-1 Day
Due 1 Delq Day 5 MIKE GUKOFF 22 Cur Last Payment 3/2/2007 4,253.75
(610) 585-1568 . 7/24/2006 CMM Annual Cam Expenses NC -1,445.70 0.00 0.00 0.00
0.00 -1,445.70 12/18/2006 TXY Annual Real Estate Taxes CH 1,000.91 0.00 0.00
1,000.91 0.00 0.00 1/1/2007 ESC Cam estimates CH 83.00 0.00 83.00 0.00 0.00 0.00
2/1/2007 ESC Cam estimates CH 83.00 83.00 0.00 0.00 0.00 0.00 CMM Annual Cam
Expenses -1,445.70 0.00 0.00 0.00 0.00 -1,445.70 ESC Cam estimates 166.00 83.00
83.00 0.00 0.00 0.00 TXY Annual Real Estate Taxes 1,000.91 0.00 0.00 1,000.91
0.00 0.00 PET VALU Total: -278.79 83.00 83.00 1,000.91 0.00 -1,445.70 Database:
ENTITY: CEDARSHOPCTR 1285 Aged Delinquencies Cedar Shopping Centers

 



--------------------------------------------------------------------------------



 



() [w80015w8001549.gif]

CEDAR PENNSBORO Date: 2/28/2007 Page: Data: Time: 5 3/9/2007 02:28 PM Invoice
Date Category Source Amount Current 30 60 90 120 -35.00 -35.00 0.00 0.00 0.00
0.00 0.00 1285-001 197 11/10/2005 11/30/2005 12/18/2006 2/1/2007 2/1/2007
2/1/2007 2/1/2007 RNT PPR TXY ESC INS RNT TXS Base Rent CR Prepaid Rent CR
Annual Real Estate Taxes CH Cam estimates CH INSURANCE CH Base Rent CH Real
estate tax estimate CH 16 -35.00 -35.00 488.25 100.00 15.00 1,600.00 100.00
Current 0.00 0.00 0.00 100.00 15.00 1,600.00 100.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 Day Due 1 Delq Day 5 Last Payment 1/3/2007 1,815.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 488.25 0.00 0.00 0.00 0.00 ESC Cam estimates
100.00 100.00 0.00 0.00 0.00 0.00 INS INSURANCE 15.00 15.00 0.00 0.00 0.00 0.00
PPR RNT Prepaid Rent Base Rent -35.00 1,565.00 0.00 1,600.00 0.00 0.00 0.00 0.00
0.00 0.00 -35.00 -35.00 TXS Real estate tax estimate 100.00 100.00 0.00 0.00
0.00 0.00 TXY Annual Real Estate Taxes 488.25 0.00 0.00 488.25 0.00 0.00 ROLY
POLY Total: 2,233.25 1,815.00 0.00 488.25 0.00 -70.00 1285-001198 SUBWAY Master
Obcupant Id: 00001137-1 Day Due 1 Delq Day: Last Payment 2/27/2007 5 1,952.00
11/10/2005 RNT Base Rent CR 3/3/2006 OCR PAYMENT TO OPEN CREDI CR 8/29/2006 PPR
Prepaid Rent CR 2/20/2007 TXY Annual Real Estate Taxes NC 2/27/2007 PPR Prepaid
Rent CR -36.32 -185.50 -47.18 -120.00 -1,952.00 0.00 0.00 0.00 -120.00 -1,952.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
-36.32 -185,50 -47.18 0.00 0.00 OCR PAYMENT TO OPEN CREDIT PPR Prepaid Rent RNT
Base Rent TXY Annual Real Estate Taxes -185.50 -1,999.18 -36.32 -120.00 0.00
-1,952.00 0.00 -120.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 -185.50 -47.18 -36.32 0.00 SUBWAY Total: -2,341.00 -2,072.00 0.00 0.00 0.00
-269.00 1285-001199 HONG KONG BUFFET Master Occupant 5 pant Id: 000011 38-1 Last
Payment 3 Day: 8/2007 4,622.50 2/27/2006 OCR PAYMENT TO OPEN CREDI CR 2/20/2007
TXY Annual Real Estate Taxes NC -675.76 -250.00 0.00 -250.00 0.00 0.00 0.00 0.00
0.00 0.00 -675.76 0.00 OCR PAYMENT TO OPEN CREDIT TXY Annual Real Estate Taxes
-675.76 -250.00 0.00 -250.00 0.00 0.00 0.00 0.00 0.00 0.00 -675.76 0.00. HONG
KONG BUFFET Total: -925.76. -250.00 0.00 0.00 0.00 -675.76 12/18/2006 TXY Annual
Real Estate Taxes CH 1,001.00 0.00 0.00 1,001.00 0.00- 0.00 TXY Annual Real
Estate Taxes 1,001.00 0.00 0.00 1,001.00 0.00 0.00 SCOTT D. TRASK, DMD Total:
1,001.00 0.00 0.00 1,001.00 0.00 0.00 Database: ENTITY: CEDARSHOPCTR 1285 Aged
Delinquencies Cedar Shopping Centers CEDAR PENNSBORO

 



--------------------------------------------------------------------------------



 



() [w80015w8001550.gif]

Date: 2/28/2007 Page: Date: Time: 6 3/9/2007 02:28 PM Invoice Date Category
Source Amount Current 30 60 90 120 1285-001201 GIANT EXPANSION #263 Day Due 1
Delq Day 5 Last Payment 2/27/2007 8,341.88 2/27/2007 PPR Prepaid Rent CR
-8,341.88 -8,341.88 0.00 0.00 0.00 0.00 PPR Prepaid Rent -8,341.88 -8,341.88
0.00 0.00 0.00 0.00 GIANT EXPANSION #263 Total: -8,341.88 -8,341.88 0.00 0.00
0.00 0.00 1285-001415 CELLUTIONS, INC Master Occupant Id: 00001278 Last Payment
Delq Day 5 2/5/2007 2,24 40.00 1/22/2007 OCR PAYMENT TO OPEN CREDI CR -160.00
0.00 -160.00 0.00 0.00 0.00 OCR PAYMENT TO OPEN CREDIT -160.00 0.00 -160.00 0.00
0.00 0.00 0.00 0.00 CELLUTIONS, INC Total: 1285-001446 1/1/2007 TXS Real estate
tax estimate CH -160.00 100.00 0.00 •0.00 -160.00 100.00 0.00 0.00 Day Due: 1
Delq Day 5 last Payment: 2/8/2007 2,100.00 0.00 0.00 TXS Real estate tax
estimate 100.00 0.00 100.00 0.00 0.00 0.00 BROOKE CORPORATION Total: 100.00 0.00
100.00 0.00 0.00 0.00 CMM Annual Cam Expenses -1,399.74 0.00 0.00 0.00 0.00
-1,399.74 ESC Cam estimates 744.15 611.12 133.00 0.03 0.00 0.00 INS INSURANCE
65.52 65.52 0.00 0.00 0.00 0.00 LAT LATE CHARGES 150.00 0.00 150.00 0.00 0.00
0.00 OCR PAYMENT TO OPEN CREDIT -4,234.99 0.00 -160.00 0.00 0.00 -4,074.99 PPR
Prepaid Rent -85,944.66 -82,202.48 0.00 0.00 0.00 -3,742.18 RNT Base Rent
2,507.55 4.557.33 -1,174.46 0.00 0.00 -875.32 TXS Real estate tax estimate
441.63 342.08 100.05 0.00 0.00 -0.50 TXY Annual Real Estate Taxes 5,793.78
-845.92 0.00 6,639.70 0.00 0.00 WAT WATER/SEWER 0.15 0.00 0.00 0.00 0.00 0.15
ENTITY 1285 Total: -81,876.61 -77,472.35 -951.41 6,639.73 0.00 -10,092.58 CMM
Annual Cam Expenses -1,399.74 0.00 0.00 0.00 0.00 -1,399.74 ESC Cam estimates
744.15 611.12 133.00 0.03 0.00 0.00 INS INSURANCE 65.52 65.52 0.00 0.00 0.00
0.00 LAT LATE CHARGES 150.00 0.00 150.00 0.00 0.00 0.00 OCR PAYMENT TO OPEN
CREDIT -4,234.99 0.00 -160.00 0.00 0.00 -4,074.99 PPR Prepaid Rent -85,944.66
-82,202.48 0.00 0.00 0.00 -3,742.18 RNT Base Rent 2,507.55 4,557.33 -1,174.46
0.00 0.00 -875.32 TXS Real estate tax estimate 441.63 342.08 100.05 0.00 0.00
-0.50 TXY Annual Real Estate Taxes 5,793.78 -845.92 0.00 6,639.70 0:00 0.00 WAT
WATER/SEWER 0.15 0.00 0.00 0.00 0.00 0.15 Grand Total: -81,876.61 -77,472.35
-951.41 8,639.73 0.00 -10,092.58

 



--------------------------------------------------------------------------------



 



() [w80015w8001551.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 1 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 1370 CEDAR STONEHEDGE LLC Time: 02:28 PM Date: 2/28/2007
Invoice Date Category Source Amount Current 30 60 90 120 1370 001502 DON S
DRYCLEANER 12/20/2000 5,000.00 10/17/2006 CSCS60 Tenant account info forwarded
to Steve Schiffman. Li/Tenant complaint filed, awaiting hearing date. 9/15/2006
CSCS60 Spoke to tenant In person about delinquent rent 9/11/2006 CSCS60 Sent a
letter of default to tenant 9/8/2006 CSCS60 Called Don 09/08/2006 regarding
delinquent rent, left a message. 8/1/2006 ESC Cam estimates CH 274.42 0.00 0.00
0.00 0.00 274.42 8/29/2006 IAT LATE CHARGES CH 100.00 0.00 0.00 0.00 0.00 100.00
9/1/2006 ESC Cam estimates CH 274.42 0.00 0.00 0.00 0.00 274.42 9/20/2006 TXS
Real estate tax estimate CH 267.08 0.00 0.00 . 0.00 0.00 267.06 10/1/2006 ESC
Cam estimates CH 274.42 0.00 0.00 0.00 0.00 274.42 10/1/2006 RNT Base Rent CH
1,055.12 0.00 0.00 0.00 0.00 1,055.12 : 10/1/2006 TXS Real estate tax estimate
CH 133.53 0.00 0.00 0.00 0.00 133.53 10/13/2006 LAT LATE CHARGES CH 250.00 0.00
0.00 0.00 0.00 250.00 11/1/2006 ESC Cam estimates CH 274.42 0.00 0.00 0.00
274.42 0.00 11/1/2006 RNT Base Rent CH 2,058.34 0.00 0.00 0.00 2,058.34 0.00
11/1/2006 TXS Real estate tax estimate CH 133.53 0.00 0.00 0.00 133.53 0.00
12/1/2006 ESC Cam estimates CH 274.42 *? . 0.00 0.00 274.42 0.00 0.00 12/1/2006
RNT Base Rent CH 2,058.34 0.00 0.00 2,058.34 0.00 0.00 12/1/2006 TXS Real estate
tax estimate CH 133.53 0.00 0.00 133.53 0.00 0.00 1/26/2007 TER TERMINATION FEE
CH . 5,000.00 0.00 5,000.00 0.00 0.00 0.00 ESC Cam estimates 1,372.10 0.00 0.00
274.42 274.42 823.26 LAT LATE CHARGES 350.00 0.00 0.00 0.00 0.00 350.00 RNT Base
Rent 5,171.80 0.00 0.00 2,058.34 2,058.34 1,055.12 TER TERMINATION FEE 5,000.00
0.00 5,000.00 0.00 0.00 0.00 TXS Real estate tax estimate 667.65 Q.OQ 0.00
133.53 133.53 400.59 DON S DRYCLEANER Total: 12,561.55 0.00 5,000.00 2,466.29
2,466.29 2,628.97 1370 001505 BUFFET . 2/1/2007 TXS Real estate tax estimate CH
0.18 0. l8 0.00 0.66 * 6.00 0.00 TXS Real estate tax estimate 0.18 0.18 0.00
0.00 0.00 0.00 ] GREAT WALL BUFFET Total: 0.18 0.18 0.00 0.00 0.00 0.00 8/3/2006
OCR PAYMENT TO OPEN CREDI CR 0.02 0.00 0.00 0.00 0.00 0.02 8/31/2006 PPR Prepaid
Rent CR 0.02 0.00 0.00 0.00 0.00 0.02 OCR PAYMENT TO OPEN CREDIT 0.02 0.00 0.00
0.00 0.00 0.02 PPR Prepaid Rent . 0.02 0.00 0.00 0.00 0.00 0.02 BEST NAILS OF
CARLISLfrTotal: 0.04 0.00 0.00 0.00 0.00 0.04 10/4/2006 CSCS60 West Coast Video
has liquidated everything per Steve Schiffman. Took back possession of the space
10/19/2006.         . 8/1/2006 ESC Cam estimates CH 785.42 0.00 0.00 0;00 0.00
785.42

 



--------------------------------------------------------------------------------



 



() [w80015w8001552.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 2 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 1370 CEDAR STONEHEDGE LLC Time: 02:28 PM Date: 2/28/2007
Invoice Date Category Source . Amount Current 30 60 30 120 a/1/2006 MGT 8/1/2006
RNT 8/1/2006 TXS 8/10/2006 LAT 9/1/2006 ESC 9/1/2006 MGT 9/1/2006 RNT 9/1/2006
TXS 10/1/2006 ESC 10/1/2006 MGT 10/1/2006 RNT 10/1/2006 TXS MANAGEMENT FEE . CH
154.09 Base Rent CH 3,852.20 Real estate tax estimate CH 401.75 LATE CHARGES CH
250.00 Cam estimates CH 785.42 MANAGEMENT FEE CH 154.09 Base Rent CH 3.852.20
Real estate tax estimate CH 401.75 Cam estimates CH 735.42 MANAGEMENT FEE CH
154.09 Base Rent CH 3,852.20 Real estate tax estimate CH 401.75 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 154.09 0.00 3,852.20 0.00 401.75 0.00 250.00 0.00 785.42 0.00 154.09
0.00 3,852.20 0.00 401.75 o.bo 785.42 0.00 154.09 0.00 3,852.20 0.00 401.75 ESC
Cam estimates 2,356.26 0.00 0.00 0.00 0.00 2,356.26 LAT LATE CHARGES 250.00 0.00
0.00 0.00 0.00 . 250.00 MGT MANAGEMENT FEE 462.27 0.00 0.00 Q.OO 0.00 462.27 RNT
Base Rent 11,556.60 0.00 0.00 0.00 0.00 11,556.60 TXS Real estate tax estimate
1,205.25 0.00 0.00 0.00 0.00 1,205.25 WEST COAST VIDEO Total: 1370 001.510; ,
NELL S.MARKET,.> 8/24/2006 ESC Cam estimates CR 0.00 15,830.38 . Master Occupant
Id;. 00001363 1.: ,45/ ;; :Current.         . : . 0.00 0.06 0,00 0.00 0.00 0.00
15,830.38 Day Due: . .1 Delq Day: . 10 LastPaymerit : . : 3/1/2007: 49,064.28
0.00 0.00 0.06 ESC Cam estimates 0.06 0.00 0.00 0.00 0.00 0.06 NELL S MARK ET
Total: .1370 0015:1ZS j 0.06 0.00 0.00 0.00 0.00 0. 06 2/1/2007 TXS Real estate
tax estimate CH 0.02 0.02 0.00 0.00 0.00 0.00 TXS Real estate ta x estimate 0.02
0.02 0.00 0.00 0.00 0.00 CARLISLE COFFEE COMPANY Total: 0.02 0.02 0.00 0.00 Q.OO
0.00 .1370 . ;. * ; : / .: .? ; : M. . 2 :r* i . ! , f !I : ) i !S i /i.~rt :;
.3S!°Qi: Ii:fe> jv SS OfitS y!CuTOntJ:. %.v ;:i:::r .;S : :J ; st. ;S?:iv
9/2007?i? 3;383i07fii; i:i . > vXVv :ni V K*: iiife 8 9/15/2006 CSCS60 Never
received August rent payment, emailed Mindi Collom, reissuing a check. 2/1/2.007
TXS Real estate tax estimate CH 0.02 0.02 0.00 0.00 0.00 0.00 TXS Real estate
tax estimate 0.02 0.02 0.00 0.00 0.00 0.00 IHONRO MUFFLER BRAKE Total: 0.02 0.02
0.00 0.00 0.00 0.00 10/16/2006 CSCS60 Received check, emailed Meana to Issue a
check payable to Kimco for July s rent. 9/18/2006 CSCS60 Called Kristy, sending
check in the amount of $12,500.00 for August and September rent The payment
currently applied to August rent was for July s charges. Illeana is cutting a
check payable to Kimco for July s rent 10/5/2006 OCR PAYMENT TO OPEN CREDI CR
6,250.00 0.00 0.00 0.00 0.00 2/1/2007 RNT Base Rent CH 6,250.00 6,250.00 0.00
0.00 0.00 6,250.00 0.00

 



--------------------------------------------------------------------------------



 



() [w80015w8001553.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 3 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 1370 CEDAR STONEHEDGE LLC Time: 02:28 PM Date: 2/28/2007
Invoice Date Category Source Amount Current 30 60 90 120 OCR PAYMENT TO OPEN
CREDIT 6,250.00 0.00 0.00 0,00 0.00 6,250.00 RNT Base Rent 6,250.00 6,250.00
0.00 0.00 0.00 0.00 PENN LIQUOR CONT. BOARD #2110 Total: 0.00 . 6,250.00 0.00
0.00 0.00 6,250.00 1370 OJ315i9£ .f DAWN:& ASSOCIATE REM : %? paypiie : ? i::
DelqDay ;. tS > .         . . . . v..;: ;.: . . \*. 10/16/2006 CSCS60 Called
Dawn about September payment (short $63.20), sending check. 9/15/2006 CSCS60
Want to property and picked up rent check from tenant for September rent
2/1/2007 ESC Cam estimates CH 238.50 238.50 0.00 0.00 0.00 0.00 2/1/2007 MGT
MANAGEMENT FEE CH 83.55 83.55 0.00 0.00 0.00 0.00 2/1/2007 RNT Base Rent CH
2,038.65 2,088.65 0.00 0.00 0.00 0.00 2/1/2007 TXS Real estate tax estimate CH
173.03 173.08 0.00 0.00 0.00 Q.OO ESC Cam estimates 238.50 238.50 0.00 0.00 0.00
0.00 MGT MANAGEMENT FEE 83.55 83.55 0.00 0.00 0.00 0.00 RNT Base Rent 2,088.65
.2,088.65 0.00 0.00 0.00 0.00 TXS Real estate tax estimate 173.08 173.08 O.QO
0.00 0.00 0.00 DAWN & ASSOCIATES REALTY Total: 2,583.78 2,583.78 0.00 0.00 0.00
0.00 : 137JW.piKt?£J . / , V & £:; = &%; S :: M $fy jS llSliilHffitK ,: : ; 5;
;i? K v ; 10/17/2006 CSCS60 Per Joseph Macri a renewal agreement Is being
negotiated and account must be current before executing. 9/1/2006 OCR PAYMENT TO
OPEN CREDI CR 408.39 0.00 0.00 . 0.00 0.00 408.39 | OCR PAYMENT TO OPEN CREDIT
408.39 0.00 0.00 0.00 O.QO 408.39 | PA IND. BLIND & HANDICAPPED Total: 408.39
0.00 0.00 0.00 0.00 408.39 ESC Cam estimates 3,966.80 238.50 0.00 274.42 274.42
3,179.46 LAT LATE CHARGES 600.00 0.00 0.00 0.00 0.00 600.00 MGT MANAGEMENT FEE
545.82 83.55 0.00 0.00 0.00 462.27 OCR PAYMENT TO OPEN CREDIT 6,658.41 0.00 0.00
0.00 0.00 6,658.41 PPR Prepaid Rent 0.02 0.00 0.00 0.00 0.00 0.02 RNT Bass Rent
25,067.05 8,338.65 0.00 2,058.34 2,058.34 12,611.72 TER TERMINATION FEE 5,000.00
0.00 5,000.00 0.00 0.00 0.00 TXS Real estate tax estimate 2,046.20 173.30 0.00
133.53 133,53 1,605.84 ENJITY1370 Total: 30,567.44 8,834.00 5,000.00 2,466.29
2,466.29 11,800.86 ESC Cam estimates 3,966.80 238.50 0.00 274.42 274.42 3,179.46
LAT LATE CHARGES 600.00 0.00 0.00 0.00 0.00 600.00 MGT MANAGEMENT FEE 545.82
83.55 0.00 0.00 0.00 462.27 OCR PAYMENT TO OPEN CREDIT 6,658.41 : . 0.00 0.00
0.00 0.00 6,658.41 PPR Prepaid Rent 0,02 0.00 0.00 0.00 0.00 0.02 RNT Base Rent
25,067.05 8,338.65 0.00 2,058.34 2,058.34 12,611.72 TER TERMINATION FEE 5,000.00
0.00 5,000.00 0.00 0.00 0.00 TXS Real estate tax estimate 2,046.20 173.30 0.00
133.53 133.53 1,605.84 Grand Total: 30,567.44 8,834.00 5,000.00 2,466.29
11,800.86

 



--------------------------------------------------------------------------------



 



() [w80015w8001554.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 1 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 0620 CEDAR HERSHEY, LLC Time: 02:28 PM Data: 2/28/2007 Invoice
Data Category . Source Amount Current 30 60 90 120 . 0620 000963: v JOE
Nrai.SyiNCEN SCHWKiq; :: . / MasterX3ccup n(ld:; OOOOJ:)93f IV . .. . Da Due::,r
;, i: ,Delq0ayr:u ..;:. ... . . .,. . : . . ; .;., i; \         .JOEJMARlif.
v,;;:. : ? . . . 1t ::tasl Paynieite/ 2/14/2007:: 2 ,84a.00:: :. . ..;,, ,< ;.,.
7i7):54 92q2: ;x;::; g:;; o; ;i i : : ; * : .: ? /: : : V SiSf *:; t! / :. .
2/12/2007 TXS Real estate tax estimate CH 114.12 114.12 0.00 6.00 0.00 0.00
2/12/2007 TXY Annual Real Estate Taxes CH 39.49 39.49 0.00 0.00 0.00 0.00 TXS
Real estate tax estimate 114.12 114.12 0.00 0.00 0.00 0.00 TXY Annual Real
Estate Taxes 39.49 39.49 0.00 0.00 0.00 0.00 JOE MARI & VINCENT SCHIANO Total:
153.61 153.61 0.00 0.00 0.00 0.00 \.062b q00964ft|$::: ;H :: 7; K;V :;\ . .v V
.... /: f;.~ i;. /: :(8B8V88ff777#v;;%: . i;: 10/19/2006 WAT WATER/SEWER CH
20.33 o.oo ~ o.oo o.oo o.bo 20.33 2/12/2007 TXS Real estate tax estimate CH
155.90 155.90 0.00 0.00 0.00 0.00 2/12/2007 TXY Annual Real Estate Taxes CH
355.13 355.13 0.00 0.00 0.00 0.00 TXS Real estate tax estimate 155.90 : 155.90
0.00 . 0.00 0.00 0.00 TXY Annual Real Estate Taxes 355.13 355.13 0.00 0.00 0.00
0.00 WAT WATER/SEWER 20.33 O.OQ 0.00 0.00 0 00 20.33 HOLIDAY HAIR #006 Total:
531.36 511.03 0.00 0.00 0.00 20.33 0626 6o09Z7: }l?:;;;C1BEt :V 4: f A; :
BETTHANY J, l lift S / >: i ufent * iH VdV fS r f 3 i y: 20 , 9] . . VlSil A r
2/12/2007 TXS Real estate tax estimate CH 80.38 80.38 0.00 0.00 0.00 0.00
2/12/2007 TXY Annusl Real Estate Taxes CH 187.18 187.18 0.00 0.00 0.00 0.00 TXS
Real estate tax estimate 80.38 80.38 0.00 0.00 0.00 0.00 _. TXY Annual Real
Estate Taxes 167.18 187.18 0.00 0.00 0.00 Q.OO BETHANY LE AND LOAN LE Total:
267.56 267.56 0.00 0.00 0.00 0.00 V ;:.0620r001t9¥gK:W .. . .. ; . V V rX
riDEBOI K;$£iftS <: 2J27/20Q7. .77,898.75 ;; :;v.:!;; f;:./::D} i Mps?s» :
12/28/2006 OCR PAYMENT TO OPEN CREDI CR 0.05 0.00 0.00 0.05 0.00 0.00 1/4/2007
OCR PAYMENT TO OPEN CREDI CR 42.25 0.00 42.25 0.00 0.00 0.00 2/7/2007 OCR
PAYMENT TO OPEN CREDI CR 42.25 42.25 0.00 0.00 0.00 0.00 2/27/2007 ESC Cam
estimates CR 42.25 42.25 0.00 0.00 0.00 0.00 2/27/2007 ESC Cam estimates CR
5,416.67 5,416.67 0.00 0.00 0.00 0.00 2/27/2007 PPR Prepaid Rent CR 72,439.83
72,439.83 0.00 0.00 0.00 0.00 ESC Cam estimates 5,458.92 5,458.92 0.00 0.00 0.00
0.00 OCR PAYMENT TO OPEN CREDIT 84.55 42.25 42.25 0.05 0.00 0,00 PPR Prepaid
Rent 72,439.83 72,439.83 0.00 Q.QQ 0.00 0.00 GIANT FOOD STORES, LLC #279 Total:
77,983.30 77,941.00 42.25 0.05 0.00 6.00 £: Offid opi26|s.;! : . : .. ;,,;.:. :
::;;;; wvjl;Jwt||it|R| ; 11/22/2005 RNT Base Rent CR 3,750.00 0.00 0.00 0.00
3,750.00

 



--------------------------------------------------------------------------------



 



() [w80015w8001555.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 2 Cedar Shopping Centers Date:
3/9/2007 ENTITY: 0620 CEDAR HERSHEY. LLC Time: 02:28 PM Date: 2/28/2007 Invoice
Date Category Source Amount Current 30 50 90 120 RNT Base Rent 3,750.00 0.00
0.00 0.00 0.00 3,750.00 TB SANDALWOOD INC. QUIZNOS Total: 3,750.00 0.00 . 0.00
0.00 0.00 3,750.00 0620 0012§5>:;V/ £ DelqDay: . 5 . . ; ; :. \; :;S iy; l«|ja
// L|st Payment: : 3/1/2007 4,102.50 ; :: ;. ifii : <905}£ 12 ; :>::. :: ,. :
2/12/2007 TXS Real estate tax estimate CH 188.12 188.12 0.00 0.00 0.00 0.00
2/12/2007 TXY Annual Real Estate Taxes CH 364.41 364.41 0.00 0.00 0.00 0.00 TXS
Real estate tax estimate 188.12 188.12 0.00 0.00 0.00 0.00 TXY Annual Real
Estate Taxes 364.41 364.41 0.00 0.00 0.00 0.00 PET VALU INTERNATIONAL, INC.
Total: 552.53 552.53 0.00 0.00 0.00 0.00 . 0620 0014£b ,f;PjiN 2/27/2007: :
375:70:.. Z 27/2007 TXS Real estate tax estimate CF? ~ 3Y.97 : 33.97 0.00 oioo
0.00 0.00 | TXS Real estate tax estimate 31.97 31.97 .0.00 0.00 0.00 0.00 j JING
SHENG JIANG/CHAO LIN Total: 31.97 31.97 0.00 0.00 0.00 0.00 .. 01320 141$ ... ;
: . :: :..:: ?;;?;:::v: JIM tHOMA5 ||;f?SI5:5S: |ESSSllSl i>7Curfenf;*iL : ;; >l
:?,71Qi26 .. . : ..,::. ; U te sial frSJ IlllllPlf; I r . i : 7 ~ : : ;; :.
2/12/2007 TXS Real estate tax estimate CH~ m44 110.44 0.00 0.00 0.00 0.00
2/12/2007 TXY Annual Real Estate Taxes CH 288.92 288.92 0.00 0.00 0.00 0.00 TXS
Real estate tax estimate 110.44 110.44 0.00 0.00 0.00 0.00 TXY Annual Real
Estate Taxes 288.92 288.92 0.00 0.00 0.00 0.00 CELLCO PARTNERS VERIZON Total:
399.36 399.36 0.00 0.00 0.00 0.00 ESC Cam estimates 5,458.92 5,458.92 0.00 0.00
0.00 0.00 OCR PAYMENT TO OPEN CREDIT 84.55 42.25 12.25 0.05 0.00 0.00 PPR
Prepaid Rent 72,439.83 72,439.83 0.00 0.00 0.00 O.OQ RNT Base Rent 3,750.00 0.00
0.00 0.00 0.00 3,750.00 TXS Real estate tax estimate 616.99 616.99 0.00 0.00
0.00 0.00 TXY Annual Real Estate Taxes 1,235.13 1,235.13 0.00 0.00 0.00 0.00 WAT
WATER/SEWER 20.33 0.00 0.00 0.00 Q.OQ 20.33 ENTITY 0620 Total: 79,860.85
76,088.88 42.25 0.05 0.00 3,729.67 ESC Cam estimates 5,458.92 5,458.92 0.00 0.00
0.00 O.OQ OCR PAYMENT TO OPEN CREDIT 84.55 42.25 42.25 0.05 0.00 0.00 PPR
Prepaid Rent 72,439.83 72,439.83 0.00 0.00 0.00 0.00 RNT Base Rent 3,750.00 0.00
0.00 0.00 0.00 3,750.00 TXS Real estate tax estimate 616.99 616.99 0.00 0.00
.0.00 0.00 TXY Annual Real Estate Taxes 1,235.13 1,235.13 0.00. 0.00 0.00 0,00
WAT WATER/SEWER 20.33 O.QQ 0.00 OOO OOP 20.33 Grand Total: 79,860.85 76,088.88
42.25 0.05 0.00 3,729.67

 